 



EXHIBIT 10.47

DEED OF LEASE

by and between

ANNAPOLIS PARTNERS LLC
a Maryland limited liability company

(“Landlord”)

and

TELECOMMUNICATION SYSTEMS, INC.
a Maryland corporation

(“Tenant”)

at

ONE ANNAPOLIS POINT
ANNAPOLIS, MARYLAND

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              1.   TERMS     1   2.   PAYMENT OF RENT & ADDITIONAL RENT     18  
3.   SECURITY DEPOSIT     18   4.   USES; TENANT COVENANTS     26   5.  
ENVIRONMENTAL PROVISIONS; RECYCLING     27   6.   LATE CHARGES; INTEREST     33
  7.   REPAIRS AND MAINTENANCE     34   8.   UTILITIES AND SERVICES     35   9.
  OPERATING COSTS     41   10.   REAL ESTATE TAXES     50   11.   ADDITIONAL
PROVISIONS; OPERATING COSTS AND REAL ESTATE TAXES     52   12.   TENANT’S
INSURANCE     54   13.   LANDLORD’S INSURANCE     55   14.   DAMAGE OR
DESTRUCTION     56   15.   MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS;
REMOVAL OF FIXTURES     59   16.   ACCEPTANCE OF PREMISES     61   17.   TENANT
IMPROVEMENTS     61   18.   ACCESS     61   19.   MUTUAL WAIVER OF SUBROGATION  
  62  

ii



--------------------------------------------------------------------------------



 

              20.   INDEMNIFICATION     63   21.   ASSIGNMENT AND SUBLETTING    
63   22.   SIGNS     69   23.   LIENS     70   24.   DEFAULT     70   25.  
SUBORDINATION     76   26.   SURRENDER OF POSSESSION     77   27.   NON-WAIVER  
  77   28.   HOLDOVER     77   29.   CONDEMNATION     78   30.   NOTICES     80
  31.   MORTGAGEE PROTECTION     80   32.   COSTS AND ATTORNEYS’ FEES     81  
33.   BROKERS     81   34.   LANDLORD’S LIABILITY; LANDLORD’S DEFAULT     81  
35.   ESTOPPEL CERTIFICATES     84   36.   FINANCIAL STATEMENTS     85   37.  
TRANSFER OF LANDLORD’S INTEREST     86   38.   RIGHT TO PERFORM     86   39.  
REDEVELOPMENT AGREEMENT/TRANSPORTATION DEMAND MEASURES     87   40.   SALES AND
AUCTIONS     88  

iii



--------------------------------------------------------------------------------



 

              41.   ACCESS TO ROOF     88   42.   SECURITY     89   43.  
AUTHORITY OF LANDLORD     91   44.   NO ACCORD OR SATISFACTION     91   45.  
LEGAL REQUIREMENTS     91   46.   PARKING     92   47.   GENERAL PROVISIONS    
93   48.   RULES AND REGULATIONS     95   49.   ARBITRATION     95   50.  
WAIVER OF JURY TRIAL     96   51.   RENEWAL OPTION     97   52.   GENERATORS    
100   53.   ADDITIONAL COVENANTS OF LANDLORD     102   54.   CONDITIONS
PRECEDENT     102   55.   EXHIBITS     103  

iv



--------------------------------------------------------------------------------



 

      EXHIBITS:    

--------------------------------------------------------------------------------

    EXHIBIT A   Location and Dimensions of Premises EXHIBIT B   Site Plan
EXHIBIT C   Work Agreement EXHIBIT D   Rules and Regulations EXHIBIT E  
Commencement Date Agreement EXHIBIT F   Cleaning Specifications EXHIBIT G   Form
of Estoppel Certificate EXHIBIT H   Form of SNDA EXHIBIT I   Property Management
Specifications EXHIBIT J   List of Environmental Reports EXHIBIT K  
Specifications for Building Services

v



--------------------------------------------------------------------------------



 



DEED OF LEASE

     THIS DEED OF LEASE (“Lease”) is made this 29th day of October, 2002, by and
between ANNAPOLIS PARTNERS LLC, a Maryland limited liability company
(“Landlord”), and TELECOMMUNICATION SYSTEMS, INC. a Maryland corporation
(“Tenant”).

W I T N E S S E T H :

     THAT IN CONSIDERATION OF the rents and all other charges and payments
hereunder and of the covenants, agreements, terms, provisions and conditions to
be kept and performed hereunder by Tenant, Landlord hereby grants and conveys to
Tenant, and Tenant hereby hires and takes from Landlord, a leasehold interest in
the premises described below (“Premises”), subject to the covenants, agreements,
terms, provisions and conditions of this Lease for the term hereinafter stated:

1.  TERMS.

     1.1 Premises.

               (a) The Premises demised by this Lease (the “Premises”) will
consist of a “Rentable Area” of approximately 150,000 gross square feet in
above-ground office space, which constitutes the entire rentable area of two
interconnected buildings (collectively referred to herein as the “Building”) to
be constructed by Landlord as part of the Annapolis Point Corporate Center mixed
use development in Anne Arundel County, Maryland (the “Project”), which building
is to be known as One Annapolis Point, together with the right throughout the
Term of this Lease to use parking facilities and other Common Areas (as defined
herein) all as more particularly set forth herein. The parties agree that the
name of the Project may be changed by Landlord at any time prior to Substantial
Completion of construction of the Building. The land upon which the Building is
situated (the “Land”) is depicted on the site plan attached hereto as Exhibit B
(the “Site Plan”) and incorporated herein by reference, and labeled thereon as
the “Land”. The Land and the Building, together with the rights of the owner of
the Land and Building in and to the surface parking facilities serving, inter
alia, the Building are collectively referred to herein as the “Property”. The
Premises is depicted in the drawing attached hereto as Exhibit A and
incorporated herein by reference. Upon completion of design development drawings
for the Building, the Premises will be measured in accordance with the most
recent BOMA standard method of measurement.

               (b) The “Rentable Area” of each of the Premises and Building
shall be subject to readjustment or re-measurement in the event of casualty or
condemnation that requires a reconstruction or restoration of the Building or a
part thereof, or by any contraction of the Premises (such as due to the exercise
by Landlord of a right of recapture provided for hereunder), in each case with
such re-adjustment or re-measurement to be limited solely to the portion of the
Premises or Building, as the case may be, directly affected thereby.

     1.2 Tenant’s Share. “Tenant’s Share” of the Building, as of the date of
execution of this Lease, is 100%, based on the office portion of the Building
and Premises having the same total

1



--------------------------------------------------------------------------------



 



Rentable Area. In addition, Landlord agrees that references in this Lease to
Tenant being the “tenant” or “occupant” of a specified percentage of the
Premises (or words of similar import) shall be deemed to mean that Tenant is
leasing such percentage of the Rentable Area of the Premises.

     1.3 Lease Term.

               (a) This Lease shall become legally effective and binding upon
the parties immediately upon the date of full and final execution and delivery
hereof, subject to terms, covenants and conditions set forth herein (including
the conditions precedent and termination rights of the parties set forth in
Section 54, below). For purposes of this Lease, (1) the “Term” or “Lease Term”
shall mean the Initial Term and, if applicable, any exercised Renewal Terms (as
defined herein), (2) the initial fixed term of this Lease (exclusive of any
exercised Renewal Terms) is sometimes referred to herein as the “Initial Term”,
and (3) the Renewal Terms (exclusive of the Initial Term) are sometimes each
referred to herein as a “Renewal Term” and collectively as the “Renewal Terms”.
The Initial Term of this Lease shall commence for each phase of the Premises
delivered to Tenant on the date upon which Substantial Completion of such phase
has been achieved and tender of possession of such phase has been made to Tenant
pursuant to the Phasing Plan (as defined in the Work Agreement) in accordance
with the provisions of Sections 1.3(b) and (c), below (such date with respect to
each such phase, the “Commencement Date”), and shall expire on the “Lease
Expiration Date” which shall be the last day of the one hundred eightieth
(180th) full calendar month after the Rent Commencement Date for the last phase
of the Premises delivered to Tenant hereunder; provided that for all purposes of
this Lease, the duration of any Renewal Terms or extension terms exercised by
Tenant shall be added onto the initial Lease Term stated to be in effect under
the preceding clause. In no event will possession of (or early access to) any
applicable phase of the Premises be delivered to Tenant prior to the
Commencement Date for such phase except (i) for early access (“Early Access”)
granted pursuant to an Access Agreement reasonably satisfactory to Landlord and
Tenant (which may, inter alia, obligate Tenant to be insured, and otherwise
comply with certain covenants and indemnities set forth in this Lease with
respect to its use, occupancy and activities within portions of the Premises
during any period of occupancy of the Premises prior to the Commencement Date),
and/or (ii) for purposes of Early Work, as such term is defined in Exhibit C,
and subject to all terms, covenants, indemnities and limitations applicable to
Early Work under Exhibit C. Prior to the Rent Commencement Date for each phase
hereunder, Tenant shall be bound by all of the terms and conditions of this
Lease applicable to such phase, other than those requiring the payment of Base
Rent and Additional Rent by Tenant, provided Tenant shall be responsible during
the period between the Commencement Date and the Rent Commencement Date only for
the utility expense applicable to that phase of the Premises which has been
delivered to Tenant, but not for utility expenses associated with the
undelivered balance of the Premises (if any).

               (b) Landlord and Tenant acknowledge and agree that the mutual
intent of Landlord and Tenant is that Landlord deliver, and Tenant take
possession of, the Premises, on a phased basis in accordance with, and subject
to the terms and conditions of, the Phasing Plan. Tenant shall be obligated to
accept possession of each applicable phase of the Premises upon (i) Landlord’s
certification that it has achieved Substantial Completion thereof and (ii)
tender of possession of such phase by Landlord to Tenant, provided that (1)
Landlord will not be entitled to

2



--------------------------------------------------------------------------------



 



tender possession of any phase of the Premises (nor may Tenant take possession
of any phase of the Premises except for purposes of Early Access, if applicable,
or Early Work pursuant to Exhibit C) prior to the date indicated for delivery of
such phase under the Phasing Plan, (2) Landlord shall be obligated to provide
Tenant with written notice of its intent to tender possession of each applicable
phase of the Premises not less than five (5) calendar days prior to the date of
such tender of possession (such notice, a “5-Day Notice”), so that the parties
can schedule a walk-through of such phase on or before the date of tender of
possession thereof (and Landlord and Tenant each agree to make themselves
available for the walk-through on such fifth (5th) day after the 5-Day Notice),
and (3) in no event will any phase of delivery of possession of the Premises
involve less than full floors of the Premises, in each instance under the
preceding clauses (1) - (3) unless otherwise approved by Tenant, which approval
may be withheld in Tenant’s sole and absolute discretion. Subject to Tenant’s
right to dispute and/or require arbitration of Landlord’s certification that it
has achieved Substantial Completion of a phase of the Premises, as more fully
set forth in Section 1.3(c), below, “tender of possession” by Landlord to Tenant
shall be deemed to have occurred on the later to occur of (A) the fifth (5th)
day after the 5-Day Notice, or (B) the first (1st) business day after Landlord’s
delivery of a written certificate to Tenant (or to Tenant’s Representative, as
defined in Exhibit C) certifying that it has achieved Substantial Completion of
such applicable phase of the Premises (a “Certification of Substantial
Completion), provided Landlord delivers keys or electronic key cards enabling
Tenant to enter such phase of the Premises, and has provided free access to such
phase of the Premises, by such 5th day or following business day, as the case
may be.

               (c) In the event Tenant, in good faith, disputes that Landlord’s
Certification of Substantial Completion for any phase of the Premises is
accurate, Tenant shall, within five (5) business days after receipt of
Landlord’s Certification of Substantial Completion for such phase, provide a
written notice to Landlord specifying in reasonable detail the basis for such
dispute (a “SC Dispute Notice”). Tenant’s SC Dispute Notice shall be limited to
identifying those incomplete items or deviations from the Construction Documents
or this Lease which Tenant believes in good faith causes such phase of the
Premises not to be Substantially Complete. If Landlord is in agreement with
Tenant’s SC Dispute Notice, Landlord shall, within two (2) business days after
its receipt of Tenant’s SC Dispute Notice, so notify Tenant in writing. If
Landlord is not in agreement with Tenant’s SC Dispute Notice, Landlord shall,
within two (2) business days after its receipt of Tenant’s SC Dispute Notice, so
notify Tenant, which notice will identify all items identified within Tenant’s
SC Dispute Notice with which Landlord agrees, and all items identified within
Tenant’s SC Dispute Notice with which Landlord, in good faith, disagrees, and
the basis for such disagreement. If Landlord agrees that Tenant’s SC Dispute
Notice is accurate, then Landlord shall promptly satisfy all items identified
therein, and the Certification of Substantial Completion shall, in such event,
be deemed effective no earlier than the first (1st) business day following the
date upon which Landlord completes its remedy of all applicable items identified
in Tenant’s SC Dispute Notice and provides Tenant with a revised Certification
of Substantial Completion for such phase (which revised certification shall
itself be subject to dispute resolution in accordance with this subsection). If
Landlord, in good faith, agrees with only a portion of Tenant’s SC Dispute
Notice, or disagrees entirely therewith, then the parties shall meet promptly
thereafter to attempt to resolve, in good faith, all matters in dispute (and
Landlord agrees that it will concurrently address all items identified in
Tenant’s SC Dispute Notice as to which there is no disagreement, if any). If the
parties are unable, despite their good faith

3



--------------------------------------------------------------------------------



 



efforts, to resolve their disagreement as to any or all of the items in Tenant’s
SC Dispute Notice within a five (5) business day period after the date
Landlord’s written response to Tenant’s SC Dispute Notice is received by Tenant,
then the parties shall promptly submit the matter in dispute to expedited
arbitration pursuant to Section 49 of this Lease. In any such arbitration, the
panel of arbitrators shall have the right, inter alia, (A) to determine that the
date of Substantial Completion of the applicable phase was (i) the date stated
in Landlord’s Certification of Substantial Completion, (ii) an alternative date
advocated by Tenant, (iii) such other date as may be proposed by the parties, or
(iv) such other date as the arbitrators may decide that Substantial Completion
of such phase actually occurred, (B) to determine that Substantial Completion of
the applicable phase has not yet occurred, and/or (C) to enter findings as to
which items must be addressed in order for Substantial Completion to occur, if
any. Nothing set forth in this subsection shall be construed to restrict
Landlord and Tenant from mutually agreeing to resolve any dispute as to the
correctness or accuracy of Landlord’s Certification of Substantial Completion on
a basis different from that set forth herein. In the event the date of
Substantial Completion of a phase of the Premises is found to have been
different from that set forth in Landlord’s Certification of Substantial
Completion, and Tenant made a payment of Rent to Landlord prior to the date such
payment would otherwise have been due because of such inaccurate Certification
of Substantial Completion, then Landlord shall credit Tenant (against the next
payment of Rent due from Tenant to Landlord) with interest on such prepaid
amount, calculated at the Prime Rate, from the date such prepaid amount was
actually paid by Tenant to the date such amount would have been due and payable
had the actual date of Substantial Completion been accurately stated in the
Certification of Substantial Completion.

     1.4     Rent Commencement Date. The “Rent Commencement Date” shall be
determined on a phased basis, in accordance with the provisions of this Section
1.4 and Exhibit C. For each phase of the Premises, and subject to the effect
upon the Rent Commencement Date of the applicable provisions of Exhibit C, the
Rent Commencement Date shall be the earlier of (i) the date upon which Tenant
commences the beneficial use and occupancy of such phase (or any portion
thereof) for purposes of conducting normal business operations, or (ii) three
(3) business days after the date upon which Landlord’s Work for such phase is
“Substantially Completed” (as such term is defined in Section 1.11, below, and,
if applicable, as calculated pursuant to the dispute resolution procedure
described in Section 1.3, above) and possession thereof has been tendered to
Tenant in accordance with Section 1.3, above. Within a reasonable time period
(not to exceed thirty (30) days) after the Rent Commencement Date for the last
phase of the Premises to be delivered to Tenant hereunder, Landlord and Tenant
agree to execute a Commencement Date Agreement and Estoppel Certificate, in the
forms attached hereto as Exhibit E and Exhibit G, respectively, to confirm the
Rent Commencement Date for each phase of the Premises and Lease Expiration Date.
The failure to execute said Commencement Date Agreement and/or Estoppel
Certificate shall not affect the Rent Commencement Date nor the Lease Expiration
Date for any phase of the Premises as the same may be determined by the terms of
this Lease.

     1.5     Rent.

4



--------------------------------------------------------------------------------



 



               (a) The term “Rent” shall mean all Base Rent and Additional Rent
payable by Tenant hereunder. The base rent payable by Tenant hereunder (“Base
Rent”) is set forth in this Section 1.5, below, and shall be payable with regard
to each phase of the Premises delivered to Tenant commencing on the Rent
Commencement Date for such phase based on the rentable area of each such portion
multiplied by the per square foot rental rate set forth below. In addition to
the Base Rent, Tenant shall pay as additional rent Tenant’s Share of Operating
Costs as described in Section 9, and Tenant’s Share of Real Estate Taxes as
described in Section 10, all of which shall be deemed Additional Rent due under
this Lease. Base Rent, together with the estimated monthly payments of Operating
Costs and Real Estate Taxes described in Section 9.2 and 10.2, respectively, of
this Lease, shall be payable monthly, in advance, on the first day of each
calendar month of the Term, without prior notice, demand, deduction or offset,
except as and solely to the extent specifically provided for herein.

               (b) The monthly payments of Base Rent for each phase of the
Premises (which is also referred to herein as “Monthly Base Rent”) for the
Initial Term (and, as set forth below, the Renewal Terms, as defined herein)
shall be calculated as follows:

              Lease Year   Annual Base Rental Rate   Annual Base Rent   Monthly
Base Rent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1         TBD*        TBD*        TBD* 2   103% of the amounts stated for Lease
Year One 3   103% of the amounts stated for Lease Year Two 4   103% of the
amounts stated for Lease Year Three 5   103% of the amounts stated for Lease
Year Four 6   103% of the amounts stated for Lease Year Five 7   103% of the
amounts stated for Lease Year Six 8   103% of the amounts stated for Lease Year
Seven 9   103% of the amounts stated for Lease Year Eight 10   103% of the
amounts stated for Lease Year Nine 11   103% of the amounts stated for Lease
Year Ten 12   103% of the amounts stated for Lease Year Eleven 13   103% of the
amounts stated for Lease Year Twelve 14   103% of the amounts stated for Lease
Year Thirteen 15   103% of the amounts stated for Lease Year Fourteen Post Lease
Year 15**   See ** Renewal Term #1***   See Section 50
Renewal Term #2****
  See Section 50



  •   Annual Base Rent for each phase for the first Lease Year of such Phase
shall be determined as an amount equal to eleven percent (11%) of the Total Cost
to Complete allocable to such phase, as determined pursuant to the terms of the
Work Agreement attached as Exhibit C to this Lease. Monthly Base rent shall
equal 1/12 of Annual Base Rent as so calculated     •   Base Rent for the first
phase, for the first Lease Year after Lease Year #15 (to the extent applicable
because, due to the phased delivery, the Initial Term has not yet

5



--------------------------------------------------------------------------------



 





      expired) shall equal 103% of the Base Rent for the first phase as
determined for Lease Year 15, and, to the extent applicable, shall increase
annually thereafter at a 3% escalation rate.



     *** First Renewal Term, if applicable        **** Second Renewal Term, if
applicable

For purposes of any provision of this Lease that may require a calculation or
adjustment in the Base Rent payable by Tenant under this Lease, whether due to a
change in the Rentable Area of the Premises (for example, due to a partial
recapture or other contraction of the Premises, or due to a re-measurement as
provided for in Section 1.1, above) or otherwise, the parties acknowledge and
agree (i) that all Base Rent hereunder is intended to escalate at a compounded
annual rate of three percent (3%), and (ii) that the parties shall utilize a
natural three percent (3%) annual escalation in making such calculation or
recalculation of Base Rent payable hereunder. The parties expressly acknowledge
(1) that the Base Rent payable for each phase may be calculated at different
rates (depending upon the Total Cost to Complete applicable to each such phase),
(2) that Base Rent for each phase may escalate at different times, depending on
the Rent Commencement Date for each phase, and (3) that phased delivery may
cause the Initial Term for the first phase to exceed 180 months.

     1.6 Additional Rent. Any sum owed or reimbursable by Tenant to Landlord
under this Lease (excluding Monthly Base Rent, and including Tenant’s Share of
Real Estate Taxes and Tenant’s Share of Operating Costs,) shall be considered
“Additional Rent” hereunder. Estimated payments of Tenant’s Share of Operating
Costs, as described in Section 9 of this Lease, and of Tenant’s Share of Real
Estate Taxes, as described in Section 10 of this Lease, shall be payable
monthly, in advance, on the first day of each calendar month of the Term,
together with Tenant’s payment of Monthly Base Rent, without demand, set-off or
deduction, except as and solely to the extent specifically provided for herein.
All other items of Additional Rent shall be payable as and when provided for
herein, but without set-off or deduction, except as and solely to the extent
specifically provided for herein.

     1.7 Notice and Payment Addresses. Any notices under this Lease shall be
governed by the terms of Section 30, below. The notice addresses of the parties
are as follows:

      If to Landlord:Annapolis Partners LLC     c/o Tod E. Hirt, Manager
1705 Rollins Avenue
Alexandria, VA 22307
Facsimile: (703) 768-7750
        And to: Mark S. Tenenbaum     Tenenbaum & Saas, P.C.
4330 East West Highway, Suite 1150
Bethesda, Maryland 20814
Facsimile: (301) 961-5305
 

6



--------------------------------------------------------------------------------



 

      If to Tenant:   TeleCommunication Systems, Inc.
275 West Street
    Annapolis, MD 21401     Attn: General Counsel     Facsimile: (410) 280-1048
    (Prior to the Commencement Date for the First Phase Only)       If to
Tenant:   At the Premises
Facsimile: (410) 280-1048
(After the Commencement Date for the First Phase)

Either party may, by written notice to the other complying with Section 30,
hereof, designate a new address to which all notices hereunder shall be
directed.

     1.8 Rent Payment Address. Tenant shall send payments of Base Rent and
Additional Rent hereunder to Landlord at the following address, or to such other
address of which Landlord may advise Tenant in writing pursuant to Section 30:

  Annapolis Partners LLC c/o Tod E. Hirt, Manager 1705 Rollins Avenue
Alexandria, VA 22307

Landlord agrees that, within thirty (30) days after Tenant’s written request,
Tenant may commence payment of Base Rent and Additional Rent by electronic wire
transfer of immediately available funds of the United States, provided (i) such
payments shall be made strictly in accordance with wire transfer instructions
provided by Landlord to Tenant, and (ii) Tenant shall, upon Landlord’s request,
provide Landlord with wire confirmation information, including any applicable
federal reference number for any electronic transfer of funds made pursuant
hereto.

     1.9 Lease Year. Each twelve (12) month period within the Lease Term shall
be referred to herein as a “Lease Year.” The first Lease Year shall commence on
the Rent Commencement Date for the final phase of the Premises delivered to
Tenant hereunder and shall terminate on the last day of the twelfth full
calendar month after such Rent Commencement Date. Each subsequent Lease Year
shall commence on the date immediately following the last day of the preceding
Lease Year and shall continue for a period of twelve (12) full calendar months,
except that the last Lease Year of the Lease Term shall terminate on the date
this Lease expires or is sooner terminated. Monthly Base Rent shall be payable
for the period prior to the first Lease Year, as provided under Section 1.5,
above.

     1.10 Deed of Lease. To the extent required under applicable law to make
this Lease legally effective, this Lease shall constitute a deed of lease.

7



--------------------------------------------------------------------------------



 



     1.11 Additional Defined Terms. As used in this Lease, unless otherwise
herein expressly provided, the following terms shall have the following
meanings:

     “Abatement Event” shall have the meaning set forth in Section 8.3(b),
below.

     “Acceptance of Possession” shall mean Tenant’s acceptance of possession of
each phase of the Premises hereunder as evidenced by (A) Tenant’s delivery of a
duly executed “Commencement Date Agreement” and “Estoppel Certificate” in the
forms attached as Exhibit E and Exhibit G hereto, inter alia, acknowledging such
acceptance of possession, and (B) its payment of the first full monthly
installment of Rent due under this Lease with respect to such phase; provided
this definition shall not be construed to imply an obligation by Tenant to
accept possession of any portion of the Premises prior to Substantial Completion
thereof.

     “Building Services” shall mean the following services, to be installed by
Landlord (if applicable) and to be provided on an ongoing basis substantially in
accordance with the specifications set forth in Exhibit F and Exhibit K attached
hereto and made a part hereof (to the extent applicable): (i) the number of
passenger elevators shown in the Construction Documents, at least one (1) of
which is a freight elevator and shall be subject to call at all times, including
Non-Business Hours; (ii) electricity to the Property for lighting, for the
operation of office machines customary for a user with the electrical load
requirements reflected within the Construction Documents, and for heating,
ventilation and air-conditioning (“HVAC”) service; (iii) HVAC service at all
times during Business Hours, in accordance with the “HVAC Specifications”
attached as a part of Exhibit K; (iv) hot and cold running water sufficient for
the plumbing fixtures and plumbing requirements established under the
Construction Documents, (v) public lavatory facilities and supplies and
janitorial and char services, including trash removal and recycling, Monday
through Friday, excepting holidays, in accordance with the cleaning
specifications attached hereto as Exhibit F; (vi) provision of lighting, and
replacement of light bulbs (in fixed lighting fixtures only) and lighting
fixtures throughout the Property and the Parking Facilities, in accordance with
the Construction Documents; (vii) perimeter security for the Building via a Data
Watch or similar key-card system; (viii) telecommunications and data service
conduits in accordance with the Construction Documents and suitable for
installation by Tenant of Tenant’s telecommunications and data service lines and
facilities (provided that the provision of telecommunications and data services
shall not constitute a Building Service); (ix) operational fire alarm and life
safety systems (which, to the extent applicable, shall include
telecommunications systems which are a part of such systems) in accordance with
applicable Legal Requirements; and (x) subject to Section 42, access to the
Building twenty-four (24) hours a day, three-hundred sixty-five (365) days a
year, including Holidays.

     “Building Systems” shall mean and refer to all mechanical, electrical,
plumbing, HVAC, sprinkler, life safety, fire safety, and security systems within
the Building, but excluding any Specialty Systems and excluding Tenant’s data
and telecommunications systems, all of which shall be Tenant’s sole and
exclusive responsibility.

     “Business Hours” shall be 7:00 a.m. to 7:00 p.m. Monday through Friday,
excluding Holidays, and 9:00 a.m. to 1:00 p.m. on Saturdays, excluding Holidays.
Landlord acknowledges that

8



--------------------------------------------------------------------------------



 



Tenant shall be permitted under this Lease to conduct business operations from
the Premises twenty-four (24) hours per day, seven (7) days per week (sometimes
referred to herein as “24/7 usage”), and agrees that the definition of Business
Hours is not intended to restrict such 24/7 usage, but rather to establish
Landlord’s responsibilities with respect to certain Building Services, and to
establish Tenant’s responsibility for certain costs associated with 24/7 usage.

     “Common Areas” shall mean (i) all portions of the Land other than portions
upon which the Building is physically located, including all exterior parking
areas, drive ways, landscaped areas and the like, as the same may be modified
from time to time by Landlord in accordance with the terms of this Lease; and
(ii) during any period in which the Building is multi-tenanted, all loading
docks, corridors, lobbies, elevator cabs, stairs, telephone closets, electrical
closets, janitorial closets, plenums, risers, core area restrooms and other
portions of the Building that would customarily be made available in common to
tenants of the Building if the Building were a multi-tenanted building, as the
same may be modified from time to time by Landlord in accordance with the terms
of this Lease (but the foregoing shall not be construed to render any electrical
or telecommunications closets, corridors, restrooms or elevator lobbies on any
floor leased exclusively to Tenant, to constitute a Common Area). The foregoing
notwithstanding, during any period in which Tenant is leasing (A) 100% of the
Rentable Area of the Building, all interior areas shall constitute a part of the
Premises subject to Tenant’s exclusive use and occupancy (and shall not
constitute Common Areas), and Tenant shall also have priority usage of the
exterior Common Areas, subject to the terms and conditions of this Lease, and
(B) 100% of the Rentable Area of any floor of the Building, all interior areas
on such floor shall constitute a part of the Premises subject to Tenant’s
exclusive use and occupancy (and shall not constitute Common Areas).

     “Comprehensive Sign Plan” shall mean a comprehensive sign plan for the
Project which is to be submitted to the County for approval by Landlord prior to
commencement of development of any portion of the Project, which (i) shall not
be inconsistent with the signage rights granted by Landlord to Tenant under the
Leases, (ii) shall, among other things, seek approval from the County for the
installation of all exterior and or monument signs provided for in this Lease,
and (iii) shall contain such other provisions regarding signage for the Project
as Landlord may determine in its sole discretion, as long as the same are not
inconsistent with the signage rights granted pursuant to this Lease. After its
approval, references to the Comprehensive Sign Plan herein shall mean and refer
to the Comprehensive Sign Plan, as approved.

     “Construction Documents” shall mean, as applicable, the Approved Base
Building Plans and Approved TI Plans, as such terms are defined in Exhibit C.

     “County” shall mean Anne Arundel County, Maryland, and any governmental
agency or authority thereof, as the context requires.

     “Declaration” shall mean the Declaration of Covenants, Restrictions,
Rights, Affirmative Obligations and Conditions for Annapolis Point Corporate
Center, to be executed, delivered and recorded among the land records of the
County after Landlord’s acquisition of title to the Project in accordance with
the terms of the Redevelopment Agreement and the Acquisition Agreement

9



--------------------------------------------------------------------------------



 



pursuant to which Landlord acquired the Project, as the same may be amended from
time to time in accordance therewith.

     “Default Rate” shall mean an annual interest rate equal to the Prime Rate
plus four percent (4%).

     “Emergency” shall mean and refer to any situation or circumstance where
there is an immediate or imminent risk of injury or death to persons or material
damage to property unless immediate action is taken to address such situation or
circumstance, as determined by the party invoking such term in good faith.

     “Environmental Laws” shall mean (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601 et seq.), (ii) the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Sections 1801 et seq.), (iii) the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Sections 6901 et seq.) and the regulations
adopted and promulgated pursuant thereto, (iv) the Federal Water Pollution
Control Act (33 U.S.C. Section 1251 et seq.), (v) the Clean Air Act (42 U.S.C.
Section 7401 et seq.), and the regulations adopted and promulgated pursuant
thereto, (vi) Subtitles 1 and 2 of Title 7 of the Environment Article, Maryland
Code Annotated (1996), as amended (pertaining generally to Hazardous Materials
and Hazardous Substances), (vii) Subtitles 4, 5, 6 and 7 of Title 4 of the
Environment Article, Maryland Code Annotated (1996), as amended (pertaining
generally to Water Pollution Control, Oil Pollution, and Underground Storage
Tanks), (viii) Subtitles 3, 4, and 5 of Title 6 of the Environment Article,
Maryland Code Annotated (1996), as amended (pertaining generally to lead-based
paint and asbestos), (ix) any other Federal, state or local environmental law,
ordinance, rule, regulation and/or other statute or order of a governmental
authority relating to pollution or protection of the environment, and (x) any
Federal, state or local law, ordinance, rule, regulation and/or other statute or
order of a governmental authority relating to the protection, use or development
for commercial purposes of any “wetlands”.

     “Environmental Liabilities” shall mean and include any and all reasonable
and necessary costs, liabilities, damages and expenses (including reasonable
attorneys fees and court costs) incurred, suffered or sustained with respect to
the presence, removal, utilization, generation, storage, transportation,
disposal or treatment of any Hazardous Materials or any Hazardous Materials
Release, including cleanups, remedial and response actions, remedial
investigations and feasibility studies, and permits and licenses required by, or
required to be undertaken in order to comply with any Environmental Laws, as
well as any damages for injury to person, property or natural resources
resulting from Hazardous Materials or any Hazardous Materials Release, and
claims of governmental agencies or third parties for cleanup costs and costs of
removal, discharge, and satisfaction of all liens, encumbrances and restrictions
on the Premises relating to the foregoing.

     “Essential Services” shall mean (i) the operation of at least one (1)
passenger elevator at all times; (ii) electricity to the Property for lighting,
for the operation of office machines customary for a user with the electrical
load requirements reflected within the Construction Documents, and for heating,
ventilation and air-conditioning (“HVAC”) service; (iii) HVAC service during
Business

10



--------------------------------------------------------------------------------



 



Hours, substantially in accordance with the HVAC Specifications; (iv) hot and
cold running water sufficient for the plumbing fixtures and plumbing
requirements established under the Construction Documents; (v) operational fire
alarm and life safety systems in accordance with applicable Legal Requirements;
and (vi) subject to Section 42, access to the Building twenty-four (24) hours a
day, three-hundred sixty-five (365) days a year, including Holidays.

     “Hazardous Materials” shall mean (A) asbestos in any form, (B) urea
formaldehyde foam insulation, (C) polychlorinated biphenyls, or (D) except as
permitted under Section 5.3 of this Lease, below, any flammable explosives,
radioactive materials or other substance constituting “hazardous materials” or
“hazardous wastes” pursuant to, or which are regulated pursuant to, any
Environmental Laws.

     “Hazardous Materials Release” shall mean any release, spill, leak, pumping,
pouring, emitting, emptying, discharge, injection, escaping, leaching, dumping
or disposing into the environment (air, land or water) of any Hazardous
Materials.

     “Herein”, “hereunder”, “hereinbelow”, “above” and/or “below”, and any terms
of like import, shall be interpreted to mean this Lease as a whole, and not
merely the Section, paragraph or subparagraph within which such term is set
forth.

     “Holidays” shall be: New Year’s Day, Martin Luther King’s Birthday,
Memorial Day, Independence Day, Labor Day, Veteran’s Day, Thanksgiving Day, and
Christmas Day, as each such Holiday is recognized under applicable Federal law.

     “Including,” “includes” and terms of like import shall be interpreted to
mean “including, but not limited to” and/or “includes, without limitation.”

     “Independently Leasable Space” shall mean space (i) consisting of less than
an entire floor of a building, (ii) which is configured so as to include a
reasonable proportion of windowed offices relative to the rentable area thereof
(i.e., a proportion which is substantially comparable to the proportion of
windowed space on the floor as a whole), (iii) which has reasonable means of
ingress, egress or access to the Common Areas of the Building located on such
floor of the Building, including elevators, bathrooms, telephone and electrical
closets, access to emergency egress as required by local fire codes, etc., and
such other portions of the Building as are necessary for the reasonable use and
enjoyment of such space (such as risers and conduit necessary for access to roof
equipment and the like), and (iv) which is otherwise reasonably leasable to
third parties in a bona fide arm’s length transaction without requirement of a
discount below market rental rates at the time.

     “Landlord Affiliate” shall mean any entity controlled by, controlling or
under common control with Landlord, and which owns a property which is part of
the Project. For purposes of this definition, “control” shall be deemed to mean
and refer to any development entity the general partner, manager or party
holding operational control of which is Annapolis Partners LLC (as presently
constituted) or a successor entity thereto in which Maurice B. Tose¢ (“Tose¢”)
and/or Mesirow Stein Real Estate, Inc. or its affiliated entities (collectively
“Mesirow”) owns (either

11



--------------------------------------------------------------------------------



 



individually or collectively) any material interest (and specifically excluding
any interest retained for purposes of deferral of tax recapture) or which is
formed by (and in which any material ownership interest, other than for purposes
of deferral of tax recapture only, is held by) Tose¢ and/or Mesirow.

     “Landlord’s Agents” shall mean Landlord’s agents, employees, contractors
and subcontractors and, solely while in the control and presence of Landlord
(such as a representative of Landlord’s mortgagee touring the Building with an
agent of Landlord), an invitee of Landlord (but expressly excluding Tenant or
Tenant’s Agents).

     “Legal Requirements” shall mean all laws, ordinances, codes, regulations
and orders of federal, state, county, municipal and local authorities, as
applicable, including (i) all applicable building, health, fire and safety
codes, (ii) the accessibility requirements of the Americans with Disabilities
Act (“ADA”), (iii) all zoning and other land use laws, (iv) all applicable sign
ordinances, (v) all covenants, easements, special exceptions, restrictions and
other title matters affecting the Project as of the date this Lease is delivered
by all parties hereto plus any additional title matters permitted to be entered
into pursuant to the terms of Section 57 of this Lease (except as specifically
prohibited hereby), and (vii) all Environmental Laws.

     “Material Breach” shall mean and refer to the breach by Tenant of, or
Tenant’s failure to comply with, any term, provision or covenant under this
Lease which would constitute a Material Default hereunder upon the expiration of
applicable cure periods provided for herein, where such cure period has not yet
expired, but only during the period after Landlord has provided Tenant with a
written notice of such breach or failure (to the extent such written notice is
required hereunder) but prior to the date the applicable cure period has expired
and prior to completion of a cure of such breach or failure.

     “Material Default” shall mean (i) any Default in the payment of money,
including Base Rent, Additional Rent or any other sums payable by Tenant
hereunder, irrespective of the amount due and owing, and including (A) a
non-monetary Default that has given rise to an obligation on the part of Tenant
to pay a sum of money to Landlord (or a party designated by Landlord pursuant
hereto) under the terms of this Lease, which sum remains unpaid after the date
payment is required hereunder, and (B) failure to pay any damages, costs,
expenses or other monetary amounts owed by Tenant to Landlord by operation of
any provisions this Lease, and/or (ii) any non-monetary Default arising in
relation to a substantial and material obligation of Tenant under this Lease (as
opposed to a minor non-compliance with a non-monetary covenant, even where such
non-compliance extends past applicable cure periods hereunder). Without
limitation, a failure to comply with, or violation of, the following
non-monetary covenants shall be deemed to be material, and shall constitute
Material Defaults hereunder if the same continue after expiration of the
applicable cure period hereunder: (A) any failure of the Tenant to deliver the
Security Deposit when provided for herein, or to replace or refresh the Security
Deposit in accordance with the provisions of Article 3 of this Lease; (B) any
failure of the Tenant to accept delivery of possession of the Premises (or any
phase thereof) when Substantial Completion thereof has occurred and tender of
possession thereof is made in accordance herewith; (C) any substantial violation
of the Permitted Use provisions of this Lease; (D) any assignment or sublease
made in violation of the requirements of this Lease; (E) any failure of Tenant

12



--------------------------------------------------------------------------------



 



to meet any substantial maintenance and/or repair obligation under this Lease;
(F) any violation by Tenant of its environmental covenants under this Lease;
(G) any failure by Tenant to obtain insurance coverage required by this Lease;
(H) any failure by Tenant to deliver an estoppel certificate or SNDA as required
by this Lease; (I) any holdover by Tenant in violation of this Lease; (J) any
breach of Tenant’s obligation to deliver possession of the Premises to Landlord
at the expiration or earlier termination of the Lease Term in the condition
required herein; (K) any failure by Tenant to cause a lien upon the Property
created due to the acts or omissions of Tenant or Tenant’s Agents to be released
and discharged or bonded and/or insured over as permitted under the terms of
Section 23 of this Lease; (L) any failure by Tenant to provide indemnification
as and to the extent required by this Lease; (M) any failure by Tenant to make
insurance proceeds (or self-insurance) required to be made available for
reconstruction of the Premises, or any portion thereof, available for such
purposes; and (N) any material violation of a Legal Requirement required to be
complied with by Tenant under this Lease.

     “Non-Business Hours” shall mean all hours other than Business Hours, as
defined herein.

     “Parking Allocation” shall mean 463 parking spaces within the Parking
Facilities for the entire Rentable Area of the Premises as of the date of this
Lease (which Parking Allocation shall be phased in the same proportion as the
phasing of the Premises). The Parking Allocation (i) shall be subject to pro
rata reduction in the future in the event the re-measurement of the Premises
which occurs by operation of Section 1.1 of this Lease causes a modification to
the square footages described in such Leases as of the date hereof, in which
event the Parking Allocation hereunder, in the immediate aftermath of such
re-measurement, shall equal the result obtained by multiplying 463 by a
fraction, the numerator of which is the Rentable Area of the Premises and the
denominator of which is the original stipulated Rentable Area of the Building
prior to giving effect to such re-measurement, and (ii) shall also be subject to
pro rata reduction in the future in the event of any contraction of the Rentable
Area of the Premises due to Landlord’s exercise of recapture rights or Tenant’s
election to exercise a Renewal Option as to only a portion of the Premises (such
reduction to be effectuated by multiplying Tenant’s initial Parking Allocation
as modified by the preceding clause (i), by a fraction, the numerator of which
is the total Rentable Area of the Premises as contracted, and the denominator of
which is the total Rentable Area of the Building). Any parking spaces used by
Tenant for purposes of accommodating Tenant’s Generator Use, or other exterior
improvements requested by Tenant within the Parking Facilities and agreed to by
Landlord pursuant to this Lease, shall be counted against Tenant’s Parking
Allocation.

     “Parking Facilities” shall mean the surface parking spaces provided for the
benefit of the Building and located within the boundaries of the Land. The
Parking Facilities provided shall be sufficient to provide parking necessary to
satisfy the Parking Allocation provided for herein.

     “Phasing Plan” shall mean that certain schedule to be developed in
accordance with the Work Agreement, pursuant to which portions of the Premises
will be delivered to Tenant in phases rather than in a single delivery of the
entire Premises. Each portion of the Premises which is delivered to Tenant
pursuant to the Phasing Plan is sometimes referred to herein as a “phase”.

13



--------------------------------------------------------------------------------



 



     “Prime Rate” shall mean the “prime rate” of interest as published from time
to time in the Wall Street Journal (or, if such publication ceases to be
published, then the “prime rate” as established from time to time by the then
largest national banking association in the United States of America).

     “Redevelopment Agreement” shall mean that certain Redevelopment Agreement,
between Landlord and the County, to be executed, delivered and recorded among
the land records of the County as a requirement of Landlord’s acquisition of
title to the Project, which runs with the land of the Project and shall be
binding upon all owners and tenants of the Project (including Tenant). Tenant
acknowledges having received an electronic copy of the Redevelopment Agreement
prior to the date of execution of this Lease.

     “Renewal Parameters” shall mean all appropriate factors for determining
fair market economics of a renewal transaction for similar class office space in
buildings of similar class and age in the Applicable Submarket (as defined in
Section 51) during the six (6) month period after Tenant exercises its renewal
option, such appropriate factors to include the quality, location and visibility
of the Building and the desirability of the Annapolis Point Corporate Center
project, the value of any non-standard signage rights (if applicable), the size
and type of space being renewed, the tenant’s creditworthiness, any concessions
being granted (including rental abatements, moving allowances, refurbishment
allowances, tenant improvement allowances, and the like) or costs being saved,
downtime for vacancy, leasing commissions (or the lack thereof), the method of
calculating Additional Rent (i.e., operating costs and tax pass-throughs), base
rental escalations, other pass-throughs, costs associated with relocation (or
the lack thereof), fees then being charged (or not) in the Applicable Submarket
for parking, other special rights included within the Lease, the costs
associated with multi-tenanting any full floors of the space being partially
renewed by Tenant, the criteria concerning a security deposit required to be
considered under Section 51.6 of this Lease (if any), and any other criteria or
factor that would fairly be taken into consideration in determining the
economics of a market lease transaction in the Applicable Submarket. The
inclusion of specific identified factors within this definition of “Renewal
Parameters” shall not be construed to limit or restrict either Landlord or
Tenant from asserting at the time of any application of this definition that
other or different factors not specifically identified herein should also be
appropriately considered.

     “SEC” shall mean the United States Securities and Exchange Commission, or
any successor governmental agency thereto.

     “SNDA” shall mean a subordination, non-disturbance and attornment agreement
from any mortgagee or deed of trust beneficiary under a mortgage or deed of
trust affecting the Building and/or Land (a “Mortgage”), or from the ground
lessor of any ground lease affecting the Building and/or Land (a “Ground Lease”)
in a form to be negotiated between (and reasonably satisfactory to) Landlord,
Tenant and the applicable mortgagee, deed of trust beneficiary or ground lessor,
which is executed by Landlord, Tenant and either (i) the mortgagee or deed of
trust beneficiary, which subordinates this Lease to such Mortgage, or (ii) the
ground lessor, which subjects this Lease to such Ground Lease. All SNDA shall
include substantially the following provisions: (a) that, as long as

14



--------------------------------------------------------------------------------



 



Tenant is not in Default (or Material Default, as the case may be) hereunder,
the mortgagee, any successful foreclosure bidder’s assignee or designee, and
other third party purchaser entity or any holder of the reversionary interest
under a Ground Lease succeeding to Landlord’s interest (collectively, “Senior
Lienors”) shall not: (i) disturb Tenant’s rights, privileges, interests and
unexercised options under this Lease or any instrument executed pursuant hereto,
nor name Tenant as a party defendant in any foreclosure or any action or
proceeding instituted under or in connection with the Mortgage or Ground Lease
unless such joinder is necessary to foreclose the Mortgage or terminate the
Ground Lease, and then only for such purpose and not for the purpose of
terminating this Lease; (ii) terminate this Lease if there is a foreclosure,
deed-in-lieu, or other proceedings involving Landlord’s interest in the
Building; and/or (iii) require any Lease modification in connection therewith;
(b) that notwithstanding anything contained herein to be contrary, Senior Lienor
shall have absolutely no obligation to perform any of Landlord’s construction
covenants under the Lease, provided that unless Senior Lienor agrees within a
reasonable time (not to exceed sixty (60) days after a Construction Default
occurs under Exhibit C) that Senior Lienor will, upon conclusion of a
foreclosure of the Property (which, if it so elects, Senior Lienor agrees to
commence promptly and pursue diligently to completion, but without assurance
that Senior Lienor will be the successful bidder at such foreclosure) either
(A) continue to fund (either to Senior Lienor’s own construction management
consultant, or to Tenant) the initial construction of the Base Building
Improvements and Tenant Improvements upon a default by Landlord of such
construction obligations and (if Senior Lienor agrees to fund the performance of
such work by Tenant) Tenant’s exercise of its right to perform such obligations
in accordance with the applicable terms, covenants and conditions of Exhibit C
(in both cases conditioned upon Tenant expressly reaffirming this Lease and
waiving all rights to seek any termination of this Lease or other damages
against Senior Lienor in relation to Landlord’s construction default, and also
(1) if Tenant is performing such work, Tenant satisfying all customary covenants
thereafter arising associated with performing such construction on Landlord’s
behalf as set forth in the Construction Loan Agreement as originally executed
with Senior Lienor, (2) if Tenant is performing such work, Tenant making proper
requisition for such funds in accordance with customary draw provisions
substantially comparable to those provided for under the Construction Loan
Agreement for Landlord’s draw requests, including provision of all required
submissions, inspection reports, lien waivers and the like, and (3) in either
case, Tenant committing contractually to make available all additional funds
necessary to fund the total cost to complete the improvements required by this
Lease (with a right of set-off for any funds beyond those otherwise required to
be paid by Tenant under the terms of this Lease, such as Excess TI Costs) or
(B) recognize Tenant’s right of self-help and set-off with regard to Tenant’s
performance of Landlord’s construction obligations under Exhibit C of this
Lease, for the full amount Tenant is entitled to recover in connection with such
exercise (and provided Tenant exercised its right to perform Landlord’s
obligations in accordance with the terms, covenants and conditions set forth in
Exhibit C), then Tenant shall have the right to terminate this Lease and pursue
any and all legal and equitable remedies it may have against Landlord and any
third parties other than Senior Lienor; (c) Tenant shall be required to attorn
to such Senior Lienor as long as such Senior Lienor recognizes Tenant and
assumes (either expressly or by operation of law) the obligations of “Landlord”
under this Lease for the period after the date title to the Property is
transferred to such Senior Lienor by Landlord (the “Foreclosure Date”); (d) no
Senior Lienor of Landlord shall be: (i) liable for any act or omission of any
prior landlord, except for acts, omissions or defaults of a continuing nature
requiring cure under

15



--------------------------------------------------------------------------------



 



the Lease, which continue after the Foreclosure Date, and which are not
thereafter cured by Senior Lienor after notice and an opportunity to cure as
provided herein; (ii) subject to any offsets or defenses which Tenant may have
had against any prior Landlord, except (A) the foregoing shall not operate to
cut off defenses or offsets Tenant may have in relation to any breach, act or
omission of the Landlord which continues after the Foreclosure Date (but such
defenses and/or offsets shall apply only to the extent such breach, act or
omission continues after such Senior Lienor assumes title to the Project);
provided that such Senior Lienor shall not be relieved of the obligation to
comply with all of the Landlord’s obligations under the Lease accruing from and
after the Foreclosure Date, irrespective of whether the original non-compliance
with any such obligation arose prior to and is continuing as of the Foreclosure
Date, or arose on or after the Foreclosure Date (provided however that if such
obligation arose prior to the Foreclosure Date, such Senior Lienor shall not be
deemed in default until after the provision of any notice of default required by
this Lease to such Senior Lienor, and its failure to cure same within the cure
period provided for herein), and (B) as set forth in clause (b), above;
(iii) bound by any payment of Rent by Tenant for a period greater than one (1)
month made without Senior Lienor’s prior written consent (unless actually
received by such Senior Lienor, or available to such Senior Lienor pursuant to
an escrow account or similar arrangement); (iv) bound by any amendment or
modification of the Lease made after the Mortgage or Ground Lease was recorded
without Senior Lienor’s prior written consent, if and to the extent required by
the Senior Lienor’s loan documents; or (v) personally liable for any default
under the Lease or any covenant or obligation on its part to be performed
thereunder as “Landlord”, it being acknowledged that Tenant’s sole remedy in the
event of such default shall be to proceed against Senior Lienor’s interest in
the Property substantially as such limitation is described in Section 34.1 of
this Lease; and (e) Tenant shall have no right to terminate this Lease except as
expressly set forth herein, and, in the event Tenant elects to terminate this
Lease pursuant to an express right of termination provided for herein, no Senior
Lienor shall have any obligation or liability in connection therewith, or in
connection with the circumstances giving rise to such right of termination. In
addition, Tenant shall not be required to name Landlord or Senior Lienor as
Tenant’s attorney-in-fact for any reason, nor pay any attorneys fees or
servicing charges or expenses related to the SNDA or any estoppel certificate.
Landlord and Tenant agree that, notwithstanding any of the foregoing provisions
to the contrary, Exhibit H constitutes a commercially reasonable form of SNDA
that is acceptable to each of them and that may be used and/or delivered in
connection with any future Mortgage or Ground Lease.

     “Specialty Systems” shall mean any specialty systems installed for the
benefit of Tenant within the Project (whether by Tenant or by Landlord for
Tenant as part of the Tenant Improvements) such as, but not limited to, (i)
supplemental HVAC units or systems including those utilized to provide heating
and/or cooling to Tenant’s data center (if any), computer rooms, or other
specialty areas involving special heating or cooling requirements such as 24
hours per day, 7 days per week, operations, (ii) special fire protection systems
including pre-action systems, non-water fire-suppression systems, (iii)
generators and generator fuel tanks, (iv) UPS (i.e., uninterrupted power supply)
systems, (v) roof equipment, and (vi) other similar specialty equipment serving
only Tenant, Tenant’s sublessees and Tenant’s Agents and involving special
maintenance and/or operational requirements.

16



--------------------------------------------------------------------------------



 



     “Substantial Completion” shall mean, with respect to each applicable phase
of the Premises, that (1) Landlord’s TI Work (as defined in Exhibit C) for such
phase has been completed in accordance with the Construction Documents (as
defined in Exhibit C), other than (A) special, non-standard items requested by
Tenant that require an unacceptably long lead time for procurement and/or
installation, provided the same were appropriately identified pursuant to the
process described in Section IV.B.2 of Exhibit C, and (B) Punch List Items (as
defined in Exhibit C); (2) all exterior/site improvements, including but not
limited to the Parking Facilities and exterior utilities, required for the
reasonable use and occupancy of such phase have been substantially completed and
are operational (subject to Punch List Items), other than those items (including
final landscaping installations) which are reasonably deferred due to seasonal
considerations or which are long-lead items the delayed installation of which
will not unreasonably and adversely affect the ability of Tenant to make
beneficial use of such improvements or the Premises (or the applicable portion
thereof); (3) all Base Building Improvements, Building Systems and
Landlord-installed equipment required for the reasonable use of such phase of
the Premises (including at least two of the elevators, the electrical and
plumbing systems, including telephone trunk lines to the Building, mechanical
rooms, electrical closets, and janitor closets for the applicable phase of the
Premises, the Building lobby, the elevator lobbies for the applicable phase, all
public restrooms which are part of such phase, and all other common and public
areas of floors to be occupied in such phase by Tenant) are substantially
completed in accordance with the Construction Documents (except for Punch List
Items and long lead items therein, as aforesaid), and (if applicable) have been
tested, are operating and have been, to the extent governmental approval is
required for the operation thereof, approved for operation by all applicable
governmental authorities; (4) the applicable phase of the Premises is free from
debris and in move-in condition (except to the extent of any Tenant Work being
conducted by Tenant or Tenant’s Agents therein); (5) the permanent roof system
for such phase shall have been installed and sealed, and all windows in the
applicable phase of the Premises shall have been installed and sealed;
(6) Landlord has obtained all governmental inspection and other approvals in
connection with such construction (including without limitation a certificate of
use and occupancy, or its equivalent, permitting Tenant to move into and
lawfully occupy such phase of the Premises, but excluding those approvals, if
any, which can only be obtained after Tenant’s move-in and installation of
movable furniture and equipment, or completion of Tenant Work, if any) provided
(i) Tenant acknowledges that a certificate of use and occupancy, or its
equivalent, for the Premises (or any applicable phase thereof) may be subject to
a post move-in inspection after Tenant has completed all Tenant Work and/or
Tenant’s installation of its trade fixtures, furniture and equipment in which a
certificate of use and occupancy, or its equivalent, is subject to revocation if
Tenant has failed to properly install its trade fixtures, furniture and
equipment, and (ii) Tenant will be responsible for any failure by Landlord to
obtain a non-residential use permit to the extent the same is deferred or denied
(or revoked after a post move-in inspection) because of any incomplete Tenant
Work, because Tenant’s installation of its trade fixtures, furniture and
equipment was performed in violation of any applicable Legal Requirements, or
because of any Tenant Delay, and in such event, the non-issuance of such
certificate of use and occupancy, or its equivalent, shall not affect the status
of the Premises (or any applicable phase thereof) as “Substantially Completed”.
Tenant agrees that the issuance of a certificate of use and occupancy, or its
equivalent, shall create a rebuttable presumption that Substantial Completion of
such phase has been achieved.

17



--------------------------------------------------------------------------------



 



     “Tenant’s Agents” shall mean Tenant’s agents, employees, contractors,
subcontractors, sublessees, licensees and, solely while on the roof of the
Building, within the Premises or within the Parking Facilities, invitees and
business visitors (but expressly excluding Landlord and Landlord’s Agents).

     1.12 Certain Rights Exclusive When Tenant Leases 100% of Rentable Area.
Landlord and Tenant acknowledge and agree that during any period in which Tenant
is leasing 100% of the Rentable Area of the Building, (i) those provisions of
this Lease which grant rights to Tenant with respect to the Building (and the
use of the interior and exterior Common Areas) on a non-exclusive basis will be
construed to grant such rights on an exclusive basis (subject to Landlord’s
rights of entry and use as set forth herein and limited hereby), and (ii) those
provisions of this Lease which grant rights to Tenant with respect to the
Building (and the use of the interior and exterior Common Areas of the office
portion of the Building) on a non-exclusive basis will be construed to grant
such rights on an exclusive basis (subject to Landlord’s rights of entry and use
as set forth herein and limited hereby).

2. PAYMENT OF RENT & ADDITIONAL RENT.

     Tenant shall pay Rent due under this Lease in lawful money of the United
States without demand, deduction or offset, except as expressly provided for
herein. Rent shall be paid at the address noted in Section 1.8. Monthly Base
Rent and Additional Rent under this Lease for any partial month at the beginning
or end of the Lease Term shall be prorated based on the number of days in such
month to account for such partial month. Except as otherwise provided in this
Lease (for example, with respect to estimated payments of Tenant’s Share of
Operating Costs and of Tenant’s Share of Real Estate Taxes), all payments of
Additional Rent shall be paid no later than thirty (30) days after the date
Landlord notifies Tenant in writing of the amount thereof. Except as expressly
provided in this Lease, in the event of any dispute concerning the computation
of the amount of any Additional Rent due, Tenant shall pay the amount specified
by Landlord pending the resolution of the dispute, and such payment shall be
without prejudice to Tenant’s right to continue to challenge the disputed
computation.

3. SECURITY DEPOSIT.

     3.1 Security Deposit.

               (a) Upon the earlier to occur of (i) the date Landlord and Tenant
reach agreement on Construction Documents for the first phase of the Premises,
or (ii) the date Landlord closes on its construction loan for the Building,
Tenant shall deliver to Landlord a security deposit (the “Security Deposit”) in
a total amount equal to the Base Rent and estimated Additional Rent which would
be payable by Tenant for such phase during the first full Lease Year applicable
thereto, calculated on the basis of the Construction Budget and initial
Operating Expense and Real Estate Tax budget for each such phase (and subject to
upward or downward adjustment once the actual amount of Base Rent and estimated
Additional Rent payable for such phase during the first Lease Year applicable
thereto has been finally determined). As more fully set forth below, such
Security Deposit (when delivered) is

18



--------------------------------------------------------------------------------



 



intended to secure each and every obligation of Tenant under this Lease. The
Security Deposit shall be delivered in the form of an irrevocable and
unconditional letter of credit which shall be in strict compliance with the
requirements and provisions of this Section 3.1.

               (b) The Security Deposit shall constitute security for the
payment of Rent and for the performance of any and all other covenants,
agreements and obligations of Tenant under this Lease. In the event of any
Default under this Lease, Landlord may (without any waiver of such Default being
deemed to have occurred unless such Default has been fully cured to Landlord’s
satisfaction and Tenant has restored the Security Deposit to the full amount
then required hereunder as and when provided for below) draw upon such letter of
credit (with multiple draws being permitted) and apply the proceeds thereof to
the payment of any sum due from Tenant to Landlord that is then due and payable
under this Lease, or any other sum which Landlord is entitled to recover from
Tenant on account of such Default in accordance with this Lease, or to satisfy
in part or in whole any damages recoverable by Landlord from Tenant on account
of such Default by Tenant, or as may otherwise then be recoverable by Landlord
under Section 24 of this Lease. In the event of such application, Tenant shall
promptly deposit with Landlord (in the form of an additional letter of credit
for such amount) the amount necessary to restore the Security Deposit to the
full amount then required to be maintained as a Security Deposit under this
Article III. Any failure by Tenant to restore any portion of the Security
Deposit which is applied by Landlord within thirty (30) days after Landlord’s
notification to Tenant that it has applied all or a portion of the Security
Deposit pursuant to this Section 3.1 shall constitute an independent Default
(and Material Default) under this Lease without requirement of any further
notice or right to cure. The parties expressly acknowledge and agree that the
Security Deposit is not an advance payment of Rent, nor a measure of Landlord’s
damages in the event of any Default by Tenant. If no Material Default then
exists under this Lease, but not otherwise, the Security Deposit then being held
by Landlord shall be returned to Tenant within sixty (60) days after the
expiration or sooner termination of this Lease. Such sixty (60) day period shall
be extended if Tenant is in Material Breach of this Lease as of the Lease
Expiration Date (or the date of termination, if sooner) and such Material Breach
has not been cured as of the end of such sixty (60) day period. In the event of
a sale or transfer of Landlord’s estate or interest in the Building, then,
subject to Section 3.3, below, Landlord shall transfer the Security Deposit to
the purchaser or transferee, and Landlord shall be considered released by Tenant
from all liability for the return of the Security Deposit upon the effective
date of such transfer, provided the purchaser or transferee assumes in writing
for the benefit, inter alia, of Tenant, Landlord’s obligations with respect to
the Security Deposit from and after the date of such transfer.

               (c) Each letter of credit to be delivered by Tenant to Landlord
under Section 3.1(a) and/or (b), above (each, a “Letter of Credit”), shall
(i) be in form and substance consistent with the terms of this Section 3.1 and
otherwise satisfactory to Landlord in its reasonable discretion; (ii) be in the
amounts required pursuant to Section 3.1(a) and/or (b), above, subject to
reduction pursuant to Section 3.2, below, (iii) permit multiple draws; (iv) be
issued by a commercial bank reasonably acceptable to Landlord; (v) be made
payable to Landlord; (vi) subject to Section 3.3, below, be expressly
transferable and assignable to the owner from time to time of the Building,
conditioned only upon the execution by Landlord and/or such owner of the
issuer’s standard transfer documentation and payment by Landlord of the issuer’s
standard transfer fee, which shall be subject

19



--------------------------------------------------------------------------------



 



to Landlord’s reasonable approval and specified at the time of original issuance
of the Letter of Credit; (vii) be payable at sight upon presentment to the
issuer of a simple sight draft signed by an authorized representative of
Landlord accompanied by a certificate stating that Landlord is permitted to draw
upon such Letter of Credit under the express terms of this Lease, and setting
forth the amount that Landlord is drawing; (viii) be for a term of not less than
one (1) year, and automatically renewable and renewed for successive one
(1) year periods through the ninetieth (90th) day after expiration of the Lease
Term, unless the issuer notifies Tenant, Landlord and Landlord’s Mortgagee of
its intent not to renew such Letter of Credit not less than sixty (60) days
prior to the stated expiration thereof; and (ix) shall not prohibit Landlord
from pledging or assigning as collateral such Letter of Credit to the first
mortgagee of the Property, as more fully set forth in Section 3.3, below
(provided that the Letter of Credit shall name only Landlord as the beneficiary
thereof).

               (d) Notwithstanding any provision of this Lease to the contrary,
upon a failure by Tenant to extend or renew the Letter of Credit as and when
specified in Section 3.1(c)(viii), above, which failure is not cured (through
provision of a substitute Letter of Credit meeting the requirements of this
Section 3.1) within ten (10) business days after issuer has notified Tenant,
Landlord and Landlord’s Mortgagee of its non-renewal or non-extension of the
Letter of Credit, or to provide a replacement letter of credit meeting the
requirements of this Section 3.1 as and when specified in Section 3.1(e), below,
or to restore the Security Deposit to the full amount then required to be
maintained as a Security Deposit under this Article III after a draw due to
Tenant’s Default as and when provided in Section 3.1(b), above, Landlord shall
have the right, but not the obligation, immediately to draw upon the Letter of
Credit in full and hold the proceeds thereof in accordance with applicable law
and/or apply the same in accordance with the applicable provisions of this Lease
(and, in exercising such right, Landlord shall be expressly permitted to certify
to the issuing bank that Landlord is permitted to draw upon the full amount of
each Letter of Credit); provided:



  (1)   in the case of Tenant failing to extend or renew the Letter of Credit as
contemplated in Section 3.1(c)(viii), above, or to provide a replacement letter
of credit meeting the requirements of this Section 3.1 as and when contemplated
in Section 3.1(e), below, if Tenant shall tender to Landlord, within thirty
(30) days after the Letter of Credit is drawn by Landlord, one or more
substitute letter(s) of credit meeting the requirements of this Section 3.1,
such that the full amount of the Security Deposit then required to be provided
by Tenant under this Lease is then, in fact, posted in the form of a letter of
credit as required by this Section 3.1, then (A) Landlord shall return to Tenant
any amounts drawn by Landlord which were not actually applied by Landlord on
account of a Default by Tenant in accordance with the terms of this Lease as of
the date Tenant tenders the substitute Letters of Credit (together with a
written statement reconciling any amounts so applied by Landlord against the
amounts so drawn by Landlord), and (B) Tenant’s original failure to renew or
extend the Letter of Credit, or to provide a substitute Letter of Credit, shall
not constitute a Default or Material Default hereunder; and

20



--------------------------------------------------------------------------------



 





  (2)   in the case of Tenant failing to restore the Security Deposit after the
same has been drawn on by Landlord due to Tenant’s Default to the full amount
then required to be maintained as a Security Deposit under this Article III (as
contemplated in Section 3.1(b), above), if Tenant shall thereafter restore the
Security Deposit by tendering to Landlord one or more substitute or supplemental
letter(s) of credit meeting the requirements of this Section 3.1, such that the
full amount of the Security Deposit then required to be provided by Tenant under
this Lease is then, in fact, posted in the form of a letter of credit as
required by this Section 3.1, then Landlord shall return to Tenant any amounts
drawn by Landlord which were not actually applied by Landlord on account of such
Default in accordance with the terms of this Lease as of the date Tenant tenders
the substitute Letters of Credit (together with a written statement reconciling
any amounts so applied by Landlord against the amounts so drawn by Landlord).

If Tenant shall fail to tender the substitute or supplemental letters of credit
within the time frames referenced within Section 3.1(b) (in the case of
restoration of the Security Deposit) or in Section 3.1(d)(1) (in the case of
replacement of a letter of credit pursuant to Section 3.1(c)(viii) and/or
3.1(e)), the same shall independently constitute both a Default and a Material
Default by Tenant under this Lease. In each instance in which Landlord draws
upon the Letter of Credit, whether for purposes of applying the proceeds thereof
to amounts owed by Tenant on account of a Material Default, or to hold pending
Tenant’s provision of a renewal, extension or substitute letter of credit as
contemplated under Sections 3.1(c)(viii) or 3.1(e), as the case may be, the
proceeds of the Letter of Credit being held by Landlord shall, to the fullest
extent permitted by law, be considered proceeds of a letter of credit posted by
a third party financial institution on a irrevocable standby basis to secure
certain obligations of Tenant under this Lease, and not as assets of the
Tenant’s estate being held as security by Landlord; but in all instances, such
proceeds shall be applied by Landlord (and appropriately credited to the account
of Tenant) subject to and in accordance with the provisions of this Article III.

               (e) Each Letter of Credit delivered by Tenant as a Security
Deposit hereunder shall be issued by a commercial bank that has a credit rating
with respect to certificates of deposit, short term deposits or commercial paper
of at least P-1 (or equivalent) by Moody’s Investor Service, Inc. (“Moody’s”),
or at least A/A-1 (or equivalent) by Standard & Poor’s Corporation (“Standard &
Poor’s”) . If the issuer’s credit rating is reduced below P-1 (or equivalent) by
Moody’s or below A/A-1 (or equivalent) by Standard & Poor’s, or if the issuer is
placed into (or is under imminent threat, as reasonably substantiated by
Landlord, of being placed into) receivership or conservatorship by the Federal
Deposit Insurance Corporation, or any successor or similar entity, then, without
requirement of any written notice, or any grace or cure periods which might
otherwise be applicable under Section 24, hereof (provided that, the foregoing
notwithstanding, in the case of the issuer’s credit rating being changed to a
classification that does not qualify under this Section 3.1(e), Landlord will
provide Tenant with prior written notice, and a thirty (30) day opportunity to
cure by providing a substitute Letter of Credit meeting the requirements of this
Section 3.1 from a different issuer meeting the requisite credit rating
criteria, before Landlord is permitted to draw such Letter of

21



--------------------------------------------------------------------------------



 



Credit as hereafter provided), Landlord shall have the immediate right to draw
upon the Letter of Credit in full and hold the proceeds thereof in accordance
with applicable law and/or apply the same in accordance with the applicable
provisions of this Lease (and, in exercising such right, Landlord shall be
permitted to certify to the issuing bank that Tenant has committed a Default
within the meaning of this Lease and that Landlord is permitted to draw upon the
full amount of each Letter of Credit); provided that in such event, (i) Landlord
will promptly notify Tenant that it has drawn such Letter of Credit pursuant to
this Section 3.1(e), and (ii) the provisions of Section 3.1(d), including
Section 3.1(d)(1), above shall apply if Tenant tenders one or more substitute
letters of credit satisfying the provisions of this Article III within the time
frame set forth in Section 3.1(d)(1) (or fails to do so).

     3.2 Reduction Provisions.

               (a) Subject to Section 3.2(b)(2), below (which limits the
catch-up provision otherwise provided for in this Section 3.2(a) under certain
circumstances), and provided (i) Tenant is not in Default of this Lease at the
time of any reduction provided for by this Section 3.2(a) (and no Material
Breach is then outstanding), and (ii) Tenant satisfies all of the financial
criteria provided for in Section 3.2(b), below, then on the first day of each
Lease Year, commencing with the first day of the 2nd Lease Year, and continuing
annually thereafter on the first day of each subsequent Lease Year in which
Tenant qualifies for reduction under Section 3.2(b)(1), below (each such
anniversary date, a “Reduction Date”), Tenant shall have the right to reduce the
Security Deposit under this Section 3.2(a) (such reduction, a “Reduction”) to
the amounts set forth in the following schedule (the “Reduction Schedule”):

      Reduction Date   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

First Day of Lease Year #2   90% of Original Security Deposit First Day of Lease
Year #3   85% of Original Security Deposit First Day of Lease Year #4   80% of
Original Security Deposit First Day of Lease Year #5   75% of Original Security
Deposit First Day of Lease Year #6   70% of Original Security Deposit First Day
of Lease Year #7   65% of Original Security Deposit First Day of Lease Year #8  
60% of Original Security Deposit First Day of Lease Year #9   55% of Original
Security Deposit First Day of Lease Year #10   50% of Original Security Deposit
First Day of Lease Year #11   45% of Original Security Deposit First Day of
Lease Year #12   40% of Original Security Deposit First Day of Lease Year #13  
35% of Original Security Deposit First Day of Lease Year #14   30% of Original
Security Deposit First Day of Lease Year #15   25% of Original Security Deposit

For purposes of the foregoing provision, the term “Original Security Deposit”
means the face amount of the Security Deposit initially required to be posted by
Tenant hereunder. Provided Tenant qualifies for such Reduction as of any such
Reduction Date, such Reduction shall be effectuated by Tenant

22



--------------------------------------------------------------------------------



 



delivery of (A) a replacement letter of credit for the applicable lesser amount
at the time of Tenant’s annual renewal thereof, which replacement letter of
credit may (i) include an endorsement that provides that such replacement letter
of credit shall be effective only upon Landlord’s return of the letter of credit
being replaced or Landlord’s written consent to cancellation of the letter of
credit being replaced, or (ii) be delivered pursuant to a escrow arrangement
otherwise reasonably approved by Landlord, and (B) a letter prepared by the same
certified public accounting firm which prepares Tenant’s financial statements
filed with the SEC as of such date, or a comparable “Big 5” certified public
accounting firm or regional certified public accounting firm reasonably
satisfactory to Landlord, which letter shall (i) be addressed to Landlord and
Landlord’s mortgagee, (ii) certify to the addressees that such accounting firm
has performed an audit of Tenant’s financial records in accordance with
generally accepted accounting principles, consistently applied, and has
determined on the basis of such audit that Tenant has satisfied each of the
financial criteria set forth in Section 3.2(b), below, with respect to the
applicable periods, including in such certification the specific financial
information regarding Tenant’s gross revenues, EBIT, current ratio, tangible net
worth and cash reserves during the applicable reporting period prior to the
Reduction Date which evidences Tenant’s satisfaction of each of the applicable
criteria, and (iii) expressly state that the addressees may rely upon such
letter in effectuating a Reduction in accordance with Section 3.2 of this Lease.

          (b) (1) In order to qualify for any Reduction of the Security Deposit
pursuant to Section 3.2(a), above, Tenant must satisfy each of the following
criteria as of the applicable Reduction Date (such criteria, collectively, the
“Reduction Metrics”):

               (i) For the four (4) consecutive quarters immediately preceding
the Reduction Date, Tenant’s results from operations, exclusive of any
extraordinary items such as sales of assets, etc., shall include (A) gross
revenues of not less than Seventy-Five Million Dollars ($75,000,000) for such
four-quarter period, and (B) operating margin (EBIT), excluding goodwill and
amortization, equal to fifteen percent (15%) of gross revenues;

               (ii) For the four (4) consecutive quarters immediately preceding
the Reduction Date, Tenant shall have maintained a current ratio of not less
than 1.4 (provided that the parties agree that any long-term bonds or other
similar long-term, e.g., in excess of one year, investments shall be disregarded
for purposes of calculating Tenant’s current ratio);

               (iii) For the four (4) consecutive quarters immediately preceding
the Reduction Date, Tenant shall have maintained a tangible net worth (i.e.,
exclusive of goodwill and other intangible assets) of not less than Ten Million
Dollars ($10,000,000); and

               (iv) For the four (4) consecutive quarters immediately preceding
the Reduction Date, Tenant shall have had on account cash or cash equivalents in
an amount not less than Five Million Dollars ($5,000,000.00).

               (2) If Tenant does not qualify for a Reduction as of any
applicable Reduction Date (whether due to the pendency of a Default or Material
Breach or because of its

23



--------------------------------------------------------------------------------



 



failure to satisfy any one or more of the Reduction Metrics as of such Reduction
Date, or both), but Tenant subsequently does qualify for such Reduction (whether
(A) due to its cure of the applicable Default or Material Breach while still
meeting the applicable Reduction Metrics as of such later date, or (B) due to
its satisfaction of all of the Reduction Metrics as of such later date), then
Tenant shall be permitted to submit for (and shall thereupon be deemed to
qualify for) such Reduction after the applicable Reduction Date, provided (a) in
those instances where Tenant’s failure to qualify for a Reduction occurred
solely because Tenant was in Default or Material Breach as of the applicable
Reduction Date, then upon curing such Default or Material Breach, Tenant shall
be allowed the benefit of the Reduction it would have otherwise qualified for
had it not been in Material Default or Material Breach as of the date it
otherwise qualified for such Reduction, and (b) in the case of Tenant’s failure
to qualify for a Reduction because Tenant failed to satisfy one or more of the
Reduction Metrics as of an applicable Reduction Date, but then qualifies
thereafter (whether on applicable Reduction Date, or during the period between
applicable Reduction Dates) (a “Requalification”), if such failure to satisfy
Reduction Metrics applied to more than one (1) consecutive Lease Year before the
date of Tenant’s Requalification, then (i) notwithstanding Section 3.2(a) to the
contrary, the amount of the Reduction Tenant will be entitled to receive after
the first four consecutive quarterly periods with respect to which Tenant
satisfies all of the Reduction Metrics (and therefore requalifies for Reduction)
shall equal one half (1/2) of the Reduction it would otherwise then qualify for
under the Reduction Schedule (herein referred as a “50% Catch-Up”), and (ii) if
clause (b)(i) causes Tenant to derive the benefit of only a 50% Catch-Up as of a
Requalification, and over the next four consecutive quarterly periods after
Tenant’s initial Requalification, Tenant again satisfies all of the applicable
Reduction Metrics, Tenant shall be entitled to the full Reduction contemplated
herein as of the end of such second four consecutive quarterly period (i.e., to
the amount then applicable under the Reduction Schedule). Except as provided in
clause (b)(i) and (b)(2) of the preceding sentence, any Reduction by Tenant
shall be determined and calculated by reference to the Reduction Schedule as of
the date with respect to which each such submission for a Reduction is made (and
each such submission must independently qualify under the applicable criteria
for such Reduction, and include all required information and third party
certifications as of such later date reflecting that the applicable Reduction
Metrics have been satisfied as of such later date). By way of example only, and
not of limitation, if Tenant has never previously qualified for a Reduction
under Section 3.2(a), but qualifies for a Reduction (by satisfying the Reduction
Metrics) effective as of the Reduction Date coinciding with the first day of
Lease Year #5, then upon proper submission for such Reduction, the Security
Deposit shall be reduced to 87.5% of the original amount (accomplishing a 50%
Catch-Up); and if Tenant also satisfies all of the Reduction Metrics for the
next four consecutive quarterly periods after such initial Reduction (i.e., as
of the Reduction Date coinciding with the first day of Lease Year #6), then upon
proper submission for such Reduction, the Security Deposit shall be reduced from
to 70% of the original amount, accomplishing a full catch-up of the Reduction
(i.e., the remaining 50% plus that year’s Reduction). However, if Tenant fails
to satisfy the Reduction Metrics with respect to the next four consecutive
quarterly periods after such initial Reduction (i.e., as of the Reduction Date
coinciding with the first day of Lease Year #6), then the Security Deposit shall
remain at 87.5% of the original amount, and the next Reduction for which Tenant
qualifies shall be for a 50% Catch-Up measured from such 87.5% amount to amount
calculated on the applicable Reduction Date when Tenant next Requalifies.

24



--------------------------------------------------------------------------------



 



               (c) Notwithstanding any portion of Section 3.1, or 3.2(a) or
(b) to the contrary, and provided Tenant is not then in Material Default of this
Lease (and no Material Breach is then outstanding), should Tenant receive a debt
rating of “A” or better from Standard & Poors or an equivalent debt rating from
Moody’s, then Tenant’s obligation to provide a Security Deposit hereunder (and
under the Two Dulles Station Lease) shall terminate and be of no further force
and effect. The foregoing notwithstanding, in no event shall Tenant’s obligation
to provide the Security Deposit under this Lease terminate under this
Section 3.2(c) prior to Acceptance of Possession. In such event, such
termination shall be effectuated by Tenant’s delivery to Landlord of a written
notice confirming Tenant’s satisfaction of the applicable criteria and
substantiating that the foregoing requirement has been satisfied, and requesting
the return of the Letters of Credit then being held by Landlord pursuant to this
Article 3. Within ten (10) business days after Landlord’s receipt of such
written notice with all required documentation attached, the Security Deposit
then being held by Landlord hereunder shall be returned to Tenant for
cancellation.

               (d) Notwithstanding any portion of Section 3.1, or 3.2(a) or
(b) to the contrary, and provided Tenant is not then in Material Default of this
Lease (and no Material Breach has then occurred and is then uncured with respect
to which Landlord has, prior to such date, provided Tenant with a written notice
of default), should Tenant receive a debt rating of “BBB” or better from
Standard & Poors or an equivalent debt rating from Moody’s, then the Security
Deposit required hereunder shall be reduced to an amount equal to one-half
(-1/2) of the amount otherwise required to be maintained by operation of
Sections 3.1 and 3.2, above; and if Tenant shall maintain such “BBB” or better
debt rating from Standard & Poors (or equivalent rating from Moody’s) for a
period of twenty-four (24) consecutive months after the applicable credit agency
has formally issued the requisite rating, then Tenant’s obligation to provide a
Security Deposit hereunder shall terminate and be of no further force and
effect. The foregoing notwithstanding, in no event shall Tenant’s obligation to
provide the Security Deposit under this Lease terminate under this
Section 3.2(d) prior to Acceptance of Possession. In each instance in which a
reduction or termination of the Security Deposit is provided for under this
Section 3.2(d), such reduction or termination shall be effectuated by Tenant’s
delivery to Landlord of a written notice confirming Tenant’s satisfaction of the
applicable criteria and substantiating that the foregoing requirement (as
applicable) has been satisfied. In the case of a reduction of the Security
Deposit pursuant to this Section 3.2(d), Tenant shall attach to such written
notice replacement Letters of Credit in the appropriate reduced amount (which
replacement letter of credit may include an endorsement that provides that such
replacement letter of credit shall be effective only upon Landlord’s return of
the letter of credit being replaced or Landlord’s written consent to
cancellation of the letter of credit being replaced, or may be provided pursuant
to an alternative escrow arrangement reasonably approved by Landlord). In the
case of a termination of the requirement that Tenant maintain a Security
Deposit, such written notice shall include a request that Landlord return the
Security Deposit then being held by Landlord pursuant to this Article 3 to
Tenant for cancellation. Within ten (10) business days after Landlord’s receipt
of such written notice, with all required documentation attached, the Security
Deposit then being held by Landlord hereunder shall be returned to Tenant for
cancellation.

25



--------------------------------------------------------------------------------



 



     3.3  Pledge or Assignment as Collateral. Landlord shall have the right at
all times during the Term to pledge or assign the Security Deposit posted
hereunder to any first mortgagee in respect of the Property which has delivered
an SNDA in accordance herewith as collateral for the first mortgage or first
deed of trust secured by the Property in favor of such mortgagee, under such
form of pledge agreement, collateral assignment and/or other financing
instruments and documentary requirements as Landlord and such mortgagee may
execute, and including the delivery of the Letter(s) of Credit posted as
Tenant’s Security Deposit hereunder to such mortgagee in order to perfect such
mortgagee’s security interest therein, provided that (i) Landlord’s mortgagee
shall be obligated to comply with all provisions of this Lease regarding the
Security Deposit, including when and under what circumstances the Letter(s) of
Credit constituting the Security Deposit may be drawn upon and applied, and any
requirements concerning reduction of the Security Deposit pursuant to the terms
of this Lease, (ii) Landlord’s mortgagee shall be deemed an authorized
representative of Landlord for purposes of executing a sight draft and
certification required hereunder in order to draw upon the Letter(s) of Credit
when Landlord is entitled to do so hereunder, (iii) in the event of any default
under the aforesaid mortgage, Landlord’s mortgagee shall have the right to have
the Letter of Credit transferred to such mortgagee upon its presenting to the
issuer thereof the issuer’s customary transfer form signed by Landlord (which
Tenant agrees may be signed in advance as part of the collateral assignment) and
upon such transfer, to be the beneficiary of the Letter of Credit subject to the
terms of clause (i), above, (iv) upon any termination of such pledge or
assignment as collateral due to repayment of the underlying mortgage loan, such
mortgagee shall reassign the Security Deposit back to Landlord (or to or for the
benefit of any subsequent mortgagee under a subsequent collateral assignment, as
Landlord may direct), (v) upon any termination of such pledge or assignment as
collateral due to the foreclosure (or transfer in lieu of foreclosure) in
respect of the underlying mortgage loan, such mortgagee shall reassign the
Security Deposit to the transferee of the Property in such foreclosure or
transfer in lieu thereof, provided the transferee acknowledges in writing for
the benefit of Tenant its receipt of such Security Deposit from such mortgagee,
(vi) upon any transfer of the mortgagee’s interest in the underlying mortgage
loan to a new mortgagee, the original mortgagee shall assign its interest in the
Security Deposit pursuant to the pledge agreement or collateral assignment to
the transferee of such mortgage loan, and (vii) Tenant agrees to cooperate with
any reasonable requirements of Landlord necessary to give effect to this
Section 3.3, at no material out-of-pocket expense to Tenant.

4. USES; TENANT COVENANTS.

     4.1  Permitted Uses. The Premises shall be used solely for general office
and administration purposes, and such other uses incidental or ancillary to
general office and administrative use and consistent with the operation of a
first class office facility for a corporate headquarters as may be permitted by
applicable law (which Landlord agrees may include telecommunications functions,
call center functions, data center functions and food service functions,
provided (i) such functions do not constitute the primary use of the Premises,
and (ii) the Premises shall not be used as a restaurant for the general public),
provided (A) the Premises (or any portion thereof) shall not be used for any
retail, industrial or manufacturing use except as specifically permitted by this
Section 4.1, and (B) the Premises (or any portion thereof) shall not be used for
clinical medical uses (i.e., doctor’s offices, HMO clinical offices or similar
offices in which clinical

26



--------------------------------------------------------------------------------



 



medical services are performed). The foregoing notwithstanding, and provided
that the same are operated in accordance with all applicable legal requirements,
Tenant shall be permitted to operate the following uses from the Premises for
the benefit of Tenant’s Agents, incidental to the above-described office uses:
an exercise facility, a childcare facility, a conference and/or training
facility and a cafeteria or food service operation.

     4.2  Other General Use Covenants. Tenant shall not commit or allow to be
committed any waste upon the Premises, or any public or private nuisance.
Tenant, at its expense, shall comply with all laws relating to its use and
occupancy of the Premises and shall observe the Rules and Regulations attached
hereto as Exhibit D. Except as hereafter provided, no activity shall be done in
or about the Premises that is unlawful, or which will increase the rate of
insurance on the Buildings beyond that normally applicable to a typical
commercial office building in the Annapolis submarket, provided that unless
Tenant knowingly violates this Section, such violation shall not constitute a
Default of this Lease as long as Tenant promptly ceases the applicable unlawful
activity and pays all fines and/or penalties associated therewith, or, as
applicable, pays 100% of the increased insurance premiums associated with such
activity. In the event of a breach of the covenant set forth in the immediately
preceding sentence regarding insurance rates, if the Building is at the time of
such violation multi-tenanted, Tenant shall cease the activity giving rise to
such increase and, to the extent any increased insurance premiums were in fact
paid by Landlord as a result of such activity, Tenant shall pay to Landlord any
and all such increases in insurance premiums resulting from such breach,
provided that so long as Tenant continues to pay such increases in premiums, and
provided that the activity giving rise to such increased premiums is an activity
permitted under Section 4.1, above, the continuation of such activity by Tenant
shall not be prohibited or constitute a breach of this Lease. In a
multi-tenanted situation, Landlord (i) shall have the burden of demonstrating
that Tenant’s acts or particular use of the Premises was the cause of the
increase in premiums in order to invoke those provisions of this Section 4.2
which impose the obligation to pay the increased insurance premiums upon Tenant,
and (ii) agrees that general office use will not result in an increase in
insurance premiums. Landlord agrees that general office use would not constitute
a per se violation of any applicable Legal Requirements nor cause any increase
in insurance premiums for the Building, and that the specific ancillary uses
described in the last sentence of Section 4.1, above, are not per se unlawful.
Landlord makes no representation or agreement regarding any additional insurance
requirements or premiums that would be associated with the operation of the
ancillary uses described in the last sentence of Section 4.1.

5.  ENVIRONMENTAL PROVISIONS; RECYCLING.

     5.1  General.

     5.1.1      Tenant agrees to comply (and to cause Tenant’s Agents to comply)
with any and all applicable Environmental Laws (as defined below) in connection
with Tenant’s use and occupancy of the Premises, and any other fact or
circumstance relating to Tenant’s use, occupancy or activities in, on or about
the Premises or Property. Tenant shall provide all information within Tenant’s
possession, custody or control reasonably requested by Landlord and/or
governmental authorities in connection with Environmental Laws or Hazardous
Materials (defined below) relating

27



--------------------------------------------------------------------------------



 



to the matters contemplated in the preceding sentence.

               5.1.2  Landlord agrees to comply (and to cause Landlord’s Agents
to comply) with any and all applicable Environmental Laws (as defined below) in
connection with Landlord’s operations relating to the Property, and any other
fact or circumstance relating to Landlord’s activities in, on or about the
Premises or Property. Landlord shall provide all information within Landlord’s
possession, custody or control reasonably requested by Tenant and/or
governmental authorities in connection with Environmental Laws or Hazardous
Materials (defined below) relating to the matters contemplated in the preceding
sentence.

     5.2      Tenant’s Warranties and Covenants

     During the Term and any Renewal Term (as herein defined) of the Lease,
Tenant warrants, represents and covenants to and with Landlord as follows:

               5.2.1  Except as expressly permitted hereby, Tenant will not (nor
will Tenant permit or suffer any of Tenant’s Agents to) introduce, or permit or
suffer the introduction, within the Premises or the Project of any Hazardous
Materials.

               5.2.2  Except as expressly permitted hereby, the Premises will
never be used by Tenant or any of Tenant’s Agents for any activities involving,
directly or indirectly, the use, generation, treatment, transportation, storage
or disposal of any Hazardous Materials, or to refine, produce, store, handle,
transfer, process or transport Hazardous Materials.

               5.2.3  Tenant (A) shall comply with the Environmental Laws and
all other applicable laws, rules and regulations or orders pertaining to health,
the environment or Hazardous Materials, in so far as such laws pertain to
Tenant’s use and occupancy of the Premises or the need for such compliance
arises due to the acts or omissions of Tenant or Tenant’s Agents, (B) shall not,
except as otherwise specifically permitted in this Lease, store, utilize,
generate, treat, transport or dispose of (or permit or acquiesce in the storage,
utilization, generation, transportation, treatment or disposal by Tenant’s
Agents of) any Hazardous Materials on or from the Premises, provided the
foregoing shall not be construed to make Tenant liable or responsible for any
storage, utilization, generation, transportation, treatment or disposal of
Hazardous Materials which occurred prior to the Commencement Date of this Lease,
or which was caused by Landlord or Landlord’s Agents, except to the extent the
same was the result of the affirmative acts or omissions of Tenant or Tenant’s
Agents, (C) shall cause Tenant’s Agents to comply with the representations,
warranties and covenants herein contained and be responsible for any
non-compliance by any such party(ies), (D) agrees that no portion of the
Premises will be used by Tenant or any of Tenant’s Agents as a landfill or a
dump, and (E) will not install any underground tanks of any type.

               5.2.4  In the event of any storage, presence, utilization,
generation, transportation, treatment or disposal of Hazardous Materials in or
on the Premises subsequent to the Commencement Date, or in the event of any
Hazardous Materials Release in or on the Premises subsequent to the Commencement
Date, but in either case solely to the extent caused by the actions

28



--------------------------------------------------------------------------------



 



or negligence of Tenant or Tenant’s Agents, or otherwise Tenant’s responsibility
under the terms of this Lease (either of the foregoing may hereinafter be
referred to as a matter for which Tenant is “Responsible”), Tenant shall, at and
in accordance with the direction of any federal, state, or local authority or
other governmental authority and under the supervision and reasonable direction
of Landlord, promptly remediate any such Hazardous Materials and rectify any
such Hazardous Materials Release, and otherwise comply with or cause compliance
with the laws, rules, regulations or orders of such authority, all at the
expense of Tenant. When used in this Lease, the term “remediation” shall include
the undertaking and completion of all investigations, studies, sampling and
testing and all remedial, removal and other actions necessary to clean up and
remove all Hazardous Materials, on, from or affecting the Premises, as
determined by such governmental authority or, if the requirements of such
governmental authority do not provide for remediation to an extent consistent
with commercially reasonable standards applicable to mortgage financed
commercial real estate projects, then as determined by Landlord in the exercise
of Landlord’s commercially reasonable judgment. If, under such circumstances,
Tenant shall fail to proceed with such remediation or otherwise comply with such
laws, rules, regulations or orders within the cure period permitted under the
applicable regulation or order, the same shall constitute a Default under this
Lease without requirements of further notice or opportunity to cure, and
Landlord may, but shall not be obligated to, take such action as may be
reasonably necessary under the circumstance to conduct such remediation in
accordance with the aforesaid standards and the cost thereof shall be borne by
Tenant and thereupon become due and payable as Additional Rent hereunder;
provided, however, that Tenant shall not be in “Default” under this Lease due to
Tenant’s failure or inability to correct such problem within a time certain as
long as Tenant is using all diligent efforts to correct the problem in
accordance with applicable Legal Requirements. Notwithstanding the immediately
preceding sentence, Landlord shall be entitled to take such independent action
and to recover from Tenant the reasonable and actual costs associated therewith
if Landlord determines, upon the advice of its counsel or environmental
consultants, that Tenant’s failure to take independent action immediately to
remediate an environmental problem for which Tenant is otherwise Responsible
under this Section 5 gives rise to a substantial risk of imminent governmental
enforcement action against Landlord, or governmental or third party civil
liability to Landlord, or irreparable damage to the Property, and Tenant fails
to take and diligently pursue to a prompt conclusion such corrective action
within twenty-four (24) hours after Landlord notifies Tenant thereof. Tenant
shall give to Landlord and its authorized agents and employees access to the
Premises for such purposes and hereby specifically grants to Landlord a license
to remove the Hazardous Materials and otherwise comply with such applicable
laws, rules, regulations or orders under such circumstances.

               5.2.5 Notwithstanding this Section 5.2  or any other provision of
this Lease to the contrary, Tenant shall not be required to conduct any
remediation or take any other action to comply with the requirements of
governmental authorities with regard to compliance with the requirements of any
Environmental Laws during the pendency of any good faith administrative or
judicial review or appeal of such requirements, as long as (i) to the extent an
administrative or judicial stay of the requirement of such remediation is
required in order to suspend Landlord’s obligation to remediate, Tenant obtains
an administrative or judicial stay of the requirement of such remediation or
other action as part of such review or appeal and remains at all time in
compliance with all terms and

29



--------------------------------------------------------------------------------



 



conditions applicable to such stay, (ii) the failure to conduct such remediation
or take such other action will not expose Landlord or Landlord’s Agents to any
civil or criminal liability, (iii) Landlord determines, in its good faith
judgment, that deferral of such remediation or other action will not result in
any substantial risk of injury or death to persons, or increase the risk of
damage to contamination of the Property or any adjacent properties, nor
otherwise diminish the value of the Property in any material respect, and (iv)
the actions being taken by Tenant, and the other facts and circumstances giving
rise to the claimed need for remediation, do not constitute or give rise to any
default under the terms of any mortgage applicable to the Property.

     5.3  Landlord’s Representations and Covenants

     During the Term and any Renewal Term (as hereafter defined) of the Lease,
Landlord warrants, represents and covenants to and with Tenant as follows:

               5.3.1  Landlord represents, warrants and covenants that, to the
best of its knowledge as of the date of execution and delivery of this Lease,
based on the environmental reports and other documents listed in Exhibit J
(collectively, the “Environmental Reports”), and except as disclosed in said
Environmental Reports, the Land is free of Hazardous Materials in concentrations
that would violate Environmental Laws, and is otherwise not in violation of any
Environmental Law. Tenant acknowledges (i) that the Project was, prior to
Landlord’s acquisition, a naval research center and training facility which
included a tank farm and other uses which involved the use or storage of
Hazardous Materials, and (ii) that it has had an opportunity to review the
Environmental Reports and other materials supplied to Landlord by the United
States government (“U.S. Government”) and the County in connection with the
conveyance of the Property from the U.S. Government to the County, and
thereafter from the County to Landlord.

               5.3.2  Landlord (A) shall comply with the Environmental Laws and
all other applicable laws, rules and regulations or orders pertaining to health,
the environment or Hazardous Materials, in so far as such laws pertain to the
ownership and operation of the Project and is not a matter for which Tenant is
Responsible hereunder, or the need for such compliance arises due to the acts or
omissions of Landlord and Landlord’s Agents, (B) shall not, except as
specifically permitted hereby, store, utilize, generate, treat, transport or
dispose of (or permit or acquiesce in the storage, utilization, generation,
transportation, treatment or disposal of) any Hazardous Materials on or from the
Premises, provided the foregoing shall not be construed to make Landlord liable
or responsible for any storage, utilization, generation, transportation,
treatment or disposal of Hazardous Materials which was caused by Tenant or
Tenant’s Agents, except to the extent the same was the result of the affirmative
acts or omissions of Landlord or Landlord’s Agents, (C) shall cause Landlord’s
Agents to comply with the representations, warranties and covenants herein
contained and be responsible for any non-compliance by any such party(ies),
(D) agrees that no portion of the Premises will be used by Landlord or
Landlord’s Agents as a landfill or a dump, and (E) will not install any
underground tanks of any type.

               5.3.3  If any Hazardous Materials Release occurs or is discovered
for which

30



--------------------------------------------------------------------------------



 



Landlord is Responsible, and for which Tenant is not Responsible, Landlord
shall, at and in accordance with the direction of any federal, state, or local
authority or other governmental authority, promptly remediate and rectify any
such Hazardous Materials Release, and otherwise comply or cause compliance with
the laws, rules, regulations or orders of such authority, all at the expense of
Landlord and not at any expense to Tenant (and not as an Operating Cost).
Landlord’s agreement to pay such expense shall in no event be construed as a
waiver by Landlord of any claim Landlord may have against any third party who or
which bears legal responsibility for such remediation and/or compliance. If
Landlord shall fail to promptly and diligently proceed with such remediation or
otherwise comply with such laws, rules, regulations or orders within the cure
period permitted under the applicable regulation or order, the same shall
constitute a default by Landlord under this Lease, Tenant may avail itself of
the rights and remedies set forth elsewhere herein, provided, however that
Tenant shall have no such right and no default by Landlord shall be deemed to
exist provided that Landlord is using all diligent efforts to pursue such
remediation or compliance. Notwithstanding the immediately preceding sentence,
Tenant shall be entitled to take such independent action and to recover from
Landlord the reasonable and actual costs associated therewith if Tenant
determines, upon the advice of its counsel or environmental consultants, that
Landlord’s failure to take independent action immediately to remediate an
environmental problem for which Landlord is otherwise Responsible under this
Section 5 gives rise to a substantial risk of imminent governmental enforcement
action against Tenant, or governmental or third party civil or criminal
liability to Tenant, or irreparable damage to the Tenant’s property, and
Landlord fails to take and diligently pursue to a prompt conclusion such
corrective action within twenty-four (24) hours after Tenant notifies Landlord
thereof.

     5.4  Indemnities and Additional Covenants.

               5.4.1  Each of Tenant and Landlord hereby indemnifies and holds
the other and their respective shareholders, subsidiaries, affiliates, officers,
directors, partners, employees harmless from, against, for and in respect of,
any and all damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of actions, encumbrances, fines, penalties, and costs
and expenses suffered, sustained, incurred or required to be paid by any such
indemnified party (including, without limitation, reasonable fees and
disbursements of attorneys, engineers, laboratories, contractors and
consultants) because of, or arising out of or relating to a violation of any of
the indemnifying party’s representations, warranties and covenants under this
Section, including any Environmental Liabilities arising therefrom. The
foregoing notwithstanding, (i) the foregoing indemnifications shall not
encompass consequential damages, damages related to loss of business, rent loss,
business interruption or any diminution of the market value of the Project or
the property of either party which may arise on account of the presence of any
Hazardous Materials on or about the Project, and (ii) each party’s indemnities
relating to Environmental Liabilities arising out of the “presence” of Hazardous
Materials at the Project shall only apply to the extent such party is
Responsible for such presence within the meaning of this Section, and shall
serve to protect and indemnify solely against third party liability. Neither
party shall be entitled to settle a claim as to which it is indemnifying the
other party hereunder unless (i) the other party consents to such settlement
after written notice of the terms thereof, which consent shall not be
unreasonably

31



--------------------------------------------------------------------------------



 



withheld, conditioned, or delayed (and which consent shall be deemed given if a
proposed settlement is not disapproved or otherwise responded to within ten
(10) days after the date the party whose consent is required is notified of the
proposed settlement in writing), or (ii) the settlement (A) constitutes a
complete release of all present and future claims that might arise out of the
matter indemnified against, (B) includes a written agreement of all governmental
authorities having jurisdiction over such matter that such matter has been fully
and finally resolved to the satisfaction of such governmental authority and that
no future claims or governmental actions or proceedings arising out of such
matter will be asserted by such authority, (C) such settlement involves no
admission of liability or responsibility by the party indemnified against,
(D) such settlement is made at the sole expense of the party giving such
indemnity, and (E) to the extent the settlement involves definition of the scope
of remediation required to be conducted by Tenant, such scope shall not
materially affect Landlord’s ability to finance the Property on a commercially
reasonable basis. The foregoing indemnification and the responsibilities of
Tenant and Landlord under this Section shall survive the termination or
expiration of this Lease.

               5.4.2  Each party hereto shall promptly notify the other in
writing of the occurrence of any Hazardous Materials Release or any pending or
threatened regulatory actions, or any claims made by any governmental authority
or third party, relating to any Hazardous Materials or Hazardous Materials
Release on or from the Premises, to the extent known to such party, and such
party shall promptly furnish the other party with copies of any correspondence
or legal pleadings or documents in connection therewith. Each party shall have
the right, but shall not be obligated, to notify any governmental authority of
any state of facts which may come to its attention with respect to any Hazardous
Materials or Hazardous Materials Release on or from the Premises following
consultation with the other party.

               5.4.3  Tenant agrees that Landlord shall have the right (but not
the obligation) to conduct, or to have conducted by its agents or contractors,
such periodic environmental inspections of the Project as Landlord shall
reasonably deem necessary or advisable from time to time. Landlord shall provide
Tenant with no less than five (5) business days prior notice of any such
inspection within the interior of the Premises, except in case of an Emergency,
in which case only such notice as may be practicable under the circumstance
shall be required, and, except in case of Emergency, such inspections shall be
conducted in the presence of a representative of Tenant so long as Tenant makes
a representative available for such purpose at the time scheduled by Landlord.
The cost of any such inspection shall be borne by Tenant in the event such
inspection determines that Tenant has breached the covenants set forth in
Section 5.2.3 above.

               5.5  Permitted Materials. Notwithstanding anything in this Lease
to the contrary, Tenant and Tenant’s Agents shall be permitted to store
reasonable amounts of Hazardous Materials that are typically used in an ordinary
general office use environment such as ordinary cleaners, printer and
duplication supplies and similar materials (the “Permitted Materials”) provided
such Permitted Materials are properly used, stored, handled and disposed of in a
manner and location meeting all applicable Environmental Laws. Any such use,
storage and disposal shall be subject to all of the terms of this Section
(except for the terms prohibiting same), and Tenant shall be responsible for

32



--------------------------------------------------------------------------------



 



obtaining any required permits and paying any fees and providing any testing
required by any governmental agency with respect to the Permitted Materials. If
Landlord in its reasonable opinion determines that said Permitted Materials are
being improperly stored, used, handled or disposed of in violation of
Environmental Laws, or in such a manner that materially increases the risk of a
violation of Environmental Laws, then the provisions of Section 5.2, above,
shall apply with respect thereto as if the same were no longer deemed Permitted
Materials.

     5.6  Recycling Regulations. As a part of the services provided by Landlord
hereunder Landlord shall provide receptacles and containers as reasonably
necessary for Tenant to comply with all orders, requirements and conditions now
or hereafter imposed by any ordinances, laws, orders and/or regulations
(hereinafter collectively called “regulations”) of any governmental body having
jurisdiction over the Premises or the Building regarding the collection,
sorting, separation and recycling of waste products, garbage, refuse and trash
(hereinafter collectively called “waste products”) and Landlord shall cooperate
generally with Tenant in such efforts including but not limited to Tenant’s
separation of such waste products into receptacles provided by Landlord and the
removal of such receptacles in accordance with any collection schedules
prescribed by such regulations. Landlord shall provide Tenant with waste
dumpsters and recycling bins in locations on the Land to be designated as part
of the initial design of the Building and Property so as to enable Tenant to
comply with the foregoing. All costs associated with the provision of any items
by Landlord under this Section 5.4 shall constitute an Operating Cost hereunder.

6.  LATE CHARGES; INTEREST.

     6.1  Tenant hereby acknowledges that late payment to Landlord of Base Rent
and/or Additional Rent will cause Landlord to incur administrative costs, loss
of investment income and risk of mortgage default not contemplated by this
Lease, the exact amount and/or cost of which will be extremely difficult to
ascertain.

     6.2  If any Base Rent or Additional Rent due from Tenant is not received by
Landlord or Landlord’s designated agent within five (5) days after the date due,
then, unless Landlord agrees to waive such charge in its sole and absolute
discretion, Tenant shall pay to Landlord a late charge equal to three percent
(3%) of such unpaid amount. The foregoing notwithstanding, no late payment
charge shall be due and payable on the first occasion in any Lease Year in which
Tenant fails to make any Rent payments within the above-referenced time frame
provided Tenant cures the applicable non-payment prior to expiration of the five
(5) business day cure period referenced in Section 24.1. The parties hereby
agree that such late charge represents a fair and reasonable estimate of the
administrative cost that Landlord will incur by reason of Tenant’s late payment.
Landlord’s acceptance of such late charges shall not constitute a waiver of
Tenant’s Default with respect to such overdue amount or otherwise estop Landlord
from exercising any of the other rights and remedies granted hereunder, to the
extent set forth in this Lease.

33



--------------------------------------------------------------------------------



 



     6.3  In addition to the administrative late charge provided for under
Section 6.2, above, if any Base Rent or Additional Rent or any other sum due
hereunder from Tenant to Landlord is not paid as and when due under this Lease,
and such amount remains unpaid five (5) days after notice that such payment was
not received on the due date, then, unless Landlord agrees to waive such
interest in its sole and absolute discretion, the unpaid amount shall bear
interest from the date originally due until the date paid at an annual rate of
interest equal to the Default Rate; provided that if such unpaid amount is one
as to which the administrative late charge described in Section 6.2, above, was
assessed, the interest payable with respect thereto under this Section 6.3 shall
not begin to accrue until thirty (30) days after the original due date therefor.

7.  REPAIRS AND MAINTENANCE.

     7.1  Landlord’s Obligations. Landlord shall maintain, repair, replace and
keep in good operating condition comparable to similar first class office
properties in the Applicable Submarket, the Common Areas (including, without
limitation, the lobbies, elevators, stairs, parking areas, grounds, landscaping,
loading areas and corridors), the roofs, foundations, load-bearing elements,
conduits and structural walls and other structural elements of the Building, the
underground utility and sewer pipes of the Buildings (except to the extent
required to be maintained or repaired by a governmental or quasi-governmental
authority, in which case such authority shall have sole responsibility for such
maintenance and/or repair provided Landlord is diligent in causing such
governmental or quasi-governmental authority to perform its maintenance and/or
repair responsibilities), all Building Systems (including base building
restrooms but excluding any Specialty Systems and excluding Tenant’s data and
telecommunications systems, all of which shall be Tenant’s sole responsibility),
and all other portions of the Land, Building and Premises which are not Tenant’s
responsibility under Section 7.3, below, the cost of which shall be included
within Operating Costs except to the extent set forth in Section 9.6 hereof. The
foregoing notwithstanding, to the extent the need for any such repairs or
replacements arises as the result of the negligence or willful misconduct of
Tenant or Tenant’s Agents, and the same is not covered under the policies of
casualty insurance which are required to be carried by the parties pursuant to
this Lease (in which case the proceeds of such insurance will be utilized to
satisfy the cost thereof), the entire cost of such repairs or replacements shall
be reimbursable by Tenant to Landlord as Additional Rent under this Lease, and
such reimbursement shall be due not later than thirty (30) days after Landlord’s
written demand therefor. Notwithstanding the foregoing, any defects in
construction of the Building or Premises discovered by Tenant or Landlord within
the applicable warranty period (which in the case of latent defects, shall be
limited to one year after the applicable date Substantial Completion of the item
in question is achieved unless a manufacturer’s or contractor’s warranty for
such items has a greater length than one year) shall be timely repaired at no
expense to Tenant.

     7.2.  Repair Standards. All repairs, replacements and maintenance required
of Landlord pursuant to this Section or elsewhere in this Lease shall be
performed in accordance with standards applicable to similar first class office
buildings in the Annapolis, Maryland area, and performed in a timely and
diligent fashion (which, in an Emergency, may be immediate depending upon the
circumstances). Landlord agrees to diligently attend to any routine repairs or
maintenance needs

34



--------------------------------------------------------------------------------



 



brought to its attention by Tenant as soon as reasonably practicable (but in no
event shall Landlord commence such repairs or maintenance later than five
(5) business days thereafter, or thereafter cease to pursue the completion of
such repair with all due diligence) and in a manner calculated to minimize to
the extent possible disruption of Tenant’s business activities. Tenant shall
have the right to object to and cancel the making of any repairs which it
reasonably believes are unnecessary or excessive in connection with the annual
budget determination procedures set forth in Section 9.4 below; provided,
however that such objection shall not prohibit or limit Landlord’s making of any
repairs which are necessary or appropriate to the life safety of any occupants
of the Project or to comply with any Legal Requirements, or which are otherwise
necessary or appropriate to properly maintain the Building and Project in a
condition comparable to similar first-class office buildings in the Applicable
Submarket, as determined by Landlord in good faith. Any dispute regarding the
scope of Landlord’s and Tenant’s responsibilities under this Article 7 shall be
subject to arbitration pursuant to Section 49 of this Lease.

     7.3  Tenant’s Obligations. Subject to Landlord’s obligations as set forth
in this Lease (including Landlord’s responsibility for the acts and omissions of
Landlord and Landlord’s Agents, if any), including Landlord’s warranty
obligations with respect to the Base Building Improvements and Tenant
Improvements set forth in Exhibit C and its obligation to correct Punch List
Items, Tenant shall be exclusively responsible (i) for all repairs, maintenance
and replacements to the interior non-structural portions of the Premises, and
(ii) for all repairs, maintenance and replacements to the Specialty Systems and
to Tenant’s data and telecommunications systems. Tenant shall promptly report in
writing to Landlord any defective condition in the Premises actually known to
Tenant which Landlord is required to repair under this Lease, and failure to so
report such defects shall excuse any delay by Landlord in commencing and
completing such repair to the extent the same would otherwise be Landlord’s
responsibility under this Lease, provided that once Landlord is notified of the
need for such repair, Landlord’s repair obligation under Section 7.1, above,
shall be fully effective as to such item.

8.  UTILITIES AND SERVICES.

     8.1  Services.

               8.1.1  For so long as Tenant is the sole tenant of the Building,
all utilities serving the Premises shall be separately metered.

               8.1.2  Landlord shall furnish the Premises (and, to the extent
applicable to areas outside of the Premises, Landlord shall cause the Common
Areas and Parking Facilities to be furnished) with the Building Services.
Landlord acknowledges that Tenant must maintain reasonable control over the cost
and quality of all property management and services to the Building, and,
therefore, Tenant shall have the rights to confer with Landlord regarding the
scope of Building Services as and to the extent described in Section 8.4, below,
to participate actively in the formation and approval of annual budgets for the
Building in accordance with Section 9.4 of this Lease; and to require
replacement of the property manager of the Building in accordance with Section
8.6 of this Lease.

35



--------------------------------------------------------------------------------



 



               8.1.3  Landlord and Tenant agree that the Building shall be
operated in a manner consistent with other similar first class office buildings
in the Annapolis, Maryland submarket.

     8.2  Additional Services. If Tenant requires Building Services other than
during Business Hours, Landlord shall provide such additional Building
Service(s) after reasonable request therefor from Tenant, which in the case of
after-hours HVAC service shall be effected by use of an automatic dial-in
feature which is part of such HVAC system, during Business Hours, but which
cannot be guarantied (due to the temporary unavailability of engineering
personnel to input the data required into the computers which control the HVAC
system) unless requested at least six (6) hours prior to the time when such
after-hours HVAC service is required, and Tenant shall reimburse Landlord for
such additional Building Service(s), as Additional Rent, at the actual direct
cost of such additional Building Service(s) to Landlord. To the extent such
additional Building Services are in the nature of HVAC services from the
Building’s HVAC system after Business Hours, Tenant shall pay one hundred
percent (100%) of the actual cost of utilities for providing such service plus
Landlord’s reasonable estimate of the accelerated depreciation (i.e., diminution
of the useful life) of such Building HVAC system, as a result of any excessive
use. Tenant agrees that the foregoing provisions shall not apply to any
supplemental HVAC systems which are Specialty Systems operated by Tenant, the
repair, maintenance and operational cost of which shall be Tenant’s sole
responsibility under Section 7.3, above.

     8.3  Additional Provisions.

               (a) Except as specifically and expressly set forth below, in no
event shall Landlord be liable to Tenant for (a) any damage to the Premises, or
(b) any loss, damage or injury to any property therein or thereon, or (c) any
claims for the interruption of or loss to Tenant’s business, for any property
damages or for any consequential damages resulting from property damage, or for
any other property or business loss, occasioned by bursting, rupture, leakage or
overflow of any plumbing or other pipes or other similar cause in, above, upon
or about the Premises or the Buildings, unless such loss, damage or injury is
the result of the negligence or willful misconduct of Landlord, its agents,
employees and contractors, and is not covered by the extended coverage fire and
casualty insurance required to be carried (or self-insured) by Tenant hereunder
provided Landlord shall in no event be liable to Tenant under this Section (or
any other provision of this Lease) for claims of business loss, business
interruption or other consequential damages. If any public utility or
governmental body shall require Landlord or Tenant to restrict the consumption
of any utility or reduce any service to the Premises or the Buildings, Landlord
and Tenant shall comply with such requirements, without any abatement or
reduction of the Rent, additional rent or other sums payable by Tenant hereunder
except to the extent specifically provided for under Section 8.3(b), below.

               (b) Notwithstanding any provision of Section 8.3(a), above, to
the contrary, in the event of an “Abatement Event” as such term is hereafter
defined, Tenant shall be entitled to abate its Base Rent and Additional Rent
obligations hereunder as to the Premises or portion thereof which is not usable
substantially as intended (and is in fact not used substantially as intended) by
Tenant (subject to the limitation applicable to the Abatement Event described in
clause (iii), below), until

36



--------------------------------------------------------------------------------



 



such time as the applicable Abatement Event ceases. The term “Abatement Event”
shall mean and refer solely to any one or more of the following:



    (i) if (A) an Essential Service to the Premises is interrupted as a result
of the negligence or willful misconduct of Landlord, or its agents, employees or
contractors (and not as a result of any cause beyond Landlord’s reasonable
control, such as a general electrical outage or blackout, except such as are
covered under the terms of Landlord’s rent loss insurance), and (B) such
interruption continues for a period exceeding three (3) consecutive business
days after Tenant first notifies Landlord of the nature and scope of such
interruption (and its effect on Tenant’s business operations) in writing, and
(C) as a result thereof Tenant is unable to and does not in fact conduct
business from the Premises or any material portion thereof; or       (ii) if
(A) Landlord fails to commence and diligently pursue the performance of an
obligation of Landlord under this Lease with regard to the repair of a Building
System necessary for the provision of Essential Services within two (2) business
days after the date Landlord is first notified (or has actual knowledge of) the
need for such performance, and (B) as a result of the failure to commence or,
thereafter, to diligently perform such obligation, Tenant is deprived of the use
of all or any material portion of the Premises for a period in excess of three
(3) business days, and in fact ceases the use of such portion during the
continuation of such failure to commence and diligently pursue such repair; or  
    (iii) if Landlord, in the exercise of a right of entry into the Premises
provided for in this Lease, shall through negligence or willful misconduct
(A) cause interference with Tenant’s use and enjoyment of all or any material
portion of the Premises for substantially the purpose such material portion is
intended to be used, and (B) such interruption continues for a period exceeding
three (3) consecutive business days after such interference begins, and (C) as a
result thereof, Tenant is unable to and does not in fact conduct business from
the Premises or such material portion thereof during the continuation of such
interference.       For purposes of clauses (i) - (iii), above, a “material”
portion of the Premises shall be deemed to mean any portion of the Premises
constituting 35% or more of a full floor of the Premises, or, in the case of
spaces smaller than 35% or more of a full floor of the Premises whose use
involves a specific specialized function, such smaller space, but only where the
particular specialized function cannot reasonably be performed elsewhere in the
Premises because of the nature of the function and the interference therewith
occasioned by such Abatement Event (or due to an excessive cost to relocate such
function). In addition, for all purposes of this Section 8.3, Tenant shall be
deemed to have been deprived of the use of a portion of the Premises only if
Tenant is, in fact, substantially impaired in its ability to conduct the uses
and functions normally intended to be conducted within such portion of the
Premises as a result of the cause giving rise to the Abatement Event, and
restoration of the use of such portion of the Premises “substantially as
intended” shall be deemed to have occurred when Tenant ceases to be
substantially impaired in its ability to conduct the uses and functions normally
intended to be conducted within such portion of the Premises by the cause giving
rise to the Abatement Event.

37



--------------------------------------------------------------------------------



 



               (c) In the case of clause (i), above, an Abatement Event shall be
deemed to commence when the referenced three (3) consecutive business day period
described above has expired, the applicable interruption of Essential Service(s)
is still continuing and Tenant is in fact unable to use (and is not using) the
affected portion of the Premises and such Abatement Event shall be deemed to
have ended when the applicable Essential Service(s) has (have) been restored or
Tenant’s use of the affected portion of the Premises shall have recommenced,
whichever first occurs. In the case of clause (ii), above, an Abatement Event
shall be deemed to commence three (3) business days after the date Tenant first
notified Landlord of the need to perform the obligation in question and that
such non-performance is affecting Tenant’s ability to use the Premises (or any
part thereof) if, but only if: (1) Landlord failed to use diligent efforts to
perform the applicable obligation after first receiving Tenant’s written notice
of the need for the repair, (2) the obligation was not performed within three
(3) business days, and (3) the applicable deprivation of use was continuing with
respect to the affected portion of the Premises during the period that the
Abatement Event is asserted to be continuing; and such Abatement Event shall be
deemed to have ended when the applicable performance has been completed, or
Tenant’s use of the affected portion of the Premises substantially as intended
shall have recommenced, whichever first occurs. In the case of clause (iii),
above, an Abatement Event shall be deemed to commence three (3) business days
after the later of (A) the date Landlord’s interference with Tenant’s use and
enjoyment during a Landlord entry into the Premises commences or (B) the date
Tenant notifies Landlord in writing that such entry is depriving Tenant of the
use of a material portion of the Premises, but only if the applicable
deprivation of use was continuing with respect to the affected portion of the
Premises during the period that the Abatement Event is asserted to be
continuing; and such Abatement Event shall be deemed to have ended when the
applicable interference has ceased, or Tenant’s use of the affected portion of
the Premises substantially as intended shall have recommenced, whichever first
occurs. Except as provided in the next sentence, and in subsection 8.3(d),
below, the foregoing shall constitute Tenant’s sole and exclusive remedy in the
event of an interruption of services to, or other Abatement Event affecting, the
Premises. In addition to the foregoing limited right of abatement, if Landlord
fails promptly to commence, and to use diligent efforts thereafter, to cure (or
to cause the applicable utility provider to cure) any applicable interruption or
failure of Essential Services or utilities (even if not caused by Landlord’s
negligence or misconduct), then Tenant shall have the right to exercise its
right of self-help as more fully set forth in Section 34.4, below (subject to
any provisions therein requiring notice and the opportunity to cure), and all
reasonable expenses incurred by Tenant in the exercise of such right shall be
recoverable by Tenant from Landlord as and to the extent provided for in
Section 34.4.

               (d) Notwithstanding any provision of this Section 8.3 to the
contrary, in no event will Tenant be entitled to claim the existence of an
Abatement Event in relation to any circumstances where the interruption,
disruption or unusability of the Premises was caused in whole or in part by the
negligence, misconduct or other fault of Tenant or Tenant’s Agents; provided
that if the interruption, disruption or unusability of the Premises was caused
partly by the negligence, misconduct or other fault of Tenant or Tenant’s
Agents, and partly due to other causes, the rent abatement provided for herein
will be equitably adjusted. Any dispute regarding such equitable

38



--------------------------------------------------------------------------------



 



adjustment, or regarding who is at fault for an Abatement Event, shall be
subject to arbitration under Section 49.

     8.4  Modifications to the Scope of Building Services.

               8.4.1  Landlord agrees, on an ongoing basis throughout the term
of this Lease, to consult with Tenant, and to afford Tenant the opportunity to
provide meaningful input, regarding the scope of services and amenities supplied
to the Building, Property and, to the extent possible, the Project, including
providing Tenant, as appropriate, with status reports regarding such services
and amenities, and considering in good faith, and accommodating where reasonably
possible, Tenant’s reasonable suggestions. Section 54 of this Lease governs
Tenant’s rights under this Lease with respect to the Declaration.

               8.4.2  Subject to the limitations set forth below, Tenant shall
have the right and option, exercisable upon not less than sixty (60) days’
advance written notice to Landlord at any time during the Term in which Tenant
is leasing 100% of the Rentable Area of the Building, to temporarily or
permanently increase, reduce, curtail and/or eliminate the scope of the
janitorial services, security services, or other Building Services to be
provided and/or performed by Landlord for Tenant’s benefit pursuant to this
Lease, for such period as Tenant may desire, and with Tenant to pay the
additional cost, or receive any economic benefit, that results therefrom (in the
form of an increase or reduction in Operating Costs, as the case may be). Any
such service which Tenant may elect to reduce, curtail or eliminate during the
Term hereof is hereinafter referred to as a “Reduced Service”. Notwithstanding
the foregoing or anything to the contrary contained herein, (i) Tenant shall not
have the right to require Landlord to temporarily or permanently reduce, curtail
or eliminate any services deemed by Landlord in its good faith judgment to be
necessary for the proper maintenance and repair of the Premises in a condition
comparable to similar first class office properties in the Applicable Submarket,
and (ii) if Tenant’s implementation of a Reduced Service causes Landlord to
incur a penalty, termination fee or other “breakage” cost with the contracting
vendor, which cost has been communicated by Landlord to Tenant at the time of
Tenant’s request to implement a Reduced Service (and prior to the actual
implementation thereof), such cost will be included within the Operating Costs
for the Lease Year in which such costs are incurred.

               8.5  Termination of Service Contractors. Subject to the
limitations set forth below, provided Tenant is leasing 100% of the Rentable
Area of the Building, in the event Tenant determines that a Building Service is
unsatisfactory, Tenant shall have the right and option, exercisable upon not
less than forty-five (45) calendar days advance written notice to Landlord, to
cause Landlord to terminate the contract of, and replace, such provider of
Building Services (other than the property manager, which is governed by
Section 8.6 of this Lease); the foregoing notwithstanding, if a service contract
with an applicable provider of Building Services, which contract was approved by
Tenant, has a fixed term, Tenant must either (i) identify a basis for
terminating such service contract for “cause” as part of its notification
requesting such termination by Landlord, (ii) agree that such termination will
be put into effect as of the end of the fixed term of such service contract, or
(iii) pay all liquidated damages or breakage costs associated with

39



--------------------------------------------------------------------------------



 



terminating such contract prior to the expiration of its fixed term if Tenant
requires Landlord to terminate same prior to the expiration of its fixed term
without cause. Before any such termination, Tenant shall submit to Landlord a
list of desired service providers and, provided such service providers meet the
Landlord’s reasonable requirements for quality and such service provider is
prepared to perform the services at a cost and within a scope of service
acceptable to Landlord in its reasonable discretion, Landlord shall retain one
of such service providers to provide the applicable Building Services.
Notwithstanding the foregoing, Tenant shall have the right to determine the
identity of and the scope of services of the janitorial and security service
provider for the Building in its sole discretion and to expand, curtail or
eliminate janitorial and security services in accordance with the provisions of
(and subject to the limitations set forth in) Section 8.4, above, as long as
janitorial services and security services continue to be provided in a manner
comparable to similar first-class office properties in the Applicable Submarket.

     8.6  Property Management Company.

               (a) Landlord will, subject to Tenant’s approval, which shall not
be unreasonably withheld, conditioned or delayed, select an initial property
management firm for the Building (a “Manager”) which is a Qualified Manager (as
defined below), to be retained by Landlord for an initial term commencing on the
date of Substantial Completion and tender of possession of the first phase of
the Premises and ending one (1) year after the Rent Commencement Date for the
final phase of the Premises (the “PM Term”). The property management agreement
pursuant to which Manager is retained (the “Management Agreement”) shall, at a
minimum, incorporate the property management specifications attached as (or, if
Exhibit I is a form of property management agreement, the property management
specifications incorporated within the form agreement attached as) Exhibit I to
this Agreement (the “Property Management Specifications”), and shall otherwise
be subject to Tenant’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Provided Tenant is leasing 100% of the Rentable Area of
the Building, in the event Tenant has notified Landlord in writing, with
reasonable specificity, during the PM Term, of the failure of Manager (or any
successor property management company) to meet any material requirement set
forth within the Management Agreement, which failure has not been remedied by
Manager (or such successor property management company) within the applicable
cure period provided for in the Management Agreement, Tenant shall have the
right, upon not less than thirty (30) day’s prior written notice, to require the
Landlord to terminate the Management Agreement for cause and replace Manager (or
such successor property management company) with another third party management
company mutually and reasonably acceptable to both Landlord and Tenant and which
is a Qualified Manager. Landlord shall have the right from time to time, upon
thirty (30) days prior notice to Tenant, to change the identity of the property
management company for the Project to any property management company which is a
Qualified Manager, provided that if Tenant is leasing one hundred percent (100%)
of the Building, such replacement shall be permitted solely for cause, and the
replacement property manager shall be subject to Tenant’s reasonable consent,
but must be a Qualified Manager. The term “Qualified Manager” shall mean any
reputable property management firm which is mutually approved by Landlord and
Tenant in the exercise of their reasonable discretion (provided that if Landlord
and Tenant cannot reach agreement on the identity of any Qualified Manager,

40



--------------------------------------------------------------------------------



 



Landlord’s good faith determination shall be determinative.

                      (b)     In the event either party exercises its right to
cause a termination of the property management firm which has been retained to
provide property management services for the Project (be it Manager or a
successor property management firm) and to replace such firm with a Qualified
Manager, such Qualified Manager shall be required to perform all property
management functions affecting the Property substantially in accordance with the
Property Management Specifications (or form agreement) attached as Exhibit I to
this Lease, using a property management agreement consistent with the form of
agreement attached to (or forming a part of) such Property Management
Specifications and which agreement Landlord shall negotiate in good faith with
such Qualified Manager.

                      (c)     If Landlord and Tenant are unable to resolve any
dispute regarding the interpretation and application of this Section 8.6 within
thirty (30) days after the date either party notifies the other of the existence
of the matter in dispute, the parties agree to submit the matter in dispute to
arbitration in accordance with Section 49 of this Lease.



9.   OPERATING COSTS.

            9.1 Defined. During each Calendar Year or portion thereof during the
Term, Tenant shall pay as Additional Rent to Landlord, without diminution,
set-off or deduction, except as and solely to the extent provided for herein,
Tenant’s Share of “Operating Costs” (as defined in Section 9.5, below) for such
Calendar Year.

            9.2 Estimated Payments. Tenant shall make monthly installment
payments toward Tenant’s Share of Operating Costs on an estimated basis, based
on the estimated budget arrived at pursuant to the provisions of Section 9.4,
below. Tenant shall pay Landlord, as Additional Rent, commencing on the first
day of the month immediately following the Rent Commencement Date for each phase
of the Premises, and on the first day of each month thereafter during the Term,
one-twelfth (1/12th) of Landlord’s estimate of Tenant’s Share of Operating Costs
for the then-current Calendar Year, as determined pursuant to the budgeting
process described in Section 9.4, below. If at any time or times during such
Calendar Year, either Landlord or Tenant reasonably demonstrates to the other
that Tenant’s Share of Operating Costs for such Calendar Year will vary from
(either greater than or less than) the estimate upon which Tenant’s estimated
payments for such year were being made by more than five percent (5%) on an
annualized basis, either party shall have the right to cause the estimate for
such Calendar Year to be revised, subject to the other party’s reasonable
consent, and Tenant’s estimated payments hereunder for such Calendar Year shall
thereupon be based on such revised estimate. The intent of this provision is to
ensure that Tenant’s estimated monthly payments closely approximate the actual
Operating Costs for which Tenant is responsible for such year under this
Article 9.

            9.3 Annual Reconciliation. Approximately one hundred twenty
(120) days after the end of each Calendar Year (including the first Calendar
Year or partial Calendar Year), Landlord shall provide to Tenant a detailed,
itemized statement (the “Expense Statement”), calculated in accordance

41



--------------------------------------------------------------------------------



 



with this Article 9, setting forth the total Operating Costs for such Calendar
Year and Tenant’s Share thereof, and shall accompany such statement with copies
of reasonable back-up information to verify the costs reflected thereupon and
with a brief explanation of any variances from the Annual Budget covering such
period. Within thirty (30) days after the delivery of such Expense Statement,
(i) if the Expense Statement reflects that Tenant’s Share of Operating Costs for
such Calendar Year exceeded the amount of estimated payments theretofore paid by
Tenant for such Calendar Year in accordance with Section 9.2, above, Tenant
shall pay the difference to Landlord (but such payment shall not prejudice
Tenant’s right of review pursuant to the provisions of Section 9.7, below), and
(ii) if the Expense Statement reflects that the amount of estimated payments
theretofore paid by Tenant for such Calendar Year in accordance with
Section 9.2, above exceeded Tenant’s Share of Operating Costs for such Calendar
Year, Landlord shall pay the difference to Tenant. In addition to the aforesaid
annual Expense Statement, and in order to assist Tenant in making accurate
forecasts of amounts that are likely to be due in any year-end Operating Expense
reconciliation, Landlord agrees to provide Tenant with an unaudited, preliminary
calculation of actual Operating Expenses (and Tenant’s Share thereof) for each
calendar quarter, within thirty (30) days after the end of each such quarterly
period, which quarterly statement will reflect Landlord’s good faith calculation
of the actual Operating Expenses for such quarterly period, but which shall not
be binding on the parties.

          9.4 Annual Budget. Not less than sixty (60) days prior to each full
Calendar Year during the Term (excluding, however, the partial year in which the
delivery of possession of the Premises occurs), Landlord, Tenant and the
Building’s property manager shall in good faith agree upon a pro-forma budget
setting forth any anticipated repair or maintenance requirements, the cost and
scope of services, and other Operating Costs, anticipated to be incurred during
the coming Calendar Year. Upon approval of the same by Landlord and Tenant, such
budget shall constitute the “Approved Budget” for the following Calendar Year
for all purposes hereof. Until an Approved Budget for such Calendar Year has
been agreed upon (a) the actual Operating Costs incurred by Landlord for the
previous Calendar Year shall be used as the basis for calculating the amount of
Tenant’s estimated payments of Tenant’s Share of Operating Costs for the then
current Calendar Year pursuant to Section 9.2, above, and (b) Landlord shall
continue to provide services and other items within the definition of Operating
Costs utilizing the same scope of services as was utilized in the previous
Calendar Year, subject (i) to variations in the frequency with which services to
be provided are in fact provided, for example (and not by way of limitation)
additional services or costs which may result from adverse weather conditions
(e.g., increased snow removal) or increased repair needs due to aging equipment,
wear and tear, uninsured damage, equipment malfunction or failure, and the like,
(ii) to increases or decreases in market rate unit prices applicable to the
services or items required to be provided by Landlord under this Lease, despite
Landlord’s commercially reasonable efforts to negotiate favorable unit pricing
for such services or items; and nothing in this Section 9.4 shall be construed
to require Landlord, pending the agreement of the parties on an Approved Budget
in any Calendar Year, to reduce, curtail or eliminate any services deemed by
Landlord in its good faith judgment to be necessary for the proper maintenance
and repair of the Premises in a condition comparable to similar first class
office properties in the Applicable Submarket, or to constitute a waiver of or
bar to Landlord’s right to recover Tenant’s Share of Operating Costs with
respect thereto. However, pending agreement on the Approved Budget for any
Calendar Year, Landlord will

42



--------------------------------------------------------------------------------



 



not expand the general scope of services provided pursuant to this Lease as
reflected in such budget unless requested by Tenant or as necessary to address
an Emergency. Landlord and Tenant acknowledge that the purpose of the Approved
Budget is to establish the basis for Tenant’s estimated monthly payments of
Operating Costs, and to provide a mechanism for jointly reviewing Operating
Costs on an annual basis (and on an interim basis, as provided in the last
sentence of this Section) and making adjustments to the scope of services
provided with respect to the management and operation of the Building in order
to minimize Operating Costs consistent with the operation of similar first class
office properties in the Applicable Submarket area or to enhance the services
required by Tenant. Accordingly, although Landlord will endeavor to keep
Operating Costs within the scope of the Approved Budget (subject in all
instances to costs which are not controllable by Landlord), in the absence of
deliberate and willful misconduct, Landlord shall not be responsible for
incurring Operating Costs in any year which are in excess of those set forth in
the Approved Budget.

             9.5 Operating Costs. The term “Operating Costs” shall mean all
actual and reasonable, arms-length or arms-length equivalent third-party
expenses incurred by Landlord in connection with the operation, management,
maintenance and repair of the Building, Common Areas and the Land in accordance
with the standards applicable to this Lease, and to comparable first-class
office properties in the Applicable Submarket, subject to the qualifications and
limitations set forth below. In determining whether an “Operating Cost” is
“reasonable”, Landlord and Tenant agree that, although cost is a factor, cost
alone shall not be the sole determinative factor, and such factors as the
quality of service provided, the level of service required to be provided
pursuant to the provisions of this Lease, the availability of such services on a
competitive basis in the marketplace, and all other factors which bear upon the
reasonableness of costs under the specific circumstances presented, shall be
considered. In addition, in no event may Tenant assert that the fees charged for
services by any service provider Tenant has required or requested Landlord to
retain pursuant to Article 8 are unreasonable. All Operating Costs shall, to the
extent applicable, be determined according to reasonable standards applicable to
first-class commercial office properties in the Applicable Submarket (“Local
Standards”). Operating Costs include, but are not limited to, the following
items:



  (a)   the cost of the building supplies and materials used in conjunction with
the operation of the Building, including janitorial supplies, light bulbs,
non-capital items used in providing services, etc.;     (b)   costs to repair
and maintain the Building and the Common Areas, but excluding (i) capital
repairs and replacements, except to the extent included under Section 9.5(l),
below, and (ii) any repairs or replacements which are within the scope of any
construction or equipment warranty provided for under the provisions of
Exhibit C of this Lease;     (c)   all expenses paid or incurred by Landlord for
electricity, water, gas, sewer, oil and other utility services for the Building
and exterior Common Areas, whether from public or private utility providers, but
specifically excluding any such utilities which are separately metered and paid
for directly by Tenant;

43



--------------------------------------------------------------------------------



 





  (d)   the costs and expenses incurred in connection with the provision of the
services set forth in Section 8, above;     (e)   building supplies and
materials used in connection with repairs to, and maintenance of the Project;  
  (f)   cleaning and janitorial services in or about the Premises, the Buildings
(including without limitation Common Areas) and the Land, as set forth in
Article 8, provided that interior janitorial service will be excluded from
Operating Costs to the extent provided directly by Tenant (at Tenant’s direct
expense) under Article 8 of this Lease;     (g)   window glass replacement,
repair and cleaning (except that window replacement for substantially the entire
Building shall be governed by Section 9.5(l), below, to the extent the same
constitutes a capital replacement under Local Standards);     (h)   repair and
maintenance of the grounds, including costs of landscaping, gardening and
planting, and exterior security services;     (i)   operational costs to achieve
compliance with any Legal Requirements, excluding (i) capital expenses
associated therewith except to the extent permitted to be recovered under
Section 9.5(l), below, (ii) expenses of compliance with violation notices issued
due to any violation of any such legal requirements by Landlord, its agents,
employees and contractors, except to the extent Landlord demonstrates that such
expenses of compliance would nevertheless have been incurred by Landlord in
order to meet its general legal compliance obligation even in the absence of
such violation, and do not exceed the amount which otherwise would have been
incurred to meet such general compliance obligation, and (iii) the cost of
bringing the Project into initial compliance with Legal Requirements as of the
Commencement Date of this Lease;     (j)   utility taxes, other than those
attributable to services and utilities which are billed directly to, and paid
for directly by, Tenant;     (k)   compensation (including employment taxes,
fringe benefits, salaries, wages, medical, dental, and general welfare benefits
(including health, accident and group life insurance), pension payments, payroll
taxes for all personnel who perform duties in connection with the operation,
management, maintenance and repair of the Building (allocated among all
properties served by such employees on a reasonable basis, if such employees are
utilized by more than one property) including, if charged under the property
management agreement for the Property and subject to any modification in the
scope of service pursuant to Section 8.6, the compensation of the property
manager assigned to the Property, and irrespective of whether such employees are
employed by Landlord or by the management company performing property

44



--------------------------------------------------------------------------------



 





      management services for the Project as long as such compensation is
accounted for only once in calculating Operating Costs;     (l)   any
(i) capital expenditures which are intended in good faith to reduce Operating
Costs, (ii) expenditures for capital replacements made in lieu of needed
repairs, and (iii) capital expenditures incurred to comply with Legal
Requirements enacted after the Commencement Date, but excluding such expenses to
the extent compliance is necessary as a result of the fault of Landlord or
Landlord’s Agents, provided that in each of the foregoing instances, such
expenditure shall be recoverable over the useful life of the item in question by
amortizing such expenditure over such useful life at an annual interest rate
equal to the Prime Rate at the time of such expenditure, in which case the sum
of all principal and interest payments payable during the year in question under
such amortization shall be includable in Operating Costs in each year during
such recovery period (with no recovery permitted with respect to any period
falling outside of the initial Term or, if applicable, any renewal Term of this
Lease, and with any amount remaining unrecovered by virtue of limiting the
recovery of such capital expenditure as aforesaid to carry forward to subsequent
Lease Years, subject to such limitation on recovery in each such subsequent
Lease Year);     (m)   cost of premiums for casualty and liability insurance
policies maintained by Landlord under the provisions set forth in Section 13.1,
hereof;     (n)   license, permit and inspection fees, except to the extent such
inspections or permits are necessary due solely to the negligence or willful
misconduct of Landlord or Landlord’s Agents;     (o)   market-rate management
fees, based on a market rate percentage of the sum of gross rental receipts
(i.e., Base Rent and Additional Rent), which shall be the same management fee to
be paid to Manager or a successor Qualified Manager pursuant to Section 8.6,
above;     (p)   third party consulting fees incurred at arm’s length in
connection with the provision of common area maintenance services;     (q)  
personal property taxes;     (r)   trash removal, including all costs incurred
in connection with waste product recycling pursuant to Section 5.5 (except to
the extent any such costs are charged directly to and paid directly by Tenant);
    (s)   snow removal, ice removal and ice prevention;     (t)   maintenance,
repair and periodic resealing and restriping of all exterior parking areas
serving the Property, and any other cost or assessment payable in connection
with the maintaining of such exterior parking areas;

45



--------------------------------------------------------------------------------



 





  (u)   uniforms and laundry charges related thereto;     (v)   telephone,
telegraph, postage, stationery, supplies and other materials and expenses
required for the routine operation of the Building;     (w)   association
assessments for maintaining, repairing, insuring, and paying taxes with respect
to, any stormwater management systems, private roads and easements, and other
offsite improvements serving or benefitting the Building, but excluding the
initial costs of developing such systems, roads and improvements;     (x)  
other association assessments for common area services provided to owners of
properties within the Project, to the extent either provided at market rates in
direct substitution for services otherwise included within Operating Costs
herein, or otherwise approved by Tenant;     (y)   to the extent Tenant
exercises its self-help rights pursuant to any section of this Lease, including
Sections 13.3 or 34.4, any amount reimbursed by Landlord to Tenant, or offset by
Tenant, pursuant to this Lease in respect thereof shall be included in Operating
Costs for the year in which such item was performed by Tenant, but solely to the
extent the item for which Tenant is seeking reimbursement from Landlord (or as
to which Tenant has exercised such right of offset) would otherwise have been
included in Operating Costs had such item been performed by Landlord and paid
for by Landlord.

            9.6 Exclusions. Notwithstanding the foregoing, Operating Costs shall
not include any of the following: (1) capital expenditures, except those
specifically set forth in Section 9.5(l), above, if any; (2) costs of any
special cleaning or other services not offered to all tenants of the Building;
(3) painting, redecorating or other work which Landlord performs for specific
tenants, the expenses of which are paid by such tenants; (4) Real Estate Taxes
(as defined in Section 10); (5) depreciation or amortization of costs required
to be capitalized in accordance with generally accepted accounting practices,
except those specifically set forth in Section 9.5(l), above, if any; (6)
interest and amortization of funds borrowed by Landlord; (7) leasing
commissions, and advertising, legal, space planning and construction expenses
incurred in procuring tenants for the Building; (8) salaries, wages, or other
compensation paid to officers or executives of Landlord or its property
management company (i.e., employees of Landlord or its property management
firm’s executives above the level of property manager); (9) any other expenses
for which Landlord actually receives direct reimbursement from insurance,
condemnation awards, warranties, other tenants or any other source but excluding
general payments of Operating Costs pursuant to this Section 9 by Tenant and
other tenants of the Building; (10) rents under ground leases; (11) all costs
incurred in the initial construction of the Project; (12) costs directly
resulting from the negligence or willful misconduct of Landlord or Landlord’s
Agents; (13) legal fees and other expenses incurred by Landlord (except that, if
legal fees and expenses are incurred by Landlord in administering and disputing
Operating Costs,

46



--------------------------------------------------------------------------------



 



any amount recovered from a service provider shall be credited against Operating
Costs solely to the extent such recovery is net of the total legal expense
associated with such recovery); (14) costs or fees relating to the defense of
Landlord’s title or interest in the Land; (15) costs incurred due to any
violation by Landlord of the terms and conditions of this (or any other) Lease
or other agreement to which Landlord is a party; (16) renovation of the Project
or repairs or other work needed because of fire, windstorm or other casualty or
the exercise of eminent domain; (17) costs arising from the remediation of
Hazardous Materials in, about or below the Project; (18) costs incurred for any
items to the extent of Landlord’s net recovery for such items under a
manufacturer’s, materialmen’s, vendor’s or contractor’s warranty; (19) income,
profits, franchise, inheritance, estate, revenue or other such taxes imposed
with respect to the income of Landlord from the operation of the Building;
(20) reserves for repairs, maintenance and replacements; (21) Landlord’s general
overhead expenses; (22) costs incurred to achieve compliance with any Legal
Requirements except to the extent recoverable under Section 9.5(i) and 9.5(l),
above; (23) any penalties or interest expenses incurred because of Landlord’s
failure timely to pay any Operating Costs or Real Estate Taxes, or amounts due
under the Declaration and/or Reciprocal Easement Agreement, except to the extent
due to Tenant’s failure to pay amounts due under this Lease in respect of such
items on a timely basis; (24) accounting fees other than those attributable to
reviewing and preparing operating statements for the Building; (25) rental or
similar payments made in connection with the leasing of any equipment deemed to
be capital in nature except to the extent the acquisition of such item would
have been recoverable under Section 9.5(l), above; (26) costs incurred to the
extent due to violations by Landlord; (27) items and services for which Tenant
(or others) reimburse Landlord (whether or not Landlord actually receives such
reimbursement) or pay third parties directly or that Landlord provides
selectively to one or more tenants in the Building other than Tenant without
reimbursement therefor (but excluding “reimbursement” provided for under leases
with such other tenants under pass-through provisions substantially comparable
to this Article 9); (28) advertising and promotional expenditures; (29) any
fines or penalties incurred by Landlord other than as a result of the negligence
or willful misconduct of Tenant or Tenant’s Agents; (30) other expenses which
under generally accepted accounting principles, applied, would not be considered
normal maintenance, repair, management or operating expenses (except as
otherwise specifically permitted by Section 9.5, above); (31) costs of
electrical energy or other utilities furnished and metered directly to (and paid
for directly by) tenants of the Building; (32) cost of tenant installations and
decorating expenses incurred in connection with preparing space for a tenant;
(33) costs incurred by the Landlord, including legal and other professional
fees, as a result of a breach by any tenant or the Landlord of its lease
obligations; (34) increased insurance premiums caused by acts of other tenants,
if any; (35) costs and expenses attributable to initial construction (including
correcting initial construction defects), development, or leasing expenses;
(36) financing and debt service fees; (37) any item of cost which Tenant is
required to pay separately pursuant to any other provision of the Lease;
(38) costs of purchasing or leasing sculpture, paintings or other art objects,
except as specifically approved by Tenant; (39) collection costs and bad debt
losses or reserves; (40) costs of defending any lawsuits with any Mortgagees or
Ground Lessors; (41) costs related to administering the organizational affairs
of Landlord including costs of maintaining Landlord’s existence as a limited
liability company or other entity) and general entity administrative expenses
(including accounting and legal matters, but excluding expenses directly
associated with the management and operation of the Property, which shall
constitute Operating Costs); (42) any amounts payable by Landlord to another
Tenant or Landlord’s lender by

47



--------------------------------------------------------------------------------



 



way of indemnity or damages (except direct reimbursement of amounts incurred for
costs which would be includable in Operating Costs); and (43) any otherwise
permissible fees or costs paid to Landlord or Landlord’s affiliates to the
extent materially in excess of the arms-length, third party, competitive market
rates for similar Class buildings similar to the Building in the Applicable
Submarket. Operating Costs shall be reduced by reimbursements, credits,
discounts, reductions or other allowances received from other tenants by
Landlord for items of cost included in Operating Costs (but contributions made
by other tenants of the Building under corresponding provisions of such other
tenants’ leases which provide for the reimbursement of such tenants’
proportionate share of Operating Costs or increases therein shall be deemed not
to be “reimbursements” within the meaning of this sentence). Operating Costs
shall be also reduced by the amount of any discounts or rebates received by
Landlord in respect of any constituent components thereof. In no event may
Landlord receive payment more than once for a single item included within
Operating Costs, nor may Landlord receive reimbursement of an amount in excess
of 100% of the Operating Costs for any applicable period (accounting
appropriately, however, for any carryover of prior years’ amortization of
capital expenses pursuant to the provisions of Section 9.5(l), above).

            9.7 Tenant’s Right of Review of Operating Costs.

                      9.7.1 Landlord’s books and records with respect to
Operating Costs and Real Estate Taxes shall be kept on a cash basis and in
accordance with Local Standards (subject to the proration provisions set forth
in Section 11.1, below). Tenant shall have the right, during business hours and
upon reasonable prior notice, to inspect Landlord’s books and records relating
to the Operating Costs and Real Estate Taxes, and/or to have such books and
records audited at Tenant’s expense, at a location determined by Landlord within
the Washington, D.C./Baltimore/Annapolis metropolitan area (it being
acknowledged that Manager may maintain such records, in the ordinary course, at
Manager’s accounting department pending any such review or audit, and that
Landlord will make such records available to Tenant within the Washington,
D.C./Baltimore/Annapolis metropolitan area at the time of any inspection of such
records by Tenant pursuant to this Section 9.7). Each Expense Statement and Tax
Statement which Landlord provides to Tenant pursuant to this Lease shall be
conclusive and binding upon Tenant unless, within one hundred eighty (180) days
after Tenant’s receipt thereof (time being of the essence), Tenant provides
Landlord with written notice (the “Audit Notice”) stating that Tenant elects to
audit same. If Tenant fails to provide the Audit Notice as required, or fails to
promptly commence such audit within ninety (90) days after Landlord receives the
Audit Notice, then unless Landlord agrees otherwise in writing, Tenant shall be
deemed to have waived its audit right for such calendar year.

                      9.7.2 Tenant shall notify Landlord of the results of
Tenant’s audit within thirty (30) days after completion thereof.

                      9.7.3 If the aggregate (i.e. total) amount of Tenant’s
Share of Operating Costs and Real Estate Taxes reflected in the Expense
Statement and Tax Statement exceeds the aggregate amount of Tenant’s Share of
Operating Costs and Real Estate Taxes for any Calendar Year as determined by
Tenant’s audit (subject to Section 9.7.6 below) by less than two percent (2%),
then Landlord shall credit such amount, together with interest thereon at the
Prime Rate from the time of

48



--------------------------------------------------------------------------------



 



the annual reconciliation until the date repaid, against Tenant’s next due
payment of Base Rent and Additional Rent, and Tenant shall bear the full cost of
Tenant’s audit.

                      9.7.4 If the aggregate amount of Tenant’s Share of
Operating Costs and Real Estate Taxes reflected in the Expense Statement and Tax
Statement exceeds the aggregate amount of Tenant’s Share of Operating Costs and
Real Estate Taxes for any Calendar Year as determined by Tenant’s audit (subject
to Section 9.7.6 below) by two percent (2%) or more, then Landlord shall credit
such amount, together with interest thereon at the Prime Rate from the time of
the annual reconciliation until the date repaid, against Tenant’s next due
payment of Base Rent and Additional Rent, and Landlord shall reimburse Tenant
the reasonable and actual out-of-pocket costs of Tenant’s audit. The foregoing
notwithstanding, if the amount to be credited exceeds one (1) months Rent, or if
such adjustment occurs after the last Lease Year, in lieu of such credit
Landlord shall refund such difference to Tenant within thirty (30) days after
such determination is made.

                      9.7.5 If the aggregate amount of Tenant’s Share of
Operating Costs and Real Estate Taxes reflected in the Expense Statement and Tax
Statement is less than or equal to the aggregate amount of Tenant’s Share of
Operating Costs and Real Estate Taxes as determined by Tenant’s audit (subject
to Section 9.7.6 below), then (i) Tenant shall bear the full cost of Tenant’s
audit, (ii) Tenant shall promptly reimburse Landlord for the deficiency as so
determined, and (iii) Tenant shall promptly reimburse Landlord for the
reasonable and actual out-of-pocket costs which Landlord incurred in connection
with such audit.

                      9.7.6 If, following receipt of a copy of Tenant’s audit,
Landlord, in good faith, believes Tenant’s audit to be in error, Landlord shall
so notify Tenant within thirty (30) days after receipt thereof, upon which
Landlord and Tenant shall attempt to agree upon the correct amount of Tenant’s
Share of Operating Costs and Real Estate Taxes considering both the Expense
Statement, Tax Statement and Tenant’s audit. In the event Landlord and Tenant
are unable to agree within thirty (30) days after Landlord’s notice disputing
the findings of Tenant’s audit on the correct amount of Tenant’s Share of
Operating Costs and Real Estate Taxes, the matter shall be submitted to
arbitration in accordance to the terms of Section 49 hereof, and no interest
shall accrue during the duration of such arbitration. In the absence of manifest
error, the numerical computations reflected within any audit conducted by Tenant
shall be determinative, but Landlord shall not be restricted from disputing any
non-numerical conclusions made by Tenant’s auditor (such as, but not limited to,
with respect to the classification of an item as being included or excluded from
Operating Costs and Real Estate Taxes, or the actual useful life utilized to
amortize an otherwise recoverable capital expense).

                      9.7.7 In no event will any audit to be conducted by Tenant
under this Section 9.7 be performed by a person, firm or other entity which is
compensated on a contingency fee basis (that is, on the basis of a percentage of
amounts recovered pursuant to such audit).

            9.8     Further Adjustments; Multi-Building Project.

                      9.8.1 If in any Calendar Year the Building is
multi-tenanted, and Landlord shall

49



--------------------------------------------------------------------------------



 



furnish, in such Calendar Year, any utilities or services which are included in
the definition of Operating Costs and provided by Landlord under this Lease and
the cost of which varies based upon the level of occupancy of the Building or
participation by tenants and occupants in the utility or service in question
(collectively “Occupancy Sensitive Services”), to less than one hundred percent
(100%) of the Rentable Area of the Building because (i) the average occupancy
level of the Building for such Calendar Year was not one hundred percent (100%)
of full occupancy, or (ii) any such utility or service is not provided to one or
more of the tenants or occupants of the Building, for example, because such
tenant or occupant is itself obtaining or providing any such utility or services
directly, then the Operating Costs for such Calendar Year shall be adjusted to
include all additional costs, expenses and disbursements that Landlord
reasonably determines would have been incurred had the Building been one hundred
percent (100%) occupied during the year in question and Occupancy Sensitive
Services had been provided to all tenants. The intent of this Section 9.8 is to
ensure that the reimbursement of all Operating Costs associated with Occupancy
Sensitive Services is fairly and equitably allocated among the tenants receiving
such Occupancy Sensitive Services. For illustrative purposes only, and without
limitation, Landlord and Tenant agree that interior janitorial service is an
Occupancy Sensitive Service, and the snow removal is not an Occupancy Sensitive
Service.

                       9.8.2 The parties acknowledge that the Building
constitutes a portion of the Project, which consists (or will, upon completion
of its redevelopment, consist) of multiple buildings, and that certain services
and other items within the scope of Operating Expenses (such as snow removal,
common area liability insurance, etc.) are likely to be provided under a single
contract for the benefit of multiple buildings in the Project. To the extent any
services or other expense items which are included within the definition of
Operating Expenses are in fact provided for the benefit of multiple buildings in
the Project in such a manner (i.e., pursuant to a single contract under which
services or cost items are provided in a consolidated fashion to multiple
buildings), Landlord shall allocate to the Building for each calendar year or
portion thereof during the Term only the Building’s equitable portion of such
Operating Expenses. In addition, to the extent Real Estate Taxes are not
separately assessed by the taxing authority against the Building and Land, but
rather are assessed against the entirety of the Project (or portions of the
Project that involve more than the Building and Land alone), Landlord shall
allocate to the Building for each calendar year or portion thereof during the
Term only the Building’s equitable portion of such Real Estate Taxes.



10.   REAL ESTATE TAXES

            10.1 Defined. During each Calendar Year or portion thereof during
the Term, Tenant shall pay as Additional Rent to Landlord, without diminution,
set-off or deduction, except as and solely to the extent provided for herein,
Tenant’s share of “Real Estate Taxes” (as defined in Section 10.4, below) paid
in such Calendar Year.

            10.2 Estimated Payments. Tenant shall make monthly installment
payments toward Tenant’s Share of Real Estate Taxes on an estimated basis, based
on a reasonable estimate of Real Estate Taxes for such Calendar Year (which
shall be based on the prior year’s tax bill, any phase-in

50



--------------------------------------------------------------------------------



 



information, and any subsequent re-assessment information). Tenant shall pay
Landlord, as Additional Rent, commencing on the first day of the month
immediately following the Commencement Date, and on the first day of each month
thereafter during the Term, one-twelfth (1/12th) of the aforesaid estimate of
Tenant’s Share of Real Estate Taxes for the then-current Calendar Year. If at
any time or times during such Calendar Year, either Landlord or Tenant
reasonably demonstrates to the other that Tenant’s Share of Real Estate Taxes
for such Calendar Year will vary from (either greater than or less than) the
estimate upon which Tenant’s estimated payments for such year were being made by
more than five percent (5%) on an annualized basis, either party may, by written
notice to the other party, cause the estimate for such Calendar Year to be
revised and Tenant’s estimated payments hereunder for such Calendar Year shall
thereupon be based on such revised estimate.

            10.3 Annual Reconciliation. Approximately one hundred twenty
(120) days after the end of each Calendar Year (including the first Calendar
Year or partial Calendar Year), Landlord shall provide to Tenant a detailed,
itemized statement (the “Tax Statement”), calculated in accordance with this
Article 9, setting forth the total Real Estate Taxes for such Calendar Year and
Tenant’s Share thereof, and shall accompany such statement with copies of
reasonable back-up information to verify the costs reflected thereupon
(including tax bills and supplemental information). The Tax Statement shall be
certified by Landlord as being true and correct in all material respects. Within
thirty (30) days after the delivery of such Tax Statement, (i) if the Tax
Statement reflects that Tenant’s Share of Real Estate Taxes for such Calendar
Year exceeded the amount of estimated payments theretofore paid by Tenant for
such Calendar Year in accordance with Section 10.2, above, Tenant shall pay the
difference to Landlord (but such payment shall not prejudice Tenant’s right of
review pursuant to the provisions of Section 9.7, above), and (ii) if the Tax
Statement reflects that the amount of estimated payments theretofore paid by
Tenant for such Calendar Year in accordance with Section 10.2, above exceeded
Tenant’s Share of Operating Costs for such Calendar Year, Landlord shall pay the
difference to Tenant.

            10.4 Real Estate Taxes. For purposes of this Lease, “Real Estate
Taxes” shall mean (i) all taxes and assessments, general or special, ordinary or
extraordinary, foreseen or unforeseen, assessed, levied or imposed upon the
Building or the Land, or assessed, levied or imposed upon the fixtures,
machinery, equipment or systems in, upon or used in connection with the
operation of the Building or the Land under the current or any future taxation
or assessment system or modification of, supplement to, or substitute for such
system, including special district taxes such as transportation district taxes
and similar special district taxes which may now or hereafter be imposed upon
the Property, and (ii) all so-called business fees and taxes, gross receipts
taxes, sales taxes on rent, or similar taxes levied or imposed by any federal,
state or local government in connection with the operation of a commercial real
estate project, except to the extent the statutory provisions enacting such
levies and/or taxes expressly prohibit passing through the cost thereof to
tenants under leases with respect to which such taxes are imposed. Real Estate
Taxes shall include all reasonable expenses (including, but not limited to,
reasonable attorneys’ fees, disbursements and actual costs) paid by Landlord in
good faith pursuant to the provisions of Section 11.4 of this Lease in obtaining
or attempting to obtain a reduction of such taxes, rates or assessments,
including any legal fees and costs incurred in connection with contesting or
appealing the amounts or the imposition of any Real

51



--------------------------------------------------------------------------------



 



Estate Taxes (except to the extent previously reimbursed under Section 11.4 out
of any tax refund received by Landlord). In the event Real Estate Taxes
(including special assessments) may be paid in installments, they shall be paid
in such manner (and in such event Real Estate Taxes shall include such
installments and interest paid on the unpaid balance of the assessment). The
foregoing notwithstanding, Real Estate Taxes shall not include: (i) any
franchise, corporation, income, receipts, inheritance, estate, revenue or net
profits tax which may be assessed against Landlord or the Project or both, (ii)
transfer taxes assessed against Landlord or the Project or both, (iii) penalties
or interest on any late payments of Landlord except to the extent caused by
Tenant’s non-payment, or (iv) personal property taxes of Tenant.



11.   ADDITIONAL PROVISIONS; OPERATING COSTS AND REAL ESTATE TAXES.

            11.1 Partial Year; End of Term. To the extent that a more accurate
method of allocating same cannot be implemented, Tenant’s Share of Operating
Costs and Real Estate Taxes for any partial Calendar Year shall be determined by
multiplying the amount of Tenant’s Share thereof for the full Calendar Year by a
fraction, the numerator of which is the number of days during such partial
Calendar Year falling within the Term and the denominator of which is 365. If a
more equitable method of allocation is available, such method of allocation
shall be utilized to appropriately allocate Tenant’s Share of Operating Costs
and Real Estate Taxes for any partial Calendar Year (and in connection
therewith, Landlord agrees that the application of accrual principles may, in
certain circumstances, constitute the most equitable method of allocation). Any
amount payable by Landlord to Tenant or by Tenant to Landlord with respect to
the adjustments provided for in this subsection shall be payable within thirty
(30) days after delivery by Landlord to Tenant of the applicable Expense
Statement or Tax Statement with respect to such Calendar Year.

            11.2 Other Taxes. In addition to Tenant’s Share of both Operating
Costs and Real Estate Taxes, Tenant shall pay, prior to delinquency, all
personal property taxes payable with respect to all property of Tenant located
in the Premises or the Buildings and shall provide promptly, upon request of
Landlord, written proof of such payment.

            11.3 Covenant Regarding Timely Payment of Operating Costs and Real
Estate Taxes. Landlord covenants to pay all Operating Costs and Real Estate
Taxes before the same become delinquent, but Landlord shall not be in default of
the obligation to pay Real Estate Taxes to the extent such payment is not made
due to Tenant’s failure to comply with its obligation to make the payments
contemplated by Article 10, above, in a timely fashion.

            11.4 Contesting Real Estate Taxes.

                      11.4.1 Except as hereafter provided, and unless Landlord
has previously initiated such a contest pursuant to Section 11.4.2, below, if in
any year in which Tenant is either the sole tenant of the Building, or is
leasing more than fifty percent (50%) of the Rentable Area thereof, Tenant
wishes to contest any tax assessment, valuation or levy against the Project,
Tenant will have, at its expense (including any reasonable out-of-pocket third
party costs incurred by Landlord in connection with such action), the right by
written notice to Landlord to cause Landlord to commence

52



--------------------------------------------------------------------------------



 



and diligently and vigorously pursue such contest, and to retain legal counsel
and expert witnesses to assist therein. In the event such contest results in a
refund of Real Estate Taxes in any year, Tenant shall be entitled to receive
Tenant’s Share of such refund, pro-rated for the period with respect to which
Tenant paid its share of Real Estate Taxes for such year, after deducting from
the refund all reasonable fees, expenses and costs incurred by Landlord and/or
Tenant in such contest (which shall be paid to Landlord or Tenant, as the case
may be, in order to reimburse the applicable party for the cost incurred by such
party in such contest); and in the event such contest results in an increase or
surcharge in Real Estate Taxes in any year, Tenant shall be responsible
therefor. The foregoing notwithstanding, Tenant shall not be permitted to
require Landlord to contest such Real Estate Taxes if such contest will result
in any civil or criminal fines, penalties or liability against Landlord.

                      11.4.2 During the Term, Landlord will have the right to
employ a tax consulting firm to attempt to assure a fair tax burden on the
Property, provided Landlord will use reasonable efforts to minimize the cost of
such service. It is generally agreed that Landlord will engage annually in a
good faith review of Real Estate Taxes and any reassessments of the Project for
purposes of determining whether to contest or appeal any such assessment or
impositions. The reasonable cost of such service shall constitute a component of
Real Estate Taxes within the meaning of Section 10, above. Additionally, during
any such period, Landlord shall have the right, in its reasonable judgment, to
contest any tax assessment, valuation or levy against the Project, and to retain
legal counsel and expert witnesses to assist in such contest and otherwise to
incur reasonable expenses in such contest, and the reasonable fees, expenses and
costs of any such contest shall constitute a component of Real Estate Taxes
within the meaning of Section 10, above, whether or not such contest is
successful (so long as such contest is conducted in good faith). In the event
any such contest results in a refund of Real Estate Taxes in any year, Tenant
shall be entitled to receive Tenant’s Share of such refund, pro-rated for the
period with respect to which Tenant paid its share of Real Estate Taxes for such
year, after deducting from the refund all fees, expenses and costs incurred by
Landlord in such contest (which will be paid to Landlord to reimburse Landlord
for the cost of such contest).

                      11.4.3 Notwithstanding Section 11.4.1 to the contrary,
Tenant shall not have the right to contest or to require Landlord to contest any
tax assessment, valuation or levy against the Project without Landlord’s prior
written consent with respect to any Calendar Year which is a part of a tax cycle
in which the duration of such tax cycle exceeds the remaining Term of this Lease
(i.e., where the consequences of such contest may affect periods after the
expiration of the Term), and in such event, the provisions of Section 11.4.2,
above, shall apply.

            11.5 Arbitration. Disputes regarding Operating Costs, Real Estate
Taxes, any audit thereof, whether it is reasonable for either Landlord or Tenant
to contest Real Estate Taxes, or whether the fees and expenses incurred in such
contest were reasonable, shall be subject to arbitration in accordance with the
provisions of Section 49 hereof.



12.   TENANT’S INSURANCE.

            12.1 Coverage Requirements. Tenant shall during the Term of this
Lease, procure at its

53



--------------------------------------------------------------------------------



 



expense and keep in force the following insurance:



              12.1.1 Commercial general liability insurance naming the Landlord
and Landlord’s managing agent as additional insureds against any and all claims
for bodily injury and property damage occurring in or about the Premises. Such
insurance shall have coverage limits of not less than Three Million Dollars
($3,000,000) per occurrence with a Ten Million Dollar ($10,000,000) aggregate
limit, and may include a combination of base policy and excess umbrella
liability insurance as long as the other requirements of this Section are met.
If Tenant has other locations that it owns or leases which are insured under the
same insurance policy, such policy shall include an aggregate limit per location
endorsement. Such liability insurance shall be primary and not contributing to
any insurance available to Landlord and Landlord’s insurance shall be in excess
thereto. In no event shall the limits of such insurance be considered as
limiting the liability of Tenant under this Lease;    
            12.1.2 Personal property insurance insuring all equipment, trade
fixtures, inventory, fixtures and personal property located within the Premises.
Such insurance shall be written on a replacement cost basis in an amount equal
to one hundred percent (100%) of the full replacement value of the aggregate of
the foregoing; and                 12.1.3 Workers’ compensation insurance and
employer’s liability insurance in accordance with statutory laws;

The foregoing notwithstanding, provided Tenant has a minimum net worth (i.e.,
tangible assets in excess of liabilities) of Two Hundred Fifty Million Dollars
($250,000,000.00) or more, and for so long as such minimum net worth continues
to be maintained by Tenant, Tenant shall have the right to self-insure its
coverages under Section 12.1.1 and 12.1.2, above, provided (i) such
self-insurance shall be deemed to be the functional equivalent of third party
insurance, including without limitation, for purposes of Sections 14 and 19
hereof, and (ii) Tenant shall provide to Landlord with reasonable evidence, at a
minimum consistent with the evidence of Tenant’s net worth provided as of the
inception date of this Lease, of its satisfaction of the foregoing minimum net
worth requirement as a precondition to such self-insurance. In any event, the
minimum limits of liability required under the insurance policies set forth in
this Lease shall not be deemed or construed to limit the liability of any party
to this Lease in connection with any matter insured thereunder.

            12.2 Rating; Certificates; Cancellation. The policies required to be
maintained by Tenant shall be with companies rated A- or better in the most
current issue of Best’s Insurance Reports. Insurers shall be licensed to do
business in the state in which the Premises are located and domiciled in the
USA. Any deductible amounts under any fire and casualty insurance policies
required of either Landlord or Tenant hereunder shall be deemed to have been
self-insured by such party to the extent such deductible exceeds $10,000 (and,
if in excess of $50,000, any such deductible Tenant shall be subject to the
minimum net worth requirements applicable to self-insurance as set forth in
Section 12.1, above). Certificates of insurance adequately evidencing Tenant’s
satisfaction of the minimum insurance coverage(s) required of Tenant under this
Lease shall be delivered to Landlord prior to the Commencement Date and annually
thereafter at least thirty (30) days prior to the

54



--------------------------------------------------------------------------------



 



expiration date of the old policy. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy, provided such blanket policy expressly affords coverage to
the Premises and to Landlord as required by this Lease. Each policy of insurance
shall provide notification to Landlord and any mortgagee(s) of Landlord at least
thirty (30) days prior to any cancellation or modification to reduce the
insurance coverage.

            12.3 Other. In the event Tenant does not procure the insurance
required to be procured by Tenant under this Lease, or keep the same in full
force and effect, and the same is not corrected within two (2) business days
following actual receipt of written notice thereof from Landlord to Tenant, then
Landlord may, but shall not be obligated to, purchase the necessary insurance
and pay the premium. Tenant shall repay to Landlord, as Additional Rent, any and
all reasonable expenses (including reasonable attorneys’ fees) and actual
damages which Landlord may sustain by reason of the failure of Tenant to obtain
and maintain such insurance.



13.   LANDLORD’S INSURANCE.

            13.1 Coverage. At all times during the Lease Term, Landlord will
procure and maintain, as an Operating Cost hereunder, (a) fire and extended
coverage insurance covering the Property, including all of Landlord’s Work, in
an amount equal to one hundred percent (100%) of the replacement value thereof,
(b) public liability and property damage insurance of the types and amounts
specified in Section 12.1 above, and (c) rent loss and/or loss of income
insurance (including dependent property coverage in respect of the Parking
Facilities) in an amount not less than eighteen (18) months rent for the
Building. Landlord shall also have the right to obtain such other types and
amounts of insurance coverage (or additional policy limits to those described in
Section 12.1, above) on the Building and Landlord’s liability in connection with
the Building as are required under any Mortgage customary or as are advisable
for comparable office projects of similar class in the Applicable Submarket, as
determined by Landlord in Landlord’s good faith judgment based on then current
insurance industry products and practices (provided that, unless required under
a Mortgage, Landlord shall not modify the scope of insurance coverages more than
once every three (3) years nor during the first three (3) Lease Years, and in
any event will be required to obtain Tenant’s consent thereto, which shall not
be unreasonably withheld). Any dispute regarding the appropriateness of such
additional insurance coverage shall be subject to arbitration pursuant to
Section 49 of this Lease.

            13.2 Rating; Certificates; Cancellation. The policies required to be
maintained by Landlord shall be with companies rated A- or better in the most
current issue of Best’s Insurance Reports. Insurers shall be licensed to do
business in the state in which the Premises are located and domiciled in the
USA. Certificates of insurance shall be delivered to Tenant prior to the
Commencement Date and annually thereafter at least thirty (30) days prior to the
expiration date of the old policy. Landlord shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy, provided such blanket policy expressly affords coverage to
the Project and to Tenant as required by this Lease. Each policy of insurance
shall provide notification to Tenant at least thirty (30) days prior to any
cancellation or modification to reduce the insurance coverage.

55



--------------------------------------------------------------------------------



 



            13.3 Other. In the event Landlord does not procure the insurance
required to be procured by Landlord under by this Lease, or keep the same in
full force and effect, and the same is not corrected within two (2) business
days following actual receipt of written notice thereof from Tenant to Landlord,
then Tenant may, but shall not be obligated to, purchase the necessary insurance
and pay the premium. Landlord shall repay to Tenant any and all reasonable
expenses (including attorneys’ fees) and damages which Tenant may sustain by
reason of the failure of Landlord to obtain and maintain such insurance.



14.   DAMAGE OR DESTRUCTION.

            14.1 Damage Repair.

                      14.1.1     If the Premises, Building or Parking Facilities
shall be destroyed or rendered untenantable (or, in the case of the Parking
Facilities, unusable), either wholly or in part, or if all means of access to
the Premises, Building and/or Parking Facilities, shall be destroyed by fire or
other casualty, then Landlord shall, within thirty (30) days after the date of
such casualty, provide Tenant with Landlord’s good faith written estimate,
derived from the review of the damage by an architect and/or contractor
reasonably acceptable to both Landlord and Tenant (the “Estimate”) of how long
it will take to repair or restore the damaged portions of the Premises, Building
and/or Parking Facilities (as the case may be). In the case of casualty damage
to the Parking Facilities, the provisions of Section 14.6, below, shall apply.

                      14.1.2 If neither party elects to terminate this Lease in
accordance with the terms hereof following any casualty, then Landlord shall
commence promptly and diligently to prosecute to completion the restoration of
the Premises to their previous condition, subject to Force Majeure as defined
herein and delays caused by Tenant; and pending substantial completion of such
restoration, the Rent shall be abated (effective as of the date of the casualty)
in the same proportion as the unusable portion of the Premises bears to the
whole thereof, and this Lease shall continue in full force and effect.

                      14.1.3 If the portion of the Premises which is rendered
unusable by such casualty exceeds fifty percent (50%) of the total Rentable
Area, and the Estimate provides that it will require in excess of three hundred
sixty five (365) days (exclusive of any delay due to Force Majeure) after the
date Tenant’s right of termination hereunder expires to fully repair or restore
the Premises in accordance herewith, then, within forty-five (45) days after
Landlord delivers Tenant the Estimate, Tenant and Landlord shall each have the
right to terminate this Lease by written notice to the other, which termination
shall be effective as of the date of such notice of termination, and all
liabilities and obligations of Landlord and Tenant thereafter accruing shall
terminate and be of no legal force and effect except as otherwise specifically
set forth herein. Notwithstanding the foregoing, neither party shall have the
right to terminate this Lease if (i) the portion of the Premises which is
rendered unusable by such casualty is fifty percent (50%) or less of the total
Rentable Area, or (ii) the fire or other casualty was the result of the
negligence or willful misconduct of such party, or such party’s “Agents” within
the meaning of this Lease.

56



--------------------------------------------------------------------------------



 



                      14.1.4 If neither party elects (or has the right) to
terminate the Lease pursuant to this Section 14, Landlord will use all
reasonable and diligent efforts to commence and complete its restoration of the
Premises promptly, and in the event Landlord does not complete such restoration
within three hundred sixty five (365) days after the date Tenant’s right of
termination hereunder expires (or such longer period as was referenced in the
Estimate, if applicable), as such period may be extended due to Force Majeure
(not to exceed 60 days in the aggregate) or due to any Tenant Delays (as such
term is defined in Exhibit C hereof, and not limited as to the number of days)
then within thirty (30) days after the expiration of such period (but in all
events prior to the date Landlord completes its restoration of the Premises),
Tenant shall again have the right to terminate this Lease upon thirty (30) days
prior written notice to Landlord; provided, however, that if Landlord
substantially completes such restoration prior to the end of the thirty (30) day
notice period, Tenant’s notice of termination shall be deemed rescinded and
ineffective for all purposes, and this Lease shall continue in full force and
effect. The provisions of this Section are in lieu of any statutory termination
provisions allowable in the event of casualty damage.

                      14.1.5 If at any time in the course of its restoration of
the Premises, Landlord believes in good faith that its original Estimate is no
longer accurate for reasons other than Force Majeure (not to exceed 120 days) or
Tenant Delay (in which event the provisions of Section 14.1.4 shall control),
Landlord shall have the right to deliver a revised Estimate based on Landlord’s
reasonable judgment to Tenant of the additional time period which Landlord
believes will be required to fully repair or restore the Premises in accordance
herewith. If the revised Estimate provided by Landlord discloses that the
restoration will take more than three hundred sixty five (365) days after the
date Tenant’s right of termination hereunder expired to be completed (plus any
days of delay due to Force Majeure, not to exceed 60 days in the aggregate, or
Tenant Delay that have theretofore elapsed), and the portion of the Premises
which was rendered unusable by such casualty exceeded thirty percent (30%) of
the total Rentable Area, then Tenant shall once again have the right to
terminate this Lease by written notice to Landlord delivered within fifteen
(15) business days after its receipt of such revised Estimate from Landlord. If,
under such circumstances, Tenant does not exercise such right of termination,
Tenant shall be deemed to have agreed that, for all purposes of this
Section 14.1, the three hundred sixty five (365) day time limit otherwise
imposed upon completion of Landlord’s restoration of the damaged portions of the
Premises shall be extended by the number of additional days needed to complete
such restoration as reasonably estimated by Landlord within such revised
Estimate (plus any tolling of such period due to the time taken by Tenant in its
decision whether or not to exercise its right of termination under this
subsection). If Tenant elects to terminate this Lease as to the damaged
Building(s) after receiving such a revised Estimate from Landlord, as aforesaid,
such termination shall be effective as of the date of such notice of
termination, and all liabilities and obligations of Landlord and Tenant
thereafter accruing hereunder with respect to such Building(s) shall terminate
and be of no legal force and effect except as otherwise specifically set forth
herein.

                      14.1.6 If more than fifty percent (50%) of the Premises is
destroyed or rendered untenantable by fire or other casualty and Landlord
restores the Premises pursuant to this Section 14, the Lease Term shall be
tolled for the period commencing on the date of such fire or casualty and ending
on the date upon which such restoration is completed.

57



--------------------------------------------------------------------------------



 



            14.2 Reconstruction. If all or any portion of the Premises is
damaged by fire or other casualty and this Lease is not terminated in accordance
with the provisions hereof, then all insurance proceeds under the policy
referred to in Section 13.1 hereof that are recovered by Landlord on account of
any such damage by fire or casualty shall be made available for the payment of
the cost of repair, replacing and rebuilding, subject to customary requirements
of Landlord’s mortgagee regarding delivering waivers of all rights of
termination of this Lease, the placement of such insurance proceeds into a trust
account, the submission of requisitions for disbursement of proceeds, and the
satisfaction of various requirements associated with the performance of such
reconstruction.

            14.3 Business Interruption. Other than rental abatement as and to
the extent provided in Section 14.1, no damages, compensation or claim shall be
payable by Landlord for inconvenience or loss of business arising from
interruption of business, repair or restoration of the Buildings or Premises in
connection with any fire or other casualty.

            14.4 Repairs. Landlord’s repair obligations, should restoration of
the Building and/or Premises proceed in accordance with this Article 14, shall
be limited to the Base Building Improvements, common areas and all interior
improvements to and property within the Premises which are covered or required
to be covered hereunder by Landlord’s insurance or which were installed or paid
for by Landlord (i.e., all interior leasehold improvements other than Specialty
Systems, systems furniture, and other furniture, fixtures and equipment of
Tenant). Landlord shall use reasonable and diligent efforts to commence such
repairs and restorations promptly after all rights to terminate this Lease (if
any) are waived or expire, and to complete such repairs within the time frames
referenced in Section 14.1, above. Tenant acknowledges that any such repairs or
restorations shall be subject to applicable laws and governmental requirements,
any disbursement requirements imposed by Landlord’s mortgagee (if any), and to
delay in the process of adjusting any insurance claim associated therewith; and
delays resulting from any of the foregoing shall constitute a “Force Majeure”
hereunder, shall not in any event constitute a breach of this Lease by Landlord,
and shall extend the time for completing such restoration as long as Landlord
uses reasonable efforts to commence and complete such repairs and restorations
in a timely fashion.

            14.5 End of Term Casualty. Anything herein to the contrary
notwithstanding, if more than forty percent (40%) of the Premises is destroyed
or damaged during the last eighteen (18) months of the Lease Term, then either
Landlord or Tenant shall have the right to terminate this Lease (in whole if the
damage extends to all or substantially all of the Building or otherwise as to
the affected portion of the Premises within the Building) upon thirty (30) days
prior written notice to the other, which termination shall be effective on the
thirtieth (30th) day after the other party’s receipt of such notice. Such notice
must be delivered within thirty (30) days after the date of such casualty, or
shall be deemed waived; provided, however, that Tenant may revoke such
termination notice, and require Landlord to restore the Premises (subject to the
provisions of Section 14.1, above), by exercising any renewal option provided
herein, if any, within ten (10) days after the receipt of a notice of
termination from Landlord under this Section 14.5.

            14.6 Damage to Parking Facilities. If neither party elects to
terminate this Lease in accordance with the terms hereof following any fire or
other casualty which causes damage to the

58



--------------------------------------------------------------------------------



 



Parking Facilities, then Landlord (i) shall commence promptly and diligently
prosecute to completion the restoration of the Parking Facilities to its
previous condition, subject to Force Majeure as defined herein and delays caused
by Tenant; and (ii) shall, pending substantial completion of such restoration,
locate and provide to Tenant (for the benefit of Tenant and Tenant’s Agents), at
Landlord’s expense, reasonable substitute parking for Tenant and Tenant’s Agents
during the reconstruction period (solely with respect to those parking spaces
within Tenant’s total Parking Allocation that are rendered unusable by such fire
or other casualty) at alternative parking facilities within Annapolis within
reasonable proximity to the Building under the circumstances, including
instituting a temporary shuttle service to and from a remote commuter parking
area if necessary because substitute parking is located farther than a
reasonable walking distance from the Building; and if Landlord fails to provide
reasonable substitute parking to Tenant as aforesaid, Tenant may avail itself of
its rights under Section 34 of this Lease in respect thereof.

15.     MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS; REMOVAL OF FIXTURES.

            15.1 Tenant shall not place a load upon the floor of the Premises
which exceeds the maximum live load per square foot which are set forth in the
Outline Specifications (as defined in Exhibit C to the Lease) except (i) as
provided for in the Construction Documents, or (ii) as approved by Landlord in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant will not install or operate in the Premises any electrical or
other equipment requiring any changes, replacements or additions to any base
building system, except (i) as provided for in the Construction Documents, or
(ii) as approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed as long as such changes,
replacements or additions are generally compatible with other systems in the
Building and do not materially diminish the value or utility of the current base
building systems taking into consideration their age and state of repair (and,
if such approval is granted, Tenant shall be responsible for the costs of such
changes, replacements or additions).

            15.2 Subsequent to construction of the initial improvements
reflected in the Construction Documents, Tenant shall not make or allow to be
made any alterations, additions or improvements to or on the Premises which
materially affect any structural components or Building Systems within the
Building or Premises or which, under applicable codes, rules and/or regulations
require any building, electrical, plumbing or other permit, or which would
change the exterior appearance of the Buildings, without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed (provided that, in the case of alterations affecting the exterior
appearance of the Building or involving a structural modification to the
Building, Landlord’s consent may be withheld in its sole and absolute
discretion). Tenant shall have the right to make any other alterations, repairs,
additions or improvements in or to the Premises without Landlord’s prior written
consent, provided (i) the same do not materially diminish the value of the
Premises, (ii) Tenant provides Landlord with prior written notice thereof,
including any plans actually prepared for such improvements (or a reasonable
description of the alteration Tenant proposes to perform) and (iii) such
alterations do not require the issuance of a building permit to be performed.
Any alterations, additions or improvements, including, but not limited to, wall
covering, paneling and built-in cabinet

59



--------------------------------------------------------------------------------



 



work, but excepting movable furniture and trade fixtures, shall be made (A) at
Tenant’s sole expense, (B) with respect to alterations affecting structural
components, Building Systems, exterior elements or which require the issuance of
a permit to be performed, according to plans and specifications approved in
writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed (and which plans may be submitted in the same form as
that required for permitting purposes), provided that, as above, in the case of
alterations affecting the exterior appearance of the Building, or involving a
structural modification to the Building, Landlord’s consent may be withheld in
its sole and absolute discretion, (C) in compliance with all applicable laws,
(D) by a contractor that is duly licensed, financially sound and of good
reputation, bonded or bondable, and otherwise reasonably approved by Landlord,
and (E) in a good and workmanlike manner and consistent with the standard
leasehold improvements typical for comparable office buildings of similar class
in the Applicable Submarket, and (E) shall be surrendered with the Premises
(except as provided in Section 15.3, below). Tenant shall have the right to use
its own vendors to perform alterations to the Premises. Landlord shall not
charge any fee for oversight of any Tenant alterations unless Landlord and
Tenant enter into a contractual arrangement at the time pursuant to which
Landlord agrees to manage any such alterations by Tenant for a construction
management fee.

            15.3 Upon the expiration or sooner termination of the Lease Term,
Tenant shall, at Tenant’s sole expense, and with due diligence (i) remove any
alterations, additions, or improvements made by Tenant which are designated by
Landlord to be removed at the time its consent to the installation thereof is
granted, and repair any damage to the Premises caused by such removal (but
excluding any such alterations in the nature of normal office improvements, such
as the installation of temporary or permanent partitioning walls, cosmetic
alterations, and the like), and (ii) shall remove all Specialty Systems unless
Landlord elects at the time of surrender of possession that such Specialty
Systems are not required to be removed (in which event such Specialty Systems
will be surrendered with the Premises, in their then existing condition). Tenant
shall remove any of its movable property, trade fixtures and roof devices. Upon
removal of Tenant’s property, alterations or Specialty Systems (if any), Tenant
shall repair any damage to affected portions of the Premises and surrender same
in good condition (unless, as a condition to Landlord’s approval of an
alteration or installation, a higher level of restoration was reasonably
required as a condition of such approval). All items of Tenant’s personal
property that are not removed from the Premises or the Building by Tenant at the
termination of this Lease shall be deemed abandoned and become the exclusive
property of Landlord, unless the same are removed within five (5) business days
after a written notice from Landlord to Tenant notifying Tenant that it has
failed to remove such items of personal property from the Premises and that the
same will be deemed abandoned if not removed within five (5) business days
thereafter (provided acceptance by Landlord of any such abandonment shall not be
construed to relieve Tenant of its underlying removal obligation, if applicable,
nor deemed or construed to waive any claim by Landlord for damages arising from
Tenant’s breach thereof, including recovery of removal or storage expenses). The
parties’ obligations under these Sections 15.2 and 15.3 shall survive the
expiration or termination of this Lease.



16.   ACCEPTANCE OF PREMISES.

            Landlord shall tender, and Tenant shall accept possession of, the
Premises (and each

60



--------------------------------------------------------------------------------



 



applicable phase thereof) in accordance with the terms of Section 1.3 and
Exhibit C hereto. All provisions regarding delivery of possession of the
Premises, construction of leasehold improvements to the Premises and any
adjustments which may be made with respect to the Rent Commencement Date (as
defined in Section 1.4) are set forth in Section 1.4 and Exhibit C, and
elsewhere in this Lease.



17.   TENANT IMPROVEMENTS.

            The provisions governing the initial improvements to be performed by
Landlord and Tenant to the Premises are set forth in Exhibit C hereto.



18.   ACCESS.

            18.1     Subject to the restrictions set forth below, Tenant shall
permit Landlord and Landlord’s Agents to enter the Premises at all reasonable
times for any reasonable business purpose, including to inspect the same if
Landlord has a good faith belief that Tenant is violating a provision of this
Lease or that such inspection is required to fulfill an obligation of Landlord
under this Lease; to show the Premises to prospective tenants (but only during
the last eighteen (18) months of the Lease Term), or to interested parties such
as prospective lenders and purchasers; to clean, repair, alter, improve,
maintain, operate or provide Building Services to the Premises or the Building
(as permitted by or required by this Lease); to discharge Tenant’s obligations
when Tenant has failed to do so within a reasonable time after written notice
from Landlord as permitted by this Lease; and at any time and for any reason if
an Event of Default is then continuing under this Lease Tenant shall permit
Landlord and Landlord’s Agents to enter the Premises at any time in the event of
an Emergency, but only to the extent reasonably necessary to address such
Emergency. When reasonably necessary, Landlord may (to the minimum extent
reasonably necessary) temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure, as
long as all diligent efforts are used to provide adequate alternative access to
the Building. In exercising the foregoing rights, (i) Landlord shall use all
reasonable and diligent efforts to minimize any disruption to Tenant’s business,
and (ii) Landlord shall coordinate any entry into the Premises with Tenant’s
facilities supervisor at least 24 hours in advance (except in cases of Emergency
or as necessary to respond to an Abatement Event), and shall be accompanied by a
representative of Tenant for security purposes upon Landlord’s entry to the
Premises (other than in cases of Emergency) unless Tenant fails or declines to
make available a representative for such purposes. Tenant shall supply Landlord
with telephone numbers for Tenant’s facilities supervisor so that Landlord will
be able to comply with established security procedures to the extent feasible
under the circumstances in the event Landlord requires immediate access to the
Premises to cure any emergency situation or to address any Abatement Event.

            18.2 Tenant shall have the right under this Lease to install
security systems within the Premises, and to have locked rooms and secured
areas, provided Landlord shall be excused from such of its obligations under
this Lease as are directly and materially impacted by the inability of Landlord
to access the Premises or any applicable part thereof due to Tenant’s security
restrictions, if and to the extent the performance of such obligations was in
fact prevented or rendered impossible or impracticable due to the effect of such
restrictions on access, provided that, except in cases of

61



--------------------------------------------------------------------------------



 



Emergency, Landlord shall provide written or verbal notice to Tenant of the need
to gain access to a specified secured portion of the Premises, and must be
denied permission to access or enter such area, before Landlord shall be
entitled to invoke the exculpation provided for under this Section 18.2.



19.   MUTUAL WAIVER OF SUBROGATION.

            19.1 Tenant. Notwithstanding anything to the contrary in this Lease,
whether the loss or damage is due to the negligence of Landlord or Landlord’s
Agents, or any other cause, Tenant hereby releases Landlord and Landlord’s
Agents from responsibility for and waives its entire claim of recovery for (i)
any and all loss or damage to the personal property of Tenant located in the
Project (excluding any personal property required to be insured by Landlord
pursuant to the provisions hereof), arising out of any of the perils which are
covered by Tenant’s property insurance policy, with extended coverage
endorsements which Tenant is required to obtain under the applicable provisions
of this Lease, whether or not actually obtained, or (ii) loss resulting from
business interruption at the Premises, arising out of any of the perils which
may be covered by business interruption insurance, whether or not carried by
Tenant under this Lease.

            19.2 Landlord. Notwithstanding anything to the contrary in this
Lease, whether the loss or damage is due to the negligence of Tenant or Tenant’s
Agents, or any other cause, Landlord hereby releases Tenant and Tenant’s Agents
from responsibility for and waives its entire claim of recovery for (i) any and
all loss or damage to the Building or any personal property of Landlord located
about the Project and the Building generally and all property attached thereto
(excluding any such property required to be insured by Tenant hereunder),
arising out of any of the perils which are covered by Landlord’s property
insurance policy which Landlord is required to obtain under the applicable
provisions of this Lease, whether or not actually obtained, or (ii) loss
resulting from loss of rental income at the Building, arising out of any of the
perils which may be covered by rental interruption insurance, whether or not
carried by Landlord under this Lease.

            19.3 Carriers. Landlord and Tenant shall each cause its respective
insurance carrier(s) to consent to such waiver of all rights of subrogation
against the other, and to issue an endorsement to all policies of property,
casualty and rent loss/loss of income/business interruption insurance obtained
by such party confirming that the foregoing release and waiver will not
invalidate such policies. If either party fails to obtain insurance which
appropriately consents to these releases, then in addition to any other
applicable rights and/or remedies the other party may have, the breaching party
shall be estopped from invoking the other party’s release under Section 19.1 or
19.2, above, as applicable.



20.   INDEMNIFICATION.

            20.1 Subject to the provisions of Section 19 hereof, Tenant shall
indemnify and hold harmless Landlord, its agents, employees, officers,
directors, partners and shareholders from and against any and all third party
claims, liabilities, judgments, demands, causes of action, claims, losses,
damages, costs and expenses, including reasonable attorneys’ fees and costs,
arising out of such third

62



--------------------------------------------------------------------------------



 



party claims, to the extent arising out of (i) the use and occupancy of the
Premises by Tenant or Tenant’s Agents; (ii) the negligence or willful misconduct
of Tenant or Tenant’s Agents in or about the Project; and/or (iii) any Default,
breach, or violation by Tenant of, or any failure by Tenant to comply with or
perform its obligations under, any and every provision of this Lease; provided
(i) that this indemnity shall not apply to any loss, damage, liability or
expense resulting from injuries or death to third parties to the extent caused
by the negligence or willful misconduct of Landlord or Landlord’s Agents, and
(ii) this indemnity shall not be construed to indemnify Landlord against
consequential damages of any kind.

            20.2 Subject to the provisions of Section 19 hereof, Landlord shall
indemnify and hold harmless Tenant and its assignees and subtenants and its and
their agents, employees, officers, directors, partners and shareholders from and
against any and all third party claims, liabilities, judgments, demands, causes
of action, claims, losses, damages, costs and expenses, including reasonable
attorneys’ fees and costs, arising out of such third party claims, to the extent
arising out of (i) the operation and management of the Project by Landlord or
Landlord’s Agents; (ii) the negligence or willful misconduct of Landlord or
Landlord’s Agents in or about the Project; (iii) any Default, breach, or
violation by Landlord of, or any failure by Landlord to comply with or perform
its obligations under, any and every provision of this Lease; provided (i) that
this indemnity shall not apply to any loss, damage, liability or expense
resulting from injuries or death to third parties to the extent caused by the
negligence or willful misconduct of Tenant or Tenant’s Agents, and (ii) this
indemnity shall not be construed to indemnify Tenant against consequential
damages of any kind.

            20.3 The indemnifications set forth in this Section 20 shall survive
termination of this Lease.



21.   ASSIGNMENT AND SUBLETTING.

            21.1 Generally. Tenant shall have the right to assign this Lease and
to sublease the Premises (or any portion thereof) as and to the extent set forth
in this Article 21. The foregoing notwithstanding, except as set forth in
Section 21.4, below, Tenant shall not assign, encumber, mortgage, pledge,
license, hypothecate or otherwise transfer the Premises or this Lease, or
sublease all or any part of the Premises, or permit the use or occupancy of the
Premises by any party other than Tenant, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, as determined in accordance (and subject to) with the terms and
provisions of this Section 21.

            21.2 Procedure. Except for an assignment or sublease permitted as a
matter of right under Section 21.4 of this Lease, and subject to Section 21.5,
below (regarding a different procedure concerning Landlord’s right of recapture
under certain circumstances), Tenant must request Landlord’s consent to each and
every proposed assignment or sublease in writing at least twenty-one (21) days
prior to the commencement date of the proposed sublease or assignment, which
written request (a “Proposal Notice”) must include (a) the name and address of
the proposed assignee or

63



--------------------------------------------------------------------------------



 



subtenant, (b) the nature and character of the business of the proposed assignee
or subtenant,(c) a description of the material business terms of the proposed
sublease or assignment (including a copy of the written proposal or term sheet,
if any), and (d) complete financial information regarding the proposed assignee
or subtenant, including financial statements for the three (3) prior fiscal
years and the most recent fiscal quarter, of such proposed assignee or
subtenant. Tenant shall also provide any additional information which may be
reasonably available to Tenant that Landlord reasonably requests regarding such
proposed assignment or subletting within the twenty-one (21) day period
following Tenant’s delivery of a Proposal Notice to Landlord. Within twenty-one
(21) days after Landlord receives Tenant’s Proposal Notice (with all information
required by clauses (a) - (c), above, included), Landlord shall notify Tenant in
writing whether Landlord approves or disapproves the sublease or assignment
described in Tenant’s Proposal Notice (subject to Landlord’s review and approval
of the sublease or assignment instrument in accordance with the provisions set
forth below in this Section 21.1); and if disapproved, Landlord shall also state
in its response the basis for such disapproval in reasonable detail. If Landlord
does not respond to a Proposal Notice within twenty-one (21) days after Landlord
receives same, then Landlord shall be deemed to have approved the proposed
assignment or sublease, and Tenant may assign or sublease the Premises upon the
terms stated in such Proposal Notice; provided (i) Tenant will provide Landlord
with a copy of the sublease or assignment instrument actually utilized for the
transaction in order that Landlord (A) may verify its conformity to the Proposal
Notice, and (B) review and approve the form of assignment or sublease instrument
(which shall remain subject to Landlord’s reasonable consent unless it was
included with the Proposal Notice) and determine whether there is any net profit
in which Landlord is entitled to share pursuant to Subsection 21.3.1, below, and
(ii) the other terms and conditions set forth in Section 21.3 below shall apply,
without modification, to such transaction irrespective of whether Landlord’s
consent is obtained or deemed obtained. Any approval (or deemed approval) of the
sublease or assignment described in Tenant’s Proposal Notice shall be without
prejudice to Landlord’s right to disapprove the proposed sublease or assignment,
if, after receiving a copy of the signed sublease or assignment instrument,
either (1) the items described in clauses (a) - (c), above, with respect to the
applicable Proposal Notice have changed in any material respect, and such
material change would justify Landlord’s denial of approval under the standards
of review set forth herein had such material changes been included in the
Proposal Notice upon which Landlord’s initial approval was based, or (2)
Landlord has a reasonable objection to any legal terms affecting Landlord’s
rights with respect to such transaction within the form of assignment or
sublease instrument that Tenant is unwilling or unable to modify. If Landlord
does not disapprove the assignment or sublease instrument by written notice to
Tenant given within ten (10) business days after Landlord receives a copy of the
sublease or assignment instrument actually utilized for the transaction (on the
limited basis set forth in the preceding sentence), and, if disapproved,
specifying the basis for such disapproval, Landlord shall be deemed to have
approved such assignment or sublease instrument (but not to any deviation from
Section 21.3 not expressly approved by Landlord).

            21.3  Conditions. All subleases and/or assignments hereunder are
also subject to all of the following terms and conditions:

64



--------------------------------------------------------------------------------



 



                      21.3.1  In the case of any assignment or sublease which is
subject to Landlord’s approval hereunder, Tenant shall pay to Landlord, as
Additional Rent due under this Lease, (i) in the case of an assignment, fifty
percent (50%) of all Net Profit associated with such assignment, (ii) in the
case of any sublease other than a Short Term sublease, fifty percent (50%) of
the Net Profit derived from such sublease, and (iii) in the case of a short term
sublease, Tenant shall be entitled to retain the Net Profit, if any, derived
from such sublease. For purposes hereof, the term “Net Profit” shall (i) in the
case of an assignment, equal the total sum received by Tenant in consideration
of such assignment less the amount of “Transaction Expenses” (as hereafter
defined) associated therewith, and (ii) in the case of a sublease, equal the
amount, if any, by which the rent, any additional rent and any other sums
payable by the subtenant to Tenant under such sublease (subject, however, to the
penultimate sentence of this Section 21.3.1), exceeds that portion of the Base
Rent plus Additional Rent payable by Tenant hereunder with respect to the
portion of the Premises which is the subject of such sublease, calculated after
Tenant has recovered in full its Transaction Expenses from such net amount. The
term “Transaction Expenses” shall mean all reasonable and actual expenses
incurred by Tenant in procuring such assignment or sublease, including broker
fees and legal fees (if any) paid by Tenant, any improvements which Tenant makes
to the applicable portion of the Premises at Tenant’s expense in connection with
such assignment or sublease, any leasing concessions paid by Tenant as part of
such transaction, any buy-out of the assignee’s or sublessee’s existing lease
paid for by Tenant as a part of such transaction and the cost of any downtime
reasonably allocable to the portion of the Premises being subleased. In
calculating Net Profit in an assignment or sublease transaction where a portion
of the consideration being paid to Tenant is being paid other than in respect of
the leasehold interest being conveyed as part of such assignment or sublease
(for example, being paid for furniture or equipment being obtained as part of
such transaction, or for services being provided by Tenant on an ongoing basis
to a subtenant, such as telephone services, photocopying services, secretarial
services and the like), the parties shall disregard such other consideration to
the extent such other consideration bears a reasonable relationship to the cost
incurred by Tenant to provide such other items and is not intended to be
disguised subrents or assignment fees. The foregoing payments shall be made
within ten (10) business days after Tenant receives the applicable consideration
from the assignee or subtenant.

                      21.3.2  No consent to any assignment or sublease shall
constitute a further waiver of the provisions of this Section 21, and all
subsequent assignments or subleases may be made only in accordance herewith,
including any provisions of this Section 21 which subject such subsequent
assignments or subleases to the prior written consent of Landlord, under the
standards set forth herein. In no event shall any consent by Landlord be
construed to permit reassignment or resubletting by a permitted assignee or
sublessee without compliance with all of the terms and conditions set forth in
this Section 21.

                      21.3.3  Notwithstanding any assignment or sublease
consented to by Landlord or permitted without Landlord’s consent under
Section 21.4, below, Tenant shall remain liable for all Lease obligations, all
of which shall be unaffected by any such sublease or assignment, and which Lease
obligations shall remain in full force and effect for all purposes. An assignee
of Tenant shall be directly liable to Landlord for all obligations of Tenant
hereunder, but no sublease or assignment by Tenant, despite any such direct
liability, shall relieve Tenant of any liability hereunder.

65



--------------------------------------------------------------------------------



 



                      21.3.4  Any assignment or sublease which is consummated
without complying with the provisions of this Section 21 shall constitute a
Default (and a Material Default) under this Lease, and, if such assignment or
sublease is one as to which Landlord would have had a right of recapture, or
would have had a right to disapprove on a reasonable basis, but for Tenant’s
non-compliance with this Section 21.3.4, shall be voidable by Landlord for a
period of thirty (30) days after Landlord has actual knowledge of such
assignment or sublease.

                      21.3.5  The term of any such assignment or sublease shall
not extend beyond the Lease Term.

                      21.3.6  Every assignee and sublessee of Tenant shall be
bound by and subject to each and every term, covenant and condition of this
Lease (provided that sublessees shall not be bound by the covenants requiring
payment of Rent, which shall remain the direct and primary obligation of
Tenant), and no assignment or sublease shall be construed to modify in any way
the terms of this Lease unless such modification is expressly agreed to by
Landlord in a written instrument signed by Landlord which clearly and
conspicuously evidences Landlord’s agreement to such modification.

            21.4  Permissive Assignments and Subleases.

                      21.4.1  Provided (i) Tenant is not then in Material
Default under this Lease, (ii) such transfer is not effectuated as part of a
transaction or series of transfers orchestrated with the intent to effect a
transfer of this Lease (or Tenant’s interest herein) in isolation to Tenant’s
other leasehold interests and assets (in order to avoid Landlord’s rights of
consent, recapture and/or to share in Net Profits under this Article 21), and
(iii) Tenant and such assignee both continue to be liable for all obligations of
“Tenant” under this Lease after the effective date of such sublease or
assignment as provided in Section 21.3.3, above, Tenant shall have the right,
without Landlord’s prior written consent and without invoking Landlord’s right
to recapture or Net Profits, to assign this Lease or sublet the Premises, in
whole or in part, to (i) any wholly owned subsidiary or to any parent
corporation of Tenant, or (ii) any affiliate or entity under common control with
Tenant or any affiliate or entity under common control with a parent or
subsidiary of Tenant, or (iii) any entity of which Tenant, a Tenant affiliate,
Tenant partner, Tenant subsidiary, Tenant parent, or entity under common control
with Tenant owns a controlling interest, or (iv) any entity which acquires all
or substantially all of the assets or stock of Tenant, by merger, consolidation,
acquisition or other business reorganization. An “Affiliate” shall mean any
corporations or other business entities which control, are controlled by, or are
under common control with the entity in question. Tenant shall give Landlord
written notice of any such sublease or assignment at the time the same is
effectuated.

                      21.4.2  Provided (i) Tenant is not then in Material
Default under this Lease, and (ii) Tenant continues to be liable for all
obligations of Tenant under this Lease after the effective date of any such
sublease as provided in Section 21.3.3, above, Tenant shall have the right,
subject to Landlord’s reasonable consent, but without invoking Landlord’s right
of recapture or to Net Profits, to sublease (in the aggregate for the Premises)
up to twenty percent (20%) of the Rentable Area and having a fixed term of not
more than two (2) years, and a total term of not more than four (4) years

66



--------------------------------------------------------------------------------



 



with options (any such lease, a “Short Term Sublease”).

            21.5  Termination or Partial Termination.

                      21.5.1  Notwithstanding any other provision of this
Section 21 to the contrary, in each instance where Tenant intends in a bona
fide, good faith manner (i) to pursue an assignment of this Lease which is not
permitted as a matter of right under Section 21.4, above, or (ii) to pursue a
sublease which is not a Short Term Sublease, and which sublease encompasses
(without aggregation with any prior subleases) more than twenty (20%) of the
Rentable Area of the Premises for substantially the remainder of the Term of
this Lease (which the parties stipulate shall mean sixty percent (60%) more of
the balance of the Term of this Lease excluding unexercised renewal options),
Tenant shall notify Landlord of such intent in writing (such notice, an “Intent
Notice”), which Intent Notice shall include (A) a specific reference that such
Intent Notice is being sent pursuant to this Section 21.5, and (B) if such
Intent Notice relates to a sublease of the Premises, a reasonably specific
description of the portion of the Premises proposed to be subleased by Tenant
pursuant thereto, which shall be Independently Leasable Space under this Lease.
If such Intent Notice does not also constitute a Proposal Notice (i.e., does not
include all information required for a Proposal Notice), then for a period of
thirty (30) days after receipt of such Intent Notice, Landlord shall have the
right, in the case of a proposed assignment, to terminate this Lease in its
entirety, or, in the case of a proposed sublease, to terminate this Lease in
part (as to all, but not less than all, of the portion of the Premises which
Tenant identified for proposed sublease in the Intent Notice), provided that, if
prior to the expiration of such thirty (30) day period, Tenant provides Landlord
with a Proposal Notice, then the time period within which Landlord must exercise
its recapture right shall be reduced to the lesser of (i) the remaining period
of such original thirty (30) day period at the time such Proposal Notice is
delivered to Landlord, or (ii) ten (10) business days. Such right shall be
exercised by Landlord’s delivery of a written notice of termination or partial
termination (as applicable) to Tenant prior to the expiration of such thirty
(30) day (or lesser, if applicable) period. If Landlord fails to respond to such
Intent Notice prior to the expiration of such thirty (30) day (or lesser, if
applicable) period, Landlord shall be deemed to have elected not to terminate
the Lease, either in whole or in part, as the case may be, and Tenant shall
thereupon be permitted to pursue such assignment or the sublease described in
the Intent Notice, free from any right of termination or recapture on Landlord’s
part with respect to the transactions described in the Intent Notice, but
otherwise subject to the terms and provisions of Sections 21.2 - 21.4, above,
including the requirement of obtaining Landlord’s approval if and to the extent
described in such terms and provisions. If Tenant does not consummate an
assignment or sublease transaction otherwise described within an Intent Notice
within one (1) year after providing Landlord with such Intent Notice, Tenant
shall be required to provide a new Intent Notice to Landlord, and afford
Landlord an additional opportunity to exercise such right of termination or
partial termination, as if the original Intent Notice had never been issued or
responded to previously; provided that if Tenant has executed a letter of intent
or term sheet providing for an assignment or sublease within the scope of an
Intent Notice that has not been consummated as of the end of such one (1) year
period, but Tenant is diligently working with the sublessee or assignee to
consummate same, then the one (1) year period shall be extended until the
transaction is either completed in the exercise of diligent efforts, or
negotiations therefor have terminated. If Landlord

67



--------------------------------------------------------------------------------



 



elects to exercise its right of recapture under this Section 21.5.1 as to a
proposed assignment or sublease within the scope hereof, Tenant shall have the
right, for period of five (5) business days thereafter, to retract its Intent
Notice by written notice of such retraction delivered to Landlord within such
five (5) business day period (provided that, in such event, Tenant will be
required to provide a new Intent Notice if it thereafter elects to proceed with
an assignment or sublease within the scope of this Section 21.5).

                      21.5.2     In the event of a termination or partial
termination of this Lease by Landlord as described in Section 21.5.1, above, as
the case may be: (a) this Lease and the term hereof shall terminate (either as
to the Premises as a whole, or only as to the portion thereof which Tenant is
proposing to sublease, as the case may be) as of the thirtieth (30th) day after
Landlord’s notice of termination to Tenant; (b) Tenant shall be released from
all liability under the Lease (as to the terminated portion of the Premises
only, in the case of a partial termination, or as to the Premises as a whole, in
the case of an assignment) with respect to the period after the date of
termination (other than the obligations and indemnities of Tenant which accrued
with respect to the applicable portion of the Premises prior to the effective
date of such termination, which obligations and indemnities shall expressly
survive such termination or partial termination of this Lease); (c) all Base
Rent, Additional Rent and other charges shall be prorated to the date of such
termination, and appropriately adjusted if there is only a partial termination;
(d) upon such termination date, Tenant shall surrender the Premises (or the
applicable portion thereof) to Landlord in accordance with Section 26 of this
Lease; and (e) in the case of a partial termination of this Lease, (i) Landlord
shall have the obligation, at Landlord’s expense, to separate the portion of the
Premises being terminated from the balance of the Premises, including the
erection of a demising wall, the creation of a floor lobby area or other access
to the Building core areas consistent with a multi-tenanted building, and, to
the extent necessary under the circumstances, the separation of any applicable
Building Systems (and upon the completion of such separation, the Premises and
Building will be re-measured in accordance with the method of measurement
described in Section 1.1, above, to account for the multi-tenanting of such
floor), and (ii) Tenant shall be entitled as of the date of such recapture to a
pro rata reduction of the Security Deposit posted hereunder based on a fraction
of the amount then required to be posted by Tenant, the numerator of which is
the Rentable Area of the Premises after such recapture, and the denominator of
which is the total Rentable Area of the Building (and in such event, the
Reduction Schedule set forth in Section 3.2(b), above, shall be appropriately
adjusted, on a pro rata basis, to reflect such pro rata reduction). Such
reduction shall be administratively effectuated in substantially the same manner
as effectuating other reductions of the Security Deposit permitted from time to
time under Section 3.2 of this Lease. Landlord will use all reasonable efforts
to minimize any disruption or interference with Tenant’s use of the remaining
portions of the Premises during its performance of any such separation.

            21.6     Criteria for Reasonableness. Without limitation, in
determining whether it is reasonable or unreasonable for Landlord to deny its
consent to any proposed assignment or sublease requiring Landlord’s consent, the
parties agree (1) that Landlord shall not be required under any circumstances to
accept any non de minimis modification to the terms of this Lease which may be
included as part of such proposal, such as provision for a use which is not a
permitted use hereunder; and (2) it shall be reasonable for Landlord to consider
as factors, with such weight as Landlord

68



--------------------------------------------------------------------------------



 



deems appropriate, the creditworthiness, operating experience, and prior history
of the proposed assignee or subtenant with respect to landlord/tenant or
debtor/creditor relationships (such as, but not limited to, any history of
defaults, evictions, or other disputes) with Landlord, other landlords or other
creditors, as reasonably substantiated by Landlord. In addition, it shall not be
unreasonable for Landlord to deny its consent (i) to any proposed assignment of
this Lease (but not a sublease of less than all of the Premises) prior to
Acceptance of Possession, or (ii) if, at the time Landlord’s consent to any
assignment or sublease is solicited, Tenant is in Material Default or Material
Breach of this Lease.



22.   SIGNS.

            22.1  During the Term of this Lease, for so long as Tenant continues
to lease at least fifty percent (50%) or more of the office portion of the
Building, Tenant shall have the exclusive right to erect such exterior signs on
the Building as it reasonably deems desirable as well as the non-exclusive right
to have one or more monument signs within the Project, for itself and its
affiliates, subtenants and assignees, provided that (i) Tenant notifies Landlord
in advance of erecting such signs, provides signage plans therefore, and obtains
the prior approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, (ii) all lobby, monument and/or exterior
signage (and any changes thereto, shall be subject to the applicable provisions
of the Declaration, including any design review and approval required
thereunder, and (iii) Tenant’s rights shall in all events be subject to all
rules, regulations, sign ordinances and requirements of governmental authorities
having jurisdiction thereover. Any signage permitted hereunder shall be
installed at Tenant’s sole cost and expense (but may be paid for out of the TI
Allowance under Exhibit C). Tenant shall be responsible to maintain any
permitted signs and remove the same at Lease termination (and to repair, at its
expense, any areas of the Building or Premises which are damaged by such
removal). If Tenant shall fail to do so within five (5) days after the date of
Lease termination, Landlord may do so at Tenant’s cost. Tenant shall be
responsible to Landlord for any damage to the Building caused by the
installation, use, maintenance and/or removal of any such signs.

            22.2  Notwithstanding Section 22.1 to the contrary: (i) Tenant shall
be entitled to exclusive usage of the lobby directory in the Building for so
long as it is the sole office tenant of the Building (and if Tenant ceases to be
the sole tenant of the Building, space within the lobby directory shall be
allocated to Building tenants in proportion to the relative square footage of
their premises), and (ii) Tenant may display its name and logo on the lobby of
each floor of the Building occupied by Tenant (or a sublessee of Tenant) and at
each suite entry, subject to Landlord’s prior written consent, which shall not
be unreasonably withheld. All signage installed by Tenant under this subsection
shall be at Tenant’s sole expense, with the exception of the basic lobby
directory (excluding any special graphics installed by Tenant at Tenant’s
expense), which directory shall be provided by Landlord at Landlord’s expense.

            22.3  In connection with the rights granted to Tenant under this
Lease, Landlord agrees (i)

69



--------------------------------------------------------------------------------



 



that no tenant of the Project shall have any naming rights with respect to the
Project, and (ii) that it will cause the Declaration to include a provision
which establishes the name of the Project for the properties governed thereby,
and provides that no tenant or owner of any building within the Project will
have naming rights in connection therewith.

            22.4  Landlord agrees that, to the extent it installs directional
signage on any common areas within the Project on any “common areas” within the
meaning of the Declaration in the vicinity of a transportation shuttle stop
which allows office tenants or occupants to be listed, Tenant shall have the
first right to have its identification sign placed thereon, and, if more than
one office tenant or occupant is permitted to be listed on such sign, Tenant
shall have the first right to have its identification sign placed in the most
prominent position (to the extent possible) as any other tenant or occupant of
the Project.



23.   LIENS.

            Tenant shall keep the Premises and the Buildings free from any liens
arising out of any work performed, materials ordered or obligations incurred by
or on behalf of Tenant, and Tenant hereby agrees to indemnify and hold Landlord
and its agents, employees, independent contractors, officers, directors,
partners, and shareholders harmless from any liability, cost or expense for such
liens. Tenant shall cause any such lien imposed to be released of record by
payment or posting of the proper bond reasonably acceptable to Landlord within
thirty (30) days after written request by Landlord. If Tenant fails to remove
any lien within the prescribed thirty (30) day period, then Landlord may do so
at Tenant’s expense and Tenant’s reimbursement to Landlord for such amount,
including reasonable attorneys’ fees and costs, shall be deemed Additional Rent.



24.   DEFAULT.

            24.1  Tenant’s Default. A “Default” under this Lease by Tenant shall
exist if any of the following occurs (taking into account the expiration of the
notice and cure periods provided for below):

                      24.1.1  If Tenant fails to pay Base Rent, Additional Rent
or any other sum required to be paid hereunder within five (5) business days
after receipt (or deemed receipt pursuant to Section 30) by Tenant of written
notice from Landlord that such payment was due, but was not paid as of the due
date; or

                      24.1.2  If Tenant fails to perform any term, covenant or
condition of this Lease except those requiring the payment of money to Landlord
as set forth in Section 24.1.1 above (including Tenant’s obligation to accept
delivery of possession of phases of the Premises in accordance with Section 1.3,
above), and Tenant fails to cure such breach within fifteen (15) calendar days
after receipt (or deemed receipt pursuant to Section 30) by Tenant of written
notice from Landlord where such breach could reasonably be cured within such
fifteen (15) calendar day period; provided,

70



--------------------------------------------------------------------------------



 



however, that where such failure could not reasonably be cured within the
fifteen (15) calendar day period, Tenant shall not be in Default if it commences
such performance promptly after its receipt of Landlord’s written notice and
diligently thereafter prosecutes the same to completion; provided that the
foregoing cure period shall not be invoked to prevent Landlord from exercising
its rights under Section 38 below to perform an obligation which Tenant has
failed to perform under this Lease on Tenant’s behalf (and at Tenant’s expense),
and with notice to the extent reasonable, in cases of Emergency; or

                      24.1.3 If Tenant shall (i) make an assignment for the
benefit of creditors, (ii) acquiesce in a petition in any court in any
bankruptcy, reorganization, composition, extension or insolvency proceedings,
(iii) seek, consent to or acquiesce in the appointment of any trustee, receiver
or liquidator of Tenant and of all or substantially all of Tenant’s property,
(iv) file a petition seeking an order for relief under the Bankruptcy Code, as
now or hereafter amended or supplemented, or by filing any petition under any
other present or future federal, state or other statute or law for the same or
similar relief, or (v) fail to win the dismissal, discontinuation or vacating of
any involuntary bankruptcy proceeding within ninety (90) days after such
proceeding is initiated.

            24.2 Remedies.

                    (A)     Upon a Default, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law or
available in equity or otherwise provided in this Lease, any one or more of
which Landlord may resort to cumulatively, consecutively, or in the alternative:

                             (i)     Landlord may continue this Lease in full
force and effect, and this Lease shall continue in full force and effect as long
as Landlord does not terminate this Lease, and Landlord shall have the right to
collect Base Rent, Additional Rent and other charges when due.

                             (ii)     Landlord may terminate this Lease, or may
terminate Tenant’s right to possession of the Premises, at any time by giving
written notice to that effect, in which event Landlord covenants to use
commercially reasonable efforts to relet the Premises or any part thereof and
mitigate its damages, as more fully set forth herein. Upon the giving of a
notice of the termination of this Lease, this Lease (and all of Tenant’s rights
hereunder) shall immediately terminate, provided that, without limitation,
Tenant’s obligation to pay Base Rent, Additional Rent and any other damages
otherwise payable under this Section 24, shall survive such termination and
shall not be extinguished thereby (but Landlord’s right to recover damages in
respect of the same shall be subject to the limitations set forth in this
Section 24). Upon the giving of a notice of the termination of Tenant’s right of
possession, all of Tenant’s rights in and to possession of the Premises shall
terminate but this Lease shall continue subject to the effect of this
Section 24. Upon such termination, but only after Landlord obtains an order of a
court of competent jurisdiction ordering Tenant’s eviction or surrender to
Landlord of the Premises, Tenant shall surrender and vacate the Premises in the
condition required by Section 26, and Landlord may re-enter and take possession
of the Premises and all the remaining improvements or property and eject Tenant
or any of the Tenant’s subtenants, assignees or other person or persons claiming
any right under or through Tenant or eject

71



--------------------------------------------------------------------------------



 



some and not others or eject none, but again only after Landlord obtains a final
order of a court of competent jurisdiction ordering Tenant’s eviction or
surrender to Landlord of the Premises. This Lease may also be terminated by a
judgment specifically providing for termination. Any termination under this
Section shall not release Tenant from the payment of any sum then due Landlord
or from any claim for damages permitted under this Section, or from the payment
of Rent, Additional Rent or other sum previously accrued or thereafter accruing
against Tenant, all of which shall expressly survive such termination. No act by
Landlord other than giving written notice to Tenant shall terminate this Lease.
Acts of maintenance, efforts to relet the Premises or the appointment of a
receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease shall not constitute a constructive or other termination of Tenant’s right
to possession or of this Lease, either of which may be effected solely by an
express written notice from Landlord to Tenant. Upon termination, and provided
Tenant has not removed such personal property from the Premises within five
(5) days after Landlord has delivered an additional written demand to Tenant to
remove its personal property from the Premises immediately by virtue of such
termination (stating that the same will be removed, stored and/or discarded by
Landlord if not removed by Tenant from the Premises within five (5) days
thereafter, all of Tenant’s remaining personal property at the Premises shall
thereafter be deemed to have been abandoned by Tenant, and Landlord shall
thereupon have the right to remove all such personal property from the Premises
and to either store same at Tenant’s cost or otherwise dispose of same at
Tenant’s expense. In the event of any termination described in this subsection,
Landlord shall have the right to seek to recover from Tenant as damages:



                                  (a)     The worth at the time of award of
unpaid Base Rent, Additional Rent and other sums due and payable which had
accrued at the time of termination (and the “worth at the time of award” of the
amounts referred to in this Section 24.2.(A)(ii)(a) shall be computed by
allowing interest at the Default Rate through the date of payment); plus    
                                (b)     The worth at the time of award of the
amount by which the unpaid Base Rent, Additional Rent and other sums due and
payable, which would have been payable after termination for the balance of the
Lease Term, exceeds the fair rental value of the Premises for the balance of the
Term, which Tenant shall have the burden of establishing unless such amount is
in fact established on the basis of actual leases entered into by Landlord after
Tenant’s Default, as more fully set forth below (and the “worth at the time of
award” of the amounts referred to in this Section 24.2.(B)(ii)(b) shall be
computed by discounting the same to present value using a discount rate of equal
to the average yield to maturity of United States Treasury securities having a
maturity most closely approximating the then unexpired Term of this Lease, plus
one-hundred (100) basis points (hereinafter referred to as the “Applicable
Discount Rate”); plus                                     (c)     Any other
amount necessary to compensate Landlord for all of the reasonable out-of-pocket
costs incurred on account of Tenant’s failure to perform Tenant’s obligations
under this Lease, including, without limitation, any costs or expenses
reasonably incurred by Landlord: (i) in retaking possession of the Premises;
(ii) in

72



--------------------------------------------------------------------------------



 





  maintaining, repairing, preserving, restoring, or cleaning the Premises;
(iii) in replacing, altering or rehabilitating the Premises or a portion
thereof, for reletting to a new tenant or tenants; (iii) for leasing
commissions; or (iv) for any other costs reasonably necessary or appropriate to
relet the Premises. To the extent any of such costs described in clauses (iii),
(iv) and/or (v) are incurred in connection with a lease transaction having a
term in excess of the remaining Term hereof, all aggregate amount of such costs
shall be amortized on a straight-line basis over the term of such new lease,
assuming equal monthly installments of principal and interest, at an interest
rate equal to the greater of (i) the Default Rate, or (ii) twelve percent (12%)
per annum, and Tenant’s liability shall be limited to the amortized portion of
the same (i.e., the monthly payments as so determined) falling within the Term
hereof.

In lieu of the amounts recoverable by Landlord pursuant to Section
24.2.(B)(ii)(b), above, but in addition to the amounts specified in Section
24.2(B)(ii)(a) and Section 24.2(B)(ii)(c) (or any other portion of this Section
24), Landlord may, at its sole election, recover “Indemnity Payments,” as
defined hereinbelow, from Tenant. For purposes of this Lease “Indemnity
Payments” means an amount equal to the Base Rent, Additional Rent and other
payments provided for in this Lease which would have become due and owing
hereunder from time to time during the unexpired Lease Term after the effective
date of the termination, but for such termination, less the Base Rent,
Additional Rent and other payments, if any, actually collected by Landlord and
allocable to the Premises. If Landlord elects to pursue Indemnity Payments as
set forth above, Tenant shall, on demand, make Indemnity Payments monthly, and
Landlord may sue for all Indemnity Payments at any time after they accrue,
either monthly, or at less frequent intervals. Tenant further agrees that
Landlord may bring suit for Indemnity Payments and/or any other damages
recoverable herein at or after the end of the Lease Term as originally
contemplated under this Lease, and Tenant agrees that, in such event, Landlord’s
cause of action to recover the Indemnity Payments shall be deemed to have
accrued on the last day of the Lease Term as originally contemplated. In seeking
any new tenant for the Premises, Landlord shall be entitled to grant any
concessions it deems reasonably necessary, as more fully set forth in
Section 24.2(E), below. In no event shall Tenant be entitled to any excess of
any rental obtained by reletting over and above the rental herein reserved. To
the fullest extent permitted by law, Tenant waives redemption or relief from
forfeiture under any other present or future law, in the event Tenant is evicted
from the Premises.

                      (B)     Landlord may, with or without terminating this
Lease, re-enter the Premises pursuant to judicial process (except in the event
of an abandonment by Tenant, or a failure of Tenant to take possession, in which
event Landlord may re-enter without legal process to the extent allowed by law)
and remove all persons and property from the Premises; such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant. No re-entry or taking possession of the Premises by Landlord
pursuant to this subsection shall be construed as an election to terminate this
Lease unless a written notice of such intention is given to Tenant.

                      (C)     Tenant, on its own behalf and on behalf of all
persons claiming through or under Tenant, including all creditors, does hereby
specifically waive and surrender any and all rights

73



--------------------------------------------------------------------------------



 



and privileges, so far as is permitted by law, which Tenant and all such persons
might otherwise have under any present or future law (1) to the service of any
notice to quit or of Landlord’s intention to re-enter (provided the foregoing
shall not be construed to relieve Landlord of the obligation to provide Tenant
with any written notice and opportunity to cure otherwise provided for under
this Lease), (2) to redeem the Premises, (3) to re-enter or repossess the
Premises, (4) to restore the operation of this Lease, with respect to any
dispossession of Tenant by judgment or warrant of any court or judge, or any
re-entry by Landlord, or any expiration or termination of this Lease, whether
such dispossession, re-entry, expiration or termination shall be by operation of
law or pursuant to the provisions of this Lease, or (5) to the benefit of any
law which exempts property from liability for debt.

                      (D)     Anything contained herein to the contrary
notwithstanding, in no event shall Landlord be entitled to take possession of
the Premises except pursuant to legal proceedings except in the case of an
abandonment by Tenant, or a failure of Tenant to take possession, in which event
Landlord may re-enter without legal process.

                      (E)     Notwithstanding anything in this Section 24 to the
contrary, in the event of termination of this Lease or repossession of the
Premises after a Default, and provided Tenant has cooperated reasonably with
Landlord in surrendering possession of the Premises to Landlord after such
Default has been sustained by a court of competent jurisdiction (in the case of
a bona fide dispute) or where there is no bona fide dispute, after the cure
period for such Default expired, Landlord agrees to use commercially reasonable
efforts to mitigate its damages and relet the Premises after any termination of
this Lease or Tenant’s right to possession of the Premises hereunder, provided
that (i) (if applicable) Landlord shall not be obligated to show preference for
reletting the Premises over any other vacant space in Annapolis Point Corporate
Center then owned by Landlord or a Landlord Affiliate; (ii) Landlord shall have
the right to divide the Premises, or to consolidate portions of the Premises
with other spaces, in order to facilitate such reletting, as Landlord deems
appropriate in its sole, but reasonable, discretion, (iii) Landlord shall not
have any obligation to use efforts other than commercially reasonable efforts
under the circumstances to relet the Premises and/or collect rental after any
such reletting, and Landlord shall be deemed to have satisfied its obligation to
use commercially reasonable efforts to relet the Premises (or any applicable
portion thereof) if Landlord lists the Premises (or the applicable portion
thereof) for lease with a commercial real estate broker licensed in Maryland,
and gives reasonable consideration to incoming offers to lease space from
creditworthy tenants at market terms, and, where it determines in its reasonable
judgment to do so, negotiates with such prospective tenants for such lease(s),
(iv) Landlord may relet the whole or any portion of the Premises for any period,
to any tenant, and for any use and purpose, upon such terms as it deems
appropriate in its sole but reasonable discretion, and may grant any rental or
other lease concessions as it deems advisable in its sole, but reasonable,
discretion, including free rent. In no event shall Tenant be entitled to any
excess of any rental obtained under this Section 24.2.6 by reletting over and
above the Base Rent and Additional Rent herein reserved. The intent of this
Article 24 is to make Landlord whole in the event of a Default by Tenant, and,
accordingly, Landlord may not invoke the provisions of this Section 24 in order
to receive payment more than once for any damages suffered by Landlord as a
result of, or to receive a windfall or extract a penalty from Tenant by virtue
of, such Default by Tenant.

74



--------------------------------------------------------------------------------



 



                      (F)     In the event Landlord relets all or any portion of
the Premises after a Default by Tenant, Landlord shall have the right (but not
the obligation) to seek the lump sum amount described in Section 24.2(A)(ii)(b)
(herein referred to as “lump sum future rent loss damages”) with respect solely
to such relet portion of the Premises, in lieu of Indemnity Payments thereafter
accruing with respect to such relet portion of the Premises, in which event:
(i) the calculation of the Base Rent, Additional Rent and other payments due for
the balance of the Term, and of the “fair rental value of the Premises for the
balance of the Term” (for purposes of calculating the lump sum future rent loss
damages) shall be construed to refer solely to that portion of the Premises
which was relet, and as to which Landlord is exercising its rights under this
Section 24.2(F); (ii) such calculation shall be made on the basis of the actual
rents received under the replacement lease, the actual downtime experienced in
reletting, and all other economic factors which reasonably should be considered
in evaluating the amount of future rent loss suffered by Landlord in connection
with such reletting transaction as compared to the economic terms of this Lease
applicable to such portion of the Premises; and (iii) such lump sum recovery
shall not affect Landlord’s right to continue to seek and receive Indemnity
Payments for the remaining portions of the Premises (whether the same have or
have not been relet) under Section 24.2(B), and to exercise thereafter its right
under this Section 24.2(F) to seek lump sum future rent loss damages as to any
such portion of the Premises which is subsequently relet, which right shall
survive any calculation and payment of lump sum future rent loss damages for any
portion of the Premises as to which Landlord exercises its rights under this
Section 24.2(F).

                      (G)     To the extent that this Lease might be construed
as a contract to make a lease as opposed to the conveyance of a leasehold
interest because a Default occurs under this Lease prior to Tenant’s acceptance
of possession of the Premises, the parties agree that Landlord’s rights and
remedies as set forth in this Lease (including this Section 24 and Section 3)
shall apply as contractual rights and remedies of Landlord against Tenant.

                      (H)     Nothing set forth in this Section 24 shall be
construed to limit Landlord’s rights in and with respect to the Security Deposit
upon the occurrence of a Default by Tenant under this Lease, or under
circumstances where Landlord is entitled under the express terms of Section 3 of
this Lease to draw upon the Letter of Credit due to Tenant’s failure to provide
a renewal, extension or substitute letter of credit when required to do so
thereunder, all as more fully established in and limited by the terms of
Article 3 of this Lease.

                      (I)     Notwithstanding any provision of this lease to the
contrary, neither Landlord or Tenant shall be liable to the other for
unforeseeable and/or consequential damages of any kind, provided that specific
measures of damages provided for in this Lease (for example, under this
Section 24 or under Section 3.5, above) shall be deemed not to constitute
unforeseeable or consequential damages.

                      (J)     Notwithstanding the foregoing provisions of this
Section 24.2 to the contrary, if and for so long as Tenant is disputing in good
faith a claim by Landlord that Tenant is in Non-

75



--------------------------------------------------------------------------------



 



Monetary Default (as such term is hereinafter defined), and provided Tenant has
notified Landlord of the basis for such dispute in writing and with reasonable
particularity within the initial cure period provided for for such claimed
Non-Monetary Default under Section 24, Landlord agrees to forbear on the
exercise of its right to terminate this Lease or to terminate Tenant’s right of
possession unless and until it has been determined by a court or by arbitration
(as applicable) that the claimed Non-Monetary Default does exist and the same is
not thereafter fully cured by Tenant to Landlord’s satisfaction within ten
(10) days after the court’s or arbitrator’s determination. The foregoing shall
not restrict Landlord from exercising any other rights or remedies provided for
hereunder, including the right to seek damages and/or equitable relief, and the
right to perform unperformed obligations of Tenant pursuant to Section 38, in
connection with a claimed Non-Monetary Default by Tenant, although Landlord
acknowledges that its right to recover from Tenant the costs associated with the
exercise or attempted exercise of such other rights and/or remedies may be
limited or inapplicable if the dispute in question is ultimately resolved in
Tenant’s favor. The term “Non-Monetary Default” shall mean a Default by Tenant
of any covenant in this Lease other than a Default in the payment of Base Rent
or Additional Rent.



25. SUBORDINATION.

            25.1 Subordination. Subject to the last sentence of this
Section 25.1, this Lease is and shall at all times be and remain subject and
subordinate to the lien of any Mortgage or Ground Lease now or hereafter in
force against the Property, and to all advances made or hereafter to be made
upon the security thereof, and Tenant shall execute and return to Landlord any
customary and reasonable documentation requested by Landlord in order to confirm
the foregoing subordination (and reasonably acceptable to Tenant) within ten
(10) business days after Landlord’s written request. In the event any
proceedings are brought for foreclosure, or in the event of the exercise of the
power of sale under any mortgage or deed of trust made by the Landlord covering
the Property, Tenant shall attorn to the purchaser at any such foreclosure, or
to the grantee of a deed in lieu of foreclosure, and recognize such purchaser or
grantee as the Landlord under this Lease (subject to the terms and requirements
of this Lease). Notwithstanding the provisions of this Section 25.1 to the
contrary, the subordination of this Lease by Tenant to the lien of any Mortgage
or Ground Lease now or hereafter in force against the Property, and to all
advances made or hereafter to be made upon the security thereof, shall be
expressly subject to Tenant’s receipt of an SNDA from the mortgagee, deed of
trust beneficiary, ground lessor or underlying lessor thereunder, which SNDA
substantially meets the requirements of this Lease, or is otherwise reasonably
accepted by Tenant, all as more fully set forth in Section 25.2, below.

            25.2 Non-Disturbance. Landlord and Tenant agree that the
subordination of this Lease to any future Mortgage or Ground Lease shall be
subject to the delivery of an SNDA in a form to be negotiated in good faith
between Landlord, Tenant and the applicable lienholder or lessor, to which the
approval by Tenant and Landlord shall not be unreasonably withheld, conditioned
or delayed (and which shall be deemed reasonable if such form substantially
meets the definition of SNDA set forth in Section 1.11 of this Lease). Upon
obtaining such SNDA from such lienholder or lessor, Landlord and Tenant each
agree to promptly execute such SNDA and to deliver same to the applicable
parties. Landlord and Tenant further agree that the form of SNDA attached as
Exhibit H

76



--------------------------------------------------------------------------------



 



hereto and made a part hereof is now and shall be a mutually acceptable form of
SNDA.



26. SURRENDER OF POSSESSION.

            Upon expiration of the Lease Term as to each applicable phase of the
Premises, Tenant shall promptly and peacefully surrender such phase of the
Premises to Landlord in as good condition as when received by Tenant from
Landlord, reasonable use and wear and tear and damage by insurable fire and
casualty, and by condemnation, excepted.



27. NON-WAIVER.

            Waiver by either party of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant, or condition(s), or any subsequent breach of the same or any other
term, covenant or condition of this Lease.

28. HOLDOVER.

77



--------------------------------------------------------------------------------



 



     28.1 Generally. If Tenant shall, without the written consent of Landlord,
hold over with respect to any portion of the Premises after the expiration of
the Lease, the same shall constitute a Default hereunder and Tenant shall be
deemed a tenant at sufferance with respect to the Premises, which tenancy may be
terminated as provided by applicable state law. During any holdover tenancy
(whether or not consented to by Landlord), unless Landlord has otherwise agreed
in writing, Tenant agrees to pay to Landlord an occupancy charge equal to (i)
one hundred twenty five percent (125%) of the Rent (including Additional Rent)
as was in effect under this Lease for the last month of the Lease Term for the
first thirty (30) days of such holdover (determined on a phase-by-phase basis,
even if portions of each such phase are surrendered by Tenant), and (ii) for
each day of such holdover after the end of the initial 30-day period, the
greater of (A) one hundred fifty percent (150%) of the Rent (including
Additional Rent) as was in effect under this Lease for the last month of the
Lease Term, or (B) one hundred fifty percent (150%) of the fair market rental
rate then applicable to comparable spaces in the Applicable Submarket. Landlord
and Tenant agree that the fair market rental rate applicable under clause
(ii)(B), above shall (1) include both base rental and Additional Rent, and
(2) shall be determined under the Renewal Parameters as defined herein, and
using either the Three Broker Method substantially as described in Section 51 of
this Lease, or by a court of competent jurisdiction, as Landlord may elect in
its sole discretion. Such payments shall be made in an amount equal to one
(1) full month’s holdover rent at the beginning of each month of such holdover,
without being deemed to create a month-to-month tenancy. In the case of a
holdover which has been consented to by Landlord, unless otherwise agreed to in
writing by Landlord and Tenant, Tenant shall give to Landlord thirty (30) days
prior written notice of any intention to quit the Premises, and Tenant shall be
entitled to thirty (30) days prior written notice to quit the Premises, except
in the event of non-payment of Rent or Additional Rent (in advance) or the
existence of a Default. Except as provided in the previous sentence, upon
expiration of the Lease Term as provided herein, Tenant shall not be entitled to
any notice to quit, the usual notice to quit being hereby expressly waived under
such circumstances, and Tenant shall surrender the Premises on the last day of
the Lease Term as provided in Section 26, above.

     28.2 Short Term Renewal Option.

               28.2.1 In order to accommodate Tenant’s ability to time its
surrender of the Premises consistent with its then-existing circumstances (as of
the expiration of the Term of this Lease), Landlord agrees that Tenant shall
have a one-time right and option (the “Surrender Option”) to extend the Term of
this Lease as to all (but not less than all) of the Premises for a fixed term of
six (6) months, which additional period (the “Surrender Term”) shall constitute
a part of the Term of this Lease. Tenant shall exercise its Surrender Option by
written notice to Landlord delivered not more than eighteen (18) months and not
less than nine (9) months prior to the expiration of the Term then ending. In
the event that Tenant fails or declines to provide the applicable written notice
exercising the Surrender Option (subject, however, to Tenant’s right to provide
a Renewal Notice pursuant to Section 51, if a Renewal Option is then still
available for exercise by Tenant) prior to the expiration of the time period
described in the preceding sentence (time being of the essence with respect
thereto), then the Surrender Option, and all unexercised Renewal Options, shall,
upon the expiration of such time period, become null and void and be of no
further force or effect and Tenant and

78



--------------------------------------------------------------------------------



 



Landlord shall, at the request of Landlord, execute an instrument in form and
substance acceptable to Landlord confirming such facts. If Tenant exercises the
Surrender Option, the same shall constitute Tenant’s irrevocable waiver of all
unexercised Renewal Options under this Lease, if any.

               28.2.2 The Surrender Term shall be upon the same terms and
conditions of this Lease except that: (a) the monthly Base Rent during the
Surrender Term shall equal one hundred three percent (103%) of the monthly Base
Rent in effect for the last month of Term then ending; (b) Tenant shall have no
further option to renew or extend the Lease Term beyond the expiration of the
Surrender Term; and (c) the Premises shall be delivered to and retained by
Tenant in their then existing, “as is” condition as of the date the Surrender
Term commences.

29. CONDEMNATION.

     29.1 Definitions. The terms “eminent domain”, “condemnation”, and “taken”,
and the like in this Section 29 include takings for public or quasi-public use,
and sales under threat of condemnation and private purchases in place of
condemnation by any authority authorized to exercise the power of eminent
domain.

     29.2 Taking. If the whole of the Premises is taken, either permanently or
temporarily, by eminent domain or condemnation, this Lease shall automatically
terminate as of the date title vests in the condemning authority, and Tenant
shall pay all Base Rent, Additional Rent, and other payments up to that date.
For purposes of this Lease, any temporary taking which exceeds one hundred
eighty (180) consecutive days shall be deemed to be a permanent taking. If
fifteen percent (15%) or more of the Premises is permanently taken by eminent
domain or condemnation, or if all access to the Premises is, by virtue of a
taking by eminent domain or condemnation, denied for a period in excess of one
hundred eighty (180) consecutive days and substitute access reasonably
acceptable to Tenant is not available prior to the end of such period, then
Tenant shall have the right (to be exercised by written notice to Landlord
within sixty (60) days after receipt of notice of said taking or at any time
after the expiration of the 180-day period in which access is denied, as
applicable, but in no event after any temporary taking ends) to terminate this
Lease from the date when possession was taken thereunder pursuant to such
proceeding or purchase. In addition, Tenant shall have the right to terminate
this Lease by written notice to Landlord if, as a result of any condemnation or
other similar action (i) an amount of the parking spaces in the Parking
Facilities are permanently taken, such that the remaining parking available to
Tenant and Tenant’s agents therein (including, in the case of a temporary taking
only, any parking that may be made available through means of stacking, valet
parking and other reasonable substitute parking, which may include off-site
parking with a shuttle bus service operated by Landlord for the benefit of
Tenant) is less than ninety (90%) of the Parking Allocation granted to Tenant
herein, or (ii) access to the Premises from a public right of way to the
internal roads of the Project is denied for a period in excess of one hundred
eighty (180) consecutive days and substitute access reasonably acceptable to
Tenant is not available prior to the end of such period. Tenant agrees that
reasonable substitute access will be deemed to exist if a detour involving a
different route from any public right of way to the Premises is made available
during any period where roadwork of a non-permanent nature is being performed by
any applicable governmental or quasi-governmental authority. Landlord and Tenant
further agree that the widening or

79



--------------------------------------------------------------------------------



 



reconfiguration of Kinkaid Road or any other road providing access to the
Premises, if any, shall not constitute a taking. If Tenant does not elect to
terminate this Lease, as aforesaid, then Landlord shall, within a reasonable
time after title vests in the condemning authority, repair and restore, at
Landlord’s expense, the portion not taken so as to render same into an
architectural whole, and, if any portion of the Premises is taken, thereafter
the Rent shall be reduced (on a per square foot basis) in proportion to the
portion of the Premises taken. If there is a temporary taking involving the
Premises or Buildings, if a taking of other portions of the Buildings or Common
Areas does not deny Tenant access to the Buildings and Premises, or permanently
reduce parking in the amount described above, or if less than fifteen percent
(15%) of the Premises is permanently taken by eminent domain or condemnation,
then this Lease shall not terminate, and Landlord shall repair and restore, at
its own expense, the portion not taken so as to render same into an
architectural whole, and, if any portion of the Premises was taken, albeit even
temporarily, the Rent shall thereafter be reduced (on a per square foot basis)
in proportion to the portion of the Premises taken but solely for the period of
the taking if the same is not permanent.

     29.3 Award. Except as set forth below, Landlord reserves all rights to
damages to the Premises or arising out of the loss of any leasehold interest in
the Premises created hereby, arising in connection with any partial or entire
taking by eminent domain or condemnation. Tenant shall make no claim against
Landlord or the condemning authority for damages for termination of Tenant’s
leasehold interest or for interference with Tenant’s business as a result of
such taking. The foregoing notwithstanding, Tenant shall have the right to claim
and recover from the condemning authority compensation for any loss which Tenant
may incur for Tenant’s moving expenses, business interruption or taking of
Tenant’s personal property (but specifically excluding any leasehold interest in
the Buildings or Premises) under the then applicable law provided that Tenant
shall not make any claim that will detract from or diminish any award for which
Landlord may make a claim.

30. NOTICES.

     All notices and demands which may be required or permitted to be given to
either party hereunder shall be in writing, and shall be delivered personally or
sent by United States certified mail, postage prepaid, return receipt requested,
or by Federal Express or other reputable overnight carrier (with confirmation of
receipt or refusal of delivery), to the addresses set out in Section 1.7, and to
such other person or place as each party may from time to time designate in a
notice to the other. Notices may also be given by facsimile transmission (with a
confirmed receipt) to the facsimile number indicated in Section 1.7, provided
that any notice given by facsimile transmission shall also be delivered using
one of the other permitted methods of delivering notices under this Section 30,
provided that any notice delivered by facsimile transmission shall be deemed to
have been given upon the date of receipt as reflected in the facsimile receipt
confirmation. Any notice from Tenant to Landlord asserting a default by Landlord
under this Lease must also be provided to Landlord’s mortgagee, at the address
provided under Section 1.7 of this Lease, or to such other person or place as
such mortgagee may notify Tenant pursuant to the notice provisions of the SNDA
or this Section 30. All notice delivered other than by facsimile shall be deemed
given upon the earlier to occur of actual receipt or refusal of delivery.

80



--------------------------------------------------------------------------------



 



31. MORTGAGEE PROTECTION.

     So long as Tenant receives an applicable SNDA, or is senior to such
mortgagee (and receives notice from such mortgagee of the mortgagee’s notice
address), Tenant agrees to give any mortgagee(s) and/or trust deed holder(s), by
certified mail, a copy of any notice of default served upon the Landlord,
provided that prior to such notice, if such notice address is different than
that currently stated in Section 1.7 of this Lease, Tenant has been notified in
writing (by way of notice of assignment of rents and leases, delivery of an
SNDA, or otherwise) of the addresses of such mortgagee(s) and/or trust deed
holder(s). Except as may otherwise be provided to the contrary in the SNDA, and
without in any way affecting or extending the 60-day irrevocable election period
described in clause (b) of the definition of “SNDA” in Section 1.11, above and
in the SNDA attached as Exhibit H to this Lease, Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the mortgagee(s) and/or trust deed holder(s) shall have an
additional thirty (30) days within which to cure such default during which time
Tenant shall not have the right to pursue any claim against Landlord, such
mortgagee and/or such trust deed holder(s), including but not limited to any
claim of actual or constructive eviction.

32. COSTS AND ATTORNEYS’ FEES.

     In any litigation between the parties arising out of this Lease, the
non-prevailing party shall pay to the prevailing party all reasonable expenses
and court costs including reasonable attorneys’ fees incurred by the prevailing
party, in preparation for and (if applicable) at trial, and on appeal.

33. BROKERS.

     33.1 Tenant represents and warrants to Landlord that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than Annapolis Partners LLC, acting as a broker under owner
exemption pursuant to Maryland brokerage law, in the negotiating or making of
this Lease. Annapolis Partners LLC shall be paid a market rate leasing
commission in respect of this Lease, which commission shall constitute a part of
the Total Cost to Complete, as defined in the Work Agreement. Tenant agrees to
indemnify and hold Landlord, its agents, employees, partners, directors,
shareholders and independent contractors harmless from all liabilities, costs,
demands, judgments, settlements, claims and losses, including reasonable
attorneys fees and costs, incurred by Landlord in conjunction with any breach of
the foregoing representation and warranty by Tenant. Landlord represents and
warrants to Tenant that neither it nor its officers or agents nor anyone acting
on its behalf has dealt with any brokers in negotiating or making this Lease,
and shall indemnify, defend and hold Tenant, and its agents, employees,
partners, directors, shareholders and independent contractors harmless from all
liabilities, costs, demands, judgments, settlements, claims and losses,
including reasonable attorneys fees and costs, incurred by Tenant in conjunction
with any breach of the foregoing representation and warranty by Landlord.

34. LANDLORD’S LIABILITY; LANDLORD’S DEFAULT.

81



--------------------------------------------------------------------------------



 



     34.1 No Personal Liability. Anything in this Lease to the contrary
notwithstanding, Tenant shall look solely to Landlord’s interest in the Property
(including the net proceeds of insurance, condemnation and sale thereof), but
not to any other personal assets, or separate business or non-business assets,
of Landlord, or any partner, shareholder, member, officer or representative of
Landlord, for the satisfaction of any claim brought by Tenant against Landlord;
and if Landlord shall fail to perform any covenant, term or condition of this
Lease upon Landlord’s part to be performed, and as a consequence of such default
Tenant shall recover a money judgment against Landlord, such judgment shall be
satisfied only (i) out of the proceeds of sale received upon levy against the
right, title and interest of Landlord in the Property, (ii) out of the net
proceeds of insurance or condemnation in respect of the Land and Building,
and/or (iii) to the extent not encumbered by a secured creditor, out of the
rents or other incomes receivable by Landlord from the property of which the
Premises are a part. In no event shall Landlord transfer the Property to any
person or entity without transferring or assigning this Lease to such person or
entity. In addition, to the extent Landlord misappropriates funds paid to
Landlord in respect of Real Estate Taxes (i.e., fails to pay Real Estate Taxes
despite having received such payments from Tenant), Landlord shall have personal
liability to Tenant hereunder to the extent (but solely to the extent) of such
misappropriation.

     34.2 Notice and Cure. In no event shall Landlord be in default of this
Lease unless Tenant notifies Landlord of the precise nature of the alleged
breach by Landlord, and such breach is not cured within fifteen (15) calendar
days after the date of Landlord’s receipt of such notice; provided that (i) if
the alleged breach is of such a nature that it cannot reasonably be cured within
such fifteen (15) calendar day period, then Landlord shall not be in default if
a cure of such breach is commenced within such fifteen (15) day period and
diligently thereafter prosecuted to completion, and (ii) in the event of an
Emergency, such grace or cure period may be shortened as reasonably necessary
given the scope and nature of the Emergency, provided that such shortened grace
or cure period shall only apply to permit the exercise of Tenant’s self help
rights under Section 34.4, below.

     34.3 Rights and Remedies — Generally. In the event of a default by Landlord
after expiration of applicable cure periods, Tenant shall be entitled to pursue
all rights and remedies available at law or in equity except as limited by this
Lease, and in all events excluding consequential damages. In addition, in no
event shall Tenant have any right to terminate this Lease by virtue of any
uncured default by Landlord, except (i) under circumstances affecting a
substantial portion of the Premises which would constitute a constructive
eviction under applicable principles of the law of the State of Maryland (and
with respect to which Tenant satisfies the requirements for a constructive
eviction claim under applicable law), and (ii) where otherwise expressly
permitted pursuant to the terms of this Lease, if ever. Tenant shall have the
obligation to use commercially reasonable efforts under the circumstances to
mitigate its damages in the event of any default by Landlord hereunder.

     34.4 Tenant’s Right to Perform Landlord’s Obligations After a Default by
Landlord and to Pre-Judgment Offset.

          34.4.1 Among other remedies permitted to be exercised by Tenant upon a
default

82



--------------------------------------------------------------------------------



 



by Landlord of its obligations hereunder after expiration of applicable cure
periods established under Section 34.2, above (including any reduced cure period
applicable by virtue of an Emergency or the existence of an Abatement Event),
and without waiving or releasing Landlord from any such obligation of Landlord,
in the event any such default impairs Tenant’s use, occupancy and/or enjoyment
of the Premises, Tenant may, but shall not be obligated to, perform any such
obligation of Landlord (including the right to exercise Landlord’s self-help
rights under the Reciprocal Easement Agreement, if applicable), and all
reasonable sums rightfully paid by Tenant under this Section, and all reasonable
penalties, interest and costs incurred in connection therewith, plus an
administrative charge equal to ten percent (10%) of the cost of such
performance, shall be due and payable by Landlord (together with interest at the
Default Rate from the date such amount was paid by Tenant to the date such
amount was repaid by Landlord) within thirty (30) days after Tenant’s written
demand to Landlord accompanied by reasonable substantiation of the applicable
costs (provided, however, that if Tenant is not then current with respect to all
monies due Landlord, such sums due from Landlord shall instead be credited
against Tenant’s outstanding balance). The foregoing right to perform Landlord’s
obligations shall only apply after the requisite notice and opportunity to cure
has been afforded to Landlord (taking into account any shortened cure period
permitted in cases of Emergency, and in case of an Abatement Event as provided
below) as long as Landlord is not diligently engaged in curing such default. In
the case of an Abatement Event, Tenant may exercise the self help rights
provided under this Section 34.4 to cure the problem giving rise to the
Abatement Event if Landlord does not commence to take steps to cure a problem
which might give rise to an Abatement Event within one (1) business day after
Landlord (and Landlord’s mortgagee) are first notified thereof by Tenant, or at
any time thereafter fails to pursue such cure in a diligent fashion. The
foregoing cure period applicable to Abatement Events shall not be construed to
modify any provision of this Lease provided for a shortened grace or cure period
(for purposes of exercising self-help rights) in the event of an Emergency. To
the extent permitted by Section 9.5, above, amounts paid by Landlord to Tenant
in respect of Tenant’s exercise of self-help rights under this Section 34.4.1
may constitute Operating Costs recoverable by Landlord under (and pursuant to
the terms and limitations of) Article 9 of this Lease. Nothing set forth in this
Section 34.4.1 shall be construed to limit any rights of self-help provided for
under the applicable provisions of Section III(C).1 of Exhibit C of this Lease.

            34.4.2    If Landlord fails to make any payment of Real Estate Taxes
required to be made by Landlord under Article 10 of this Lease prior to
delinquency (other than as a result of Tenant’s failure to make the
reimbursement Tenant is required to make under Article 10) and such failure
continues for a period of thirty (30) days after written notice thereof from
Tenant to Landlord (and Landlord’s mortgagee), Tenant shall have the right, but
not the obligation, to pay such Real Estate Taxes on behalf of Landlord, and to
deduct the amount so paid (plus interest from the date paid to the date
recovered at the Default Rate) from the next payments of Rent required to be
paid by Tenant hereunder, until such amount has been recovered in full.

     34.5    Enforcement of Final Judgment for Amounts Due and Owing. If
Landlord, within thirty (30) days after the receipt from Tenant of its written
demand therefor, fails to reimburse Tenant for the reasonable costs and expenses
of Tenant’s exercise of its self help rights hereunder, or any

83



--------------------------------------------------------------------------------



 



other sums due and payable from Landlord to Tenant under this Lease, Tenant may
seek the entry of a judgment against Landlord for the amount thereof, plus
interest at the Default Rate and Tenant’s reasonable costs of collection
(including reasonable attorney’s fees). If Tenant thereafter obtains a final,
non-appealable judgment against Landlord, and Landlord fails to pay the amount
thereof within thirty (30) days after the date of such judgment, Tenant shall
have the right, in addition to the execution upon Landlord as and to the extent
permitted under Section 34.1, above, to offset the amount of such judgment in
full against the next payments of Base Rent and Additional Rent payable by
Tenant hereunder. The foregoing notwithstanding, a final arbitration award made
pursuant to Section 49 of this Lease, in connection with an arbitration
proceeding where both Landlord and Tenant had the opportunity to participate
fully, shall be deemed to constitute a final, non-appealable judgment within the
meaning of this Section 34.6.

     34.6 No Implied Rights of Offset. Except for the rights of offset
specifically and expressly set forth in this Lease, and subject to any
limitations on such rights of offset set forth in this Lease, Tenant shall have
no right of offset against Rent payable hereunder, whether such rights may exist
under statute, common law principles or otherwise.

35. ESTOPPEL CERTIFICATES.

     35.1 Tenant shall, from time to time, within fifteen (15) business days of
Landlord’s written request, execute, acknowledge and deliver to Landlord and any
designee of Landlord having a reasonable business interest in receiving factual
certifications regarding this Lease in connection with a commercial business
transaction involving Landlord and such designee, a written statement certifying
(to the extent true): the date the Lease was executed and the date it expires;
the date the Tenant entered occupancy of the Premises (or applicable phases
thereof); the amount of Base Rent, Additional Rent and other charges due
hereunder and the date to which such amounts have been paid; that this Lease is
in full force and effect and has not been assigned, modified, supplemented or
amended in any way (or specifying the date and terms of any agreement so
affecting this Lease); that this Lease represents the entire agreement between
the parties as to this leasing; that, to Tenant’s knowledge, all conditions
under this Lease to be performed by the Landlord have been satisfied (or
specifying any such conditions that have not been satisfied); that, to Tenant’s
knowledge, all required contributions by Landlord to Tenant on account of
Tenant’s improvements have been received (or specifying any such contributions
that have not been received); that, to Tenant’s knowledge, there are no existing
defenses or offsets which the Tenant has against the enforcement of this Lease
by the Landlord (or specifying any such existing defenses or offsets if known to
Tenant); that no Rent has been paid more than one (1) month in advance; the
amount of the Security Deposit that is then being held by Landlord, if any; or
any other customary factual matters correctly and truthfully evidencing the
status of the Lease, as may be reasonably required either by a lender making a
loan to Landlord to be secured by a deed of trust or mortgage against the
Building, or a purchaser of the Building, which written statement shall be in
substantially the same form as Exhibit G attached hereto and made a part hereof
by this reference. It is intended that any such statement delivered pursuant to
this paragraph may be relied upon by the parties to whom such certificate is
addressed (including Landlord, a prospective purchaser of Landlord’s interest
(and its mortgagee) and/or a mortgagee of

84



--------------------------------------------------------------------------------



 



Landlord’s interest or assignee of any mortgage upon Landlord’s interest in the
Building, if applicable). If Tenant fails to respond within fifteen
(15) business days after receipt by Tenant of a written request by Landlord as
herein provided, and such failure continues for an additional five (5) business
day period after Landlord notifies Tenant in writing of its failure to have
responded to the first request (a “Reminder Notice”) (which Reminder Notice must
specifically reference this Section 35 and state that, if Tenant fails to
provide the written statement within such five (5) business day period, Tenant
shall be deemed to have executed and delivered the written estoppel certificate
previously provided by Landlord without modification and to have admitted the
accuracy of any information set forth therein), then if Tenant fails to provide
the required statement within five (5) business days after the date of the
Reminder Notice, Tenant shall be deemed to have executed and delivered the
written estoppel certificate previously provided by Landlord without
modification and to have admitted the accuracy of any information set forth
therein.

     35.2 Landlord shall, from time to time, within fifteen (15) business days
after Tenant’s written request in connection with any third party transaction in
which such certificate is required by one of the parties, execute, acknowledge
and deliver to Tenant or its designee a written statement stating (to the extent
true): the date the Lease was executed and the date it expires; the amount of
Base Rent, additional rent and other charges due hereunder and the date to which
such amounts have been paid; that this Lease is in full force and effect and, to
Landlord’s knowledge (without special investigation), has not been assigned,
modified, supplemented or amended in any way (or specifying the date and terms
of any agreement so affecting this Lease); that this Lease represents the entire
agreement between the parties as to this leasing (or identifying any such other
agreements); that on the date of such certificate, to Landlord’s knowledge,
there is no Default on the part of Tenant which is then continuing; that no Rent
has been paid more than one (1) month in advance (or, if so, the amount
thereof); the amount of the Security Deposit that is then being held by
Landlord, if any; and/or any other matters evidencing the status of the Lease as
may reasonably be required either by the third party requesting such
certification in connection with such transaction or in connection with any
required SEC filing. It is intended that any such statement delivered pursuant
to this paragraph may be relied upon by the parties to whom it is addressed. If
Landlord fails to respond within fifteen (15) business days after receipt by
Landlord of a written request by Tenant as herein provided, and such failure
continues for an additional five (5) business day period after Tenant notifies
Landlord in writing of its failure to have responded to the first request (a
“Reminder Notice”) (which Reminder Notice must specifically reference this
Section 35 and state that, if Landlord fails to provide the written statement
within such five (5) business day period, Landlord shall be deemed to have
executed and delivered the written estoppel certificate previously provided by
Tenant without modification and to have admitted the accuracy of any information
set forth therein), then if Landlord fails to provide the required statement
within five (5) business days after the date of the Reminder Notice, Landlord
shall be deemed to have executed and delivered the written estoppel certificate
previously provided by Tenant without modification and to have admitted the
accuracy of any information set forth therein.

36. FINANCIAL STATEMENTS.

85



--------------------------------------------------------------------------------



 



     36.1 For so long as Tenant is and remains a publicly traded company which
meets its obligation to file financial statements as part of its annual and
quarterly reporting to the United States Securities and Exchange Commission (the
“SEC”), Tenant’s financial reporting obligations under Section 36.2, below,
shall be suspended and Landlord will during such period obtain copies of the
quarterly and annual financial statements filed by Tenant with the SEC during
the Term of this Lease from public sources.

     36.2 Subject to Section 36.1, above, Tenant shall, within ten (10) days
after Landlord’s request, which request may not be made more than once during
any fiscal quarter with regard to quarterly reports or more than once during any
fiscal year with regard to annual reports, deliver to Landlord, Tenant’s
unaudited quarterly financial statement for its most recent fiscal quarter and
(to the extent not previously delivered by Tenant to Landlord) Tenant’s audited
annual financial statement for its two (2) most recent fiscal years. Such
quarterly and annual financial statements shall include, at a minimum, a balance
sheet, an income statement, and a statement of change in financial position or
sources and uses of cash, together with any accompanying notes customary for the
type of financial statement being submitted under applicable FASB standards.
Tenant hereby agrees that Tenant’s annual financial statements shall be
completed within ninety (90) days after Tenant’s fiscal year-end and that
Tenant’s quarterly financial statements shall be completed within thirty
(30) days after Tenant’s fiscal quarter-end. The certified public accountant
preparing any such annual financial statement shall provide an opinion that such
financial statement is complete and materially accurate and that the same has
been prepared in accordance with generally accepted accounting principles
consistently applied.

37. TRANSFER OF LANDLORD’S INTEREST.

               In the event of any transfer(s) of Landlord’s interest in the
Premises or the Building, other than a transfer for collateral purposes only,
the transferor shall be automatically relieved of any and all obligations and
liabilities on the part of Landlord accruing from and after the date of such
transfer, but solely to the extent such obligations are assumed by the
transferee either expressly or by operation of law, and, provided such
obligations are assumed (and this Lease, and Tenant’s rights and obligations
hereunder, are recognized by the transferee) either expressly or by operation of
law, Tenant agrees to attorn to the transferee as Landlord hereunder.

38. RIGHT TO PERFORM.

     If Tenant shall fail to pay any sum of money, other than Rent and
Additional Rent, required to be paid by it hereunder or shall fail to perform
any other act on its part to be performed hereunder, and such failure shall
continue for fifteen (15) calendar days or such longer period as is reasonably
necessary provided Tenant commences such performance promptly after its receipt
of Landlord’s written notice of such failure and diligently thereafter
prosecutes the same to completion, Landlord may, but shall not be obligated so
to do, and without waiving or releasing Tenant from any obligations of Tenant,
make any such payment or perform any such other act on Tenant’s part to be made
or performed as provided in this Lease. The foregoing right to perform Tenant’s
obligations shall

86



--------------------------------------------------------------------------------



 



only apply after the requisite notice and opportunity to cure has been afforded
to Tenant (taking into account any shortened cure period permitted in cases of
Emergency) as long as Tenant is not diligently engaged in curing such default.
All reasonable sums rightfully paid by Landlord under this Section, and all
reasonable penalties, interest and costs incurred in connection therewith, plus
an administrative charge equal to ten percent (10%) of the cost of such
performance, shall be due and payable by Tenant within thirty (30) days after
Landlord’s written demand accompanied by reasonable substantiation of the
applicable costs, together with interest thereon at the Default Rate from the
date such sums were paid by Landlord through the date of payment by Tenant to
Landlord. Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies for nonpayment of sums due under this
section as would be the case in any monetary Default under this Lease (such as a
Default by Tenant in the payment of Rent). The foregoing notwithstanding, in the
event of an Emergency arising from or in connection with Tenant’s failure to
perform its obligations under this Lease, Landlord shall be entitled to make the
requisite performance prior to expiration of the applicable cure period under
this Section (or even prior to giving notice under particularly exigent
circumstances) if the magnitude of the Emergency, and the need to act
immediately, is so great that Landlord’s immediate action is reasonable under
the circumstances; and, in such event, the same shall not be construed to
prevent or preclude Landlord from recovering the costs associated with such
exercise from Tenant, in accordance herewith.

39. REDEVELOPMENT AGREEMENT/TRANSPORTATION DEMAND MEASURES.

     Tenant acknowledges that (i) the Redevelopment Agreement contains certain
development standards that apply to the Project, including limits on the maximum
rentable area and floor area ratio (“FAR”), and the number of Employees (as
defined therein), parking spaces and vehicular trips per peak hour, that are
applicable to the Project as a whole and to each and every owner and tenant
within the Project (the “Development Standards”), (ii) in the event of a
violation of the Development Standards, the County has certain remedies against
Landlord, and/or any owner or tenant in the Project that bears responsibility
for such violation, (iii) Section 4.1 of the Redevelopment Agreement provides
that, so long as certain of the Development Standards (identified therein) are
being complied with, there is a conclusive presumption that the Project is not
exceeding the maximum number of permissible “Employees” (which presumption
ceases to apply if any of such Development Standards is being violated), and
(iv) upon any violation of the Development Standards (or any other applicable
provisions of the Redevelopment Agreement), the County is entitled to invoke
certain remedies, including requiring the implementation of certain
“Transportation Demand Measures”, or “TDMs” (which may include a requirement
that tenants, and their agents, employees and visitors use car pools, shuttle
services or other means to reduce traffic entering and exiting the Project
during peak hours, as delineated therein). Tenant hereby acknowledges that, for
purposes of the Redevelopment Agreement, the Premises (i) is hereby allocated,
and shall not have more than, 466 Employees (as defined in the Redevelopment
Agreement), (ii) is hereby allocated 463 parking spaces (which shall be subject
to adjustment based on a parking ratio of 1 parking space for each 324 gross
square feet of the Premises), and (iii) is hereby allocated a total of 178
vehicle trips (entering and exiting the Project) per peak hour during the hours
of 7:00 a.m and 9:00 a.m., and a total of 180 vehicle trips (entering and
exiting the Project) per peak hour during the hours of 4:00 p.m. and 6:00

87



--------------------------------------------------------------------------------



 



p.m.. Tenant further agrees (1) that each the foregoing allocations is based on
a fraction, the numerator of which is the total gross square footage of the
Premises, and the denominator of which is the total maximum developable gross
square footage of the Project under the Redevelopment Agreement (and shall be
adjusted from time to time to account for any modification in the rentable area
of the Premises), and (2) that each such allocation shall apply to all tenants,
subtenants, and others in occupancy of the Premises (or any portion thereof).
Tenant agrees to cooperate with Landlord in complying with, and participating
in, any TDMs implemented by Landlord, by the Association, or by the County
pursuant to the provisions of the Redevelopment Agreement, whether due to a
violation of the Development Standards for which Tenant is solely or partially
responsible, or as result of a violation of the Development Standards (such as
the trip limitations) where Landlord cannot practicably determine which tenant
or occupant is the responsible party. Landlord agrees that, so long as Tenant is
not in violation of any of the Development Standards (including in particular
the vehicle trip limitations allocated to Tenant under this Lease), Tenant shall
be conclusively presumed not to be in violation of the maximum Employee
limitation allocated to Tenant herein. Without limiting the foregoing, Tenant
shall be solely responsible for the cost of any TDMs, or for other damages
suffered by Landlord, as a result of Tenant’s violation of the allocations set
forth in this subsection. If it is not reasonably practicable to identify which
tenant or occupant of the Project bears primary (or joint) responsibility for
the implementation of TDMs, the costs associated with such implementation shall
constitute Operating Costs for purposes of this Lease.

40. SALES AND AUCTIONS.

     Tenant may not display or sell merchandise outside the exterior walls and
doorways of the Premises and may not use such areas for storage without
Landlord’s prior written consent. Tenant shall not conduct or permit to be
conducted any sale by auction in, upon or from the Premises whether said auction
be voluntary, involuntary, pursuant to any assignment for the payment of
creditors or pursuant to any bankruptcy or other insolvency proceedings.

41. ACCESS TO ROOF.

     41.1 Subject to (i) Tenant’s compliance with all applicable Legal
Requirements, (ii) Landlord’s prior written consent, which consent shall be
limited to matters of structural and roof integrity, appropriate location and
physical screening, ensuring compliance with applicable Legal Requirements and
matters of safety and (solely in the case of equipment other than communications
equipment) environmental concerns, and which consent shall not be unreasonably
withheld, conditioned or delayed, and (iii) the further restrictions (if any)
set forth in this Section 41.1, Tenant shall have the right, at no additional
cost, of access to and (except during any period in which Tenant is the sole
tenant of the Building, in which event such right of use shall be exclusive) the
non-exclusive use of the roof of the Buildings for the installation, use,
maintenance, repair and replacement of various equipment (Tenant’s “Roof Use”).
Tenant further covenants to engage in such Roof Use (1) in a manner which will
not void any roof or other warranty applicable to the Building, (2) in a manner
which is in compliance with all (and does not violate any) applicable Legal
Requirements, (3) in a manner so as not to create any hazardous condition or
unreasonably interfere

88



--------------------------------------------------------------------------------



 



with or impair the operation of any Building Systems; (4) in such a manner as
will not directly or indirectly interfere with, delay, restrict or impose any
expense, or unreasonable work or obligation upon Landlord in the use or
operation of the Building (unless, and solely in the case of additional expenses
associated therewith, Tenant pays the full amount of such additional expenses
within thirty (30) days after Landlord’s written demand); and (5) at Tenant’s
sole cost and expense, including the cost of repairing all damage to the
Building and any costs associated with any personal injury and/or property
damage attributable to the installation, inspection, adjustment, maintenance,
removal or replacement of any equipment or apparatus on the roofs approved
hereunder (but excluding any death or injury to persons or property damage
caused by Landlord’s negligence or willful misconduct). At any time in which
Tenant’s Roof Use is non-exclusive, (A) rights granted to other tenants or
occupants of the Building shall not interfere with or disturb Tenant’s
pre-existing Roof Use, and (B) Tenant shall not be required to relocate any roof
equipment theretofore installed by Tenant without its consent. Notwithstanding
the foregoing provisions to the contrary, to the extent items within Tenant’s
Roof Use are shown in the Construction Drawings for Landlord’s TI Work (and not
designated thereon for performance by Tenant or a party other than Landlord or
the TI GC), Landlord shall be responsible for causing the TI GC to perform such
installations, provided that the costs associated therewith will constitute a
part of TI Costs for all purposes of this Lease.

     41.2 To the extent the rate of any insurance carried by Landlord is
increased as a result of Tenant’s Roof Use, then Tenant will pay to Landlord
within thirty (30) days after Landlord delivers to Tenant a certified statement
from Landlord’s insurance carrier stating that the rate increase was caused by
Tenant’s Roof Use, a sum equal to the difference between the original premium
and the increased premium resulting from the Roof Use. In a multi-tenanted
situation, Landlord shall have the burden of demonstrating that Tenant’s acts or
particular exercise of Tenant’s Roof Use was the sole and direct cause of the
increase in premiums in order to invoke those provisions of this Section 41.2
which impose the obligation to pay the increased insurance premiums upon Tenant.

     41.3 Landlord has not made any representations or promises pertaining to
the suitability of the Building’s rooftop for the Roof Use, except for the
specifications provided for in the Construction Documents and Outline
Specifications. Tenant, for the purpose of this paragraph and its right to
rooftop access hereunder, accepts the rooftop in its “as is” condition (subject
to the applicable provisions of the Construction Documents and Outline
Specifications referenced in Exhibit C).

     41.4 Tenant’s Roof Use shall be used solely in the ordinary course of the
business operations of Tenant (including for the benefit of any assignee of
Tenant’s interest in this Lease and of any sublessees of the Premises). Tenant
acknowledges and agrees that (i) the Roof is not part of the Premises, (ii) that
except as set forth in the first sentence of this Section 41.5, regarding
Tenant’s right to make Tenant’s Roof Use available for the benefit of any
assignee of Tenant’s interest in this Lease and of any sublessees of the
Premise, Tenant does not have the right to grant rights to the use of the roof
of the Building (whether by sublease, assignment, license agreement, or
otherwise) to any third party for any purpose, including for purposes of
establishing third party communications transmission facilities as part of
Tenant’s Roof Use.

89



--------------------------------------------------------------------------------



 



     41.5 Upon vacating the Premises, Tenant shall remove all equipment,
satellite dishes and other devices installed upon the roof of the Building as
part of Tenant’s Roof Use, and shall repair all damage caused by such removal.
Tenant shall perform its obligations under this Section 41.5 in such a manner as
to not violate the terms of any roof warranty of which Tenant has been notified
during the Term of this Lease (and, with respect thereto, the delivery to Tenant
of a copy of the roof warranty pursuant to Landlord’s responsibilities under
Exhibit C shall be deemed to satisfy this notification requirement). Tenant’s
obligation to observe or perform this covenant (and the other covenants set
forth in this Section 41) shall survive the expiration or earlier termination of
this Lease.

42. SECURITY.

     42.1 As part of the Base Building Improvements (as defined in Exhibit C),
Landlord shall install (and maintain throughout the Term) access control systems
to Building, Premises and any gated areas of the Parking Facilities to the
extent set forth in the Construction Documents (such system, the “Base Building
Security System”). Landlord shall (as part of the Total Cost to Complete)
provide one (1) key card for each employee of Tenant, up to a maximum of four
hundred sixty-six (466) key cards, provided any key card provided by Landlord
pursuant to Exhibit C will be programmed solely for use with the Base Building
Security System (and any additional programming, including for Tenant’s
supplemental security systems, if any, shall be Tenant’s responsibility, at
Tenant’s sole expense). The security company which installs such systems, and
which performs security monitoring in connection with the Building and Parking
Facilities, shall be selected by Landlord in Landlord’s reasonable discretion,
subject to Tenant’s reasonable approval (and after consultation between Landlord
and Tenant). After the provision of the initial allocation of security key
cards, Tenant may obtain from the applicable security system vendor as many key
cards as Tenant requires, at Tenant’s sole expense. The security system shall
include programming that allows the elevator and any other means of and access
to individual floors to be locked off (subject to all life safety and other code
requirements) using the same security key card for access, with all special
programming and system modifications to accommodate Tenant’s particular needs to
be performed at Tenant’s sole expense. Access to the Building and Parking
Facilities shall, subject only to temporary Emergency closures, closures for
repairs and/or closures required by applicable Legal Requirements, be available
twenty-four hours per day, seven (7) days per week, and shall include access
(without charge) to the Premises, Common Areas and Building Services (which may
be limited after Normal Business Hours as otherwise provided in this Lease).

     42.2 In addition, Tenant may install such supplemental security systems as
Tenant deems appropriate (i) in the Building, in any areas of the Parking
Facilities devoted to Tenant’s exclusive use, and, so long as such supplemental
security systems do not prevent public access, in areas of ingress and egress
between the Parking Facilities and the Building, and around the exterior areas
of the Property, and (ii) as long as Tenant is the sole tenant of the Building,
in, around, and on the roof of the Building provided (A) all such supplemental
security systems shall be subject to Landlord’s consent, which shall not be
unreasonably withheld, conditioned or delayed, (B) all programming expenses
associated with such supplemental security systems (including with respect to
the key cards

90



--------------------------------------------------------------------------------



 



provided to Tenant for the base building security systems described in
Section 42.1) shall be Tenant’s sole responsibility, (C) such supplemental
security systems shall not violate any Legal Requirements, and (D) such
supplemental security systems shall not materially affect the physical
appearance of the Building (provided that security cameras and card readers
installed in a reasonable and typical fashion shall be deemed not to materially
affect the physical appearance of the Building).

     42.3 Without limiting the provisions of Sections 42.1 and 42.2, above,
Tenant may elect to implement a full time security guard and/or “concierge”
service (twenty four (24) hours per day, seven (7) days per week) so long as
(i) Tenant leases the entire Building, and (ii) such function shall be
implemented at Tenant’s sole expense.

     42.4 All reasonable costs of operating and maintaining the security
system(s) and operations implemented pursuant to this Section 42 shall
constitute Operating Costs for purposes of this Lease (subject to any specific
exclusions under Sections 9.5 and 9.6, above).

43. AUTHORITY OF LANDLORD.

     Landlord represents and warrants to Tenant that all necessary limited
liability company action has been taken to fully authorize the execution,
delivery and performance of this Lease by Landlord.

44. NO ACCORD OR SATISFACTION.

     No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent and other sums due hereunder shall be deemed to be other than on account of
the earliest rent or other sums due, nor shall any endorsement or statement on
any check or accompanying any check or payment be deemed an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or other sum and to pursue
any other remedy provided in this Lease.

45. LEGAL REQUIREMENTS.

     45.1 Subject to those provisions of Exhibit C which impose upon Tenant the
obligation to cause Tenant Improvements designed by Tenant and/or Tenant’s
Architect to comply with Legal Requirements, and as more fully set forth in
Exhibit C (as to the scope of Landlord’s initial construction responsibilities),
Landlord shall, as part of Landlord’s Work, cause the Project to comply as of
the Commencement Date with all applicable Legal Requirements and with all
directions of public rules, requirements and regulations of the Board of Fire
Underwriters, Landlord’s insurance companies and any other organization
establishing insurance rates in the geographical area where the Project is
located.

     45.2 Tenant shall comply with all applicable Legal Requirements, and with
all directions of public rules, requirements and regulations of the Board of
Fire Underwriters, Landlord’s insurance companies and any other organization
establishing insurance rates in the geographical area where the

91



--------------------------------------------------------------------------------



 



Project is located, in connection with (i) its specific use and occupancy of the
Premises, (ii) any specific Tenant Work, (iii) Specialty Systems (except to the
extent non-compliance is due to improper installation by Landlord), (iv) Tenant
alterations and/or (v) installations by Tenant of Tenant’s furniture, fixtures
and equipment whether effected as part of the initial construction of the
Project or subsequent to Commencement Date, except to the extent non-compliance
is caused by the affirmative acts or negligence of Landlord or Landlord’s
Agents.

     45.3 From and after the Commencement Date of this Lease, and except to the
extent non-compliance is caused by the affirmative acts or negligence of Tenant
or Tenant’s Agents: (a) Landlord shall be responsible, at Landlord’s sole
expense (except as provided below), for compliance with Legal Requirements as
they relate to the Building and the Property generally (but excluding such
compliance as it relates to (i) any initial construction designed by Tenant to
the extent improper design is the cause of any non-compliance, (ii) Tenant Work,
(iii) Tenant alterations and/or (iv) installations by Tenant of Tenant’s
furniture, fixtures and equipment, which shall be Tenant’s sole responsibility),
and excluding any unusual requirements attributable to or derived from Tenant’s
specific use of the Premises (as opposed to general ADA accessibility
requirements applicable to general office use in a multi-story office building,
which shall be Landlord’s responsibility unless designed by Tenant’s architect);
and (b) Tenant shall be responsible for compliance with Legal Requirements as
they relate to, are attributable to or are derived from (i) any Tenant
alterations, Roof Use, Specialty Systems, and/or installations by Tenant of
Tenant’s furniture, fixtures and equipment, and/or (ii) Tenant’s specific use of
and operations within the Premises (as opposed to general Legal Requirements,
such as ADA accessibility requirements, applicable generally to office use in a
multi-story office building, which shall be Landlord’s responsibility). Landlord
shall have the right, as and to the extent permitted under Section 9.5 and 9.6
of this Lease, to charge certain costs incurred by Landlord pursuant to this
Section 45.3, as Operating Costs incurred to comply with Legal Requirements
enacted after the Commencement Date of this Lease.

     45.4 Within ten (10) days after receipt, Landlord and Tenant shall advise
the other party in writing, and provide the other with copies of (as
applicable), any notices alleging violation of any Legal Requirement relating to
any portion of the Premises; any claims made or threatened in writing regarding
noncompliance with any Legal Requirement and relating to any portion of the
Premises; or any governmental or regulatory actions or investigations instituted
or threatened regarding noncompliance with any Legal Requirement and relating to
any portion of the Premises.

46. PARKING.

     46.1 Tenant’s Parking Allocation. Subject to the terms of this Section 46,
throughout the Term, Tenant and Tenant’s Agents shall have the right to use the
Parking Facilities to the full extent of (but not in excess of) its Parking
Allocation. No rent or fees shall be charged for the use of Tenant’s Parking
Allocation (or any additional use allowed above) by Tenant or Tenant’s Agents
during the Lease Term, provided that the Building’s allocable share of the cost
of operating, cleaning, maintaining, repairing and providing security monitoring
and other similar services to the Parking Facilities, whether by Reciprocal
Easement Agreement or sole ownership of an applicable

92



--------------------------------------------------------------------------------



 



parking facility, shall constitute Operating Costs under Article 9, hereof.
Except as provided in the first sentence of this Section 46.1, in the balance of
this Section 46.1, and in Section 46.2, below, such parking rights shall be
non-exclusive and on an unreserved basis, and Tenant shall not exceed its
Parking Allocation at any time during the Term without Landlord’s consent;
provided however that, the foregoing notwithstanding, Tenant shall have the
right to designate up to one-half of its entire Parking Allocation as exclusive,
reserved parking for Tenant and Tenant’s Agents. Tenant’s designation of its
exclusive parking area may not infringe upon access to or use, by any other
parties with rights to the Parking Facilities the aforementioned beneficiaries
thereof, and all parking spaces designated by Tenant for use on an exclusive
basis and secured through gating of any portions of the Parking Facilities under
this Lease shall be designated in such a manner as to facilitate access to and
from non-gated areas of the Parking Facilities by other tenants of the Project,
and their respective employees and visitors.

     46.2 Designation of Gated Areas for Reserved Parking. Landlord and Tenant
contemplate that the protection of Tenant’s reserved parking rights may be
accomplished by the designation, within the Parking Facilities, of an area for
Tenant’s sole use, and Landlord shall install entrance gates (which installation
shall be part of the initial construction hereunder, and not an Operating Cost),
to be controlled by Tenant’s security key cards, in order to restrict third
party access to such designated areas, consistent with Section 46.1, above. Such
gated areas may apply to all or some of Tenant’s reserved spaces, at Tenant’s
sole election. Tenant will restrict parking by Tenant’s Agents to such gated
areas, in order to ensure that Tenant does not exceed its Parking Allocation by
making use of the parking spaces allocated to tenants of the Project. Any other
designation of specific reserved parking (for example, reserving spaces among
the block of spaces reserved by Tenant for particular employees of Tenant, or
reservation of spaces not located within gated areas but constituting part of
Tenant’s Parking Allocation) may be added by Tenant, subject to Landlord’s
reasonable approval, at Tenant’s sole expense.

47. GENERAL PROVISIONS.

     47.1 Acceptance. This Lease shall only become effective and binding upon
full execution and delivery hereof by Landlord and Tenant.

     47.2 Certain References to “Landlord” and “Tenant”. The parties agree that,
except as expressly otherwise limited herein, in those provisions of this Lease
which, by their terms, purport to hold Landlord responsible for actions or
omissions of “Landlord”, and/or to hold Tenant responsible for actions or
omissions of “Tenant”, and, in Sections 9.5 and 9.6 of this Lease, in referring
to actions taken by, or omissions of, Landlord and/or Tenant, as the case may
be, the references (i) to “Landlord” shall be deemed to mean and include actions
and omissions by “Landlord and Landlord’s Agents” and (ii) to “Tenant” shall be
deemed to mean and include actions and omissions by “Tenant and Tenant’s
Agents.”

     47.3 Marginal Headings, Etc. The marginal headings, Table of Contents, and
titles to the sections of this Lease are not a part of the Lease and shall have
no effect upon the construction or interpretation of any part hereof.

93



--------------------------------------------------------------------------------



 



     47.4 Choice of Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Maryland (without regard to the choice
of law and/or conflict of law principles applicable in such State).

     47.5 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, inure to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

     47.6 Recordation. Except to the extent otherwise required by law, neither
Landlord nor Tenant shall record this Lease, provided that a short form
memorandum hereof (in a form mutually and reasonably approved by Landlord and
Tenant) may be recorded at the request of either Landlord or Tenant, provided
(i) the party requesting such recordation shall pay all costs, expenses and
recordation taxes associated therewith, and (ii) if recorded, each party
covenants to execute and acknowledge (A) a valid release of such memorandum, in
recordable form, effective upon the expiration, or earlier termination, of this
Lease (and which may thereupon be recorded by either party, as set forth
herein), and (B) an amendment to such memorandum, in recordable form, upon any
amendment to this Lease which renders any information set forth within the
original memorandum incorrect in any material respect (and which may thereupon
be recorded by either party, as set forth herein).

     47.7 Quiet Possession. So long as Tenant is not in Default of this Lease,
Tenant shall have quiet possession and enjoyment of the Premises for the Lease
Term hereof, free from any disturbance or molestation by Landlord, or anyone
claiming by, through or under Landlord, but in all events subject to all the
provisions of this Lease.

     47.8 Inability to Perform; Force Majeure. This Lease and the obligations of
the parties hereunder shall not be affected or impaired because either Landlord
or Tenant is unable to fulfill any of its obligations hereunder or is delayed in
doing so, to the extent such inability or delay is caused by reason of war,
civil unrest, strike, labor troubles, unusually inclement weather, governmental
delays, inability to procure services or materials despite diligent efforts,
acts of God, acts of terrorism or bio-terrorism, increased military alert
status, or any other cause(s) beyond the reasonable control of the party
claiming the benefit of such excuse for delay (which causes are referred to
collectively herein as “Force Majeure”.) Any time specified obligation of
Landlord or Tenant in this Lease shall be extended one day for each day of delay
suffered by such party as a result of the occurrence of any Force Majeure. The
foregoing notwithstanding (i) in no event will an event of Force Majeure extend
the time within which Tenant or Landlord must perform any of its monetary
obligations under this Lease; and (ii) to the extent inconsistent herewith, the
definition of “Force Majeure” set forth within Exhibit C shall, for purposes of
Exhibit C only, supersede the definition of Force Majeure set forth herein.

     47.9 Partial Invalidity. Any provision of this Lease which shall prove to
be invalid, void,

94



--------------------------------------------------------------------------------



 



or illegal shall in no way affect, impair or invalidate any other provision
hereof and such other provision(s) shall remain in full force and effect.

     47.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

     47.11 Entire Agreement. This Lease contains the entire agreement of the
parties hereto and no representations, inducements, promises or agreements, oral
or otherwise, between the parties, not embodied herein (or therein), shall be of
any force or effect.

     47.12 Survival. All indemnities, obligations and covenants set forth in
this Lease shall survive the expiration or earlier termination of this Lease.

     47.13 Consents. If any provision of this Lease subjects any action,
inaction, activity or other right or obligation of any party to the prior
consent or approval of the other, such consent shall not be unreasonably
withheld, conditioned or delayed unless otherwise specifically provided herein.

     47.14 Rule Against Perpetuities. In order to ensure the compliance of this
Lease with any rule against perpetuities that may be in force in the State of
Maryland, and without limiting or otherwise affecting either Landlord’s or
Tenant’s obligations under this Lease, as stated in the other sections hereof,
or modifying any other termination rights which may be set forth herein,
Landlord and Tenant agree that, irrespective of the reasons therefor (other than
a Default by Tenant), in the event Tenant fails to take possession of at least
one phase of the Premises or to commences paying Rent hereunder within twenty
(20) years after the date of execution of this Lease, then this Lease, and the
obligations of the parties hereunder, shall thereafter be deemed to be null and
void and of no further force and effect.

     47.15 Further Assurances. Landlord and Tenant each agree to execute such
other and further documents and instruments as may from time to time be
requisite to perfect, confirm, establish or continue the rights and obligations
of the parties to, and the purposes and intentions of, this Lease.

     47.16 Amendments. This Lease may be amended solely by a written instrument
signed by Landlord and Tenant and approved in writing by Landlord’s mortgagee,
if and to the extent required by Landlord’s loan documents (and, in such event,
Landlord shall bear responsibility for obtaining such consent).

48. RULES AND REGULATIONS.

     Tenant agrees to comply with the Rules and Regulations attached hereto as
Exhibit D. Landlord agrees that it shall not enforce the Rules and Regulations
against Tenant in a discriminatory fashion.

49. ARBITRATION.

95



--------------------------------------------------------------------------------



 



     49.1 If arbitration is specifically agreed upon hereunder as a dispute
resolution procedure, the arbitration shall be conducted as provided in this
Section. All proceedings shall be conducted according to the Commercial
Arbitration Rules of the American Arbitration Association, except as hereinafter
provided. No action at law or in equity in connection with any dispute which is
expressly made subject to arbitration in this Lease shall be brought until
arbitration hereunder shall have been waived, either expressly or pursuant to
this Section. The judgement upon the award rendered in any arbitration hereunder
shall be final and binding on both parties hereto and may be entered in any
court having jurisdiction thereof. During any arbitration proceeding pursuant to
this Section, the parties shall continue to perform and discharge all of their
respective obligations under this Lease, except as otherwise provided in this
Lease.

     49.2 All disputes that are required to be arbitrated in accordance with
this Lease shall be raised by notice to the other party, which notice shall
state with particularity the nature of the dispute and the demand for relief,
making specific reference by article number and title of the provisions of this
Lease alleged to have given rise to the dispute. The notice shall also refer to
this Section and shall state whether or not the party giving the notice demands
arbitration under this Section.

     49.3 Within thirty (30) days of any demand for arbitration, each of Tenant
and Landlord shall appoint one (1) arbitrator, and within ten (10) days of their
appointment, the two (2) arbitrators thus selected shall jointly select a third
(3rd) arbitrator. All arbitrators shall have at least ten (10) years’ experience
in commercial real estate matters to act as arbitrator hereunder. If either
party fails to select an arbitrator within the initial thirty (30) day period,
or if the two (2) arbitrators are unable to agree upon a third (3rd) arbitrator,
then, upon the request of either party, the remaining arbitrator(s) shall be
appointed by The American Arbitration Association. The arbitration proceedings
shall take place at a mutually acceptable location in the Washington,
D.C./Baltimore, Maryland/Annapolis, Maryland metropolitan areas.

     49.4 The right of Landlord and Tenant to submit a dispute to arbitration is
limited to issues specifically agreed in this Lease to be submitted to
arbitration, and specifically does not apply to any remedial action undertaken
by Landlord pursuant to the provisions of Section 24 hereof. When resolving any
dispute, the arbitrator shall apply the pertinent provisions of this Lease
without departure therefrom in any respect. The arbitrator shall not have the
power to change any of the provisions of this Lease, but this Section shall not
prevent in any appropriate case the interpretation, construction and
determination by the arbitrator of the applicable provisions of this Lease to
the extent necessary in applying the same to the matters to be determined by
arbitration.

     49.5 Without limitation, any dispute between Landlord and Tenant regarding
the application, interpretation or effect of the provisions of Exhibit C to
particular factual circumstances, including without limitation any dispute
regarding approval of plans and specifications for Landlord’s Work, compliance
of construction with the approved plans and specifications therefor (or as
otherwise required by this Lease), achievement of “Substantial Completion” of
all or any part of Landlord’s Work to the extent not resolved by the dispute
resolution mechanism described in Section

96



--------------------------------------------------------------------------------



 



1.3, above, completion of punch list items and Landlord’s calculation of the
Total Cost to Complete, disputes concerning Operating Costs and Real Estate
Taxes, disputes concerning the reasonableness of any proposed assignment or
sublease, disputes concerning the reasonableness of any proposed Alterations,
and disputes regarding Tenant’s exercise of rights of self-help, offset, and
rent abatement pursuant to, and to the extent provided in, any applicable
provision of this Lease, shall be subject to arbitration pursuant to this
Section 49 if Landlord and Tenant cannot resolve such dispute voluntarily.

50. WAIVER OF JURY TRIAL.

     LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER ON ALL MATTERS ARISING
OUT OF THIS LEASE, OR THE USE AND OCCUPANCY OF THE PREMISES. IF LANDLORD
COMMENCES ANY SUMMARY PROCEEDING FOR NON-PAYMENT OF RENT, TENANT WILL NOT
INTERPOSE ANY NON-MANDATORY COUNTERCLAIM IN ANY SUCH PROCEEDING.

      INITIALS:       LANDLORD:                   TENANT:                

51. RENEWAL OPTION.

     51.1. General. Provided that, at the time of the exercise of the option
hereinafter set forth, Tenant is not then in Material Default of any of its
obligations under this Lease, Tenant is hereby granted the option (each, a
“Renewal Option” and collectively, the “Renewal Options”) to renew the Lease
Term for two (2) additional consecutive period(s) of sixty (60) months each (the
first such renewal term, the “First Renewal Term”, the second such renewal term,
the “Second Renewal Term”, and each or both, as the context requires, a “Renewal
Term”), the First Renewal Term to commence at the expiration of the initial
Lease Term, and the Second Renewal Term to commence at the expiration of the
First Renewal Term. Tenant shall exercise its option to renew by delivering
notice of such election (the “Renewal Notice”) to Landlord not more than twenty
(24) months and not less than eighteen (18) months prior to the expiration of
the initial Lease Term, for the First Renewal Term, and not more than twenty
(24) months and not less than eighteen (18) months prior to the expiration of
the First Renewal Term for the Second Renewal Term. In the event that Tenant
does not provide the applicable Renewal Notice prior to the expiration of such
time period (time being of the essence with respect thereto), then such option
to renew the Lease Term (and any and all subsequent options to renew the Lease
Term) shall, upon the expiration of such time period, become null and void and
be of no further force or effect and Tenant and Landlord shall, at the request
of Landlord, execute an instrument in form and substance acceptable to Landlord
confirming such facts.

     51.2. Terms. Each Renewal Term shall be upon the same terms and conditions
of this Lease except that: (a) the Base Rent during each such Renewal Term shall
be set at an annual rate (with annual escalations) equal to the greater of
(i) one hundred percent (100%) of the fully escalated

97



--------------------------------------------------------------------------------



 



Rent payable for the last Lease Year of the Term then ending (and the Base Rent
component thereof shall escalate annually at a rate of 3% per annum), or (ii)
the annual fair market rental and annual escalation rate (collectively “FMR”)
for the applicable Renewal Term, as determined by the agreement of Landlord and
Tenant in accordance with the Renewal Parameters, and under the process
described in Section 51.3, below, or, if applicable, pursuant to the method
described in Section 51.4, below; (b) except as specifically set forth in
Section 28.3 of this Lease with respect to the Surrender Term, Tenant shall have
no option to renew the Lease Term beyond the expiration of the Second Renewal
Term; and (c) except as otherwise agreed to by Landlord and Tenant pursuant to
the process described in Section 51.3, below, the Premises shall be delivered in
their existing condition (on an “as is” basis) at the time the applicable
Renewal Term commences (provided that the determination of FMR pursuant to the
Renewal Parameters will take into account any improvement or refurbishment
allowances actually agreed to be paid by Landlord in connection with Tenant’s
renewal, if any, and/or the lack thereof). Except as specifically provided in
Section 51.5, below, any renewal of the Term of this Lease shall be for all, but
not less than all, of the Premises.

     51.3 Negotiation Process. Within thirty (30) days after Landlord’s receipt
of a Renewal Notice from Tenant, Landlord will provide to Tenant in writing its
good faith determination of the applicable FMR for the Renewal Term taking into
account the Renewal Parameters (“Landlord’s FMR Proposal”). If Tenant is
unwilling to accept the FMR set forth in Landlord’s FMR Proposal, Tenant shall
so notify Landlord in writing within ten (10) business days after its receipt of
Landlord’s FMR Proposal and shall include in such notification Tenant’s
counterproposal of Tenant’s good faith determination of the applicable FMR. The
parties thereafter shall continue to negotiate in good faith, in each instance
exchanging written proposals and counterproposals reflecting their respective
positions where appropriate. If Landlord and Tenant are unable to reach
agreement on the FMR for the applicable Renewal Term, then Tenant may elect, by
written notice to Landlord, (i) to withdraw its Renewal Notice (in which event
the Renewal Option shall thereupon be null and void, and of no further force and
effect), (ii) to accept the last written offer presented by Landlord to Tenant
pursuant to this Section 51.4, or (iii) to submit the question of what the
appropriate FMR should be for the applicable Renewal Term for determination
using the Three Broker Method set forth in, and the other standards described
in, Section 51.4 of this Lease. If Tenant fails to notify Landlord of its
election pursuant to the preceding sentence, Tenant shall be deemed to have
withdrawn its Renewal Notice pursuant to clause (i) above.

     51.4 Three Broker Method. If the question of what the appropriate FMR
should be for the applicable Renewal Term is submitted for determination under
this Section 51.4, then the FMR for the applicable Renewal Term shall be
determined in the following manner:

                (i)  Landlord and Tenant shall each appoint one broker who is
licensed as a real estate broker in the State of Maryland and who shall have
been active over the seven (7) year period ending on the date of the Renewal
Notice in the leasing of comparable office properties within the Anne Arundel
County office submarket (the “Applicable Submarket”). Each such broker shall be
appointed within ten (10) business days after it is determined that the three
(3) broker method is to be used.

98



--------------------------------------------------------------------------------



 



               (ii) The two brokers so appointed shall, within ten (10) business
days of the date of the appointment of the last appointed broker, agree upon and
appoint a third broker who shall be qualified based upon the same criteria set
forth hereinabove for the qualification of the initial two brokers.

               (iii) Each of two (2) brokers initially selected by Landlord and
Tenant shall, within ten (10) business days after the appointment of the third
broker, prepare his or her written determination of the terms which each such
broker believes in good faith constitutes the prevailing FMR taking into account
the Renewal Parameters, and deliver a written copy of such determination to each
of Landlord, Tenant and the third broker, provided that in no event shall the
determination of either broker be more favorable to Landlord than the terms set
forth in Landlord’s final written proposal to Tenant under Section 51.3, nor
more favorable to Tenant than the terms set forth in Tenant’s final written
counterproposal to Landlord under Section 51.3 unless there has been an
intervening change in market conditions. Within ten (10) business days after the
third broker receives the written submissions from each of Landlord’s broker and
Tenant’s broker of their respective good faith determination of the appropriate
FMR, the third broker shall determine which submission the third broker believes
in good faith most closely approximates the prevailing FMR, and the FMR set
forth in such submission shall thereupon constitute the FMR.

               (iv) If either Landlord or Tenant fails to appoint a broker
within the time period specified in subparagraph (i) hereinabove, the broker
appointed by one of them shall reach a decision (within the limitations set
forth in clause (iii), above, and notify Landlord and Tenant thereof, and such
broker’s decision shall be binding upon Landlord and Tenant.

               (v) Landlord and Tenant shall each pay any fees and costs charged
by the broker selected by it under this section 51.4. All fees and costs charged
by the third broker under this Section 51.4 shall be divided equally by Landlord
and Tenant.

     51.5. Partial Renewal. Notwithstanding Section 51.2, above, to the
contrary, Tenant may renew this Lease for less than the entirety of the Premises
in accordance with the terms of this Section 51.5. Any such renewal for less
than all of the Premises (hereinafter, a “Partial Renewal”) shall meet all of
the following standards: (i) such Partial Renewal shall be for minimum of 50% of
the then total Rentable Area of the Building; (ii) with respect to each floor
included within any such Partial Renewal, the space renewed shall be either the
entirety of, or one-half (1/2) of, such floor unless Tenant is then occupying a
different fractional portion of the space on the floor in question at the time,
and is renewing as to the entirety of its space on such floor; (iii) if Tenant
exercises a Partial Renewal as to any one-half (1/2) floor, the point of
demarcation shall be such that the remaining half of the floor as to which
Tenant does not renew constitutes Independently Leasable Space; (iv) Tenant
shall not exercise a Partial Renewal for all but one-half (1/2) floor of the
Premises, unless such one-half (1/2) floor is located on the first floor of the
Premises; and (v) no Partial Renewal will be permitted which will result in the
surrender to Landlord of any non-contiguous floors. The costs associated with
separating a partial floor renewed by Tenant from the balance of the floor
(including costs associated with the separation of any Building Systems, the
construction of a demising wall, and the preparation of any common area lobbies,
elevator lobbies and other

99



--------------------------------------------------------------------------------



 



improvements necessary to make such floor appropriate for multi-tenanting) shall
be taken into account within the determination of FMR pursuant to the Renewal
Parameters. If Tenant wishes to exercise its Renewal Option for a Partial
Renewal, Tenant’s Renewal Notice shall specify exactly which portion of the
Premises is subject to such Renewal Notice (and upon the end of the Initial Term
or Renewal Term then ending, this Lease shall terminate as to all portions of
the Premises which are not within the scope of such Renewal Notice).

     51.6. Security Deposit During Renewal Term. If Tenant is in compliance with
the Reduction Metrics under Section 3.2 of this Lease as of the date Tenant
notifies Landlord of its election to renew the Lease under this Section 51 (as
to all or part of the Premises), then Tenant shall not be required to post any
security deposit for such Renewal Term. Conversely, if Tenant is not in
compliance with the Reduction Metrics under Section 3.2 of this Lease as of the
date Tenant notifies Landlord of its election to renew the Lease under this
Section 51 (as to all or part of the Premises), then the Renewal Parameters
shall include consideration of what would constitute an appropriate security
deposit securing the performance of Tenant’s obligations with respect to the
applicable Renewal Term, given Tenant’s creditworthiness at the time, any
out-of-pocket expenditures by Landlord in connection with such renewal, and
prevailing market conditions at the time.

52. GENERATORS.

     52.1 Subject to (i) Tenant’s compliance with all applicable Legal
Requirements, (ii) the further restrictions (if any) set forth in this Section
55.1, and (iii) Landlord’s prior written consent as to the location, type of
fuel tank and/or generator, and method of installation, which consent shall not
be unreasonably withheld, conditioned or delayed, Tenant shall have the
exclusive right of access to and use of a space for the placement, use,
operation, maintenance, repair and replacement of one or more emergency
generators (collectively, whether one or more, the “Generator”) and related
above-ground fuel tank (the “Generator Fuel Tank”) on the Land immediately
adjacent to the Building, in a location approved by Landlord or shown on the
Construction Documents (such area, the “Generator Area”) pursuant to plans and
specifications reasonably approved by Landlord. The foregoing right is
collectively referred to herein as Tenant’s “Generator Use”. Tenant further
covenants to engage in such Generator Use (1) in a manner which is in compliance
with all (and does not violate any) applicable Legal Requirements, including all
applicable Environmental Laws, (2) in a manner so as not to create any hazardous
condition or interfere with or impair the operation of any Building Systems;
(3) in such a manner as will not directly or indirectly interfere with, delay,
restrict or impose any expense, work or obligation upon Landlord in the use or
operation of the Buildings (unless, and solely in the case of additional
expenses associated therewith, Tenant pays the full amount of such additional
expenses within thirty (30) days after Landlord’s written demand); and (4) at
Tenant’s sole cost and expense, including the cost of repairing all damage to
the Building and any costs associated with any personal injury and/or property
damage attributable to the installation, inspection, adjustment, maintenance,
removal or replacement of any equipment or apparatus on the roofs approved
hereunder (but excluding any death or injury to persons or property damage
caused by Landlord’s negligence or willful misconduct). Tenant’s Generator Use
shall be deemed a Specialty System under this Lease irrespective of whether the
same is installed prior to or after the

100



--------------------------------------------------------------------------------



 



Commencement Date for the first phase of the Premises, and irrespective of
whether the same is installed by Landlord or by Tenant.

     52.2 If the rate of any insurance carried by Landlord is increased as a
result of Tenant’s installation of the Generator and/or Generator Fuel Tank,
then Tenant will pay to Landlord within thirty (30) days after Landlord delivers
to Tenant a certified statement from Landlord’s insurance carrier stating that
the rate increase was caused thereby, a sum equal to the difference between the
original premium and the increased premium resulting therefrom.

     52.3 The determination of a suitable area for the installation of Tenant’s
Generator and Generator Fuel Tank shall be made within the process of reaching
final agreement on Construction Drawings pursuant to Exhibit C. Tenant shall be
responsible for any and all costs associated with the purchase, installation and
connection to the Premises of such Generator and Generator Fuel Tank, including
any rough-in, conduit installation, equipment costs, installation costs,
permitting fees, and the like, provided that the same will be performed by the
TI GC as part of Landlord’s TI Work to the extent shown on the Construction
Documents. The foregoing notwithstanding, to the extent screening or other
similar aesthetic features are required to be installed as a result of the
application of the Declaration (or actions of the architectural review board
thereunder) or due to any such requirement imposed by Landlord, within the area
within which the Generator and Generator Fuel Tank are installed, the costs
associated with such installation shall be borne by Tenant.

     52.4 Landlord will, at Landlord’s sole expense, obtain any and all
necessary licenses, approvals, permits, etc., necessary for the construction of
the generator pad and enclosures associated with Tenant’s Generator Use. Except
to the extent shown on the ConstructionDrawings in connection with the initial
installation thereof (in which event the administrative responsibility for
obtaining the same shall be borne by Landlord and/or the TI GC, with the costs
associated therewith, if any, to be paid as part of the TI Costs), Tenant will
obtain, prior to installation, any and all other necessary licenses, approvals,
permits, etc., necessary for the installation, maintenance and use of the
Generator, and Generator Fuel Tank, and any other equipment or facilities
installed pursuant to this Section 52. Tenant’s violation of any of its
covenants in this Section 52 shall be subject to the indemnification provisions
of Section 20 and Section 5.2.3 of this Lease. Without limiting the foregoing,
the use by Tenant of the Generator and Generator Fuel Tank shall be deemed to
constitute the authorized use, storage and (as applicable) disposal of Permitted
Materials by Tenant, and Tenant shall be responsible for its acts in connection
therewith pursuant to the various covenants governing Hazardous Materials and
Permitted Materials under Article 5 of this Lease, as if such covenants are
fully restated in this Section 52.

     52.5 Tenant shall maintain any Generator and/or Generator Fuel Tank
installed pursuant to this Section 52 in good condition and repair, and will
remove same and restore the Property and generator pad areas to their
pre-existing condition upon the earlier to occur of (A) the removal or cessation
of operation of the devices which the Generator and Generator Fuel Tank are
intended to support, or (B) the expiration or earlier termination of this Lease.
Such use shall be confined solely

101



--------------------------------------------------------------------------------



 



to the ordinary course of Tenant’s business operations.

     52.6 In connection with Tenant’s use of the Generator and Generator Fuel
Tank, and subject to the above-stated responsibilities of Tenant, Tenant shall
have the right to operate the Generator at such intervals and for such periods
of time as may be recommended by or required by the manufacturer of such
generator, or at such other intervals as Tenant deems necessary in its
reasonable judgment provided (i) Tenant will provide notice to Landlord of the
scheduled times for regular testing and operation, (ii) Tenant will use all
reasonable and diligent efforts to perform any such testing or periodic
operation outside of Business Hours (it being acknowledged by Landlord that
certain testing and operation will necessarily take place during peak
operational periods, which may include during Business Hours), and (iii) such
testing will be performed in a manner reasonably calculated to minimize any
inconvenience to tenants and occupants of the Project.

53. ADDITIONAL COVENANTS OF LANDLORD.

     53.1 With regard to the development of the Project, Landlord shall provide
Tenant with periodic status reports and meaningful opportunities for input and
consultation regarding the initial and ongoing development and operation of
amenities. Landlord covenants to consider, in good faith, Tenant’s suggestions
regarding the initial and ongoing development and operation of amenities in the
remainder of the Project.

     53.2 Prior to submission of any site plan amendments or amendment to
Approved Base Building Plans previously submitted to Anne Arundel County,
Landlord agrees to deliver (or cause the proper Landlord Affiliate to deliver)
copies of the same to Tenant for Tenant’s prior review and input. Any such
amendment which materially impacts Tenant’s rights, obligations, use or
enjoyment of the Premises shall be subject to Tenant’s approval, which shall not
be unreasonably withheld, conditioned or delayed, and which shall be deemed
given if Tenant fails to respond to any such submission within five (5) business
days after the same is received (or deemed received pursuant to Section 30 of
this Lease) by Tenant.

     53.3 Landlord agrees that it will not enter into covenants, restrictions or
cross-easements with respect to the Property after the date hereof that would
materially and adversely affect Tenant’s use and enjoyment of the Premises, or
its other rights and obligations under this Lease, without obtaining Tenant’s
consent, which shall not be unreasonably withheld, conditioned or delayed;
provided, however, that Landlord shall have the right after Lease execution to
enter into easement agreements with the County, and utility companies providing
utility service to the Project, in most instances using the standard form of
easement agreement required by such parties with little or no negotiated
changes, as necessary to meet its development obligations under the Approved
Site Plan, the Approved Zoning and/or its construction and operational covenants
under this Lease (including its obligation to provide Building Services), and
that Landlord’s entry into any such customary easement agreements shall not
require Tenant’s consent.

54. CONDITIONS PRECEDENT.

102



--------------------------------------------------------------------------------



 



     In addition to the other terms, covenants and conditions set forth in this
Lease and Exhibits attached hereto, the obligations of Landlord and Tenant under
this Lease shall be subject to the satisfaction of each and all of the following
conditions precedent:

     (1)  Landlord’s closing, within sixty (60) days after final execution and
delivery hereof, on its acquisition of title to the Project from the County.

     (2)  Tenant’s obtaining, within one hundred twenty (120) days after final
execution and delivery hereof, (i) receipt of such due diligence as the Tenant’s
Board of Directors in its sole discretion determines to be necessary, including
a written determination satisfactory to Tenant’s Board of Directors from an
independent certified public accounting firm or qualified MAI appraiser
designated by Tenant, to the effect that the financial and non-financial terms
of this Lease are fair to Tenant, and substantially equivalent to the financial
and non-financial terms that would be available for a lease on a build-to-suit
basis of a building of comparable age, size, quality and location to that being
leased hereunder from a completely unrelated third party negotiating at arm’s
length, (ii) approval of this Lease, including its Exhibits, by Tenant’s Board
of Directors, in its sole discretion, and (iii) a written determination from
Tenant’s outside counsel satisfactory to Tenant’s Board of Directors that
entering into the Lease does not violate any Legal Requirements applicable to
Tenant and/or its officers and directors, including any applicable laws or
regulations of the United States Securities and Exchange Commission, the
Sarbanes-Oxley Act (and regulations promulgated pursuant thereto) or other
corporate governance laws and regulations.

Landlord and Tenant each agree to use diligent, good faith efforts to cause the
satisfaction of each of the foregoing conditions precedent in a timely fashion.
The foregoing sentence shall not be construed, however, to limit to any extent
the discretion of the Tenant’s Board of Directors in (i) exercising the approval
rights described in clause (2)(ii) of this Section 54, or (ii) making a
determination regarding its satisfaction with (or the process of obtaining) the
written determinations described in clauses (i) and (iii) of clause (2) of this
Section 54, and Tenant’s sole obligation under the preceeding sentence shall be
to use diligent, good faith efforts to bring this Lease before the Board of
Directors for approval in a timely manner, and to take other steps deemed
appropriate in its discretion to make the necessary determinations in a timely
manner. In the event any one or more of the conditions described above are not
satisfied by the date indicated above, then either party may terminate this
Lease upon thirty (30) days written notice of termination delivered to the other
party at any time thereafter until the date such condition(s) is (are)
satisfied, provided that if all unsatisfied conditions upon which any such
termination notice is based are satisfied prior to the expiration of such thirty
(30) day notice period, then such notice of termination shall be deemed
rescinded and null and void for all purposes and effects, and this Lease shall
be deemed fully reinstated for all purposes. Neither Landlord nor Tenant shall
have liability to one another as a result of any termination of this Lease
pursuant to this Section 54 (and upon any such termination, the parties shall be
released from any and all liabilities and obligations hereunder).

55. EXHIBITS.

103



--------------------------------------------------------------------------------



 



     The following Exhibits are attached to this Lease and are incorporated
herein by this reference:

      EXHIBIT A   Location and Dimensions of Premises EXHIBIT B   Site Plan
EXHIBIT C   Work Agreement EXHIBIT D   Rules and Regulations EXHIBIT E  
Commencement Date Agreement EXHIBIT F   Cleaning Specifications EXHIBIT G   Form
of Estoppel Certificate EXHIBIT H   Form of SNDA EXHIBIT I   Property Management
Specifications EXHIBIT J   List of Environmental Reports EXHIBIT K  
Specifications for Building Services

     IN WITNESS WHEREOF, Landlord and Tenant have executed this Deed of Lease,
or have caused this Deed of Lease to be executed on their respective behalves by
their duly authorized officers, as of the day and year first above written.

        LANDLORD:         ANNAPOLIS PARTNERS LLC, a Maryland limited
liability company         By: /s/ Tod E. Hirt (Seal)    

--------------------------------------------------------------------------------

  Name: Tod E. Hirt, Manager         TENANT:         TELECOMMUNICATION SYSTEMS,
INC. a Maryland
corporation         By: /s/ Richard A. Young (Seal)    

--------------------------------------------------------------------------------

  Name: Richard A. Young
Title: Executive Vice President and Chief Operating Officer

104



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

STATE OF MARYLAND:

  :to wit:

CITY/COUNTY OF ANNE ARUNDEL:

     On this 29th day of October, 2002, Tod E. Hirt, Manager of Annapolis
Partners LLC, a Maryland limited liability company, appeared before me, a Notary
Public for the aforesaid jurisdiction, and, being by me first duly sworn, did
acknowledge that he, in his capacity as Manager of the Landlord named herein,
and being authorized so to do, executed the foregoing instrument for the uses
and purposes therein contained.

                  /s/ James A. Scali

--------------------------------------------------------------------------------

                Notary Public My commission expires:  December 14, 2005      

STATE OF MARYLAND:


  :to wit:

CITY/COUNTY OF ANNE ARUNDEL:

     On this 29th day of October, 2002, Richard A. Young, Senior Vice President
and Chief Operating Officer of TeleCommunication Systems, Inc., a Maryland
corporation, appeared before me, a Notary Public for the aforesaid jurisdiction,
and, being by me first duly sworn, did acknowledge that he, in his capacity as
Officer of the Tenant named herein, and being authorized so to do, executed the
foregoing instrument for the uses and purposes therein contained.

          /s/ Elizabeth LaGrange Smith


--------------------------------------------------------------------------------

                Notary Public My commission expires: September 1, 2005  

55137-06
10/25/02

105



--------------------------------------------------------------------------------



 



EXHIBIT A
Location and Dimensions of Premises

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Site Plan

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Work Agreement
Construction & Site Acquisition Provisions



I.   GENERAL PROVISIONS

     A.     Land Acquisition and Timing. As of the date of execution of the
Lease to which this Exhibit C is attached (the “Lease”), Landlord is the
contract purchaser of the Project (which includes the Land), pursuant to an
Acquisition Agreement (defined below), which includes as an exhibit a schedule
of activities associated with the redevelopment of the Project, including in
connection with the development of the Building and Land for purposes of this
Lease. Pursuant to Section 9.4 of the Acquisition Agreement, Landlord covenanted
to (i) initiate and complete all design and engineering of a site plan for the
first phase of the Project (which encompasses Landlord’s Work under this Lease)
in accordance with the Approved Concept Plan and the Development Performance
Standards (a “Site Plan”), and (ii) apply for the approval of such Site Plan and
thereafter use good faith and diligent efforts to obtain such approval. In
addition, subject to various conditions described therein (including the
availability of financing and force majeure), Landlord agreed to undertake
development of this first phase of the Project pursuant to this Lease, as well
as the redevelopment of the Project as a whole pursuant to the terms of the
Redevelopment Agreement. The planned redevelopment of the project includes the
ultimate demolition of almost all existing buildings and improvements at the
Project, the installation of infrastructure, and the development of buildings
and site improvements in phases. Subject to (and upon) the satisfaction of the
conditions precedent set forth in Section 55 of the Lease, including Landlord’s
closing on the acquisition of the Project, Landlord and Tenant agree to proceed
with the civil engineering and design associated with preparation and submission
of the Site Plan, and, subject to the terms and conditions of this Work
Agreement, to undertake the design and construction of the Improvements,
consistent with the requirements of the Acquisition Agreement.

     B.     Architects and Design. The parties shall use Ehrenkrantz, Eckstut &
Kuhn Architects, P.C. (“Landlord’s Architect”), a locally licensed civil
engineering firm designated by Landlord, and such other engineers and design
professionals as may be designated by Landlord (collectively, the “Design
Professionals”) to design the Building, site improvements and interior tenant
finishes, and to supervise the process of obtaining necessary development
approvals for the Project. The parties agree that the design of the Building
shall be two connected three story office buildings consistent with elevations
that are part of the Approved Concept Plan

     C.     General Contractor. To ensure cost efficiency and adherence to
schedule, it is currently contemplated that Landlord shall retain a general
contractor selected by Landlord and reasonably acceptable to Tenant to serve as
general contractor for Landlord’s Work (as defined herein),and to solicit at
competitive bids from subcontractors and materialmen in order to ensure
competitive pricing, as more fully set forth in Section III, below.
Alternatively, Landlord reserves the right to competitively bid the general
construction contract for Landlord’s work among three (3) or more general
contractors, again as more fully set forth in Section III, below.

C-1



--------------------------------------------------------------------------------



 



     D.     General Responsibility. Landlord shall generally be responsible for
all matters that must be accomplished to complete Landlord’s Work, including
filing plans and other required documentation with the proper governmental
authorities and securing all necessary permits for the performance thereof and,
upon completion of Landlord’s Work, to obtain all approvals and permits
necessary for Tenant to occupy the Premises including all final inspections for
issuance of Tenant’s final certificate of use and occupancy (but solely to the
extent the same is capable of being obtained by Landlord prior to (i) Tenant’s
move-in and installation of its furniture, fixtures and equipment, and (ii)
completion of any Tenant Work to be performed by Tenant within the Premises).
Promptly after issuance of the requisite permits for each portion of Landlord’s
Work, Landlord agrees to cause the GC (as defined herein) to commence and
thereafter to perform such portion of Landlord’s Work in a diligent, first class
and good and workmanlike manner, and in accordance with applicable codes and
legal requirements, including without limitation the accessibility requirements
of the Americans with Disabilities Act (“ADA”) . Landlord shall use all
reasonable and diligent efforts to cause its GC to substantially complete
Landlord’s Work within the time frames contemplated by this Lease.

     E.     Defined Terms. The terminology herein shall have the same meaning
ascribed to such terminology within the Lease. In addition, the following terms
shall have the following meanings:

     “Acquisition Agreement” shall mean that certain Acquisition Agreement dated
June 17, 2002 between Landlord and Anne Arundel County, Maryland for the
acquisition of the property commonly known as the David Taylor Research Center,
of which the Land is a portion.

     “Approved Base Building Plans” shall mean Base Building Plans prepared by
Landlord, after the same have been finally approved by the parties as provided
below.

     “Approved Concept Plan” shall mean the Concept Plan for the David Taylor
Research Center, as approved by Anne Arundel County, Maryland, as the same may
be amended from time to time in accordance with the terms of the Redevelopment
Agreement.

     “Approved Design Plan” shall mean the Approved Concept Plan as it relates
to the first phase of the Project, together with the Floor Plan and Outline
Specifications, as defined below.

     “Approved Project Budget” shall mean the preliminary Budget after it has
been modified to reflect the actual pricing determined under the competitive
bidding process described in Section II of this Work Agreement.

     “Approved Schedule” shall mean the schedule for performance of Landlord’s
work, as developed by the parties pursuant to Section II of this Work Agreement,
consistent with the scheduling requirements of the Acquisition Agreement.

     “Approved Space Plan” shall mean a preliminary space plan for the
construction of leasehold improvements to the Premises, including a floor layout
for each floor of the Building, a reflective

C-2



--------------------------------------------------------------------------------



 



ceiling plan, a preliminary electrical and HVAC distribution plan, and a
description of standard tenant finishes and materials, after the same has been
finally approved by the parties as provided below.

     “Approved TI Plans” shall mean the TI Plans prepared by Landlord, after the
same have been finally approved by the parties as provided below.

     “Base Building Plans” shall mean the initial construction drawings and
specifications prepared by Landlord’s Architect and other Design Professionals
and submitted to Tenant for approval, based on the Approved Design Plan.

     “Construction Contracts” shall mean all contracts entered into by Landlord
for the construction of the Improvements, including without limitation the Shell
Construction Contract and the TI Construction Contract.

     “Construction Documents” shall mean the Approved Base Building Plans and
the Approved TI Plans, as the same may be modified (i) by any approved change
orders, (ii) in order to comply with any architectural restrictions applicable
to the Project under the Redevelopment Agreement and Approved Concept Plan, and
(iii) to comply with applicable legal requirements asserted by governmental
authorities in the process of obtaining the issuance of permits or other
approvals required for Landlord’s Work. The Construction Documents shall comply
with all governmental rules, codes and requirements, and shall designate, among
other things, the locations of and specifications for all mechanical, electrical
and plumbing equipment to be installed in all spaces, all partitions, doors,
lighting fixtures, electric receptacles and switches, telephone outlets
(location only), and special air conditioning and other improvements to be
installed.

     “Costs” shall mean and refer to (i) an agreed land value amount
attributable to that portion of the Land acquired pursuant to the Acquisition
Agreement, including any contribution required of Landlord for the construction
of any off-site improvements, to the extent reasonably allocable to the Land
(which the parties agree shall be based on a land value of $_______per gross
square foot of the Building), (ii) hard construction costs incurred by Landlord
in connection with developing, constructing, and equipping the Improvements in
accordance with the Construction Documents, (iii) soft costs incurred by
Landlord for legal fees, architectural fees, engineering fees, survey expenses,
lender fees, mortgage broker fees, real estate taxes, personal property taxes,
front foot benefit charges and other special assessments, recording and transfer
taxes with respect to the conveyance of the Land to Landlord and the recording
of any deed of trust against the Land, building permit fees, pre-Commencement
Date interest and fixed return costs under any Project Financing (defined
below), leasing commissions and other brokerage expenses, Net Operating Deficit,
and fees to local utilities for connections, (iv) other costs incurred in the
initial development and construction of the Project and within the categories
and narrative reflected within the Preliminary Budget, and (v) the Development
Fee. In all events, Costs shall not be increased by any cost overruns resulting
from (a) any failure to construct the Improvements in accordance with the
Construction Documents, (b) any failure of Landlord to comply with any provision
of this Agreement, (c) any failure of Landlord to

C-3



--------------------------------------------------------------------------------



 



complete construction of the Improvements by the Target Date other than as a
result of Tenant Delays and/or Force Majeure, (d) the negligence or other
wrongful actions of Landlord, (e) any penalties or other charges imposed on
Landlord for late performance or Landlord’s default under the Construction
Contracts, any contracts with the Design Professionals, or the Project
Financing, and (f) any overtime or other additional expenses required to meet
the Target Schedule not set forth in the base construction contract with the GC,
except to the extent occasioned by Tenant Delays and/or Force Majeure or as
otherwise provided for herein. Costs shall be decreased by any and all discounts
or rebates received by Landlord in connection with any work performed or
expenses incurred in connection with this Agreement.

     “Development Fee” shall mean all amounts payable as development fees by
Landlord to its development manager pursuant to the DSA.

     “Development Performance Standards” have the meaning given to such term in
the Redevelopment Agreement.

     “DSA” means that certain Development Services Agreement dated October ___,
2002 between Landlord and Mesirow Stein Development Services, Inc., the
development manager for the first phase of the Project.

     “Excess Base Building Costs” shall mean all incremental additional Costs of
performing Landlord’s Base Building Work in excess of the Target Costs, but
solely to the extent due to increases in Variable Costs, increases in Guarantied
Costs due to Permitted Overruns, or the performance of any Change Orders
affecting Landlord’s Base Building Work which are requested by Tenant and
approved by the parties pursuant to Section II, below. All Excess Base Building
Costs shall be payable by Tenant to Landlord, at Landlord’s election, either
(1) through a cash payment as to all or any part of the amount of such Excess
Base Building Costs, within thirty (30) days after Landlord’s written demand, or
(2) by including all or a portion (as Landlord may elect) of such Excess Base
Building Costs in the Total Cost to Complete.

     “Excess Costs” means both Excess Base Building Costs and Excess TI Costs.

     “Excess TI Costs” shall mean the sum of (i) all Costs for Landlord’s TI
Work, to the extent in excess of the TI Allowance, plus (ii) the incremental
additional cost associated with any Change Orders to Landlord’s TI Work
requested by Tenant, plus (iii) any additional costs of construction which are
incurred by Landlord due to Tenant Delays or Tenant’s default under the Lease or
this Exhibit C or which are otherwise contemplated to be paid by Tenant under
this Exhibit C. All Excess TI Costs shall be payable by Tenant to Landlord, at
Landlord’s election, either (1) through a cash payment as to all or any part of
the amount of such Excess TI Costs, within thirty (30) days after Landlord’s
written demand, or (2) by including all or a portion (as Landlord may elect) of
such Excess TI Costs in the Total Cost to Complete.

     “Final Payment Date” shall mean sixty (60) days after the Commencement
Date.

C-4



--------------------------------------------------------------------------------



 



     “Final Reconciliation” shall mean a reasonably detailed written
reconciliation prepared by Landlord within sixty (60) days after final
completion of the Improvements, of the Total Cost to Complete.

     “Force Majeure” shall mean any act of God, war, civil riot, insurrection,
strike or other labor dispute, unusual delays in transportation, unusually
inclement weather, permitting delays, other governmental delays, condemnation,
fire or other unavoidable casualty, acts of terrorism or bio-terrorism,
increased military alert status, or other cause, event or circumstance which is
beyond the reasonable control of Landlord, provided (i) financial inability
shall not constitute a cause, event or circumstance which is beyond the
reasonable control of the parties hereto, and (ii) if Landlord claims the
benefit of a delay due to Force Majeure, it shall have the obligation to use all
reasonable and diligent efforts to minimize the duration of such delay.

     “GC” shall mean the general contractor selected by Landlord to perform
Landlord’s Work hereunder.

     “Guaranteed Costs” shall mean those hard and soft costs associated with
Landlord’s Work which Landlord is guarantying will not exceed the amounts set
forth in the Approved Project Budget, and which are reflected by the marking of
such costs with an asterisk within the Approved Project Budget; provided that
the total Guaranteed Costs set forth in the Approved Project Budget may
nevertheless be subject to adjustment if the increase in cost is due to a
“Permitted Overrun”, as such term is defined herein.

     “Improvements” shall mean the Building, all interior improvements thereto,
and all exterior site improvement to be constructed by Landlord on the Land in
accordance with the Approved Concept Plan and, ultimately, the Construction
Documents.

     “Invoices” shall mean any invoices which Landlord has received for payment
in respect of Landlord’s Work, along with requisitions therefor (on standard AIA
forms G702 and G703, or a substantially similar form).

     “Landlord’s Base Building Work” shall mean the construction of the shell of
the Building, all major mechanical, electrical, plumbing, fire safety and HVAC
systems therein (exclusive of the portions of such systems which form a part of
the Tenant’s leasehold improvements, but including core area improvements such
as electrical and telephone rooms, restrooms and the like), and all appurtenant
exterior site improvements, including but not limited to surface parking areas,
sidewalks, curbs and gutter, and exterior utilities, lighting, landscaping,
storm and sanitary sewer facilities, all completed in substantial accordance
with the Approved Base Building Plans.

     “Landlord’s TI Work” shall mean the construction of interior leasehold
improvements to the Premises, including interior lighting, electrical and HVAC
distribution systems, interior partitioning, flooring, and other leasehold
improvements which are not part of the core areas of the Building, in accordance
with the Approved TI Plans.

C-5



--------------------------------------------------------------------------------



 



     “Landlord’s Work” shall mean, collectively, Landlord’s Base Building Work
and Landlord’s TI Work.

     “Net Operating Deficit” shall mean and refer to the amount by which the
ordinary and necessary expenses, including debt service, incurred in connection
with the operation of the Improvements during the period prior to the
Commencement Date exceeds the gross revenues actually received from the
operation of the Improvements during such period (if any). Landlord shall be
responsible for, and Costs shall not include, any increase in Net Operating
Deficit due to a failure of Tenant to occupy the Premises as a result of
Landlord’s failure to achieve Substantial Completion by the Target Date other
than as a result of Tenant Delays and Force Majeure.

     “Outline Specifications” shall mean the outline specifications developed
and approved by the parties pursuant to Section II of this Work Agreement. The
Outline Specifications will set forth defined parameters for Landlord’s Base
Building Work and general specifications for leasehold improvements, including
specifications for demolition, earthwork, clearing and grubbing, excavation and
backfill, site drainage and utilities, paving, curbing, landscaping, site fire
protection and water service, base building materials, foundations, masonry,
structural elements, carpentry and millwork, moisture protection, roofing, doors
and windows, interior partitioning, lighting, utility and HVAC distribution
systems, common area finishes, other finishes and known specialty items
(including UPS systems, generator requirements, SCIF rooms and the like).

     “Permitted Overruns” shall mean any increase in Total Cost to Complete
(defined below), including both Variable Cost and Guarantied Cost items, caused
by (i) any change orders to the Construction Documents or Construction Contract
which result in increased Costs, to the extent requested by Tenant, caused by
Tenant Delay or Tenant acts or omissions, or agreed at the time of Tenant’s
approval thereof to constitute a Permitted Overrun; (ii) overruns in any
Variable Cost category reflected in the Approved Project Budget, except to the
extent such increase in cost was caused by Landlord’s non-performance,
negligence or willful misconduct; (iii) costs resulting from the need to address
unforseen site or geotechnical conditions or site or geotechnical requirements
which arise after execution of this Lease, such as issues discovered during the
course of construction of Landlord’s Work; (iv) costs resulting from increased
demolition expenses arising due to unknown environmental conditions encountered
in the course of demolition activity, (v) additional costs due to increases in
interest rates and financing costs; (vi) tenant improvement costs in excess of
the TI Allowance amount reflected within the Approved Project Budget; (vii) any
additional costs of any kind whatsoever arising from any failure by Tenant to
comply with any provision of this Work Agreement or due to Tenant Delay or Force
Majeure, and (ix) any overtime or other additional expenses required to meet any
special scheduling requirements of Tenant or otherwise incurred at Tenant’s
request.

     “Phasing Plan” shall mean and refer to a plan for the phased delivery of
different identified portions of the Premises to Tenant, in order to allow for
the orderly completion and delivery of possession of the Premises by Landlord,
and an orderly process for move-in activities by Tenant. The Phasing Plan shall
be agreed to by mutual agreement of Landlord and Tenant no later than the

C-6



--------------------------------------------------------------------------------



 



time of the parties’ agreement on the final Construction Documents for
Landlord’s TI Work, so that bidding of the TI Construction Contract can
encompass any phasing requirements associated therewith.

     “Preliminary Budget” shall mean the Preliminary Budget which is developed
by the parties for each phase of Landlord’s Work pursuant to Section II of this
Work Agreement (including all schedules and narrative attached thereto).

     “Preliminary Schedule” shall mean the Preliminary Schedule which is
developed by the parties for each phase of Landlord’s Work pursuant to Section
II of this Work Agreement.

     “Project Budget” shall mean the budgets prepared pursuant to this Work
Agreement on an ongoing basis in order to update the Preliminary Budget based on
more current or accurate information as to cost.

     “Project Financing” shall mean and refer to any acquisition, development
and construction loan, and any other “mezzanine” loan or third-party equity
investment financing or funding necessary to fund the Total Cost to Complete,
and encompasses all debt service, fixed interest or fixed return required to be
paid in connection therewith, as well as any and all costs associated with
originating, procuring and making full settlement upon the same.

     “Remaining Costs” shall mean those estimated Costs which have not been paid
as of the Final Payment Date, as reasonably estimated by Landlord, but which
will have to be incurred and paid after the Final Payment Date in order to
complete construction of the Improvements and complete performance of all of
Landlord’s obligations with regard to the acquisition of the Land and the
development and construction of the Improvements.

     “Shell Construction Contract” shall mean the construction contract entered
into with the GC for construction of Landlord’s Base Building Work (including
without limitation all exterior site improvements). The Shell Construction
Contract and the TI Construction Contract may, at Landlord’s option, be
consolidated into a single construction contract covering all of Landlord’s
Work.

     “Site Plan” means a site plan for redevelopment of the Land to accommodate
the construction of the Building and other aspects of Landlord’s Base Building
Work, which shall be developed in accordance with the Approved Concept Plan and
Development Performance Standards, approved by the parties and submitted for
approval to the County, all in accordance with Section II of this Work
Agreement.

     “Substantial Completion”, “substantially complete” and phrases of a similar
nature shall mean, with regard to particular work, completion of the applicable
work in accordance with the approved plans therefor (as modified by any approved
change orders thereto), other than minor modifications due to the unavailability
of specified equipment or materials or due to unforseen field

C-7



--------------------------------------------------------------------------------



 



conditions, and exclusive of incomplete or defective items of the type normally
included within a punch list. Substantial Completion of Landlord’s Work as a
whole shall mean (1) that all interior leasehold improvements have been
completed in accordance with the approved Construction Documents (as defined
below), other than (A) special, non-standard items requested by Tenant that
require a lead time for procurement and/or installation which is inconsistent
with the Approved Schedule, and (B) “punch list” items and other minor defects
which will not unreasonably interfere with Tenant’s ability to lawfully take
occupancy of the Premises or to conduct its business therein; (2) the Building
shell and all base building systems serving the Premises have been substantially
completed and/or are operational; (3) all exterior/site improvements, including
but not limited to surface parking areas and exterior utilities, have been
substantially completed and/or are operational, other than final landscaping and
paving installations which must be deferred due to seasonal considerations and
do not unreasonably interfere with Tenant’s occupancy and enjoyment of the
Premises (and subject to punch list items); and (4) Landlord has obtained all
governmental inspection and other approvals capable of being obtained by
Landlord in connection with such construction prior to Tenant’s installation of
its trade fixtures, furniture and equipment (including without limitation a
permanent or temporary certificate of occupancy or its equivalent permitting
Tenant to lawfully occupy the Premises, or any applicable portion thereof,
unless the same cannot be obtained by Landlord prior to such installations by
Tenant). Substantial Completion shall not be dependent upon the issuance of an
occupancy permit (or its equivalent) except and solely to the extent the
non-issuance thereof is caused by Landlord’s failure to properly complete
particular items of Landlord’s Work.

     “Target Cost” shall mean the projected total Cost to Complete determined by
the parties during the design phase of this Work Agreement, as set forth in
Section II, below, which shall consist of an amount designated as Guaranteed
Costs and an amount designated as Variable Costs, as each such term is defined
herein, and shall be reflected in the Preliminary Budget approved by the
parties.

     “Target Date” shall mean the date for completion of each applicable phase
of the Premises as set forth in the Approved Schedule for such phase.

     “Tenant Delay(s)” shall mean any delay in the performance of Landlord’s
Work occasioned by (i) the actions, omissions or interference of Tenant, its
agents, employees, agents, contractors and subcontractors, with respect to any
aspect of the design, permitting and/or performance of Landlord’s Work, and
(ii) any other item which, under the terms of this Exhibit C constitutes a
Tenant Delay, including without limitation any delay by Tenant in the review and
approval of the Base Building Plans and the TI Plans, and/or any delay
occasioned by a change order requested or approved by Tenant.

     “Tenant’s Load Letter” shall mean a complete list in tabular form of
Tenant’s special equipment, including the quantities and locations of the
following: personal computers, special computer rooms and other equipment
therein, electrical generators and uninterrupted power supply (UPS) equipment,
continuously operating electric motors, copiers, cooking hood exhausts or other
exhaust requirements indicating circuits and/or “clean” power, grounding
requirements, other special

C-8



--------------------------------------------------------------------------------



 



requirements for other heat-generating equipment, and any future load that
Tenant requires or anticipates requiring. In addition to quantities and
locations, Tenant shall provide the name, manufacturer, model number, voltage,
phase, full load amperage, watts or horsepower, heat output in BTU, plumbing
connection requirements, and any special operating temperature and humidity
requirements and any other special requirements for any other special equipment.
Tenant shall also designate any areas of high density occupancy, twenty-four
hour cooling requirements, and any special light switching requirements.

     “Tenant’s Representative” shall be a single individual designated by Tenant
in a written notice to Landlord (and who may be changed by Tenant at any time
upon giving Landlord prior written notice thereof), who Tenant agrees shall be
available to meet and consult with Landlord at the Building as Tenant’s
representative respecting the matters which are the subject of this Exhibit C
and who, as between Landlord and Tenant, shall have the power to legally bind
Tenant with respect to notices from Tenant making requests for and approving
changes, giving approval of plans or work, or otherwise giving directions to
Landlord under this Exhibit C.

     “Tenant Work” shall mean any construction work, systems furniture
installations and other installations (including telephone systems, upgraded
security systems, computer LAN wiring or other similar installations), to the
extent the same are not provided for under the Construction Documents and are
intended by Tenant to be performed by Tenant or under Tenant’s supervision.

     “TI Allowance” shall mean the allowance to be given for tenant
improvements, as established in the Preliminary Budget developed pursuant to
Section II of this Work Agreement.

     “TI Construction Contract” shall mean the construction contract entered
into with the GC for construction of Landlord’s TI Work.

     “TI Plans” shall mean architectural plans, construction drawings and
mechanical, electrical and plumbing (MEP) drawings for the Premises, in form
sufficient for the permitting and construction of the Premises.

     “Total Cost to Complete” shall mean the sum of the all final Costs as
determined after final completion of all of the Improvements, but in no event
more than the Target Cost except to the extent the Target Cost is increased or
decreased (i) due to increases or decreases in the Variable Costs, and/or (ii)
due to increases in the Guarantied Costs occurring by virtue of any Permitted
Overruns (as defined below).

     “Variable Costs” shall mean those hard and soft costs associated with
Landlord’s Work which Landlord is not guarantying will exceed the amounts set
forth in the Approved Budget, and are reflected by the marking of such costs
with two asterisks within the Approved Budget.

C-9



--------------------------------------------------------------------------------



 





II.   LANDLORD’S WORK

     A.  Landlord’s Base Building Work/Design and General Performance Covenant.

          (1) Landlord’s Base Building Work - Generally. Upon acquisition of the
Land, agreement on the Site Plan and Approved Base Building Plans, entry into
the Shell Construction Contract, and issuance of Site Plan approval and a
building permit allowing such construction, Landlord shall construct (or cause
to be constructed) Landlord’s Base Building Work, all in accordance with the
provisions of this Exhibit C. Such construction shall be completed in
substantial accordance with the Approved Base Building Plans.

          (2) Site Plan. Within the time frames provided for in the Acquisition
Agreement, Landlord shall cause its civil engineer and other Design
Professionals to prepare a proposed Site Plan for submission to the County.
Landlord shall prepare such Site Plan in collaboration with Tenant regarding
major site design features, and consistent with the Concept Plan and Development
Performance Standards, and, prior to submission, Landlord shall provide a copy
of the proposed Site Plan to Tenant for comment and approval. Within a
reasonable time period after Landlord’s receipt of Tenant’s approval of the Site
Plan, Landlord shall submit the Site Plan to the County for review and approval,
and diligently pursue the granting of such approval.

          (3) Development of General Design and Schedules. Upon reaching final
approval of the Site Plan, and concurrent with its submission to the County for
approval (if not earlier), Landlord and Tenant shall meet to develop (i) Outline
Specifications for all base building improvements, site improvements and tenant
improvements consistent with the Approved Site Plan and Concept Plan, and taking
into account the particular requirements of Tenant’s proposed use of the
Premises, (ii) a Preliminary Schedule for the design and construction for
Landlord’s Work, and (iii) a Phasing Plan for the phasing of any construction,
as and to the extent desired by the parties. The Outline Specifications,
Preliminary Schedule and Phasing Plan shall each be subject to the mutual review
and approval of Landlord and Tenant, to be achieved within ninety (90) days
after Landlord’s submission of the Site Plan to the County for approval. After
reaching final agreement upon the Outline Specifications. Preliminary Schedule
and Phasing Plan, Landlord shall prepare (and submit to Tenant for review and
approval) a Preliminary Budget for Landlord’s Work consistent with Site Plan and
Outline Specifications (which will provide as much preliminary budgetary
information as is then reasonably available, broken down (1) into Guarantied
Cost and Variable Cost line items, and (2) to reflect those items which apply to
all phases of construction, and those items which apply only to each separate
phase of construction). The Tenant Improvements line item in the Preliminary
Budget will reflect a market rate, per square foot tenant improvement allowance.
Once agreement is reached upon the Outline Specifications, Preliminary Schedule,
Phasing Plan and Preliminary Budget, and subject only to the availability of
(and closing upon) required financing (as more fully provided for hereinbelow),
Landlord and Tenant shall each be required to proceed with final base building
and tenant improvement design, and construction, as set forth in the balance of
this Work Agreement, without further right of termination. Either prior to, or
within ninety (90) days after, agreement is reached upon the Outline
Specifications, Preliminary Schedule, Phasing Plan and

C-10



--------------------------------------------------------------------------------



 



Preliminary Budget, Landlord will use diligent efforts to determine if equity
and/or debt financing is available for the development of the Building and
Premises (and each phase thereof) in accordance with this Lease. If Landlord has
not accepted a commitment for such financing prior to the expiration of such
90-day period, or it is reasonably apparent prior to such date that a commitment
for such financing on commercially reasonable and feasible terms (as determined
by Landlord in good faith) is not going to be available despite Landlord’s
diligent, good faith efforts, then either Landlord or Tenant shall have the
right to terminate this Lease upon written notice to the other at any time prior
to the date a commitment for such financing is accepted by Landlord and a
commercial lender and/or equity source. In addition, if Landlord and Tenant do
not reach agreement on the Site Plan, Outline Specifications, Preliminary
Schedule, Phasing Plan and/or Preliminary Budget for any phase of construction
of the Building and premises within the time frames set forth above, despite
their good faith efforts, either Landlord or Tenant shall have the right to
terminate this Lease upon written notice to the other at any time prior to the
date all such items are approved by Landlord and Tenant. The parties understand
that changes in market conditions and the availability of financing could affect
their willingness or ability to reach final agreement on any or all of the
foregoing items, and that, beyond the obligation to act in good faith in
furtherance of the mutual objectives of the parties as reflected in this Lease,
neither shall be bound to proceed if they cannot reach agreement on such items
despite their good faith efforts. This Lease shall be further contingent upon
Landlord’s closing a construction loan and/or equity financing providing for all
anticipated Costs of Landlord’s Work hereunder (and if such a loan or other
financing is not closed within ninety (90) after the date indicated for such
closing in the Preliminary Schedule or Approved Schedule, whichever is then
applicable, then either Landlord or Tenant shall have the right to terminate
this Lease upon written notice to the other at any time thereafter until the
date such financing is consummated). Promptly after determining that financing
will be available for the development of the Building and Premises in accordance
with this Lease, and final agreement on the Site Plan, Outline Specifications,
Preliminary Schedule, Phasing Plan and Preliminary Budget for each applicable
phase of construction, Landlord will proceed with the preparation of Base
Building Plans, and will submit an updated version of the Preliminary Schedule
to Tenant for approval (upon which approval the same shall constitute the
“Approved Schedule” hereunder).

          (4) Base Building Plans. Subject to the terms of Subsection II.A.(3),
above, and within the time frames set forth in the Approved Schedule, Landlord
shall cause Landlord’s Architect and other Design Professionals to prepare the
Base Building Plans, and Tenant shall provide to Landlord, for Landlord’s review
and approval (which shall not be unreasonably withheld, conditioned or delayed),
Tenant’s Load Letter. As the Base Building Plans are completed, Landlord shall
provide copies thereof to Tenant for its review and approval. Tenant may
disapprove any Base Building Plans submitted to it for its approval only if
Tenant reasonably determines that such Base Building Plans are materially
inconsistent with the Site Plan, Preliminary Budget and/or the Outline
Specifications. Tenant shall use all due diligence and reasonable efforts to
review the Base Building Plans and to provide Landlord with written notice of
its approval or disapproval thereof, in accordance with the time frames set
forth in the Approved Schedule, and if disapproved by Tenant, Tenant shall
return such Base Building Plans to Landlord with its explicit objections and
suggested modifications. If Tenant’s modifications are acceptable to Landlord,
the Base Building Plans shall

C-11



--------------------------------------------------------------------------------



 



thereafter be revised by Landlord’s architect to reflect the applicable changes,
and the same shall be resubmitted to Tenant for approval within the time frames
set forth in the Approved Schedule. If, upon receipt of Tenant’s proposed
modifications, Landlord wishes to take exception thereto, Landlord may do so
within five (5) business days after the date upon which Landlord first received
Tenant’s proposed modifications. In such event, Landlord shall deliver revised
Base Building Plans to Tenant prior to the expiration of such five (5) business
day period, and Tenant shall grant its approval or disapproval thereto, and/or
state any further objections or proposed modifications, within five (5) business
days after receipt thereof. After the first submission and resubmission,
Landlord and Tenant agree to restrict further objections or disputes to matters
which have not previously been agreed upon or accepted by the other party, and
to deliver revised submissions or objections within a five (5) business day
period. The parties shall, in all events, attempt to reach agreement as soon as
possible, and within the time frames set forth in the Approved Schedule. The
process of submissions and resubmissions shall continue thereafter until final
agreement is reached. Each party agrees that its failure to respond to a
submission or resubmission within the above-referenced time frames shall
constitute such party’s acceptance of the submission or resubmission in
question.

          (5) Performance of Landlord’s Base Building Work. Following final
approval of the Approved Base Building Plans, and subject to the satisfaction of
any financing contingency set forth herein, Landlord agrees to apply for and
diligently pursue the issuance of a building permit for the performance of
Landlord’s Base Building Work. Tenant acknowledges that Landlord may apply for a
building permit which encompasses only Landlord’s Base Building Work, or which
encompasses all of Landlord’s Work, and which takes into account any phasing of
construction pursuant to the Phasing Plan. Promptly after the latest to occur of
(i) Landlord’s closing on debt and/or equity financing for such construction,
(ii) the issuance of such building permit, or (iii) Landlord’s entry into the
Base Building Construction Contract, Landlord will cause Landlord’s Base
Building Work to be commenced, completed, installed or performed, as the case
may be, in accordance with the Approved Base Building Plans and Phasing Plan,
subject only to variations as described below, and any modifications required by
applicable governmental authorities in review of the Approved Base Building
Plans as part of the process of obtaining a building permit. During construction
of the Building, Landlord shall have the right to make substitutions of
material(s) of equivalent grade and quality, and to make changes necessitated by
conditions met in the course of construction, provided Landlord shall seek
Tenant’s approval of any material change to the Approved Base Building Plans
within the scope of the aforesaid circumstances, which shall not be unreasonably
withheld, conditioned or delayed, provided that it shall be deemed unreasonable
for Tenant to withhold its consent to any such changes if there is general
conformity of such changes to the Approved Concept Plans, and shall be deemed
given if Tenant fails to respond within three (3) days of a request for
approval.

C-12



--------------------------------------------------------------------------------



 





  B.   Landlord’s TI Work/Design and General Performance Covenants.

          (1) Preparation of Plans and Specifications.

               (a) Within thirty (30) days after the date upon which the
Approved Base Building Plans have been agreed upon, and consistent therewith
(and with the Phasing Plan) Landlord and Tenant shall reach agreement on the
Approved Space Plan (an initial draft of which shall be prepared by Landlord’s
architect in consultation with Tenant).

               (b) Promptly after approval of the Approved Space Plan and
Tenant’s Load Letter, Landlord shall cause its Design Professionals to commence
to prepare the TI Plans.

          (2) Approval of and Revisions to Plans and Specifications. As soon as
practicable after receipt of such TI Plans, but in no event more than ten (10)
business days after receipt thereof, Tenant shall return such TI Plans to
Landlord with its objections, suggested modifications and/or approval. If
Tenant’s modifications are acceptable to Landlord, said TI Plans shall
thereafter be revised by Landlord’s architect to reflect the applicable changes,
and the same shall be resubmitted to Tenant for approval within ten
(10) business days after their receipt by Landlord. If, upon receipt of Tenant’s
modified Drawings and Specifications, Landlord wishes to take exception thereto,
Landlord may do so within ten (10) business days after the date upon which
Landlord first received Tenant’s proposed modifications to the TI Plans. In such
event, Landlord shall deliver revised TI Plans to Tenant prior to the expiration
of such ten (10) business day period, and Tenant shall grant its approval or
disapproval thereto, and/or state any further objections or proposed
modifications, within five (5) business days after receipt thereof. After the
first submission and resubmission, Landlord and Tenant agree to restrict further
objections or disputes to matters which have not previously been agreed upon or
accepted by the other party, and to deliver revised submissions or objections
within a five (5) business day period. The parties shall, in all events, attempt
to reach agreement as soon as possible, and within thirty (30) days after the
date upon which Landlord first received Tenant’s response to the first
submission of TI Plans from Landlord to Tenant. The process of submissions and
resubmissions shall continue thereafter until final agreement is reached. Each
party agrees that its failure to respond to a submission or resubmission within
the above-referenced time frames shall constitute such party’s acceptance of the
submission or resubmission in question.

          (3) Landlord’s TI Work. Following final approval of the Approved TI
Plans, Landlord agrees to apply for a building permit for the performance of
Landlord’s TI Work. Tenant acknowledges that Landlord may apply for a building
permit which encompasses only Landlord’s TI Work, or which encompasses all of
Landlord’s Work, and may reflect any phasing contemplated under the Phasing
Plan. Promptly after the latest to occur of (i) the issuance of such building
permit, (ii) Landlord’s entry into the TI Construction Contract, and (iii) the
completion of such portion of Landlord’s Base Building Work as is necessary in
order to commence Landlord’s TI Work in a manner consistent with prudent
construction practices, Landlord will cause Landlord’s TI Work to be commenced,
completed, installed or performed, as the case may be, in accordance with the
Approved TI Plans, subject only to minor variations and/or variations
necessitated by the unavailability of specified materials and equipment, and any
modifications required by applicable governmental authorities in review of the
Approved TI Plans as part of the process of obtaining a building permit.

C-13



--------------------------------------------------------------------------------



 



          (4) Change Orders. Tenant shall be allowed to make change orders to
the Construction Documents provided that (i) any such proposed change order
shall be submitted to Landlord for Landlord’s consent, and Landlord shall have
three (3) business days after receipt of all documentation necessary for
Landlord to properly review such change order within which to review and either
approve or disapprove same within the same standard of review as would be
applicable to any alteration of the Premises proposed by Tenant after the Rent
Commencement Date pursuant to Section 1.5 of the Lease (and provided further
that, in the event Landlord does not approve all items set forth in said
proposed change order, Landlord will notify Tenant of the basis for its
disapproval, and Landlord and Tenant will work together expeditiously and in a
commercially reasonable manner to reach agreement on any such proposed change
order), (ii) any and all incremental additional costs associated with such
change order(s) shall constitute Excess Base Building Costs or Excess TI Costs,
as the case may be, and (iii) any delay in the Substantial Completion of
Landlord’s Work occasioned by any such change order shall be deemed a “Tenant
Delay” within the meaning of this Exhibit C.

          (5) Tenant’s Inspection Right. Subject to the insurance requirements
and the rules and regulations of the GC, Tenant’s Representative shall have the
right during normal working hours, and accompanied by a representative of either
Landlord or the GC, to have access to the Premises for purposes of observation
and inspection only during the performance of Landlord’s Work, provided that
Tenant or Tenant’s Representative shall have the obligation to provide prior
notice of any such entry to the GC and to Landlord’s Project Manager. The right
of Tenant and Tenant’s Representative to enter the Building prior to the Target
Date shall in no way interfere with or delay the completion of Landlord’s Work,
and any delays in the Substantial Completion of Landlord’s Work caused by such
entry shall constitute a Tenant Delay hereunder. Access for such purposes shall
not be deemed to constitute possession or occupancy, provided, however, that any
such entry and/or occupancy shall be subject to all of the terms and conditions
of the Lease, except for the payment of Rent.

          (6) Interim Correction of Defects. Landlord shall promptly undertake
and diligently prosecute (or cause the GC to undertake and prosecute) the
correction of any defects in Landlord’s Work of which Landlord is notified in
writing as a result of any of the aforesaid inspections by Tenant. In addition,
on the date of Substantial Completion of Landlord’s Work, it shall be
conclusively deemed that all work theretofore performed by or on behalf of
Landlord and not objected to by Tenant as aforesaid was satisfactorily performed
in accordance with, and meeting the requirements of, this Lease, and, except as
provided in the following sentence, Landlord shall be relieved of further
obligation hereunder with respect to such work. The foregoing presumption shall
not apply, however: (i) to required work not actually completed by Landlord,
which Landlord agrees it shall complete with reasonable speed and diligence, or
(ii) to latent defects in such work which could not reasonably have been
discovered theretofore, provided that Tenant notifies Landlord thereof within
one (1) year after occupancy, or (iii) to work covered by warranties provided to
Landlord by Landlord’s Contractor, or any subcontractors, with respect to
Landlord’s Work but only during the period such warranties remain in force.

          (7) Substantial Completion; Delivery of Possession; Punch List.

               (a) The process and requirements associated with notifying Tenant
that Landlord’s Work with respect to any phases of the Premises has been
Substantially Completed, with

C-14



--------------------------------------------------------------------------------



 



arranging for a joint inspection thereof, with the timing of Landlord’s tender
of possession thereof to Tenant, and with regard to the resolution of any
disputes relating to Landlord’s SC Notice (as defined in the Lease), shall be
governed by the provisions of Section 1.3(b) and (c) of the Lease, as if fully
restated herein.

               (b) If, in the course of any joint inspection of phases of the
Premises conducted pursuant to Section 1.3 of the Lease, Tenant discovers minor
deviations or variations from the Construction Documents of a nature commonly
found on a “punch list” (as that term is used in the construction industry),
Tenant shall promptly notify Landlord of such deviations; provided, however,
that in the event of a dispute, Landlord (or Landlord’s Architect) and Tenant
shall negotiate in good faith, using their reasonable discretion, to determine
which items constitute punch list items. The existence of such punch list items
shall not postpone the Rent Commencement Date of this Lease nor the obligation
of Tenant to pay Rent, additional rent or any other charges due under this
Lease.

               (c) Landlord covenants and agrees to complete all items on
Tenant’s punch list as soon as reasonably practicable under the circumstances;
provided, however, Tenant’s acceptance of the Premises, subject to completion of
all punch list items, shall not be deemed a waiver by Tenant of any warranty or
other claims, if any, that Tenant may have, directly or indirectly, against
Landlord, the GC or subcontractors to the extent any of them are involved in the
construction of the Premises. Landlord covenants and agrees to repair or replace
any latent defects in its work or in the Building systems and structures as soon
as reasonably practicable after Tenant provides notice thereof to Landlord;
provided, however, that Landlord shall have no obligation to repair or correct,
nor any liability for, defects in any such work for the initial buildout to the
extent Landlord is notified thereof more than one (1) year after the date of
Substantial Completion of Landlord’s Work; or in the case of any such defect
previously repaired, first detected more than one (1) year from the date of the
last repair of such defect. The foregoing shall not affect, however, any of the
general repair covenants set forth in the Lease.

          (8) Early Work and Furniture Installation.

               (a) Landlord acknowledges that Tenant wishes to commence
operations in each applicable phase of the Premises as soon as possible after
Landlord’s Work is Substantially Complete, and that there may be some aspects of
Tenant Work that may need to be completed before Tenant can commence operations
within any phase of the Premises. Therefore, Landlord and Tenant acknowledge and
agree that Tenant shall be given access to each applicable phase of the Premises
prior to the Substantial Completion of Landlord’s Work, as and to the extent set
forth below, so that Tenant may perform certain items of Tenant Work, and
thereby expedite Tenant’s use and occupancy of such phase of the Premises. Any
such items of Tenant Work shall be agreed upon in writing by Landlord and Tenant
in their reasonable discretion prior to the commencement of any such work, and
shall be referred to herein as the “Early Work”, which shall include, without
limitation, any installations of modular furniture in the Premises, and the
installation of phone and data cabling in the Premises, in each instance to the
extent not included within Landlord’s Work. Landlord and Tenant acknowledge and
agree that the installation of modular furniture in the Premises is likely to
constitute the most time-consuming component of the Early Work, and shall be
referred to separately

C-15



--------------------------------------------------------------------------------



 



herein as the “Furniture Installation”. Landlord and Tenant agree that the
performance of any Early Work shall be in accordance with this paragraph
II.B(8).

               (b) Any entry and/or occupancy of the Premises prior to
Substantial Completion of Landlord’s Work and/or the Commencement Date,
including without limitation any early entry for the purposes of performing any
Early Work, shall be subject to all of the terms and conditions of the Lease,
except for the obligation to pay Rent (which will not be applicable until the
Rent Commencement Date, as provided in the Lease). In addition, any entry by the
Tenant, its agents, employees or contractors (any and all of which to be
referred to hereinafter as “Tenant’s Personnel”): (i) shall be subject to the
insurance requirements of Landlord and the GC (which shall provide such
requirements to Tenant within five (5) business days after Tenant requests the
same in writing); (ii) shall comply with any reasonable scheduling requirements
of the GC, and Tenant shall request permission to enter the Premises in writing,
specifying the requested date, time of entry, and which Early Work Tenant
intends to perform, at least five (5) business days prior to any such entry, and
Landlord shall cause the GC to respond promptly to such request and to use
reasonable efforts to accommodate the request, in accordance with the scheduling
restrictions and requirements set forth hereinbelow; and (iii) shall in no way
delay the Substantial Completion of Landlord’s Work, and if Tenant’s Personnel
cause any such delay, the same shall constitute a Tenant Delay hereunder. In
addition, Tenant shall bear the full risk of loss for any materials, equipment
or other property which Tenant’s Personnel bring into the Building or the
Premises in connection with any Early Work, which shall be at Tenant’s sole
risk, and Landlord shall not have any liability therefor.

               (c) Notwithstanding the foregoing to the contrary: (i) Tenant
acknowledges that Tenant’s Personnel shall not be permitted to enter the
Premises prior to the Substantial Completion of Landlord’s Work to perform any
Early Work unless and until Tenant receives permission from Landlord or the GC
for such entry, subject to the terms of Section II.B(8)(d), below, and
(ii) Tenant’s Personnel shall have full access to each of the Premises no later
than the “Furniture Date” for such reflected in the Target Schedule, subject to
Tenant Delays and/or Force Majeure, for the purpose of performing the Furniture
Installation, which access for the Furniture Installation shall include access
to the elevator, delivery dock and trash facilities which is comparable to the
access thereto of the GC and its subcontractors for Landlord’s Work. Landlord
shall ensure that the GC’s schedule for performance of Landlord’s Work shall
include a reasonable block of time which is allocated to Furniture Installation,
and, to a lesser extent, Early Work.

               (d) Tenant shall notify Landlord and the GC at least five
(5) business days prior to the date upon which Tenant requests entry to the
Premises for the purpose of performing any Early Work. Landlord agrees to cause
the GC to cooperate in good faith with Tenant to accommodate Tenant’s requested
entry dates, subject to the terms of this paragraph II.B.(8)(d), provided that
if, prior to the Furniture Date for any Phase of the Premises, the GC determines
that it is not feasible for Early Work to be performed on a particular floor or
floors of the Premises, or determines that allowing such entry would delay the
Substantial Completion of Landlord’s Work, then Tenant’s Personnel shall not
have the right to enter such floor(s). Subject to the foregoing sentence,
Landlord and the GC shall make all reasonable efforts to enable the Tenant to
have access to certain floors of the Premises as they become available (i.e., as
the commencement of Early Work becomes feasible), prior to the Furniture Date.

C-16



--------------------------------------------------------------------------------



 



               (e) Without limitation, Tenant shall be responsible for any
damage to Landlord’s Work caused by Tenant, or its agents, employees and
contractors, in the course of performing any early work and/or furniture
installation.



III.   Timing of Construction.

     A.     Target Date. Subject to Force Majeure and Tenant Delays, Landlord
agrees to use all reasonable and diligent efforts to cause Landlord’s Work to be
substantially completed on or before the Target Date, for each applicable phase
of the Premises. Landlord shall give prompt written notice to Tenant of any
delays in the progress of construction that might prevent substantial completion
of Landlord’s Work on an applicable phase by the Target Date, together with an
estimate of the duration of such delay. If such delay is due to Force Majeure or
Tenant Delays, Landlord will, at Tenant’s option, investigate with the GC if it
is possible to accelerate the completion of Landlord’s Work (through the
authorization of overtime work and the like) in order to reduce or eliminate any
anticipated delay, and, if so, Landlord and the GC will identify the cost which
will be associated with accelerating the completion of Landlord’s Work to the
extent delayed thereby (or the portion thereof which is affected by such delay).
If such acceleration is possible, Landlord will, in consultation with Tenant,
reasonably approve change orders allowing for such acceleration provided, at
Landlord’s sole option, the cost associated therewith will either be payable
directly by Tenant to Landlord within thirty (30) days after written invoice, or
shall constitute a Permitted Overrun.

     B.     Effect of Delay. To the extent that any item of Landlord’s Work
which is required to be substantially completed as of the applicable Target Date
is, in fact, not completed as of such date, the provisions of this Section III.B
and of Section III.C, below, shall apply as Tenant’s sole and exclusive remedy:

          (i) If and to the extent the non-completion of such item(s) does not
materially affect Tenant’s use and occupancy of an applicable of the Premises,
then provided Landlord continues to pursue the completion of such items with all
due diligence, such non-completion shall not affect the Rent Commencement Date
of this Lease or otherwise result in or give rise to any damages or penalties
payable by Landlord to Tenant, or otherwise constitute a default by Landlord
under this Lease.

          (ii) If and to the extent the non-completion of such item(s) does
materially affect Tenant’s use and occupancy of an applicable of the Premises,
then:

               (A) If and to the extent such non-completion occurs as a result
of any event of “Force Majeure”, the Rent Commencement Date of this Lease for
the applicable shall be extended one (1) day for each day which elapses between
the Target Date and the date such items are substantially completed by Landlord
(provided that in no event shall the Rent Commencement Date of this Lease for an
Applicable be extended to a date later than the date upon which Landlord
achieves “Substantial Completion” of Landlord’s Work unless the non-completion
of an item of Landlord’s Work legally prevents Tenant from commencing occupancy
of the Premises).

C-17



--------------------------------------------------------------------------------



 



               (B) If and to the extent such non-completion occurs as a result
of Landlord’s failure to perform, and not as a result of any Tenant Delays or
Force Majeure, then (1) the Rent Commencement Date of this Lease for such shall
be extended one (1) day for each day which elapses between the Target Date for
such and the date such items are substantially completed by Landlord (provided
that in no event shall the Rent Commencement Date of this Lease for a be
extended to a date later than the date upon which Landlord achieves “Substantial
Completion” of Landlord’s Work upon such unless the non-completion of an item of
Landlord’s Work legally prevents Tenant from commencing occupancy of the
Premises), and (2) Tenant shall also be entitled to receive a credit against
Base Rent (commencing on the Rent Commencement Date, as adjusted pursuant to
this subparagraph) of one-half (1/2) day of Base Rent for the applicable for
each of the first thirty (30) days which elapse between the Target Date for such
(as otherwise adjusted due to any Force Majeure or Tenant Delays) and the date
such items are substantially completed by Landlord , three-quarters (3/4) of a
day of Base Rent for each of the second thirty (30) days which elapse between
the Target Date for such (as otherwise adjusted due to any Force Majeure or
Tenant Delays) and the date such items are substantially completed by Landlord,
and one (1) full day’s Base Rent for each day which thereafter elapses until the
earlier of (i) date upon which Landlord achieves “Substantial Completion” of
Landlord’s Work, and (ii) the date upon which Tenant is lawfully permitted to
commence occupancy of the Premises.

               (C) If and to the extent such non-completion occurs as a result
of any Tenant Delay(s), the Rent Commencement Date of this Lease for such shall
be deemed to be the date upon which Landlord’s Work upon such phase would have
been Substantially Completed (and Tenant permitted to lawfully occupy the
Premises) but for such Tenant Delay(s), and Landlord shall not be liable to
Tenant for any Base Rent abatement, damages or other rights and remedies as a
result thereof.

               (D) The provisions of clauses (A), (B) and (C) shall be construed
in conjunction with each other in those cases where delay in completion of items
of Landlord’s Work are caused in part by Force Majeure, in part by Tenant Delays
and/or in part by Landlord’s non-performance.

     C.     Additional Remedies. In addition to the remedies provided in Section
III.B, above, but in lieu of any other rights and remedies at law or in equity,
if (i) Landlord is at any time failing to pursue the performance of Landlord’s
Work diligently, and Landlord fails to recommence such diligent efforts within a
period of more than thirty (30) days after Tenant notifies Landlord in writing
of such failure, or (ii) if Landlord ceases to perform any portion of Landlord’s
Work without good cause for a period in excess of thirty (30) consecutive days,
then the same shall constitute a “Construction Default” by Landlord hereunder.
Upon the occurrence of any Construction Default by Landlord with regard to the
completion of Landlord’s Work, Tenant shall have the right to exercise
self-help, that is, to perform the obligations of Landlord with respect to
Landlord’s Work which

C-18



--------------------------------------------------------------------------------



 



Landlord has failed to perform in accordance with the applicable specifications
for such work, and, upon such performance by Tenant, Tenant shall have the right
to be reimbursed for its reasonable expenses associated with the exercise of
such self-help right, plus interest at the Default Rate from the date such
expenses were paid by Tenant until the date the same are reimbursed by Landlord.
If Landlord fails to make a reimbursement which is due and owing to Tenant under
this subparagraph to Tenant within thirty (30) days after Tenant’s written
demand, and unless there is a bona fide dispute regarding Tenant’s right to such
reimbursement that is then being actively pursued by Landlord, Tenant shall have
the right to deduct the reimbursement amount owed to Tenant from the next
payments of Base Rent and Additional Rent becoming due under the Lease. In order
to obtain any reimbursement from Landlord pursuant to this subparagraph, Tenant
shall be required to submit a written reimbursement request (i) setting forth
(in an AIA Form G701) the amount of the reimbursement requested, (ii) certifying
(A) that a Construction Default by Landlord has occurred pursuant to this Lease
and that all applicable cure periods and cure rights have expired without such
failure having been cured by Landlord, (B) that Tenant has expended the amount
requested to be reimbursed in accordance with the provisions of this
subparagraph for the items reflected within the Form G701 accompanying such
reimbursement request, and (C) that the work for which Tenant is seeking
reimbursement has been performed properly by Tenant or its contractor in
accordance with the Construction Documents applicable to such work, and (iii)
attaching a duly executed release of liens executed by the contractor and any
and all subcontractors and/or materialmen supplying labor and/or materials in
connection with such work, in form satisfactory to Landlord’s title insurance
company to issue a bring-to-date mechanics lien endorsement, or otherwise insure
over such liens, under the mortgagee’s title insurance policy issued in favor of
Landlord’s mortgagee, acknowledging payment of the applicable amounts for such
labor and/or materials, and fully and forever waiving any and all statutory
and/or common law liens which might otherwise be asserted by them against the
Premises (or any portion thereof), the Building or the Land, which in the case
of any interim payment may be limited to all work for which payment has
previously been made, and which, in the case of final payment, shall be an
unconditional and unlimited waiver of any and all statutory and/or common law
liens which might otherwise be asserted by them against the Premises (or any
portion thereof), the Building or the Land.

     D.     Tenant Delay(s). Tenant acknowledges that Tenant Delay(s) may cause
delay in Landlord’s ability to complete items which are part of Landlord’s Work
within the time frames contemplated by this Lease. Accordingly, Landlord’s
completion obligations with respect to Landlord’s Work shall be extended one
(1) day for each day of delay in the completion thereof caused by “Tenant
Delays”; and in such event, the Rent Commencement Date under this Lease for each
applicable shall be deemed to be the date upon which Landlord’s Work upon such
would have been substantially completed (and Tenant lawfully permitted to occupy
the Premises) but for such Tenant Delay(s), and Landlord shall not be liable to
Tenant for any Base Rent abatement, damages or other rights and remedies as a
result thereof.

     E.     Early Substantial Completion. If Substantial Completion of
Landlord’s Work on a phase of the Premises shall occur prior to the Target Date
for such phase, the same shall not affect the timing of the Rent Commencement
Date for such phase (which shall coincide with the date of

C-19



--------------------------------------------------------------------------------



 



Substantial Completion) irrespective of whether Tenant commences to occupy the
Premises on such earlier date, or is unable to do so; provided that (i) in no
event shall the Tenant be required to take occupancy of any phase of the
Premises more than thirty (30) days prior to the Target Date for such phase,
(ii) if the date of Substantial Completion for such phase is more than thirty
(30) days prior to the Target Date, then unless Tenant actually accepts delivery
of possession of such phase prior to such date (in which case the Rent
Commencement Date shall be the date upon which Tenant takes occupancy of such
phase), the Rent Commencement Date for such phase shall, under such
circumstances, be that date which is thirty (30) days prior to the Target Date.



IV.   COST TO COMPLETE

     A.     Payment of Costs. Except as otherwise set forth herein, Landlord
shall be responsible for and shall pay when due all Costs associated with the
acquisition and redevelopment of the Land, and performance of Landlord’s Work,
in accordance with this Exhibit C. All such Costs shall constitute part of the
Total Cost to Complete, except as specifically set forth herein to the contrary.

     B.     Bidding.

          (1) Any reference in this Section IV.B(1) to Tenant shall be deemed to
refer to Tenant acting through Tenant’s Representative after the completion of
Construction Documents. After agreement upon the relevant portions of the
Construction Documents, Landlord shall, with the assistance and cooperation of
the GC, Tenant and Landlord’s Design Professionals, prepare a bidding package
for Landlord’s Work based upon the Construction Documents, to be provided to the
GC’s proposed subcontractors (or, if Landlord so elects, in the bidding of
general contractors).

          (2) Landlord shall promptly issue the aforesaid bidding package to the
GC. The bid solicitation will require that the GC obtain bids from a minimum of
three (3) subcontractors in each applicable trade, all of whom shall be mutually
and reasonably acceptable to Landlord and Tenant, and reasonably determined by
Landlord, Tenant and the GC to have demonstrated ability to perform the work in
a first class, good and workmanlike and timely manner, for each type of work
required. The GC may bid directly for any items of Landlord’s Work. Tenant may
require that specific items be unit priced during the course of the bid process.
Landlord agrees to cause the GC to identify “long lead” items or materials which
will delay Substantial Completion of any portion of Landlord’s Work by the
Target Date, and shall notify Tenant of the same promptly after such
identification can be made. Landlord and Tenant shall cooperate in good faith to
avoid such “long lead” items or materials.

          (3) All subcontractors shall submit their bids directly to the GC and
Landlord, who will review and analyze all bids submitted, and either Landlord or
the GC shall format all the bids for review by Tenant including copies of all
submitted bids (such format, the “Bid Format”). The Bid Format, listing all bids
received, shall be delivered to Tenant and Tenant’s Representative within seven
(7) days after receipt of the last subcontractor bid. Upon receiving the Bid
Format, Tenant shall have seven (7) days to review the Bid Format and request
any clarifications thereof from

C-20



--------------------------------------------------------------------------------



 



Landlord (a “Request for Clarification”). If Tenant makes a Request for
Clarification, Landlord shall promptly commence diligent efforts to cause the
information requested to be furnished, if possible. Within five (5) days after
Tenant’s receipt of the Bid Format, or, if Tenant makes a Request for
Clarification, within five (5) days after Tenant’s receipt of the clarification
requested, Landlord shall deliver the final Bid Format for the Landlord’s Work
(“Final Bid Format”). Landlord, Tenant and the GC shall, within seven (7) days
following Tenant’s receipt of the Final Bid Format, select the subcontractors
mutually determined by them to be the acceptable bid (“Final Bid”), and the
costs associated with such subcontracts shall be incorporated within a revised
budget and shall form a part of the Total Cost to Complete. Although pricing
shall be a consideration, the parties agree that the lowest price bid shall not
necessarily be the Final Bid awarded by the GC if there is a reasonable basis to
award the subcontract to a higher priced bidder (such as considerations relating
to scheduling, coordination of trades, and other factors). The parties agree to
use reasonable, diligent and good faith efforts to make Final Bid selections as
soon as is reasonably practicable after the Final Bid Format is submitted to
Tenant. Once contracts have been awarded, the Preliminary Budget shall be
updated to reflect the pricing of such contracts, and the Preliminary Budget, as
so adjusted, shall constitute the “Approved Project Budget” hereunder.

          (4) The parties generally intend that the Improvements be designed and
constructed within the overall cost limitations of the Preliminary Budget. The
Preliminary Budget, and each subsequent budget, shall contain a line item
contingency for miscellaneous items and unanticipated issues, in an amount equal
to three percent (3%) of the sum of (i) the Final Bid amount for Landlord’s Work
in the aggregate, plus (ii) all Land acquisition costs. If, upon determination
of the Final Bid, any Costs exceed the amount budgeted therefor pursuant to the
Preliminary Budget and/or the Cost of Landlord’s TI Work exceeds the TI
Allowance, Landlord shall, upon Tenant’s written request, engage in a process of
redesigning and value engineering the scope of Landlord’s Work to reduce the
overage or otherwise meet the Preliminary Budget or TI Allowance , provided any
delay in the completion of Landlord’s Work resulting from such redesign or value
engineering shall either (i) constitute a Tenant Delay, if the redesign relates
to Landlord’s TI Work, or (ii) constitute an event of Force Majeure, if the
redesign relates to Landlord’s Base Building Work. Unless Tenant requests such
value engineering, the pricing reflected in the awarded Final Bids shall be
deemed to have been agreed upon by Landlord and Tenant, and will be reflected
within the Approved Project Budget; and if such value engineering is in fact
requested and implemented, the pricing reflected in the revised Final Bids
(reflecting any savings achieved by such value engineering) shall be deemed to
have been agreed upon by Landlord and Tenant, and will be reflected within the
Approved Project Budget.

          (5) Landlord shall provide, or cause the GC to provide, updated
Project Budgets to Tenant on a reasonably frequent basis, but no less than once
monthly. Landlord shall commence review of such Project Budgets on the date of
their submission to Tenant and shall respond in writing to the GC, specifying in
detail any aspects of the updated Project Budgets of which Landlord or Tenant
does not approve. Tenant and Landlord shall attempt, in good faith, to resolve
any differences between the Construction Documents and Project Budget, as
prepared, and the GC’s responses. Landlord and the Project Employees shall
consult and work closely with Tenant, Tenant’s

C-21



--------------------------------------------------------------------------------



 



Representative, and Tenant’s consultants throughout the design and construction
process, and coordinate with Tenant as to all scheduled meetings with the design
and construction professionals, and shall work with Tenant to provide any
requested material information concerning the design and construction of the
Building and Premises to Tenant. Tenant shall not have the right to object to
any items within a Project Budget other than the Variable Cost items.

          (6) In addition, Landlord and Tenant shall endeavor to meet with each
other and with the GC and Design Professionals at least once weekly to review
design and construction issues for Landlord’s Work at all times prior to the
Commencement Date. Landlord or the GC shall, upon Tenant’s written request,
provide a written summary of the weekly progress meetings (which may consist of
meeting minutes) to Tenant’s Representative.

          (7) On a monthly basis, Landlord shall provide Tenant (or Tenant’s
Representative) with copies of any Invoices which Landlord has received for
Landlord’s Work, along with requisitions therefor (on standard AIA forms G702
and G703, or a substantially similar form), plus any additional documentation of
such costs as Landlord or Tenant may reasonably request. Within five (5)
business days after Tenant receives such Invoices, Tenant shall either: (i)
notify Landlord that Tenant in good faith disputes the charges indicated on any
such Invoices (which dispute may be due to Tenant‘s good faith belief that such
portion of Landlord’s Work has not been performed in accordance with the
Construction Documents, or that such Invoices are inconsistent with the Final
Bid); or (ii) sign off on and approve payments of such Invoices. If Tenant
grants its approval pursuant to clause (ii) as aforesaid, then unless Tenant
notifies Landlord otherwise in writing at the time Tenant grants its approval,
Tenant shall be deemed to have agreed that (1) the portion of Landlord’s Work
shown on such Invoices has been Substantially Completed in accordance with the
Construction Documents (except for latent defects and punch list items), and
(2) the value of the work set forth on such Invoices has been incorporated into
Landlord’s Work. Tenant’s failure to respond to a submission under this Section
within such five (5) business day period shall be deemed to constitute its
approval of the applicable submission.

     C. Final Reconciliation.

            (1) Within sixty (60) days after final completion of Landlord’s
Work, Landlord shall provide Tenant with the Final Reconciliation. To the extent
Landlord requires information in Tenant’s possession in order to prepare the
Final Reconciliation, Tenant will provide such information to Landlord promptly
after Landlord’s written request, and Landlord’s delivery of the Final
Reconciliation shall be excused for so long as Tenant delays in providing such
information to Landlord.

            (2) If the Final Reconciliation indicates that there are Excess
Costs of any kind which have not been theretofore paid by Tenant, then either
(i) the Total Cost to Complete shall be increased by an amount equal to all such
Excess Costs (or such portion thereof as Landlord may, in its sole discretion,
elect to include in the Total Cost to Complete), and the Base Rent payable under
the Lease shall be adjusted retroactive to Commencement Date, in accordance with
the Base Rent formula set forth in the Lease, or (ii) Tenant shall pay all such
Excess Costs (or such portion thereof

C-22



--------------------------------------------------------------------------------



 



as Landlord elects not to include in the Total Cost to Complete) to Landlord
within thirty (30) days after delivery of the Final Reconciliation.



V.   TENANT WORK

          A.     Generally.

             (1) In the event Tenant wishes to perform any Tenant Work in the
Premises, whether as part of the initial construction of the Improvements or as
an alteration thereto after the Commencement Date, the provisions of this
Section V shall apply. Any such Tenant Work shall be performed by a contractor
reasonably approved by Landlord in accordance with plans and specifications
approved by Landlord, which approvals shall not be unreasonably withheld. The
procedure for submission of any plans and specifications for Tenant Work shall
be substantially identical to (i.e., a reverse mirror image of) the procedure
for obtaining Tenant’s consent to the TI Plans. Tenant agrees that Landlord will
have the right to inspect the performance of Tenant’s Work by Tenant’s
contractor(s) and subcontractor(s), through a construction manager appointed by
Landlord, and Tenant agrees to cooperate with Landlord to facilitate such
inspection, including without limitation: (A) notifying Landlord and such
construction manager prior to any and all government inspections of Tenant’s
Work so that Landlord’s construction manager can be present therefor; (B)
permitting Landlord’s construction manager free and clear access to the Premises
during the construction period, as necessary to perform such inspections, and
(C) complying (or causing its contractor to comply) with the reasonable
directions of such construction manager in connection with Tenant’s Work, as
long as such directions are not inconsistent with the Construction Documents.
Landlord shall use reasonable efforts not to interfere unreasonably with the
performance of any Tenant Work during the course of any inspections by Landlord
or Landlord’s construction manager pursuant to this Paragraph.

             (2) In the performance of any Tenant Work in accordance with this
Lease, Tenant shall cause its contractor(s) to use reasonable and diligent
efforts not to interfere with ongoing operations in the Buildings, including,
but not limited to Landlord’s Work, and any delay in the completion of
Landlord’s Work which is occasioned by the performance of any Tenant Work shall
constitute a Tenant Delay hereunder. Without limiting the foregoing, Tenant
agrees to cause its contractor to use reasonable and diligent efforts to
minimize excess noise, and to limit its construction activities to the portion
of the Premises being constructed and those portions of the common area (if any)
in which Tenant is permitted to perform Tenant Work in accordance with the
approved plans therefor.

             (3) Tenant’s contractor(s) shall be responsible for all utility
costs associated with the performance of any Tenant Work and shall either supply
its own electricity and other utilities, or shall reimburse Landlord for all
utility consumption associated with such work. Tenant’s contractor(s) shall keep
all construction areas reasonably clean and free of trash and debris, and Tenant
shall police the activities of its contractors, subcontractors and their
respective employees with regard to keeping the Building and Project clean, and
not disturbing any other tenant (if any) in

C-23



--------------------------------------------------------------------------------



 



the course of such construction activities. Tenant’s construction contract shall
indemnify Tenant and Landlord from damages, losses and expenses associated with
the acts and omissions of Tenant’s contractor, its agents, employees and
subcontractors, and shall otherwise be subject to Landlord’s prior reasonable
approval.

          (4) In connection with any Tenant Work, Tenant shall provide to
Landlord copies of all applications for permits, copies of all governmental
inspection reports and/or certificates, and any and all notices or violations
communicated to Tenant or its contractors by applicable governmental
authorities, promptly upon receipt and/or submission thereof, as the case may
be. Tenant agrees to comply (or to cause its contractors to comply) with all
applicable federal, state and local laws, regulations and ordinances in the
performance of any Tenant Work, and to promptly rectify any violations of such
laws caused by the acts or omission of Tenant, its employees, agents and/or
contractors, and Tenant shall be responsible for any non-compliance by Tenant or
its agents, employees and contractors.

          (5) Without limiting the generality or applicability of the foregoing
provisions, or of any other applicable provision of this Exhibit C or the Lease,
Tenant agrees that the following provisions shall apply to the performance of
any Tenant Work:



       (i)    In performing any plumbing work which may require removal of floor
slab in corridors which are otherwise within the common areas of the Building,
Tenant agrees: (A) to conduct such work expeditiously and in a manner which is
calculated to minimize, to the fullest extent possible, any inconvenience to
Landlord’s building personnel, and other Building occupants and invitees (if
any) who use such common corridors; (B) upon completion of the plumbing work, to
restore the finishes within such common corridors to their original condition;
and (C) if materials necessary to match such finishes, upon restoration, to the
finish of the portions of the corridor which were not removed or affected by
Tenant Work, are not available, Tenant shall be responsible to restore the
entire corridor to a uniform finish acceptable to Landlord in Landlord’s
reasonable discretion, consistent with the quality of the existing finish.    
     (ii)    In performing portions of any Tenant Work which involve
construction work upon the exterior of the Building, Tenant agrees that it
shall, at Tenant’s sole expense, restore all areas of the Building’s exterior,
including without limitation all adjacent planting areas, sidewalks and parking
areas, affected by the execution of such Tenant Work, to their original
condition upon the completion of such portions of such Tenant Work.    
     (iii)    Tenant shall protect and restore all work areas of the Building
(including without limitation any portions of the common areas of the Buildings)
required for access to the Premises as part of any Tenant Work, or otherwise
utilized or affected in performing any Tenant Work, including, but not limited
to, the Building roofs, common corridor floors, walls, and ceilings, floor
penetrations and chase wall penetrations. Tenant

C-24



--------------------------------------------------------------------------------



 





  shall use only roofing contractors who are permitted to perform such work upon
the roof without nullifying any then applicable roof warranty for penetrations
and reflashing of affected roof areas (if any), which roofing contractors shall
be subject to Landlord’s reasonable approval, and Tenant and such contractor
shall warrant to Landlord the integrity of any such roof or exterior
penetrations and that the same are free from leakage and are otherwise properly
waterproof. Tenant shall further ensure (and warrant to Landlord) that all floor
penetrations are properly fire-stopped, in accordance with applicable building
and fire codes and prudent construction practices. Landlord’s construction
manager and/or representatives shall be advised at the time Tenant commences any
portion of any Tenant Work involving the exterior of the Building, the Building
roof, the common corridors, and all floor-to-floor penetrations, and all such
work shall be subject to the inspection and approval of Landlord (and in the
case of work involving the exterior of the Building, shall be supervised by
Landlord’s construction manager and/or other representatives). In regard to the
foregoing right of inspection and approval, Tenant and its contractor shall
permit such construction manager and/or representatives free access to all
affected areas of the Premises and Building necessary for Landlord to conduct
such inspections and/or supervision.



       (iv)    Tenant and its contractor performing any Tenant Work shall
provide copies of warranties for such Tenant Work and the materials and
equipment which are incorporated into the Building and Premises in connection
therewith, as well as provide to Landlord all operating and maintenance manuals
for all equipment and materials incorporated into the Building and/or Premises
as part of any Tenant Work. Tenant shall either assign to Landlord, or enforce
on Landlord’s behalf, all such warranties to the extent repairs and/or
maintenance on warranted items would be covered by such warranties. Without
limitation, all aspects of any Tenant Work shall be warranted to be free from
defects in design and workmanship for a period of not less than one (1) year
from substantial completion of construction.

The inclusion of provisions in this Section V.A(5) which impose obligations upon
Tenant and/or Tenant’s contractor with regard to the performance of any Tenant
Work outside of the Premises are intended only to apply to those portions of
Tenant Work (if any) which are approved by Landlord; and the inclusion of such
provisions shall not be construed to impose upon Landlord any obligation to
approve work proposed by Tenant within (or affecting) areas outside of the
Premises.

          (6) Landlord shall be notified not less than three (3) business days
in advance of, and shall have the right to participate in, any inspection of
Tenant Work by Tenant and its contractor in which a punch list for such work is
intended to be prepared, and shall further have the right to require the
inclusion of any bona fide punch list items on such punch list.

          (7) Except as provided herein, Tenant shall obtain all necessary
permits in connection with any Tenant Work, including all final inspection
approvals which are required for the proper completion of such Tenant Work.

C-25



--------------------------------------------------------------------------------



 



     B. First-Class Lien-Free Completion. Except as otherwise approved by
Landlord, Tenant shall use only new or first-class materials in connection with
any Tenant Work. All Tenant Work shall be paid for in full and in a timely
fashion by Tenant, and shall be performed in a lien-free, first-class, and good
and workmanlike manner, and in accordance with all applicable codes and
requirements. Tenant’s indemnity and covenants regarding liens as set forth in
the Lease shall apply to any liens created by virtue of any Tenant Work.
Tenant’s architect shall be responsible for ensuring that all Tenant Work
complies with the ADA and all other applicable federal, state and local laws,
ordinances, codes and regulations.

     C. Bonding. All contractors and subcontractors performing Tenant Work shall
be subject to Landlord’s approval, and shall be bonded or bondable and licensed
to do business in the State of Maryland.

     D. Insurance Requirements Applicable to Tenant During Tenant’s Work.

            (1) Tenant shall secure, pay for, and maintain, or cause its
contractors and subcontractors to secure, pay for, and maintain, during the
continuance of any construction work within the Premises, all of the insurance
policies required in the amounts as set forth herein, together with such
insurance as may from time to time be required by city, county, state or federal
laws, codes, regulations or authorities. Tenant Work (if any) may not commence
until all required insurance has been obtained, and, if Landlord requests, until
Tenant’s certificates of such insurance have been delivered to Landlord.
Tenant’s insurance policies shall name the Landlord and Landlord’s mortgagee(s)
as additional insureds. Tenant’s certificates of insurance shall provide that no
change or cancellation of such insurance coverage shall be undertaken without
thirty (30) days’ prior written notice to Landlord. Landlord shall have the
right to require Tenant, and Tenant shall have the duty, to stop work in the
Premises immediately if any of the coverage Tenant is required to carry herein
lapses during the course of the work, in which event such Tenant Work may not be
resumed until the required insurance is obtained and satisfactory evidence of
same is provided to Landlord.

            (2) In the event Tenant employs a contractor or subcontractor to
perform all or part of Tenant’s Work, Tenant shall purchase, or cause its
contractor to carry, General Contractor’s and Subcontractor’s Required Minimum
Coverages and Limits of Liability as follows:



       (i)   Worker’s Compensation and Employer’s Liability Insurance, as
required by state law, and any insurance required by any Employee Benefit Act or
similar statute applicable where the work is to be performed, as will protect
the contractor and subcontractors from any and all liability under the
aforementioned act(s) or similar statute.



       (ii)   Comprehensive General Liability Insurance (including Contractor’s
Protective Liability) in an amount not less than $3,000,000 per occurrence
whether involving personal injury liability (or death resulting therefrom) or
property damage liability or a combination thereof (combined single limit
coverage) with a minimum aggregate limit of

C-26



--------------------------------------------------------------------------------



 





  $3,000,000. Such insurance shall insure Tenant’s general contractor against
any and all claims for personal injury, death, and damage to the property of
others arising from its operations under its contract, whether such operations
are performed by Tenant’s contractors, subcontractors, or sub-subcontractors, or
by anyone directly or indirectly employed by any of them.



       (iii)      Comprehensive Automotive Liability Insurance, for the
ownership, maintenance, or operation of any automotive equipment, whether owned,
leased, or otherwise held, including employer’s non-ownership and hired car
liability endorsements, in an amount not less than $2,000,000 per occurrence and
$2,000,000 aggregate, combined single limit bodily injury and property damage
liability.



       (iv)      Builder’s risk insurance, in an amount commensurate with the
scope of work, and otherwise in form and substance reasonably satisfactory to
Landlord.

          (3) Such insurance policies set forth in (i) - (iii), above, shall
insure Tenant’s general contractor and all subcontractors against any and all
claims for bodily injury, including death resulting therefrom, and damage to the
property of others arising from its operations under its contract in connection
with construction of the Premises, whether performed by Tenant’s general
contractor, subcontractors, or sub-subcontractors, or by anyone directly or
indirectly employed by any of them.

          (4) The insurance required under this Exhibit C shall be in addition
to any and all insurance required to be procured by Tenant pursuant to the terms
of the Lease.

C-27



--------------------------------------------------------------------------------



 



EXHIBIT D
Rules and Regulations

     To the Lease Agreement between ANNAPOLIS PARTNERS LLC and TELECOMMUNICATION
SYSTEMS, INC. (“Tenant”).

Rules and Regulations - Annapolis Point Corporate Center

     The following rules and regulations have been formulated for the safety and
well-being of all the tenants of the Building and become effective upon
occupancy. Strict adherence to these rules and regulations is necessary to
guarantee that each and every tenant will enjoy a safe and unannoyed occupancy
in the Building. Any repeated or continuing violation of these rules and
regulations by Tenant after the applicable notice and cure period provided for
in the Lease for non-monetary defaults, shall be sufficient cause for
termination of this Lease at the option of Landlord.

     Landlord may, upon request by any tenant, waive the compliance by such
tenant of any of the following rules and regulations provided that (i) no waiver
shall be effective unless signed by Landlord or Landlord’s authorized agent;
(ii) any such waiver shall not relieve such tenant from the obligation to comply
with such rule or regulation in the future unless expressly consented to by
Landlord, and (iii) no waiver granted to any tenant shall relieve any other
tenant from the obligation of complying with the foregoing rules and regulations
unless such other tenant has received a similar waiver in writing from Landlord.

     The rules and regulations set forth herein may be modified by Landlord from
time to time, subject to Tenant’s consent, which shall not be unreasonably
withheld, conditioned or delayed.

     1.     The sidewalks, entrances, passages, courts, vestibules, or
stairways, or other parts of the Building not occupied by any tenant shall not
be obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from any tenant’s Premises, provided, subject to
compliance with applicable Legal Requirements and to Landlord’s reasonable
consent as to the configuration, design and materials used to construct such
area (unless included in the Construction Documents, in which event such consent
shall be deemed given to any such area depicted therein), Landlord hereby
consents to Tenant’s installation and use of a reasonable outdoor seating area
in the vicinity of the Cafeteria . Landlord shall have the right to control and
operate the public portions of the Building, and the facilities furnished for
the common use of the tenants, in such manner as Landlord deems best for the
benefit of the tenants generally. No tenant shall knowingly permit the visit to
its Premises of persons in such numbers or under such conditions as to
unreasonably interfere with the use and enjoyment by other tenants of the
entrances, and other public portions or facilities of the Building.

     2.     Except as otherwise provided for in the Lease, no signs, awnings or
other projections shall be attached to the outside walls of any building without
the prior written consent of Landlord. No drapes, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any

D-1



--------------------------------------------------------------------------------



 



window or door of the Premises, without the prior consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. Such signs,
awnings, projections, curtains, blinds, screens or other fixtures must be of a
quality, type, design and color, and attached in the manner reasonably approved
by Landlord.

     3.     No show cases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in any interior Common
Area without the prior written consent of Landlord.

     4.     The water and wash closets and other plumbing fixtures shall not be
used for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be born by the tenant
who, or whose servants, employees, agents, visitors, or licensees, shall have
caused the same.

     5.     There shall be no marking, painting, drilling into or in anyway
defacing any part of the Premises or the Building. Except in connection with a
permitted security system, no tenant shall construct, maintain, use or operate
on the outside of the Building, any electrical devices, wiring or apparatus in
connection with a loud speaker system or other sound system.

     6.     No animals, birds, pets of any kind shall be brought into or kept in
or about the Premises, and, other than in any permitted Cafeteria or any other
restaurant space within the Building, if any, no cooking shall be done or
permitted by any tenant on its Premises except for a tenant’s employee’s own
use. Microwave cooking devices, toasters, coffee machines, refrigerators, and
other similar kitchen or pantry devices typical of a general office use shall be
permissible. No tenant shall cause or permit any unusual or objectionable odors
to be produced or permeate from its Premises.

     7.     No tenant shall make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this or any
neighboring building or Premises or with any person having business with such
occupants. No tenant shall throw anything out of the doors or windows or down
the corridors or stairs.

     8.     No inflammable, combustible, or explosive fluid, chemical or
radioactive substance shall be brought or kept upon the Premises except for
Permitted Materials (as defined within the Lease) as and to the extent permitted
by the Lease.

     9.     No additional locks or bolts of any kind shall be placed upon any of
the doors, or windows, by any tenant, nor shall any changes be made in existing
locks or the mechanism thereof without prior approval from Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Each tenant
shall, upon termination of its tenancy, restore to Landlord all keys of stores,
offices, storage, and toilet rooms either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished such
tenant shall pay to Landlord the cost

D-2



--------------------------------------------------------------------------------



 



of replacement thereof.

     10.     All removals, or the carrying in or out, of any safes, freight,
furniture or bulky matter of any description must take place at times and in
such manner as will not unreasonably interfere with the use and quiet enjoyment
of other tenants of the Building. Landlord reserves the right to inspect all
freight to be brought into the Premises and to exclude from the Premises all
freight which violates any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part.

     11.     Any person employed by any tenant to do janitorial work within its
premises must obtain Landlord’s consent and such person shall, while in the
Building and outside of the Premises, comply with all instructions issued by the
superintendent of the Building. No tenant shall engage or pay any employees on
its Premises, except those actually working for such tenant on its Premises.

     12.     No tenant shall purchase spring water, ice, coffee, tea, soft
drinks, towels, or other like service, from any company or persons whose
repeated violations of these Regulations have caused, in Landlord’s opinion, a
hazard or nuisance to the Building and/or its occupants.

     13.     Landlord reserves the right to exclude from the Building at all
times any person who is not known or does not properly identify himself to the
Building management. Each tenant shall be responsible for all persons for whom
he authorizes entry into or exit out of the Building and shall be liable to
Landlord for all acts of such persons.

     14.     The Premises shall not be used for lodging or sleeping or for any
immoral or illegal purpose.

     15.     No tenant shall occupy or permit any portion of its Premises to be
used or occupied for the possession, storage, manufacture, or sale of liquor,
narcotics, tobacco in any form. No tenant shall engage or pay any employees on
its Premises, except those actually working for such Tenant on said Premises,
nor advertise for laborers giving an address at said Premises.

     16.     Landlord’s employees shall not perform any work for Tenant or do
anything outside of their regular duties, unless under special instruction from
the management of the Building.

     17.     Canvassing, soliciting, and peddling on the Premises is prohibited
and each Tenant shall cooperate to prevent the same.

     18.     There shall not be used in any space, or in the public halls of the
Building, either by any Tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.

     19.     Tenant shall not overload the floors or exceed the maximum floor
weight limits of the Premises.

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E

DECLARATION BY LANDLORD AND TENANT
AS TO DATE OF DELIVERY AND ACCEPTANCE OF
POSSESSION, LEASE COMMENCEMENT DATE, ETC.

     THIS DECLARATION is hereby attached to and made a part of the Deed of Lease
dated ____________, 2002, (the “Lease”), between ANNAPOLIS PARTNERS LLC
(“Landlord”) and TELECOMMUNICATION SYSTEMS, INC. (“Tenant”). All terms used in
this Declaration have the same meaning as they have in the Lease.

     (1)  Landlord and Tenant do hereby declare that possession of the Premises
was accepted by Tenant on ______________;

     (2)  The Lease Commencement Date is hereby established to be ___________;

     (3)  The Rent Commencement Date is hereby established to be ___________;
and

     (4)  The Lease Expiration Date is hereby established to be
_________________ unless the Lease is sooner terminated pursuant to any
provision thereof.

              LANDLORD:                 ANNAPOLIS PARTNERS LLC, a Maryland
limited liability company                 By:   (Seal)      

--------------------------------------------------------------------------------

      Name: Tod E. Hirt     Title: Manager                 TENANT:              
  TELECOMMUNICATION SYSTEMS, INC.,a
Maryland corporation                 By:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

 

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
Cleaning Specifications

PREMISES:

Daily:

          (a)   Dust furniture, business machines, telephones, partition tops,
sills, ledges and other horizontal surfaces           (b)   Spot clean all desk
tops and furnishings to remove fingerprints and smudges, (desks and tables not
cleared of paper work material will only be dusted where desk is exposed)      
    (c)   Spot clean and polish all executive type desks and conference tables  
        (d)   Empty and damp wipe clean all ashtrays           (e)   Where sand
urns are used, remove all debris and smooth or replace sand           (f)  
Empty all trash receptacles, wipe out with damp cloth if necessary, replace
plastic liners and remove trash to designated areas           (g)   All loose
trash (marked by tenants as “TRASH”) to be removed to designated areas, (“LOOSE
TRASH”) means cardboard boxes, computer paper, etc.           (h)   Spot clean
all washable wall, partition and door surfaces           (i)   Clean and
sanitize all drinking fountains, polish stainless steel and chrome           (j)
  Vacuum all carpeted floors with a heavy duty commercial vacuum cleaner        
  (k)   Dust mop all resilient tile, parquet, quarry, ceramic, raised computer
floors and other special floor coverings and treat with the appropriate methods
and material           (l)   Dust mop all resilient tile and other non-carpeted
floor surfaces           (m)   Turn off all lights           (n)   Lock all
suites

Weekly:

          (a)   Dust all vertical surfaces           (b)   Spot clean all
partitions and office window glass (removing fingerprints, smudges, etc.)      
    (c)   Spray buff all resilient tile floors           (d)   Broom sweep or
vacuum all stairs and landings

Annually:

              Strip and refinish all resilient tile floors, applying two
(2) coats of metal interlock floor finish (regardless of whose approval or
direction, no materials will be applied that would cause a hazardous situation
or slippage)

F-1



--------------------------------------------------------------------------------



 



LAVATORIES:

Daily:

          (a)

(b)   Clean, sanitize and polish all vitreous fixtures including toilet bowls,
urinals and sinks, using a germicidal detergent solution

Mop all lavatory floors

WINDOWS:

           Clean interior and exterior surfaces of all windows semi-annually

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G

Form of Estoppel Certificate

NOTE: THIS EXHIBIT WILL BE SUBSTITUTED UPON NEGOTIATION OF THE
FORM ESTOPPEL CERTIFICATE BETWEEN TENANT AND LANDLORD’S
CONSTRUCTION LENDER

      TO:   [OWNER]
[PURCHASER]/[LENDER]

The undersigned (“Tenant”) has executed and entered into that certain lease
agreement (“Lease”), a copy of which is attached hereto as Exhibit A and made a
part hereof for all purposes, with respect to certain space known
as ______________________  (“Premises”), in the building located
at _________________________  (the “Property”). Tenant acknowledges that [OWNER]
(“Owner”) is the owner of the Property and “Landlord” under the Lease. Tenant
further acknowledges that Owner intends to [As applicable: sell, transfer,
assign and convey the Property, and lessors’ interest in and under all tenant
leases with respect to the Property, to [PURCHASER] (together with its
successors and assigns, “Purchaser”)/enter into a deed of trust or mortgage with
respect to the Property with [LENDER] (together with its successors and assigns,
“Lender”), and in connection therewith, to collaterally assign Owner’s interest
in the Lease to Lender]. Tenant acknowledges and agrees that [Purchaser/Lender],
in its determination whether to proceed with such transaction, shall be relying
upon, among other things, the statements made in this certification, and Tenant
agrees that Owner and [Purchaser/Lender] may rely upon the statements made in
this certification.

With respect to the Lease and such transaction, Tenant does hereby agree and
certify that the following is true and correct as of the date hereof:



1.   A true, complete and correct executed copy of the Lease (together with any
and all amendments, modifications, renewals, extensions, subleases and
assignments thereof or thereto, as listed in and attached to Exhibit A) is
attached hereto as Exhibit A. The Lease constitutes the entire agreement between
the parties thereto (and their successors and assigns) as to the leasehold
interest created thereby. The Lease is in full force and effect according to its
terms as of the date of this certification and is binding upon the parties
thereto (and their respective successors and assigns). Except as described on
Exhibit A hereto, (a) the Lease has not been amended, supplemented or modified
in any way, and (b) the Lease has not been assigned in whole or in part, nor has
all or any portion of the Leased Premises been sublet, in any way except as
reflected in Exhibit B attached hereto. The Leased Premises
contains ___________ rentable square feet.   2.   a.      Term of Lease:



      Date of Commencement:

G-1



--------------------------------------------------------------------------------



 





      Date of Expiration:     b.   Renewal Options:         Exercised:
Not Exercised:     c.   Current Monthly Rent: $     d.   Current Share of
Operating Costs and Real Estate Taxes (as applicable):     e.   Security
Deposit:



3.   Tenant has accepted possession, and, except as described on Exhibit C, is
in actual occupancy, of the entire Premises and is currently operating within
the Premises. All improvements, alterations and other work and parking
facilities required to be performed or constructed by the lessor under the Lease
have been completed as of the date hereof and accepted by Tenant.   4.   All
rent (whether base rent, percentage rent or otherwise), charges and other
payments currently due and payable by Tenant under the Lease have been paid
through the date hereof, and there have been no prepayments of such rent,
charges or other payments.   5.   To Tenant’s actual knowledge as of the date
hereof, neither Tenant nor Owner is in default under any term or provision of
the Lease. To Tenant’s actual knowledge as of the date hereof, no event or
condition has occurred which, with the passage of time, the giving of notice or
both, (a) would constitute a default or event of default under the Lease or
(b) would give rise to any right or option in favor of Tenant to terminate the
Lease.   6.   Tenant is not entitled to any concession, rebate, allowance, free
rent, bonus or other matter affecting the Base Rent payable by Tenant for any
period after the date of this certification. As of the date of this
certification, Tenant is not entitled to any partial or total abatement of rent
or other amounts due under the Lease.   7.   Except as set forth in the Lease,
Tenant has no options to expand the Leased Premises, to extend the term of the
Lease, to terminate the Lease prior to the stated date for expiration thereof,
to acquire all or any part of the Property or to negotiate for the acquisition
of all or any part of the Property.   8.   As of the date hereof, there are no
actions, whether voluntary or otherwise, which are pending or have been
threatened against Tenant under any bankruptcy or insolvency laws of any state
or the United States.

G-2



--------------------------------------------------------------------------------



 





9.   Except as described on Exhibit A hereto, Tenant has not assigned,
encumbered, transferred, mortgaged, pledged or hypothecated all or any portion
of its interest in and to the Lease.   10.   This certification shall be binding
upon, and shall inure to the benefit of [Purchaser/Lender], Owner, their
respective successors and assigns and all parties claiming by, through or under
such entities.

If Applicable:



11.   Tenant acknowledges that Owner will assign its interest in the Lease to
Purchaser, and agrees to attorn to Purchaser and to perform all of Tenant’s
obligations as lessee under the Lease (including, without limitation, the
payment of rent) directly to Purchaser, as the lessor under the Lease from and
after the date of such assignment.

            IN WITNESS WHEREOF, Tenant has caused this certificate to be
executed under seal as of the ____ day of _____________, 2002.

                    TENANT

[SIGNATURE BLOCK]

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H

Form of SNDA

[To Be Attached By Mutual Agreement of Landlord and Tenant At Time of Loan,
Consistent with the terms of the Lease]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I

Property Management Specifications

I.    GENERAL SCOPE

Manager shall coordinate with Owner and Tenant and assist in establishing
realistic short and long term fiscal and physical goals for the property.
Manager shall regularly inspect the operating system to insure that the building
and property are operated in the most efficient manner.

Long term goals are established through the joint efforts of the Owner’s agent,
the manager and the Tenant to reflect the Tenant’s needs and the Owner’s
objectives. The following is a statement of Owner’s objectives for services as
the Owner of this property.



A.   Owner’s Objectives       To operate the property economically.       To
provide accurate information which will facilitate the evaluation of all
operations.       To maintain current and complete records for review of all
building functions, systems and contracted services. Owner will review and
approve all vendor/supplier selections. Copies of paid invoices for insurance
(with insurance certificate), electricity & gas, water & sewer, and Real Estate
Taxes will be provided to Owner’s agent on a quarterly basis along with a
statement of operations in Tenant’s chart of accounts. Tenant’s insurance
certificate shall name Owner, its mortgagee(s) and its management agent as
additional named insureds. Owner’s agents will perform periodic Building
inspections, not more than once per quarter, on prior notice to Tenant, and as
needed due to specific circumstances.       Owner’s agents, including Property
Managers, Engineers and Construction Managers, will be available to consult on
building plans and to advise on decisions of an operating nature. Whether Owner
or Tenant is responsible, they will employ reliable contractors for all building
services (general maintenance, landscaping and grounds care, snow removal,
refuse disposal, etc.) and closely monitor the performance of each contractor in
accordance with the negotiated provisions of the contracts. Landlord must be
provided with a copy of the relevant contract and contractor’s insurance
certificate. Named additional insureds will include: Owner, its mortgagee(s) and
its management agent.   B.   Pre and Post Lease Inspections      
Representatives of Tenant and Owner’s agents will inspect the Building and Land
(“Property”) in order to identify any “punch list” items which survive the lease
commencement and to provide all the initial reports and summaries required by
Owner’s

I-1



--------------------------------------------------------------------------------



 





    standard practices and procedures. This inspection will be provided in
Owner’s standard format (attached). In addition to this initial inspection of
the Building, Owner’s Agents will conduct an annual inspection of the Property
using the same (or similar) format - on reasonable prior notice to Tenant.
Manager will provide Owner copies of any operating budgets or other documents
they develop in any detail or which provide a summary of the condition of the
property and a plan for the future.   C.   Owner will allow Manager to perform,
and Manager will perform, the following functions:



  1.   Meet with prospective and existing occupants to determined their concerns
and opinions of the property and their leasehold.     2.   Copy and abstract all
contracts.     3.   Annually review current operating expenses and offer
specific recommendations.     4.   Annually review the requirements and services
provided under all vendor contracts at the facility.     5.   Annually review
and make any required additions to the existing budget and 3-year capital plan.
    6.   Meet with Tenant’s facilities personnel on a quarterly basis to help
coordinate their usage of the Property.



D.   Start-up Reports       In addition to the annual operating budget and
3 year capital budget, Manager will provide the following items to Owner:



  1.   Imminent Problems. An immediate report of any conditions at the property
which create a liability for the Owner or Tenant, are detrimental to the
integrity of the facility, or are in violation of local or state codes and
ordinances, upon actual notice thereof, whether derived from Tenant or on-site
inspections.     2.   Summary of Conditions and Actions. A start-up report
summarizing the conditions and actions taken as a result of the inspections,
meetings with Tenants and local authorities, and a review of ADA requirements.  
  3.   Vendor List. A complete list of contracted vendors alphabetically. The
list will show vendor name, service provided, term of contract and cost. Updates
of this list will be provided, as changes occur.



E.   Building Manual

I-2



--------------------------------------------------------------------------------



 





    A booklet/directory which summaries for the Owner and Tenant all information
needed regarding the operation of the physical plant, the services the Tenant
should expect from the vendors, emergency phone lists, emergency procedures and
use of service requested, work orders, etc.

II.    OPERATIONAL SERVICES



A.   Service Requests and Work Orders       Manager will implement a service
request/work order system at the property to monitor specific requests by the
occupants. This system need not require much sophistication from an accounting
and billing perspective, but should allow for tracking of efforts and preventive
program enhancement. Specific areas with respect to which such controls should
be maintained include the following: Security, Access Control, Fire and Life
Safety, Janitorial, Window Cleaning, Repairs and Maintenance for, Plumbing,
HVAC, Elevator, Parking Lot, Parking Lot Lights, Exterior Signs, Doors & Glass,
and Services for Pest Control, Trash Removal, Recycling, Snow Removal, Interior
and Exterior Landscaping, Trees and Flowers, Irrigation System. In all cases
annual certifications from local, state or governmental authority will be the
responsibility of the Manager.   B.   Emergency Response       Manager will
document its system for routine and emergency response to the Property. If
Manager’s personnel are not available in the building or at their other offices,
calls from occupants, vendors, and clients should be forwarded to a call
monitoring agency who is able to contact the Manager’s personnel and vendors to
respond to the situation. Manager will be provided with a list of contacts from
Owner and will report all situations requiring emergency response to them. This
will include all Life-Safety Issues, Bomb, Police, Fire and Medical emergencies,
and any other issues for which a member of Manager’s staff, vendor or outside
agency is contacted.   C.   Contract Supervision       Manager will supervise
the contractors it retains to provide service to the property. Manager will
allow Owner to review and obtain copies of any records it uses such as a
combination of Purchase Orders and formal contracts to obtain services from
contractors and vendors. Contracts are to be used for annual or continuing
services and in cases where the dollar volume warrants a more formal agreement.
The terms of Manager’s contracts with vendors shall contain a termination clause
which permits termination upon 30 days notice with or without cause. Landlord
shall not be bound by any such contracts after Manager ceases to manage the
Property.   D.   Inventory

I-3



--------------------------------------------------------------------------------



 





    Manager will maintain an inventory of all capital equipment and major supply
items and annually account for them to Owner.

III.    ADMINISTRATIVE SERVICES



A.   Property Management Office       Manager will establish an office presence
within, or within the reasonable vicinity of, the Property which will be staffed
by property management and engineering support personnel.   B.   Annual and
Monthly Operating Expenditures       By the tenth (10th) day of each month,
Manager will provide a report of the previous month’s expenditures, in a chart
of accounts acceptable to Owner. By the end of the calendar quarter of each
year, Manager will provide a report of the previous year’s expenditures, in a
chart of accounts acceptable to Owner. The budget will be compared annually
actual expenditures and a written variance report prepared.   C.   Annual
Operating Budget       On or before November 1st each year, Manager shall
prepare an annual operating budget for the Property.   D.   Maintenance File    
  Manager will maintain a file of preventive, demand and routine maintenance
performed at the property. All work orders will remain on file.   E.   Capital
and Major Maintenance Budget       Manager will develop a capital budget which
will include new projects and major repair items. The capital budget is a
natural outgrowth of the annual building inspection conducted by Owner’s agent
in the summer/spring of each year. The capital listing should contain all the
items recommended by the inspection team, which will then be refined in
discussions with the Owner, Manager and Tenant.   F.   Expense File       Copies
of all invoices will be retained by Manager and filed in alphabetical order by
vendor. Copies of all invoices will be available for audit by Owner.

IV.    STAFFING

I-4



--------------------------------------------------------------------------------



 



Manager has the responsibility, in conjunction with Owner and Tenant to
determine the staffing level necessary to provide first class service to the
Property. As part of such process, a full disclosure of the Manager’s local
senior personnel and contact person(s), with names, titles, brief description of
duties, phone numbers, and emergency contacts, will be provided to Owner along
with the annual budget and updated as major changes occur.

V.    AMENDMENT

The foregoing Property Management Specifications may be modified by Landlord
from time to time, subject to Tenant’s consent, which shall not be unreasonably
withheld, conditioned or delayed.

VI.    FORM OF AGREEMENT

If this Exhibit attaches a form of Property Management Agreement, the parties
agree that such form may be used in contracting property management services
with any Manager, subject to negotiation with the Manager in accordance with
then current market conditions.

I-5



--------------------------------------------------------------------------------



 



EXHIBIT J

List of Environmental Reports

LIST OF ENVIRONMENTAL REPORTS

1.        Final Ecological Screening Risk Assessment – Open Storage Area – Naval
Surface Warfare Center – Carderock Division – Annapolis Detachment dated August
2000 by EA Engineering, Science, and Technology

2.        Environmental Assessment For Disposal and Reuse of Naval Surface
Warfare Center – Annapolis, Maryland Properties dated April 1998 prepared by
Naval Facilities Engineering Command

3.        Preliminary Assessment Report – Naval Station (NACSTA) Annapolis,
Maryland dated April 1988 prepared for Naval Energy and Environmental Support
Activity by US Navy Ordnance Environmental Support Office

4.        Final Environmental Baseline Survey – Naval Surface Warfare Center –
Carderock Division – Annapolis Detachment dated December 1996 prepared by EA
Engineering, Science and Technology, Inc.

5.        Final Environmental Baseline Survey – Area of Concern Evaluation
Report – Naval Surface Warfare Center – Carderock Division – Annapolis
Detachment and Bay Head Road Annex dated February 1997 prepared by EA
Engineering, Science and Technology, Inc.

6.        Final Environmental Baseline Survey (EBS) Phase II Work Plan – Naval
Surface Warfare Center – Carderock Division – Annapolis Detachment dated March
1998 prepared by EA Engineering, Science and Technology, Inc.

7.        Naval Surface Warfare Center – Carderock Division Detachment –
Annapolis, Maryland (Formerly David Taylor Research Center) – Environmental
Restoration Advisor Board (RAB) binder containing:

              X   Membership Roster               X   Proposed Plans            
  X   Meeting Minutes               X   Meeting Handouts               X   NEPA
Documents               X   1985 Preliminary Assessment of Nike Missile Site

J-1



--------------------------------------------------------------------------------



 



8.        Basewide Environmental Baseline Survey, Task I Deliverables for Naval
Surface Warfare Center, Carderock Division, Annapolis Detachment dated March
1996 prepared by EA Engineering, Science and Technology, Inc.

9.        Final Environmental Baseline Survey (EBS) Phase II Report of Results –
Naval Surface Warfare Center, Carderock Division, Annapolis Detachment dated
June 2000 prepared by EA Engineering, Science and Technology, Inc.

10.        Intensive Level Architectural Survey at Naval Surface Warfare Center,
Carderock Division, Annapolis Detachment dated February 3, 1998 prepared by R.
Christopher Goodwin & Associates, Inc.

11.        Final Work Plan Site Investigation – Naval Surface Warfare Center,
Carderock Division, Annapolis Detachment dated August 1999 prepared by EA
Engineering, Science and Technology, Inc. (Includes Addendum No.1 – Further
Evaluation and Risk Assessment – Worthington Basin, Dungin Basin, and Open
Storage Area dated August 1999 and Addendum No. 2 – Further Evaluation -
Building 34 (Draft) dated October 1999

12.        Radiological Decommissioning Survey of the Naval Surface Warfare
Center, Carderock Division, Annapolis Facility dated May 2000

13.        Draft Addendum No. 1 to the Work Plan Site Investigation - Naval
Surface Warfare Center – Carderock Division – Annapolis Detachment – Further
Evaluation and Risk Assessment – Worthington Basin, Dungin Basin, and Open
Storage Area dated June 1999 prepared by EA Engineering, Science, and Technology
Inc.

14.        Tank Farm Soil Boring Investigation Results dated June 4, 1992
prepared by EA Engineering, Science, and Technology Inc.

15.        Final Site Investigation Naval Surface Warfare Center Carderock
Division - Annapolis Detachment Annapolis, Maryland dated June 2000 (Final)
prepared by EA Engineering, Science, and Technology Inc.

16.        Final Environmental Baseline Survey, Naval Surface Warfare Center,
Carderock Division – Annapolis Detachment, Bay Head Road Annex, January 1997

17.        Finding of No Significant Impact for Disposal of Naval Surface
Warfare Center Carderock Division – Annapolis Detachment Properties in
Annapolis, Maryland, July 10, 1998

18.        Apex Asbestos Identification and Assessment Survey Reports set forth
on the attached list entitled “Apex Asbestos Identification and Assessment
Survey Reports NSWC Annapolis – Main Site” prepared by the Navy.

19.        Final Remedial Investigation Work Plan, Naval Surface Warfare Center,
Carderock Division – Annapolis Detachment, Bay Head Road Annex IR Program Site
1, May 1999

J-2



--------------------------------------------------------------------------------



 



20.        Final Report, Site Inspection Study, David Taylor Research Center,
Bay Head Road Annex, Annapolis, Maryland, October 1991

21.        Preliminary Assessment Report, David Taylor Research Center, Bay Head
Road Annex, Annapolis, Maryland, May 1990

22.        Record of Decision, David Taylor Research Center, Former Naval
Surface Warfare Center - Carderock Division, Annapolis Detachment, Annapolis,
Maryland, March 6, 2001

23.        Findings of Suitability to Transfer (FOST), David Taylor Research
Center, Former Naval Surface Warfare Center - Carderock Division, Annapolis
Detachment, Annapolis, Maryland, May 24, 2001

24.        An Archeological Survey of the David W. Taylor Naval Ship Research
and Development Center, Carderock and Annapolis, Maryland
dated                       

25.        Ecological Screening Risk Assessment, Worthington and Dungan Basins,
Naval Surface Warfare Center, Carderock Division – Annapolis Detachment,
Annapolis, Maryland, April 2001

26.        Human Health Risk Assessment for Groundwater, Naval Surface Warfare
Center - Carderock Division, Annapolis Detachment, Bay Head Road Annex, IR
Program Site 1, April 2001

J-3



--------------------------------------------------------------------------------



 



EXHIBIT K

Specifications Applicable to Building Services

HVAC Service:

Unless provided to the contrary in the Outline Specifications developed pursuant
to the Work Agreement, the HVAC System serving the Premises shall have the
capability, at a minimum, to provide a thermal environment to satisfy the
following conditions:

Cooling Season:   Maintain room conditions not in excess of 75EF. dry bulb and
55% relative humidity when the coincident outside conditions do not exceed 94EF.
dry bulb at 80% relative humidity and 74EF. wet bulb (per ASHRAE design
criteria).

Heating Season:   Maintain room conditions of not less than 70EF. dry bulb when
the outside air temperature is not less than 5EF. dry bulb at 20 mph wind
conditions. Average relative humidity shall be maintained at 45% or at a lower
level, as required, to prevent condensation on exterior walls and windows.

The above conditions shall be maintained, based on the following:



(A)   Low — E glass with 50% shading coefficient.   (B)   Lighting and equipment
heat load of 6.8 watts/square foot of occupied space.   (C)   People load of 150
people per typical floor   (D)   20 CFM fresh air per person.

All other specifications for the base building HVAC Systems, electrical systems
and other Building Systems are as set forth in the Approved Base Building Plans.

K-1



--------------------------------------------------------------------------------



 



AMENDMENT TO LEASE

     THIS AMENDMENT TO LEASE (this “Amendment”) is made this 10th day of
February, 2003, by and between Annapolis Partners LLC, a Maryland limited
liability company (“Landlord”) and Telecommunication Systems, Inc., a Maryland
corporation (“Tenant”).

WITNESSETH:

     R-1.    Pursuant to that certain Lease, dated October 29, 2002, by and
between Landlord and tenant (the “Original Lease”), Landlord leased to Tenant,
and Tenant leased from Landlord, certain above-ground office space to be
designed and constructed in the future, consisting of approximately 150,000
gross square feet, and located in Annapolis Point Corporate Center, Anne Arundel
County, Maryland.

     R-2.    Tenant has requested, in the interest of preserving and maintaining
the independent of Tenant’s board of directors, that Tenant’s board of directors
not be subject to the legal standard of “good faith” in making any of the
determinations otherwise reserved to Tenant’s board of directors within
Section 54 of the Original Lease.

     R-3.    Landlord and Tenant wish to amend the Lease to address Tenant’s
aforementioned concern, as more fully set forth herein (the Original Lease, as
amended by this Amendment, being hereinafter referred to as the “Lease”).

     NOW, THEREFORE, in consideration of the mutual promises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, landlord and Tenant hereby agree as follows:

     1.        Capitalized Terms. Except as and to the extent expressly set
forth herein, all capitalized terms contained herein shall have the meanings
ascribed to such terms in the Original Lease. In the event that the meaning
ascribed to any capitalized term in this Amendment differs from the meaning
ascribed thereto in the Original Lease, the meaning of such capitalized term
shall be that ascribed thereto in this Amendment.

     2.        Amendment to Section 54.

          (a)        Landlord and Tenant hereby acknowledge that the contingency
described in clause (1) of Section 54 has been satisfied.

          (b)        The final paragraph of Section 54 of the Original Lease is
hereby deleted, and replaced with the following:





--------------------------------------------------------------------------------



 





       “Landlord and Tenant each agree to use diligent efforts to cause the
satisfaction of each of the foregoing conditions precedent in a timely fashion,
but without the obligation to proceed in good faith or in accordance with any
other legal standard in pursuing such satisfaction. Nothing in this Section 54
shall limit to any extent the discretion of the Tenant’s Board of Directors in
(i) exercising the approval rights described in clause (2)(ii) of this
Section 54, or (ii) making a determination regarding its satisfaction with (or
the process of obtaining) the written determinations described in clauses
(i) and (iii) of clause (2) of this Section 54; and Tenant’s sole obligation
under the preceding sentence shall be to bring this Lease before the Board of
Directors for approval in a timely manner, and to take other steps deemed
appropriate in its sole discretion to make the necessary determinations in a
timely manner. In the event any one or more of the conditions described above
are not satisfied by the date indicated above, then either party may terminate
this Lease upon thirty (30) days written notice of termination delivered to the
other party at any time thereafter until the date such condition(s) is
(are) satisfied, provided that if all unsatisfied conditions upon which any such
termination notice is based are satisfied prior to the expiration of such thirty
(30) day notice period, then such notice of termination shall be deemed
rescinded and null and void for all purposes and effects, and this Lease shall
be deemed fully reinstated for all purposes. Neither Landlord nor Tenant shall
have liability to one another as a result of any termination of this Lease
pursuant to this Section 54 (and upon any such termination, the parties shall be
released from any and all liabilities and obligations hereunder).”

     3.        Governing Law; Construction. This Amendment shall be construed
according to the laws of the State of Maryland (without regard to any choice of
law and/or conflict of law principles that might otherwise apply).
Notwithstanding the drafting of the Original Lease and this Amendment by
Landlord, neither the Original Lease, as amended hereby or otherwise, nor this
Amendment shall be construed against Landlord.

     4.        Full Force and Effect; No Other Modification. Except as, and
solely to the extent, expressly modified by this Amendment, the Original Lease
shall continue in full force and effect unmodified. The Lease shall not be
amended or otherwise modified further except in a writing executed by both
Landlord and Tenant.

     5.        Headings. The headings contained in this Amendment are included
for the convenience of the parties only and shall not be deemed or otherwise
construed to limit, expand, or otherwise affect the meaning or scope of any
provision hereof.

     6.        Counterpart Originals; Telecopied Delivery. This Amendment may be
executed in counterparts, each of which shall constitute an original, and both
of which, when assembled, shall constitute a single original hereof. In
addition, Landlord and Tenant each may deliver an executed counterpart of this
Amendment to the other by telecopier transmission, and such delivery shall
constitute good and valid delivery by Landlord and/or Tenant, as the case may
be, for all purposes hereof. This Amendment shall be effective only upon its
execution and delivery by both Landlord and Tenant.





--------------------------------------------------------------------------------



 



[Signatures are on the following page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to
lease as of the day and year first above written.

          LANDLORD:           Annapolis Partners LLC, a Maryland limited
liability company                 By: /s/ Tod E. Hirt

--------------------------------------------------------------------------------

          Name: Tod E. Hirt
          Title: Manager                  TENANT:              Telecommunication
Systems, Inc., a Maryland
corporation                 By: /s/ Richard A. Young    

--------------------------------------------------------------------------------

              Name: Richard A. Young
          Title: Executive Vice President and Chief
                     Operating Officer

4